Exhibit 10.1

 

EXECUTION VERSION

 

SIXTH AMENDMENT TO CREDIT AGREEMENT, dated as of October 22, 2018 (this
“Agreement”), among HD Supply, Inc. (the “Borrower”), the Guarantors, Bank of
America, N.A., as administrative agent (the “Administrative Agent”) and
collateral agent (the “Collateral Agent”), JPMorgan Chase Bank, N.A. as a Term
B-5 Lender and as Fronting Term Loan Lender, and the other Lenders party hereto
(collectively, the “Lenders”).

 

WHEREAS, reference is hereby made to the Credit Agreement dated as of April 12,
2012 (as amended by the First Amendment to Credit Agreement dated as of
February 15, 2013, the Second Amendment to Credit Agreement dated as of
February 6, 2014, Incremental Agreement No. 1 dated as of August 13, 2015, the
Fourth Amendment to Credit Agreement dated as of October 14, 2016, and the Fifth
Amendment to Credit Agreement dated as of August 31, 2017, the “Credit
Agreement” and as amended by this Agreement, the “Amended Credit Agreement”)
among the Borrower, the Administrative Agent, the Collateral Agent and the
financial institutions party thereto.  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Amended Credit
Agreement;

 

WHEREAS, the Borrower has requested to amend the Credit Agreement (the
“Amendments”) to, among other things refinance all of the Borrower’s outstanding
Term B-3 Loans (as defined in the Credit Agreement) and Term B-4 Loans (as
defined in the Credit Agreement, and together with Term B-3 Loans, the “Existing
Term Loans”) with a new Tranche of term loans (herein referred to as the “Term
B-5 Loans”) in an aggregate principal amount of $1,070,000,000.00 (the
incurrence of the Term B-5 Loans and the purposes specified herein (including
the payment of any interest in respect of the Existing Term Loans accrued to,
but not including, the Sixth Amendment Effective Date and fees and expenses in
connection therewith) the “Transaction”);

 

WHEREAS, upon the Sixth Amendment Effective Date, each Term Loan Lender (as
defined in the Credit Agreement) that shall have executed and delivered a
consent attached as Exhibit A hereto (a “Consent”) under the “Cashless
Settlement Option” (each, a “Cashless Option Lender”) shall be deemed to have
consented to the Amendments (as described in Section 1 of this Agreement and
shall be deemed to have converted all (or such lesser amount as the
Administrative Agent may allocate) of such Term Loan Lender’s Term B-3 Loans
and/or Term B-4 Loans, as applicable, for Term B-5 Loans (and such Term B-3
Loans and/or Term B-4 Loans shall thereafter no longer be deemed to be
outstanding), in each case, in the same aggregate principal amount as such Term
Loan Lender’s (as defined in the Credit Agreement) Term B-3 Loans and/or Term
B-4 Loans, as applicable (or such lesser amount as the Administrative Agent may
allocate), and such Term Loan Lender (as defined in the Credit Agreement) shall
thereafter be a “Term B-5 Lender” under the Amended Credit Agreement;

 

WHEREAS, upon the Sixth Amendment Effective Date, (i) each Term Loan Lender (as
defined in the Credit Agreement) that shall not have executed a Consent hereto,
shall be repaid in full, and (ii) the Borrower shall pay to each such Term Loan
Lender (whether or not such Term Loan Lender has executed a Consent hereto) all
accrued and unpaid interest on such

 

--------------------------------------------------------------------------------



 

Term Loan Lender’s Existing Term Loan to, but not including, the Sixth Amendment
Effective Date;

 

WHEREAS, the Term Loan Lenders have agreed to make the Term Loans on the terms
set forth herein; and

 

WHEREAS, JPMorgan Chase Bank, N.A. shall act as the sole arranger and bookrunner
(the “Arranger”) in respect of the Sixth Amendment;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.              Amendments.

 

(a)           Subject to the terms and conditions set forth herein, the Credit
Agreement shall be amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in Exhibit B hereto.

 

(b)           JPMorgan Chase Bank, N.A. agrees (in such capacity, the “Fronting
Term Loan Lender”), on the Sixth Amendment Effective Date and on the terms and
conditions set forth herein, to make its Term B-5 Loans under the Amended Credit
Agreement in accordance with Section 2.1(a)(i) of the Amended Credit Agreement.
Each Cashless Option Lender hereby agrees, on the Sixth Amendment Effective Date
and on the terms and conditions set forth herein and in the Amended Credit
Agreement, to roll over its Existing Term Loans as a Term B-5 Loan, under the
Amended Credit Agreement in accordance with Section 2.1(a)(ii) of the Amended
Credit Agreement.  Such parties shall, effective on the Sixth Amendment
Effective Date, automatically become a party to the Amended Credit Agreement as
a “Term B-5 Lender”, a “Term Loan Lender” and a “Lender”.  From and after the
Sixth Amendment Effective Date, each Term B-5 Loan shall be considered a “Term
B-5 Loan” and shall be considered a “Term Loan” for all purposes under the
Amended Credit Agreement.

 

(c)           Without limiting the generality of the foregoing the Term Loans
established hereby shall: (i) constitute Obligations (as defined in the
Guarantee and Collateral Agreement) and have all of the benefits thereof,
(ii) except as set forth in this Agreement, have terms, rights, remedies,
privileges and protections identical to those applicable to Term Loans under the
Credit Agreement and each of the other Loan Documents and (iii) be secured by
the Liens granted (I) to the Collateral Agent for the benefit of the Secured
Parties under the Security  Documents and/or (II) the Secured Parties in their
capacity as such (or any of them).

 

Section 2.              Representations and Warranties.  In order to induce the
Lenders to consent to this Agreement, the Borrower represents and warrants to
each of the Lenders and the Administrative Agent that on and as of the date
hereof after giving effect to this Agreement,

 

2

--------------------------------------------------------------------------------



 

(i) no Default or Event of Default exists as of the Sixth Amendment Effective
Date; (ii) all representations and warranties set forth in Section 4 of the
Amended Credit Agreement and in the other Loan Documents are true and correct in
all material respects on and as of the date hereof except to the extent that
such representations and warranties relate to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date; and (iii) the execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate action on the part of the Borrower, has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except to the extent that the enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity (whether considered in a proceeding in equity or at law).

 

Section 3.              Effect of Agreement.

 

(a)           On and after the effectiveness of this Agreement, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Amended Credit Agreement.

 

(b)           The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Agreement, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed and shall
not be impaired or limited by the execution or effectiveness of this Agreement. 
The Borrower hereby confirms that each Loan Document and all collateral
encumbered thereby will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with the Loan Documents, the payment
and performance of all “Obligations” (in each case as such terms are defined in
the applicable Loan Document).

 

(c)           The Borrower hereby covenants to take, and to cause each other
Loan Party to take, any action reasonably requested by the Collateral Agent in
accordance with Section 6.9(d) of the Amended Credit Agreement to continue the
validity, perfection and priority of the Liens created pursuant to the Security
Documents.

 

(d)           The execution, delivery and effectiveness of this Agreement shall
not, except as expressly provided herein, operate as an amendment or waiver of
any right, power or remedy of any Lender or any Agent under any of the Loan
Documents, nor constitute an amendment or waiver of any provision of any of the
Loan Documents.  This Agreement shall not constitute a novation of the Credit
Agreement or any of the Loan Documents.

 

Section 4.              Conditions to Effectiveness.  The effectiveness of
Section 1 of this Agreement and the obligation of the Term Loan Lenders to make
their Term Loans hereunder shall be subject to the satisfaction of the following
conditions precedent (the date upon which Section 1 of this Agreement become
effective, the “Sixth Amendment Effective Date”):

 

3

--------------------------------------------------------------------------------



 

(a)           The Administrative Agent and the Fronting Term Loan Lender shall
have received each of the following, each dated the Sixth Amendment Effective
Date unless otherwise indicated or agreed to by the Administrative Agent and
each in form and substance reasonably satisfactory to the Administrative Agent:

 

(i)            from the Administrative Agent, each Loan Party and the Fronting
Term Loan Lender which is party hereto, duly signed counterparts of this
Agreement and from each Cashless Option Lender a duly signed Consent (which
shall be deemed part of this Agreement);

 

(ii)           a favorable written opinion of each of Jones Day LLP, counsel to
the Borrower and each Guarantor, addressed to the Administrative Agent,
Collateral Agent and each Lender signatory hereto, dated the Sixth Amendment
Effective Date;

 

(iii)          a “Life-of-Loan” flood hazard determination notice for each real
property encumbered by a Mortgage and if such real property is located in a
special flood hazard area, (x) a notice about special flood hazard area status
and flood disaster assistance duly executed by the Borrower and the applicable
Loan Party and (y) evidence of flood insurance required by the Amended Credit
Agreement in form and substance satisfactory to the Administrative Agent;

 

(iv)          a notice (which notice must be received by the Administrative
Agent (i) in the case of Eurocurrency Loans, by 11:00 a.m. three (3) Business
Days prior to the Sixth Amendment Effective Date or (ii) in the case of ABR
Loans, by 11:00 a.m. one (1) Business Day prior to the Sixth Amendment Effective
Date) specifying the amount of the Term Loans to be borrowed, the Type of such
Term Loans, the Interest Period (if applicable) and the proposed Borrowing Date;
and

 

(v)           a notice of prepayment by the Borrower of the Existing Term Loans
as required by Section 3.4(a) of the Credit Agreement (which notice must be in a
form and substance reasonably acceptable to the Administrative Agent and
received by the Administrative Agent (i) in the case of Eurocurrency Loans,
three (3) Business Days prior to the Sixth Amendment Effective Date or (ii) in
the case of ABR Loans, one (1) Business Day prior to the Sixth Amendment
Effective Date).

 

(b)           the Term Loan Lenders shall have received all fees and other
amounts due and payable under Section 6 of this Agreement on, or
contemporaneously with, the Sixth Amendment Effective Date, to the extent
invoiced at least two Business Days prior to such date, in each case, unless
otherwise agreed between the Borrower and the Administrative Agent;

 

(c)           The Administrative Agent, the Fronting Term Loan Lender and any
other Term Loan Lender that reasonably requests shall have received, at least
three Business Days

 

4

--------------------------------------------------------------------------------



 

prior to the Sixth Amendment Effective Date, all documentation and other
information about the Borrower and the other Loan Parties as shall have been
reasonably requested in writing at least 10 Business Days prior to the Sixth
Amendment Effective Date by the Administrative Agent, the Fronting Term Loan
Lender or such other Term Loan Lender that they shall have reasonably determined
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act.    The Administrative Agent, the Fronting Term Loan Lender and
any other Term Loan Lender that reasonably requests shall have received at least
three Business Days prior to the Sixth Amendment Effective Date  a certification
regarding beneficial ownership as required by 31 C.F.R. § 1010.230 with respect
to the Borrower as shall have been reasonably requested in writing at least 10
Business Days prior to the Sixth Amendment Effective Date.

 

(d)           the Administrative Agent shall have received (A) true and complete
copies of resolutions of the board of directors of the Borrower and each
Guarantor approving and authorizing the execution, delivery and performance of
this Agreement, and the performance of the Amended Credit Agreement, certified
as of the Sixth Amendment Effective Date by a Responsible Officer, secretary or
assistant secretary of the Borrower or such Guarantor, as applicable, as being
in full force and effect without modification or amendment and (B) good standing
certificate (or the equivalent thereof) for each Loan Party reasonably requested
by the Administrative Agent from its jurisdiction of formation;  and

 

(e)           all of the conditions in Section 5.2 of the Amended Credit
Agreement have been satisfied.

 

Section 5.              Post-Closing Actions.

 

The Administrative Agent shall have received, within 180 days of the Sixth
Amendment Effective Date, unless waived or extended by the Administrative Agent
in its reasonable discretion either:

 

(a)           email correspondence provided to the Administrative Agent, in form
and substance reasonably satisfactory to the Administrative Agent, from local
counsel in the jurisdiction in which the Mortgaged Property is located
substantially to the effect that:

 

(i)            the recording of the existing Mortgage is the only filing or
recording necessary to give constructive notice to third parties of the lien
created by such Mortgage as security for the Obligations (as defined in the
Mortgages), including the obligations evidenced by the Amended Credit Agreement,
and the other documents executed in connection therewith, for the benefit of the
Secured Parties; and

 

(ii)           no other documents, instruments, filings, recordings,
rerecordings, re-filings or other actions, including, without limitation, the
payment of any mortgage recording taxes or similar taxes, are necessary or
appropriate under applicable law in order to maintain the continued
enforceability, validity or

 

5

--------------------------------------------------------------------------------



 

priority of the Lien created by such Mortgage as security for the Obligations
(as defined in the Mortgages), including the obligations evidenced by the
Amended Credit Agreement, and the other documents executed in connection
therewith, for the benefit of the Secured Parties; or

 

(b)           such other documentation with respect to the Mortgaged Property,
in each case in form and substance reasonably acceptable to the Administrative
Agent, as shall confirm the enforceability, validity and perfection of the lien
in favor of the Secured Parties, including, if determined to be necessary or
advisable by the Administrative Agent:

 

(i)            an amendment to the existing Mortgages (each a “Mortgage
Amendment”) duly executed and acknowledged by the applicable Loan Party, and in
form for recording in the recording office where each Mortgage was recorded,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof under applicable
law, in each case in form and substance reasonably satisfactory to the
Administrative Agent and otherwise approved by the applicable local counsel for
filing in the appropriate jurisdiction;

 

(ii)           A datedown endorsement to the existing mortgage title insurance
policies (each, a “Mortgage Policy,” collectively, the “Mortgage Policies”)
relating to the Mortgage encumbering the Mortgaged Property subject to such
Mortgage assuring the Administrative Agent that such Mortgage, as amended by
such Mortgage Amendment is a valid and enforceable first priority lien on such
Mortgaged Property in favor of the Administrative Agent for the benefit of the
Secured Parties free and clear of all defects, encumbrances and liens except for
Permitted Liens, and such Mortgage Policy shall otherwise be in form and
substance reasonably satisfactory to the Administrative Agent;

 

(iii)          With respect to each Mortgage Amendment relating to Mortgaged
Property, an opinion of local counsel to the Loan Parties with respect to
recordability and enforceability of such Mortgage Amendment in form and
substance reasonably satisfactory to the Administrative Agent;

 

(iv)          With respect to each Mortgaged Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including without limitation, a so-called “gap”
indemnification) as shall be required to induce the title company to issue the
Mortgage Policies; and

 

(v)           Evidence acceptable to the Administrative Agent of payment by the
Borrower of all applicable title insurance premiums, search and examination
charges, and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgage Amendments and issuance of
the Mortgage Policies.

 

6

--------------------------------------------------------------------------------



 

Section 6.              Fees

 

(a)           Subject to paragraph (c) below, the Borrower shall pay (or procure
the payment of) the fees set out in a separate agreement dated on or about the
date of this Agreement between the Borrower and the Arranger for the Term Loans.

 

(b)           The Borrower shall pay the reasonable and documented legal fees,
disbursements and other charges of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent.

 

(c)           The Borrower shall pay to the Administrative Agent (or the
Administrative Agent shall have received from the Borrower) (i) for the account
of each Cashless Option Lender, a consent fee in an amount equal to 0.50% of the
aggregate amount of such Lender’s Term Loans (as defined in the Amended Credit
Agreement) as of the Sixth Amendment Effective Date and (iv) for the account of
the Fronting Term Loan Lender, an upfront fee in an amount equal to 0.50% of the
aggregate amount of such Lender’s Term Loans (as defined in the Amended Credit
Agreement) as of the Sixth Amendment Effective Date.

 

(d)           Notwithstanding any provision of this Agreement, no fees, costs or
expenses of the Term Loan Lenders, Administrative Agent or other Secured Party
of any kind shall be payable unless and until the Sixth Amendment Effective Date
occurs.

 

Section 7.              Acknowledgement and Affirmation

 

(a)           Each Loan Party hereby expressly acknowledges the terms of this
Agreement and affirms or reaffirms, as applicable, as of the date hereof the
covenants and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Agreement and the transactions contemplated hereby.

 

(b)           Each Loan Party, by its signature below, hereby affirms and
confirms (1) its obligations under each of the Loan Documents to which it is a
party, and (2) the prior pledge of and/or prior grant of a security interest in
its assets as Collateral to secure such Obligations (as defined in the Guarantee
and Collateral Agreement), all as provided in the Security Documents as
originally executed, and acknowledges and agrees that such guarantee, pledge,
grant and all Liens continue in full force and effect, after giving effect to
this Agreement, in respect of, and to secure, the Obligations (as defined in the
Guarantee and Collateral Agreement), including, without limitation, the
obligations in respect of the Term Loans established hereby).

 

Section 8.              Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which, when taken together,
shall constitute a single contract. Delivery of an executed counterpart of this
Agreement by facsimile transmission or electronic photocopy (i.e., “pdf”) shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

7

--------------------------------------------------------------------------------



 

Section 9.              Applicable Law.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 10.            Certain Tax Matters. Solely for purposes of determining
withholding Taxes imposed under FATCA, from and after the Sixth Amendment
Effective Date, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Term Loans as
not qualifying as “grandfathered obligations” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

[signature pages follow]

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

HD SUPPLY, INC.

 

as the Borrower

 

 

 

 

 

By:

/s/ Evan J. Levitt

 

 

Name:

Evan J. Levitt

 

 

Title:

Senior Vice President, Chief Financial Officer, and Chief Administrative Officer

 

HD Supply, Inc. Sixth Amendment to Credit Agreement Signature Page

 

--------------------------------------------------------------------------------



 

 

Guarantors:

 

 

 

 

 

HD SUPPLY CONSTRUCTION SUPPLY GROUP, INC. DELAWARE

 

WHITE CAP CONSTRUCTION SUPPLY, INC. DELAWARE

 

AH HARRIS INTERMEDIATE ACQUISITION, INC. DELAWARE

 

HD SUPPLY GP & MANAGEMENT, INC. DELAWARE

 

AH HARRIS ACQUISITION, LLC DELAWARE

 

HARMAC REBAR & STEEL LLC DELAWARE

 

KENSEAL CONSTRUCTION PRODUCTS OF CAROLINAS, L.L.C. DELAWARE

 

HD SUPPLY FM SERVICES, LLC DELAWARE

 

HD SUPPLY REPAIR & REMODEL, LLC DELAWARE

 

HD SUPPLY SUPPORT SERVICES, INC. DELAWARE

 

HD SUPPLY HOLDINGS, LLC FLORIDA

 

HD SUPPLY CONSTRUCTION SUPPLY, LTD. FLORIDA

 

HD SUPPLY FACILITIES MAINTENANCE, LTD. FLORIDA

 

HD SUPPLY MANAGEMENT, INC. FLORIDA

 

A.H. HARRIS & SONS, LLC CONNECTICUT

 

KENSEAL CONSTRUCTION PRODUCTS OF MARYLAND, LLC MARYLAND

 

KENSEAL CONSTRUCTION PRODUCTS, LLC NEW YORK

 

KENSEAL CONSTRUCTION PRODUCTS OF NEW JERSEY, LLC NEW JERSEY

 

HDS IP HOLDING, LLC NEVADA

 

 

 

By:

/s/ Evan J. Levitt

 

 

Name:

Evan J. Levitt

 

 

Title:

Vice President

 

HD Supply, Inc. Sixth Amendment to Credit Agreement Signature Page

 

--------------------------------------------------------------------------------



 

 

HD SUPPLY GP & MANAGEMENT, INC.

 

 

 

 

 

 

By:

/s/ Evan J. Levitt

 

 

Name:

Evan J. Levitt

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

HD SUPPLY CONSTRUCTION SUPPLY, LTD.

 

 

 

 

By:

HD Supply GP & Management,

 

 

Inc., its general partner

 

 

 

 

 

 

 

By:

/s/ Evan J. Levitt

 

 

Name:

Evan J. Levitt

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

HD SUPPLY FACILITIES MAINTENANCE, LTD.

 

 

 

 

By:

HD Supply GP & Management,

 

 

Inc., its general partner

 

 

 

 

 

 

 

By:

/s/ Evan J. Levitt

 

 

Name:

Evan J. Levitt

 

 

Title:

Vice President and Chief Financial Officer

 

HD Supply, Inc. Sixth Amendment to Credit Agreement Signature Page

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Kelly Weaver

 

 

Name:

Kelly Weaver

 

 

Title:

Vice President

 

HD Supply, Inc. Sixth Amendment to Credit Agreement Signature Page

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.

 

as Fronting Term Loan Lender

 

 

 

 

 

By:

/s/ John Kushnerick

 

 

Name:

John Kushnerick

 

 

Title:

Executive Director

 

HD Supply, Inc. Sixth Amendment to Credit Agreement Signature Page

 

--------------------------------------------------------------------------------



 

Exhibit A

 

CONSENT TO SIXTH AMENDMENT

 

CONSENT (this “Consent”) to the Sixth Amendment to Credit Agreement (the
“Agreement”) to that certain Credit Agreement dated as of April 12, 2012 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”), among HD Supply, Inc. (the
“Borrower”), the Guarantors, Bank of America, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent, JPMorgan Chase Bank, N.A., as
Fronting Term Loan Lender and other Lenders party thereto.

 

Capitalized terms used in this Consent but not defined in this Consent have the
meanings assigned to such terms in the Credit Agreement and the Agreement, as
applicable.

 

Existing Term Loan Lenders Converting Term B-3 Loans to Term B-5 Loans

 

o                                    Consent and Convert to Term B-5 Loans
(Cashless Settlement) The undersigned Term Loan Lender hereby irrevocably and
unconditionally approves the Agreement and consents to convert 100% of the
outstanding principal amount of the Term B-3 Loans held by such Term Loan Lender
(or such lesser amount allocated to such Term Loan Lender by the Arranger and
notified in writing to the Administrative Agent and such Term Loan Lender) into
Term B-5 Loans, under the Amended Credit Agreement in a like principal amount. 
In the event a lesser amount is allocated the difference between the current
amount and the allocated amount will be prepaid on the Sixth Amendment Effective
Date.  In furtherance of the foregoing, to the extent its Existing Term Loans
are not being repaid on the Sixth Amendment Effective Date, the undersigned
hereby waives its right to receive a pro rata share of any repayment occurring
on the Sixth Amendment Effective Date pursuant to Section 3.8 of the Credit
Agreement.

 

o                                    Consent and Convert to Term B-5 Loans via
Reallocation The undersigned Term Loan Lender hereby irrevocably and
unconditionally approves the Agreement and consents to have 100% of the
outstanding principal amount of the Term B-3 Loans held by such Term Loan Lender
repaid on the Sixth Amendment Effective Date and to purchase by assignment a
like principal amount of Term B-5 Loans, committed to separately by the
undersigned (or such lesser amount as notified to such Term Loan Lender in
writing by the Arranger and notified in writing to the Administrative Agent and
such Term Loan Lender).

 

Existing Term Loan Lenders Converting Term B-4 Loans to Term B-5 Loans

 

o                                    Consent and Convert to Term B-5 Loans
(Cashless Settlement) The undersigned Term Loan Lender hereby irrevocably and
unconditionally approves the Agreement and consents to convert 100% of the
outstanding principal amount of the Term B-4 Loans held by such Term Loan Lender
(or such lesser amount allocated to such Term Loan Lender by the Arranger and
notified in writing to the Administrative Agent and such Term Loan Lender) into
Term B-5 Loans, as applicable, under the Amended Credit Agreement in a like
principal amount.  In the event a lesser amount is allocated the difference
between the current amount and the allocated amount will be prepaid on the Sixth
Amendment Effective Date.  In furtherance of the foregoing, to the extent its
Existing Term Loans are not being repaid on the Sixth Amendment Effective Date,
the undersigned hereby waives its right to receive a pro rata share of any
repayment occurring on the Sixth Amendment Effective Date pursuant to
Section 3.8 of the Credit Agreement.

 

o                                    Consent and Convert to Term B-5 Loans via
Reallocation The undersigned Term Loan Lender hereby irrevocably and
unconditionally approves the Agreement and consents to have 100% of the
outstanding principal amount of the Term B-4 Loans held by such Term Loan Lender
repaid on the Sixth Amendment Effective Date and to purchase by assignment a
like principal amount of Term B-5 Loans, committed to separately by the
undersigned (or such lesser amount as notified to such Term Loan Lender in
writing by the Administrative Agent).

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

 

 

 

                                                                                  ,

 

as a Lender (type name of the legal entity)

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

Exhibit B

 

[See Attached]

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

 

$1,081,063,750.001,070,000,000.00 Term Loan Facility

 

 

CREDIT AGREEMENT

 

 

among

 

 

HD SUPPLY, INC.,
as the Borrower,

 

 

THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO,

 

 

BANK OF AMERICA, N.A.
as Administrative Agent and Collateral Agent,

 

 

Dated as of April 12, 2012

 

 

As amended by the First Amendment to Credit Agreement, dated as of February 15,
2013

As amended by the Second Amendment to Credit Agreement, dated as of February 6,
2014

As amended by the Incremental Agreement No. 1, dated as of August 13, 2015

As amended by the Fourth Amendment to Credit Agreement, dated as of October 14,
2016

As amended by the Fifth Amendment to Credit Agreement, dated as of August 31,
2017

 

 

BANK OF AMERICA, N.A.

as Lead Arranger and Bookrunning Manager

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

DEFINITIONS

1

1.1

Defined Terms

1

1.2

Other Definitional Provisions

6057

 

 

 

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

6058

2.1

Term Loans

6058

2.2

Term Notes and Amortization

6159

2.3

Procedure for Term Loan Borrowing

6259

2.4

Record of Loans

6259

2.5

Incremental Facilities

6360

2.6

Permitted Debt Exchanges

6562

2.7

Extension of Term Loans

6764

 

 

 

SECTION 3

GENERAL PROVISIONS

7066

3.1

Interest Rates and Payment Dates

7066

3.2

Conversion and Continuation Options

7067

3.3

Minimum Amounts of Sets

7168

3.4

Optional and Mandatory Prepayments

7168

3.5

Administrative Agent Fees; Other Fees

8177

3.6

Computation of Interest and Fees

8177

3.7

Inability to Determine Interest Rate

8177

3.8

Pro Rata Treatment and Payments

8178

3.9

Illegality

8279

3.10

Requirements of Law

8380

3.11

Taxes

8481

3.12

Indemnity

8784

3.13

Certain Rules Relating to the Payment of Additional Amounts

8784

 

 

 

SECTION 4

REPRESENTATIONS AND WARRANTIES

8986

4.1

Financial Condition

8986

4.2

Solvent; No Material Adverse Effect

8986

4.3

Corporate Existence; Compliance with Law

8986

4.4

Corporate Power; Authorization; Enforceable Obligations

9086

4.5

No Legal Bar

9087

4.6

No Material Litigation

9087

4.7

No Default

9087

4.8

Ownership of Property; Liens

9187

4.9

Intellectual Property

9187

4.10

Taxes

9188

4.11

Federal Regulations

9188

4.12

ERISA

9188

4.13

Collateral

9289

4.14

Investment Company Act

9289

4.15

Subsidiaries

9289

4.16

Purpose of Loans

9389

4.17

Environmental Matters

9389

4.18

No Material Misstatements

9390

 

--------------------------------------------------------------------------------



 

 

 

Page

 

 

 

4.19

EEA Financial Institution

9490

4.20

Beneficial Ownership

90

 

 

 

SECTION 5

CONDITIONS PRECEDENT

9491

5.1

Conditions to Effectiveness and Initial Extension of Credit

9491

5.2

Conditions Precedent to Each Other Extension of Credit

9794

 

 

 

SECTION 6

AFFIRMATIVE COVENANTS

9794

6.1

Financial Statements

9894

6.2

Certificates; Other Information

9995

6.3

Payment of Taxes

10096

6.4

Maintenance of Existence

10097

6.5

Maintenance of Property; Insurance

10097

6.6

Inspection of Property; Discussions

10198

6.7

Notices

10298

6.8

Environmental Laws

10399

6.9

After-Acquired Real Property and Fixtures; Addition of Subsidiaries

103100

6.10

[Reserved]

105101

6.11

Post-Closing Agreements

105101

 

 

 

SECTION 7

NEGATIVE COVENANTS

106103

7.1

Limitation on Indebtedness

106103

7.2

Limitation on Liens

110106

7.3

Limitation on Fundamental Changes

113109

7.4

Limitation on Asset Dispositions; Proceeds from Asset Dispositions and Recovery
Events

114111

7.5

Limitation on Dividends and Other Restricted Payments

118114

7.6

Limitation on Transactions with Affiliates

123119

7.7

Limitation on Dispositions of Collateral

124120

7.8

Limitation on Optional Payments and Modifications of Debt Instruments and Other
Documents

125120

7.9

Limitation on Restrictions on Distributions from Restricted Subsidiaries

126121

 

 

 

SECTION 8

EVENTS OF DEFAULT

127123

 

 

 

SECTION 9

THE AGENTS AND THE OTHER REPRESENTATIVES

130126

9.1

Appointment

130126

9.2

Delegation of Duties

131127

9.3

Exculpatory Provisions

131127

9.4

Reliance by the Administrative Agent

132127

9.5

Notice of Default

132128

9.6

Acknowledgements and Representations by Lenders

133128

9.7

Indemnification

133129

9.8

The Agents and Other Representatives in Their Individual Capacity

134129

9.9

Collateral Matters

134129

9.10

Successor Agent

135131

9.11

Other Representatives

136132

9.12

[Reserved]

136132

9.13

Withholding Tax

136132

9.14

Approved Electronic Communications

136132

 

ii

--------------------------------------------------------------------------------



 

 

 

Page

 

 

 

9.15

ERISA Representation

137132

 

 

 

SECTION 10

MISCELLANEOUS

137132

10.1

Amendments and Waivers

137133

10.2

Notices

140136

10.3

No Waiver; Cumulative Remedies

141137

10.4

Survival of Representations and Warranties

141137

10.5

Payment of Expenses and Taxes

141137

10.6

Successors and Assigns; Participations and Assignments

142138

10.7

Adjustments; Set-off; Calculations; Computations

149145

10.8

Judgment

150146

10.9

Counterparts; Electronic Execution of Assignments and Certain Other Documents

150146

10.10

Severability

151147

10.11

Integration

151147

10.12

GOVERNING LAW

151147

10.13

Submission to Jurisdiction; Waivers

151147

10.14

Acknowledgements

152148

10.15

WAIVER OF JURY TRIAL

152148

10.16

Confidentiality

152148

10.17

Permitted Additional Indebtedness

153149

10.18

Incremental Indebtedness; Additional Indebtedness

153149

10.19

USA Patriot Act Notice

153149

10.20

Payments Set Aside

154150

10.21

OID Legend

154150

10.22

ENTIRE AGREEMENT

154150

10.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

154150

 

iii

--------------------------------------------------------------------------------



 

SCHEDULES

 

A

Loan Commitments and Addresses

4.4

Consents Required

4.6

Litigation

4.8

Mortgaged Properties

4.15

Subsidiaries

4.17

Environmental Matters

5.1(c)

Lien Searches

6.11(a)

Security Perfection

6.11(b)(ii)

Real Property Opinions

6.11(b)(iii)

Title Insurance Policy Amounts

7.2

Existing Liens

 

EXHIBITS

 

A

Form of Acceptance and Prepayment Notice

B

Form of Assignment and Acceptance

C

Form of Base Intercreditor Agreement

D

Form of Cash Flow Intercreditor Agreement

E

Form of Discount Range Prepayment Notice

F

Form of Discount Range Prepayment Offer

G

Form of Guarantee and Collateral Agreement

H

Form of Holding Pledge Agreement

I

Form of Mortgage

J

Form of Solicited Discounted Prepayment Notice

K

Form of Solicited Discounted Prepayment Offer

L

Form of Specified Discount Prepayment Notice

M

Form of Specified Discount Prepayment Response

N-1

Form of Term B-3 NoteN-2 Form of Term B-4 Note

O

Form of Increase Supplement

P

Form of Lender Joinder Agreement

Q

Form of U.S. Tax Compliance Certificate

R

Form of Officer’s Certificate

S

Form of Secretary’s Certificate (including Form of Incumbency Certificate)

T

Form of Solvency Certificate

U

Form of Affiliated Lender Assignment and Assumption

 

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT, dated as of April 12, 2012,2012 (as amended by the First
Amendment to Credit Agreement, dated as of February 15, 2013, the Second
Amendment to Credit Agreement, dated as of February 6, 2014, the Incremental
Agreement No. 1, dated as of August 13, 2015, the Fourth Amendment to Credit
Agreement, dated as of October 14, 2016, and the Fifth Amendment to Credit
Agreement, dated as of August 31, 2017), among HD Supply, Inc. (together with
its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party to this Agreement (as further
defined in subsection 1.1, the “Lenders”) and Bank of America, N.A., as
administrative agent and collateral agent for the Lenders hereunder (in such
capacities, respectively, the “Administrative Agent” and the “Collateral
Agent”).

 

The parties hereto hereby agree as follows:

 

W I T N E S S E T H:

 

WHEREAS, the Borrower is party to the Predecessor Credit Agreement under which
the Borrower obtained term loans under a term loan facility and revolving loans
under a revolving credit facility;

 

WHEREAS, in order to (i) repay or redeem certain existing indebtedness of the
Borrower and its Subsidiaries, including amounts outstanding under the
Predecessor Credit Agreement, the Predecessor ABL Credit Agreement and the
Senior Notes (as defined in the Predecessor Credit Agreement), and (ii) finance
the working capital and other business requirements and other general corporate
purposes of the Borrower and its Subsidiaries, the Borrower has requested that
the Lenders make the Loans provided for herein;

 

WHEREAS, concurrently herewith, the Borrower and certain of its Subsidiaries are
entering into the ABL Credit Agreement to refinance and replace its existing
senior secured revolving loan facility under the Predecessor ABL Credit
Agreement;

 

WHEREAS, on the Closing Date, the Borrower will issue (x) its senior secured
first priority notes due 2019 in an aggregate principal amount of $950 million,
(y) its senior secured second priority notes due 2020 in an aggregate principal
amount of $675 million and (z) its senior unsecured notes due 2020 in an
aggregate principal amount of approximately $750 million.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1              DEFINITIONS.

 

1.1     Defined Terms.  As used in this Agreement, the following terms shall
have the following meanings:

 

“7.505.375% Senior Unsecured Notes” means the 7.50% Senior Notes due 2020 issued
pursuant to that certain Indenture dated February 1, 2013 by and among the
Borrower and Wilmington Trust, National Association as trustee in an aggregate
principal amount of $1,275,000,000.”11.50% Senior Unsecured Notes” means the
11.50% Senior Notes due 2020: the 5.375% Senior Notes due 2026 issued pursuant
to that certain Indenture dated October 15, 201211, 2018 by and among the
Borrower and Wilmington TrustWells Fargo Bank, National Association as trustee
in an aggregate principal amount of $1,000,000,000.750,000,000.

 

--------------------------------------------------------------------------------



 

“2007 Transactions”:  as the term “Transactions” is defined in the Senior
Subordinated Notes Indenture.

 

“2021 Notes”: means the Company’s 5.25% Senior Secured First Priority Notes due
2021.

 

“ABL Administrative Agent”:  General Electric Capital Corporation, in its
capacity as administrative agent under the ABL Credit Agreement, or any
successor administrative agent under the ABL Credit Agreement.

 

“ABL Collateral Agent”:  General Electric Capital Corporation, in its capacity
as collateral agent under the ABL Credit Agreement, or any successor collateral
agent under the ABL Credit Agreement.

 

“ABL Credit Agreement”:  that ABL Credit Agreement, dated as of the Closing
Date, among the Borrower, certain Subsidiaries of the Borrower party thereto,
the lenders and other financial institutions party thereto, General Electric
Capital Corporation, as the ABL Administrative Agent and ABL Collateral Agent
and the other parties thereto, as such agreement may be amended, supplemented,
waived or otherwise modified from time to time or refunded, refinanced,
restructured, replaced, renewed, repaid, increased or extended from time to time
(whether in whole or in part, whether with the original administrative agent and
lenders or other agents and lenders or otherwise, and whether provided under the
original ABL Credit Agreement or one or more other credit agreements or
otherwise, unless such agreement, instrument or document expressly provides that
it is not intended to be and is not an ABL Credit Agreement hereunder).  Any
reference to the ABL Credit Agreement hereunder shall be deemed a reference to
any ABL Credit Agreement then in existence.

 

“ABL Facility”:  the collective reference to the ABL Credit Agreement, any ABL
Loan Documents, any notes and letters of credit issued pursuant thereto and any
guarantee and collateral agreement, patent and trademark security agreement,
mortgages, letter of credit applications and other guarantees, pledge
agreements, security agreements and collateral documents, and other instruments
and documents executed and delivered pursuant to or in connection with any of
the foregoing, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time, or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original agent and lenders or other agents
and lenders or otherwise, and whether provided under the original ABL Credit
Agreement or one or more other credit agreements, indentures or financing
agreements or otherwise, unless such agreement, instrument or document expressly
provides that it is not intended to be and is not an ABL Facility hereunder). 
Without limiting the generality of the foregoing, the term “ABL Facility” shall
include any agreement (i) changing the maturity of any Indebtedness Incurred
thereunder or contemplated thereby, (ii) adding Subsidiaries of the Borrower as
additional borrowers or guarantors thereunder, (iii) increasing the amount of
Indebtedness Incurred thereunder or available to be borrowed thereunder or
(iv) otherwise altering the terms and conditions thereof.

 

“ABL Loan Documents”:  the Loan Documents as defined in the ABL Credit
Agreement, as the same may be amended, supplemented, waived, otherwise modified,
extended, renewed, refinanced or replaced from time to time.

 

“ABL Obligations”:  as defined in the Base Intercreditor Agreement.

 

“ABL Priority Collateral”:  as defined in the Base Intercreditor Agreement.

 

2

--------------------------------------------------------------------------------



 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1.0%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1.0%, (c) the Eurocurrency Rate for an Interest Period of one month commencing
on such date plus 1% and (d) 2.00%.  The “Prime Rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  “Federal Funds Effective Rate” shall mean,
for any day, the rate per annum equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve of New York; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.  Any change in the ABR due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate or
the Federal Funds Effective Rate, respectively.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acceptance and Prepayment Notice”:  a written notice from the Borrower setting
forth the Acceptable Discount pursuant to subsection 3.4(i)(iv)(b) substantially
in the form of Exhibit A.

 

“Acceptance Date”:  as defined in subsection 3.4(i)(iv)(b).

 

“Acceptable Discount”:  as defined in subsection 3.4(i).

 

“Acceptable Prepayment Amount”:  as defined in subsection 3.4(i).

 

“Accounts”:  as defined in the UCC; and, with respect to any Person, all such
Accounts of such Person, whether now existing or existing in the future,
including (a) all accounts receivable of such Person (whether or not
specifically listed on schedules furnished to the Administrative Agent),
including all accounts created by or arising from all of such Person’s sales of
goods or rendition of services made under any of its trade names, or through any
of its divisions, (b) all unpaid rights of such Person (including rescission,
replevin, reclamation and stopping in transit) relating to the foregoing or
arising therefrom, (c) all rights to any goods represented by any of the
foregoing, including returned or repossessed goods, (d) all reserves and credit
balances held by such Person with respect to any such accounts receivable of any
Obligors, (e) all letters of credit, guarantees or collateral for any of the
foregoing and (f) all insurance policies or rights relating to any of the
foregoing.

 

“Acquired Indebtedness”:  Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition.  Acquired Indebtedness shall be deemed to be Incurred on the
date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.

 

“Acquisition Indebtedness” means: Indebtedness of (A) the Borrower or any
Restricted Subsidiary Incurred to finance or refinance, or otherwise Incurred in
connection with, any acquisition of any assets (including Capital Stock),
business or Person, or any merger or consolidation of any Person with or into
the Borrower or any Restricted Subsidiary, or (B) any Person that is acquired by
or merged or

 

3

--------------------------------------------------------------------------------



 

consolidated with or into the Borrower or any Restricted Subsidiary (including
Indebtedness thereof Incurred in connection with any such acquisition, merger or
consolidation).

 

“Additional Assets”:  (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition, (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by the Borrower
or a Restricted Subsidiary or otherwise useful in a Related Business (including
any capital expenditures on any property or assets already so used), (iii) the
Capital Stock of a Person that is engaged in a Related Business and becomes a
Restricted Subsidiary as a result of the acquisition of such Capital Stock by
the Borrower or another Restricted Subsidiary, or (iv) Capital Stock of any
Person that at such time is a Restricted Subsidiary acquired from a third party.

 

“Additional Indebtedness”:  as defined in the Base Intercreditor Agreement.

 

“Additional Lender”:  as defined in subsection 2.5(b).

 

“Additional Obligations”:  as defined in the Base Intercreditor Agreement or the
Cash Flow Intercreditor Agreement, as applicable.

 

“Additional Permitted Obligations”:  subordinated or senior Indebtedness (which
Indebtedness may be unsecured, or secured by a Lien ranking at the Borrower’s
option pari passu with or junior to the Lien securing the Term Loans), including
customary bridge financings, in each case issued or incurred by the Borrower or
a Guarantor, the terms of which Indebtedness (i) do not provide for a maturity
date or weighted average life to maturity earlier than the Maturity Date of the
Term Loans or shorter than the weighted average life to maturity of the Term
Loans, as the case may be (other than an earlier maturity date and/or shorter
weighted average life to maturity for customary bridge financings, which,
subject to customary conditions, would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date or a shorter weighted average life to maturity than the
Maturity Date of the Term Loans or the weighted average life to maturity of the
Term Loans, as applicable), (ii) do not, in the case of Indebtedness that is
unsecured or is secured by Liens that are junior in priority to the Liens
securing the Term Loans, provide for any mandatory repayment or redemption from
asset sales, casualty or condemnation events or excess cash flow except to the
extent that prepayments are made first to the Term Loans and to other
Indebtedness having Pari Passu Lien Priority or Senior Lien Priority (to the
extent required by the Loan Documents or the terms of such other Indebtedness)
(other than, in the case of any customary bridge financing, prepayments of such
bridge financing from the issuance of equity or other Indebtedness permitted
hereunder which meets the requirements of this definition); provided that
(a) such Indebtedness shall not be secured by any Lien on any asset of any Loan
Party that does not also secure the Term Loans, or be guaranteed by any Person
other than the Guarantors, and (b) if secured by Collateral, such Indebtedness
(and all related obligations) shall be subject to the terms of the applicable
Intercreditor Agreements (or such other intercreditor agreements as are
reasonably satisfactory to the Borrower and the Administrative Agent).

 

“Administrative Agent”:  as defined in the Preamble and shall include any
successor to the Administrative Agent appointed pursuant to subsection 9.10.

 

“Affected Loans”:  as defined in subsection 3.9.

 

“Affected Rate”:  as defined in subsection 3.7.

 

“Affiliate”:  with respect to any specified Person, any other Person, directly
or indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the

 

4

--------------------------------------------------------------------------------



 

management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.  For
the avoidance of doubt, THD and its Affiliates will not be deemed to be
Affiliates of the Borrower or any of its Subsidiaries.

 

“Affiliate Transaction”:  as defined in subsection 7.6(a).

 

“Affiliated Debt Fund”:  any Affiliated Lender that is a bona fide debt fund or
an investment vehicle that is engaged in making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course and with respect to which the Investors and their
respective affiliates (other than any Affiliated Debt Fund or any entity that
manages or advises an Affiliated Debt Fund) do not, directly or indirectly, make
investment decisions for such debt fund or investment vehicle.

 

“Affiliated Lender”:  any Lender that is a Permitted Affiliated Assignee.

 

“Affiliated Lender Assignment and Assumption”: as defined in subsection
10.6(h)(ii)(a).

 

“Agent Default”:  an Agent has admitted in writing that it is insolvent or such
Agent becomes subject to an Agent Related Distress Event.

 

“Agent Related Distress Event”:  with respect to any Agent or any direct or
indirect parent company thereof (each, a “Distressed Person”), such Distressed
Person (i) has become the subject of a proceeding under any debt relief law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or, solely with
respect to such Agent and not any parent company thereof, is  otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person to be, insolvent or bankrupt or
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment; provided that an Agent
Related Distress Event shall not be deemed to have occurred solely by virtue of
the ownership or acquisition of any equity interests in any Agent or any person
that directly or indirectly controls such Agent by a Governmental Authority or
an instrumentality thereof.

 

“Agents”:  the collective reference to the Administrative Agent and the
Collateral Agent.

 

“Agreement”:  this Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.

 

“Alternate Offer”:  as defined in subsection 3.4(j).

 

“Amendment”:  as defined in subsection 7.9(c).

 

“Applicable Discount”:  as defined in subsection 3.4(i).

 

“Applicable Margin”: (a)   for the Term B-3 Loans, (i) with respect to ABR
Loans, 1.25% per annum and (ii) with respect to Eurocurrency Loans, 2.250.75%
per annum; and(b) for the Term B-4 Loans, (i) with respect to ABR Loans, 1.50%
per annum and (ii) with respect to Eurocurrency Loans, 2.501.75% per annum.

 

“Approved Electronic Communications”:  each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to,

 

5

--------------------------------------------------------------------------------



 

provide to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein, including (a) any supplement, joinder or
amendment to the Security Documents and any other written communication
delivered or required to be delivered in respect of any Loan Document or the
transactions contemplated therein and (b) any financial statement, financial and
other report, notice, request, certificate and other information material;
provided that “Approved Electronic Communications” shall exclude (i) any notice
pursuant to subsection 3.4 and (ii) all notices of any Default.

 

“Approved Electronic Platform”:  as defined in subsection 9.14.

 

“Approved Fund”:  as defined in subsection 10.6(b).

 

“Asset Disposition”:  any sale, lease, transfer or other disposition of shares
of Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by
applicable law), property or other assets (each referred to for the purposes of
this definition as a “disposition”) by the Borrower or any of its Restricted
Subsidiaries (including any disposition by means of a merger, consolidation or
similar transaction), other than

 

(i)            a disposition to the Borrower or a Restricted Subsidiary,

 

(ii)           a disposition in the ordinary course of business,

 

(iii)          a disposition of Cash Equivalents, Investment Grade Securities or
Temporary Cash Investments,

 

(iv)          the sale or discount (with or without recourse, and on customary
or commercially reasonable terms) of accounts receivable or notes receivable
arising in the ordinary course of business, or the conversion or exchange of
accounts receivable for notes receivable,

 

(v)           any Restricted Payment Transaction,

 

(vi)          a disposition that is governed by the provisions of subsection
7.3,

 

(vii)         any Financing Disposition,

 

(viii)        any “fee in lieu” or other disposition of assets to any
Governmental Authority that continue in use by the Borrower or any Restricted
Subsidiary, so long as the Borrower or any Restricted Subsidiary may obtain
title to such assets upon reasonable notice by paying a nominal fee,

 

(ix)          any exchange of property pursuant to or intended to qualify under
Section 1031 (or any successor section) of the Code, or any exchange of
equipment to be leased, rented or otherwise used in a Related Business,

 

(x)           any financing transaction with respect to property built or
acquired by the Borrower or any Restricted Subsidiary after the Closing Date,
including any sale/leaseback transaction or asset securitization,

 

(xi)          any disposition arising from foreclosure, condemnation or similar
action with respect to any property or other assets, or exercise of termination
rights under any lease, license, concession or other agreement, or pursuant to
buy/sell arrangements under any joint venture or similar agreement or
arrangement,

 

6

--------------------------------------------------------------------------------



 

(xii)         any disposition of Capital Stock, Indebtedness or other securities
of an Unrestricted Subsidiary,

 

(xiii)        a disposition of Capital Stock of a Restricted Subsidiary pursuant
to an agreement or other obligation with or to a Person (other than the Borrower
or a Restricted Subsidiary) from whom such Restricted Subsidiary was acquired,
or from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), entered into in
connection with such acquisition,

 

(xiv)        a disposition of not more than 5.0% of the outstanding Capital
Stock of a Foreign Subsidiary that has been approved by the Board of Directors,

 

(xv)         any disposition or series of related dispositions for aggregate
consideration not to exceed $30.0 million,

 

(xvi)        any Exempt Sale and Leaseback Transaction,

 

(xvii)       the abandonment or other disposition of patents, trademarks or
other intellectual property that are, in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Borrower and its Subsidiaries taken as a whole,
or

 

(xviii)      dispositions for Net Available Cash not exceeding in the aggregate
in any fiscal year (A) $50.0 million minus (B) the Net Available Cash in such
fiscal year from Recovery Events classified by the Borrower pursuant to clause
(y) of the definition of “Recovery Event.”

 

“Assignee”:  as defined in subsection 10.6(b).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit B.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bain Capital”:  Bain Capital, LLC.

 

“Bain Capital Investors”:  the collective reference to (i) Bain Capital,
(ii) Bain Capital Partners Fund IX, L.P. and any legal successor thereto and
(iii) any Affiliate of any Bain Capital Investor, but not including any
portfolio company of any Bain Capital Investor.

 

“Bank of America”:  Bank of America, N.A.

 

“Bankruptcy Proceeding”:  as defined in subsection 10.6(h).

 

“Bank Products Agreement”:  any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing

 

7

--------------------------------------------------------------------------------



 

card or stored value card services (including, without limitation, processing
and other administrative services with respect thereto), (c) cash management
services (including, without limitation, controlled disbursements, credit cards,
credit card processing services, automated clearinghouse and other electronic
funds transfer transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, information reporting, wire transfer and interstate
depository network services) and (d) other similar banking products or services
as may be requested by any Loan Party (for the avoidance of doubt, excluding
letters of credit and loans except indebtedness arising from services described
in items (a) through (c) of this definition).

 

“Bank Products Obligations”:  of any Person, the obligations of such Person
pursuant to any Bank Products Agreement.

 

“Base Intercreditor Agreement”:  the Intercreditor Agreement, dated as of the
date hereof, among the Collateral Agent, the ABL Collateral Agent, the Senior
First Priority Notes Agent and the Senior Second Priority Notes Agent,
substantially in the form of Exhibit C, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“BBA LIBOR Rates Page”:  as defined in the definition of “Eurocurrency Base
Rate.”

 

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

 

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Benefited Lender”:  as defined in subsection 10.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System.

 

“Board of Directors”:  for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the Board of
Directors of such entity, or, in either case, any committee thereof duly
authorized to act on behalf of such Board of Directors.  Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Borrower.

 

“Borrower”:  as defined in the Preamble.

 

“Borrower Offer of Specified Discount Prepayment”:  the offer by the Borrower to
make a voluntary prepayment of Loans at a specified discount to par pursuant to
subsection 3.4(i)(ii).

 

“Borrower Solicitation of Discount Range Prepayment Offers”:  the solicitation
by the Borrower of offers for, and the corresponding acceptance by a Lender of a
voluntary prepayment of Loans at a specified range at a discount to par pursuant
to subsection 3.4(i)(iii).

 

“Borrower Solicitation of Discounted Prepayment Offers”:  the solicitation by
the Borrower of offers for, and the subsequent acceptance, if any, by a Lender
of a voluntary prepayment of Loans at a discount to par pursuant to subsection
3.4(i)(iv).

 

8

--------------------------------------------------------------------------------



 

“Borrowing”:  the borrowing of one Type of Term Loans from all the Lenders
having Term Loan Commitments, as the case may be (or resulting from a conversion
or conversions on such date), having in the case of Eurocurrency Loans the same
Interest Period.

 

“Borrowing Base”:  the sum of (1) 65.0% of the book value of Inventory of the
Borrower and its Restricted Subsidiaries, (2) 85.0% of the book value of
Receivables of the Borrower and its Restricted Subsidiaries and (3) Unrestricted
Cash of the Borrower and its Restricted Subsidiaries (in each case, determined
as of the end of the most recently ended fiscal month of the Borrower for which
internal consolidated financial statements of the Borrower are available, and,
in the case of any determination relating to any Incurrence of Indebtedness, on
a pro forma basis including (x) any property or assets of a type described above
acquired since the end of such fiscal month and (y) any property or assets of a
type described above being acquired in connection therewith). The Borrowing
Base, as of any date of determination, shall not include Inventory the
acquisition of which shall have been financed or refinanced by the Incurrence of
Purchase Money Obligations pursuant to subsection 7.1(b)(iv), to the extent such
Purchase Money Obligations (or any Refinancing Indebtedness in respect thereof)
shall then remain outstanding pursuant to such clause (on a pro forma basis
after giving effect to an Incurrence of Indebtedness and the application of
proceeds therefrom).

 

“Borrowing Date”:  any Business Day specified in a notice pursuant to subsection
2.3 as a date on which the Borrower requests the Lenders to make Loans
hereunder.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banking institutions are authorized or required by law to close in
New York City, except that, when used in connection with a Eurocurrency Loan,
“Business Day” shall mean any Business Day on which dealings in Dollars between
banks may be carried on in London, England and New York, New York.

 

“Canadian dollars”: dollars in lawful currency of Canada.

 

“Capital Expenditures”:  with respect to any Person for any period, the
aggregate of all expenditures by such Person and its consolidated Subsidiaries
during such period (exclusive of expenditures made for Investments permitted by
subsection 7.5) which, in accordance with GAAP, are or should be included in
“capital expenditures.”

 

“Capital Stock”:  with respect to any Person, any and all shares of, rights to
purchase, warrants or options for, or other equivalents of or interests in
(however designated) equity of such Person, including any Preferred Stock, but
excluding any debt securities convertible into such equity.

 

“Capitalized Lease Obligation”:  an obligation that is required to be classified
and accounted for as a capitalized lease for financial reporting purposes in
accordance with GAAP.  The Stated Maturity of any Capitalized Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease.

 

“Captive Insurance Subsidiary”:  any Subsidiary of the Borrower that is subject
to regulation as an insurance company (or any Subsidiary thereof).

 

“Carlyle”:  Carlyle Investment Management, LLC.

 

“Carlyle Investors”:  the collective reference to (i) Carlyle, (ii) Carlyle
Partners V, L.P. and any legal successor thereto and (iii) any Affiliate of any
Carlyle Investor, but not including any portfolio company of any Carlyle
Investor.

 

9

--------------------------------------------------------------------------------



 

“Cash Equivalents”:  any of the following:  (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America, Canada or a member
state of the European Union or any agency or instrumentality of any thereof,
(c) time deposits, certificates of deposit or bankers’ acceptances of (i) any
lender under any Credit Facility or any affiliate thereof or (ii) JPMorgan Chase
Bank, N.A., SunTrust Bank, Wells Fargo Bank, National Association, Bank of
America, N.A., Wachovia Bank, National Association, Scotiabank, The
Toronto-Dominion Bank, Bank of Montreal or any of their respective affiliates or
(iii) any commercial bank having capital and surplus in excess of $500.0 million
(or the foreign currency equivalent thereof as of the date of such investment)
and the commercial paper of the holding company of which is rated at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s (or if at such time neither is issuing ratings, then a comparable rating
of another nationally recognized rating agency), (d) money market instruments,
commercial paper or other short-term obligations rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or if at such time neither is issuing ratings, then a comparable rating of
another nationally recognized rating agency), (e) investments in money market
funds subject to the risk limiting conditions of Rule 2a-7 or any successor
rule of the SEC under the Investment Company Act of 1940, as amended,
(f) Canadian dollars and (g) investments similar to any of the foregoing
denominated in Canadian dollars or any other foreign currencies approved by the
Board of Directors.

 

“Cash Flow Collateral Representative”:  as defined in the Base Intercreditor
Agreement.

 

“Cash Flow Intercreditor Agreement”:  the Intercreditor Agreement, dated as of
the Closing Date, among the Collateral Agent, the Senior First Priority Notes
Agent and the Senior Second Priority Notes Agent, substantially in the form of
Exhibit D, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

 

“Cash Flow Priority Collateral”: as defined in the Base Intercreditor Agreement.

 

“CD&R”:  Clayton, Dubilier & Rice, LLC and any successor in interest thereto, or
any successor to CD&R’s investment management business.

 

“CD&R Investors”:  collectively, (i) CD&R, (ii) Clayton, Dubilier & Rice Fund
VII, L.P. or any legal successor thereto, (iii) Clayton, Dubilier & Rice Fund
VII (Co-Investment), L.P. or any legal successor thereto, (iv) CD&R Parallel
Fund VII, L.P., or any legal successor thereto, and (v) any Affiliate of any
CD&R Investor, but not including any portfolio company of any CD&R Investor.

 

“Change in Consolidated Working Capital”:  for any period, a positive or
negative number equal to the amount of Consolidated Working Capital at the
beginning of such period minus the amount of Consolidated Working Capital at the
end of such period.

 

“Change in Law”:  as defined in subsection 3.11(a).

 

“Change of Control”:

 

(i)          (x) the Permitted Holders shall in the aggregate be the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of (A) so
long as the Borrower is a Subsidiary of any Parent, shares of Voting Stock
having less than 35.0% of the total voting power of all outstanding shares of
such Parent (other than a Parent that is a Subsidiary of another Parent) and
(B) if the Borrower is not a Subsidiary of any Parent, shares of Voting Stock
having less than 35.0% of the total voting power of all outstanding shares of
the Borrower and (y) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), other than one or more Permitted Holders,
shall be the “beneficial owner” of (A) so long as the Borrower is a

 

10

--------------------------------------------------------------------------------



 

Subsidiary of any Parent, shares of Voting Stock having more than 35.0% of the
total voting power of all outstanding shares of such Parent (other than a Parent
that is a Subsidiary of another Parent) and (B) if the Borrower is not a
Subsidiary of any Parent, shares of Voting Stock having more than 35.0% of the
total voting power of all outstanding shares of the Borrower;

 

(ii)         Holding shall cease to own, directly or indirectly, 100.0% of the
Capital Stock of the Borrower (or any successor to the Borrower permitted
pursuant to subsection 7.3); or

 

(iii)        a “Change of Control” as defined in the Senior First Priority Notes
Indenture or the Senior Second Priority Notes Indenture (or other similar event
described therein as a “change of control”).

 

Notwithstanding anything to the contrary in the foregoing, the Transactions
shall not constitute or give rise to a Change of Control.

 

“Change of Control Offer”:  as defined in subsection 3.4(j).

 

“Change of Control Payment”:  as defined in subsection 3.4(j).

 

“Change of Control Payment Date”:  as defined in subsection 3.4(j).

 

“Claim”:  as defined in subsection 10.6(h).

 

“Closing Date”:  the date on which all the conditions precedent set forth in
subsection 5.1 shall be satisfied or waived.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”:  as defined in the Preamble.

 

“Commitment”:  as to any Lender, the Term Loan Commitments of such Lender.

 

“Commodities Agreement”:  in respect of a Person, any commodity futures
contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower on request); provided that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including its obligation to fund a Loan if,
for any reason, its Conduit Lender fails to fund any

 

11

--------------------------------------------------------------------------------



 

such Loan, and the designating Lender (and not the Conduit Lender) shall have
the sole right and responsibility to deliver all consents and waivers required
or requested under this Agreement with respect to its Conduit Lender, and
provided, further, that no Conduit Lender shall (a) be entitled to receive any
greater amount pursuant to any provision of this Agreement, including subsection
3.10, 3.11, 3.12 or 10.5, than the designating Lender would have been entitled
to receive in respect of the extensions of credit made by such Conduit Lender if
such designating Lender had not designated such Conduit Lender hereunder, (b) be
deemed to have any Term Loan Commitment or (c) be designated if such designation
would otherwise increase the costs of any Facility to the Borrower.

 

“Consolidated Coverage Ratio”:  as of any date of determination, the ratio of
(i) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Borrower are
available to (ii) Consolidated Interest Expense for such four fiscal quarters;
provided that

 

(1)          if since the beginning of such period the Borrower or any
Restricted Subsidiary has Incurred any Indebtedness that remains outstanding on
such date of determination or if the transaction giving rise to the need to
calculate the Consolidated Coverage Ratio is an Incurrence of Indebtedness,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving effect on a pro forma basis to such Indebtedness as if
such Indebtedness had been Incurred on the first day of such period (except that
in making such computation, the amount of Indebtedness under any revolving
credit facility outstanding on the date of such calculation shall be computed
based on (A) the average daily balance of such Indebtedness during such four
fiscal quarters or such shorter period for which such facility was outstanding
or (B) if such facility was created after the end of such four fiscal quarters,
the average daily balance of such Indebtedness during the period from the date
of creation of such facility to the date of such calculation),

 

(2)          if since the beginning of such period the Borrower or any
Restricted Subsidiary has repaid, repurchased, redeemed, defeased or otherwise
acquired, retired or discharged any Indebtedness that is no longer outstanding
on such date of determination (each, a “Discharge”) or if the transaction giving
rise to the need to calculate the Consolidated Coverage Ratio involves a
Discharge of Indebtedness (in each case other than Indebtedness Incurred under
any revolving credit facility unless such Indebtedness has been permanently
repaid), Consolidated EBITDA and Consolidated Interest Expense for such period
shall be calculated after giving effect on a pro forma basis to such Discharge
of such Indebtedness, including with the proceeds of such new Indebtedness, as
if such Discharge had occurred on the first day of such period,

 

(3)          if since the beginning of such period the Borrower or any
Restricted Subsidiary shall have disposed of any company, any business or any
group of assets constituting an operating unit of a business (any such
disposition, a “Sale”), the Consolidated EBITDA for such period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
assets that are the subject of such Sale for such period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such period and Consolidated Interest Expense for such period shall be reduced
by an amount equal to (A) the Consolidated Interest Expense attributable to any
Indebtedness of the Borrower or any Restricted Subsidiary repaid, repurchased,
redeemed, defeased or otherwise acquired, retired or discharged with respect to
the Borrower and its continuing Restricted Subsidiaries in connection with such
Sale for such period (including but not limited to through the assumption of
such Indebtedness by another Person) plus (B) if the Capital Stock of any
Restricted Subsidiary is sold, the Consolidated Interest Expense for such period
attributable to the Indebtedness of such Restricted Subsidiary to the extent the
Borrower and its continuing Restricted Subsidiaries are no longer liable for
such Indebtedness after such Sale,

 

12

--------------------------------------------------------------------------------



 

(4)          if since the beginning of such period the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made an
Investment in any Person that thereby becomes a Restricted Subsidiary, or
otherwise acquired any company, any business or any group of assets constituting
an operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder (any such Investment or acquisition, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any related
Indebtedness) as if such Purchase occurred on the first day of such period, and

 

(5)          if since the beginning of such period any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have Discharged any Indebtedness or made any Sale or Purchase that would
have required an adjustment pursuant to clause (2), (3) or (4) above if made by
the Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Discharge, Sale or
Purchase occurred on the first day of such period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including in respect of anticipated net cost
savings or synergies relating to any such Sale, Purchase or other transaction)
shall be as determined in good faith by the Chief Financial Officer or another
Responsible Officer of the Borrower; provided that such net cost savings or
synergies are reasonably identifiable and factually supportable.  If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest expense on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Interest Rate Agreement applicable to
such Indebtedness).  If any Indebtedness bears, at the option of the Borrower or
a Restricted Subsidiary, a rate of interest based on a prime or similar rate, a
eurocurrency interbank offered rate or other fixed or floating rate, and such
Indebtedness is being given pro forma effect, the interest expense on such
Indebtedness shall be calculated by applying such optional rate as the Borrower
or such Restricted Subsidiary may designate.  If any Indebtedness that is being
given pro forma effect was Incurred under a revolving credit facility, the
interest expense on such Indebtedness shall be computed based upon the average
daily balance of such Indebtedness during the applicable period.  Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
determined in good faith by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

 

“Consolidated Current Portion of Long Term Debt”:  as of any date of
determination, the current portion of Consolidated Long Term Debt that is
included in Consolidated Short Term Debt on such date.

 

“Consolidated EBITDA”:  for any period, the Consolidated Net Income for such
period, plus (a) the following to the extent deducted in calculating such
Consolidated Net Income, without duplication:

 

(i)          provision for all taxes (whether or not paid, estimated or accrued)
based on income, profits or capital (including penalties and interest, if any),

 

13

--------------------------------------------------------------------------------



 

(ii)         Consolidated Interest Expense, all items excluded from the
definition of Consolidated Interest Expense pursuant to clause (iii) thereof
(other than Special Purpose Financing Expense), any Special Purpose Financing
Fees and (for purposes of the Consolidated Total Leverage Ratio) any Special
Purpose Financing Expense,

 

(iii)        depreciation, amortization (including but not limited to
amortization of intangibles and amortization and write-off of financing costs)
and all other non-cash charges or non-cash losses,

 

(iv)        any expenses or charges related to any Equity Offering, Investment
or Indebtedness permitted by this Agreement (whether or not consummated or
incurred, and including any non-consummated sale of Capital Stock to the extent
the proceeds thereof were intended to be contributed to the equity capital of
the Borrower or any of its Restricted Subsidiaries),

 

(v)         the amount of any loss attributable to non-controlling interests,
and

 

(vi)        any management, monitoring, consulting and advisory fees and related
expenses paid to any of Bain Capital, Carlyle or CD&R or any of their respective
Affiliates, plus

 

(b)  the amount of net cost savings projected by the Borrower in good faith to
be realized as a result of actions taken or to be taken in connection with a
purchase of assets from, or a sale of assets to, a third party (excluding the
Waterworks Sale) (calculated on a pro forma basis as though such cost savings
had been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (x) such
cost savings are reasonably identifiable and factually supportable, (y) such net
cost savings are reasonably expected to be realized within 18 months of the date
of calculation of Consolidated EBITDA as evidenced in a certificate of a
Responsible Officer dated the date of such calculation and (z) the aggregate
amount of cost savings added pursuant to this clause (b) shall not exceed $50.0
million for any four consecutive quarter period (which adjustments may be
incremental to (but not duplicative of) pro forma adjustments made pursuant to
the proviso to the definition of “Consolidated Coverage Ratio,” “Consolidated
Secured First Lien Leverage Ratio”, “Consolidated Secured Leverage Ratio” or
“Consolidated Total Leverage Ratio”), plus (c) to the extent deducted in
calculating such Consolidated Net Income, (i) the amount of loss on any
Financing Disposition and (ii) any costs or expenses pursuant to any management
or employee stock option or other equity-related plan, program or arrangement,
or other benefit plan, program or arrangement, or any stock subscription or
shareholder agreement, to the extent funded with cash proceeds contributed to
the capital of the Borrower or an issuance of Capital Stock of the Borrower
(other than Disqualified Stock) and excluded from the calculation set forth in
subsection 7.5(a)(3).

 

“Consolidated Interest Expense”:  for any period,

 

(i)          the total interest expense of the Borrower and its Restricted
Subsidiaries to the extent deducted in calculating Consolidated Net Income, net
of any interest income of the Borrower and its Restricted Subsidiaries,
including any such interest expense consisting of (a) interest expense
attributable to Capitalized Lease Obligations, (b) amortization of debt
discount, (c) interest in respect of Indebtedness of any other Person that has
been Guaranteed by the Borrower or any Restricted Subsidiary, but only to the
extent that such interest is actually paid by the Borrower or any Restricted
Subsidiary, (d) non-cash interest expense, (e) the interest portion of any
deferred payment obligation and (f) commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing, plus

 

14

--------------------------------------------------------------------------------



 

(ii)         Preferred Stock dividends paid in cash in respect of Disqualified
Stock of the Borrower held by Persons other than the Borrower or a Restricted
Subsidiary, minus

 

(iii)        to the extent otherwise included in such interest expense referred
to in clause (i) above, amortization or write-off of financing costs, Special
Purpose Financing Expense, accretion or accrual of discounted liabilities not
constituting Indebtedness, expense resulting from discounting of Indebtedness in
conjunction with recapitalization or purchase accounting and any “additional
interest” in respect of registration rights arrangements for any securities
(including the Senior Notes),

 

in each case under clauses (i) through (iii) as determined on a Consolidated
basis in accordance with GAAP; provided that gross interest expense shall be
determined after giving effect to any net payments made or received by the
Borrower and its Restricted Subsidiaries with respect to Interest Rate
Agreements.

 

“Consolidated Long Term Debt”:  as of any date of determination, all long term
debt of the Borrower and its Restricted Subsidiaries as determined on a
Consolidated basis in accordance with GAAP and as disclosed on the Borrower’s
consolidated balance sheet most recently delivered under subsection 6.1.

 

“Consolidated Net Income”:  for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that there shall not be included in such Consolidated Net
Income:

 

(i)            any net income (loss) of any Person that is not the Borrower or a
Restricted Subsidiary, except that the Borrower’s equity in the net income of
any such Person for such period shall be included in such Consolidated Net
Income up to the aggregate amount actually distributed by such Person during
such period to the Borrower or a Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution to a
Restricted Subsidiary, to the limitations contained in clause (ii) below),

 

(ii)           solely for purposes of determining the amount available for
Restricted Payments under subsection 7.5(a)(3)(A) or determining Excess Cash
Flow, any net income (loss) of any Restricted Subsidiary that is not a
Subsidiary Guarantor if such Restricted Subsidiary is subject to restrictions,
directly or indirectly, on the payment of dividends or the making of similar
distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower by operation of the terms of such Restricted Subsidiary’s charter or
any agreement, instrument, judgment, decree, order, statute or governmental
rule or regulation applicable to such Restricted Subsidiary or its stockholders
(other than (x) restrictions that have been waived or otherwise released,
(y) restrictions pursuant to any of the Loan Documents, the ABL Loan Documents,
the Intercreditor Agreements, the Senior First Priority Notes, the Senior First
Priority Notes Indentures, the other Senior First Priority Notes Documents, the
Senior Second Priority Notes, the Senior Second Priority Notes Indentures, the
other Senior Second Priority Notes Documents, the Senior Unsecured Notes, the
Senior Unsecured Notes Indenture, the Senior Subordinated Notes or the Senior
Subordinated Notes Indenture and (z) restrictions in effect on the Closing Date
with respect to a Restricted Subsidiary and other restrictions with respect to
such Restricted Subsidiary that taken as a whole are not materially less
favorable to the Lenders than such restrictions in effect on the Closing Date),
except that the Borrower’s equity in the net income of any such Restricted
Subsidiary for such period shall be included in such Consolidated Net Income up
to the aggregate amount of any dividend or distribution that was or that could
have been made by such Restricted Subsidiary during such period to the Borrower
or another Restricted Subsidiary (subject, in the case

 

15

--------------------------------------------------------------------------------



 

of a dividend that could have been made to another Restricted Subsidiary, to the
limitation contained in this clause),

 

(iii)          any gain or loss realized upon (x) the sale, abandonment or other
disposition of any asset of the Borrower or any Restricted Subsidiary (including
pursuant to any sale/leaseback transaction) that is not sold, abandoned or
otherwise disposed of in the ordinary course of business (as determined in good
faith by the Board of Directors) or (y) the disposal, abandonment or
discontinuation of operations of the Borrower or any Restricted Subsidiary, and
any income (loss) from disposed, abandoned or discontinued operations,

 

(iv)          any item classified or disclosed as an extraordinary, unusual or
nonrecurring gain, loss or charge (including fees, expenses and charges
associated with the Transactions or any acquisition, merger or consolidation
after the Closing Date),

 

(v)           the cumulative effect of a change in accounting principles,

 

(vi)          all deferred financing costs written off and premiums paid in
connection with any early extinguishment of Indebtedness or Hedging Obligations
or other derivative instruments,

 

(vii)         any unrealized gains or losses in respect of Currency Agreements,

 

(viii)        any unrealized foreign currency transaction gains or losses in
respect of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person,

 

(ix)          any non-cash compensation charge arising from any grant of stock,
stock options or other equity based awards,

 

(x)           to the extent otherwise included in Consolidated Net Income, any
unrealized foreign currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of the Borrower or any Restricted
Subsidiary owing to the Borrower or any Restricted Subsidiary,

 

(xi)          any non-cash charge, expense or other impact attributable to
application of the purchase or recapitalization method of accounting (including
the total amount of depreciation and amortization, cost of sales or other
non-cash expense resulting from the write-up of assets to the extent resulting
from such purchase or recapitalization accounting adjustments),

 

(xii)         any impairment charge or asset write-off, including any charge or
write-off related to intangible assets, long-lived assets or investments in debt
and equity securities, and any amortization of intangibles,

 

(xiii)        any fees and expenses (or amortization thereof), and any charges
or costs, in connection with any acquisition, Investment, Asset Disposition,
issuance of Capital Stock, issuance, repayment or refinancing of Indebtedness,
or amendment or modification of any agreement or instrument relating to any
Indebtedness (in each case, whether or not completed, and including any such
transaction consummated prior to the Closing Date),

 

(xiv)        any accruals and reserves established or adjusted within twelve
months after the Closing Date that are established as a result of the
Transactions, and any changes as a result of adoption or modification of
accounting policies, and

 

16

--------------------------------------------------------------------------------



 

(xv)         to the extent covered by insurance and actually reimbursed (or the
Borrower has determined that there exists reasonable evidence that such amount
will be reimbursed by the insurer and such amount is not denied by the
applicable insurer in writing within 180 days and is reimbursed within 365 days
of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365-day period)), any expenses with respect to liability
or casualty events or business interruption.

 

Notwithstanding the foregoing, for the purpose of subsection 7.5(a)(3)(A) only,
there shall be excluded from Consolidated Net Income, without duplication, any
income consisting of dividends, repayments of loans or advances or other
transfers of assets from Unrestricted Subsidiaries to the Borrower or a
Restricted Subsidiary, and any income consisting of return of capital, repayment
or other proceeds from dispositions or repayments of Investments consisting of
Restricted Payments, in each case to the extent such income would be included in
Consolidated Net Income and such related dividends, repayments, transfers,
return of capital or other proceeds are applied by the Borrower to increase the
amount of Restricted Payments permitted under such covenant pursuant to
subsection 7.5(a)(3)(C) or (D).

 

“Consolidated Secured First Lien Indebtedness”:  as of any date of
determination, (1) an amount equal to the Consolidated Total Indebtedness
(without regard to clause (2) of the definition thereof) as of such date that in
each case is then secured by Liens on property or assets of the Borrower and its
Restricted Subsidiaries (other than property or assets held in a defeasance or
similar trust or arrangement for the benefit of the Indebtedness secured
thereby) and consists of the Term Loans or Indebtedness having Senior Lien
Priority or Pari Passu Lien Priority, minus (2) the amount of Unrestricted Cash
held by the Borrower and its Restricted Subsidiaries as of the most recent date
with respect to which a balance sheet is available.

 

“Consolidated Secured First Lien Leverage Ratio”:  as of any date of
determination, the ratio of (x) Consolidated Secured First Lien Indebtedness as
at such date (after giving effect to any Incurrence or Discharge of Indebtedness
on such date) to (y) the aggregate amount of Consolidated EBITDA for the period
of the most recent four consecutive fiscal quarters ending prior to the date of
such determination for which consolidated financial statements of the Borrower
are available, provided that:

 

(1)          if since the beginning of such period the Borrower or any
Restricted Subsidiary shall have made a Sale, the Consolidated EBITDA for such
period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are the subject of such Sale for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

(2)          if since the beginning of such period the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

 

(3)          if since the beginning of such period any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period.

 

17

--------------------------------------------------------------------------------



 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated net cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or an authorized Officer of the Borrower; provided that such
net cost savings or synergies are reasonably identifiable and factually
supportable.

 

“Consolidated Secured Indebtedness”:  as of any date of determination, (1) an
amount equal to the Consolidated Total Indebtedness (without regard to clause
(2) of the definition thereof) as of such date that in each case is then secured
by Liens on property or assets of the Borrower and its Restricted Subsidiaries
(other than property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby) minus (2) the
amount of Unrestricted Cash held by the Borrower and its Restricted Subsidiaries
as of the most recent date with respect to which a balance sheet is available.

 

“Consolidated Secured Leverage Ratio”:  as of any date of determination, the
ratio of (x) Consolidated Secured Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (y) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available, provided
that:

 

(1)          if since the beginning of such period the Borrower or any
Restricted Subsidiary shall have made a Sale, the Consolidated EBITDA for such
period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are the subject of such Sale for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

(2)          if since the beginning of such period the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

 

(3)          if since the beginning of such period any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated net cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or an authorized Officer of the Borrower; provided that such
net cost savings or synergies are reasonably identifiable and factually
supportable.

 

“Consolidated Short Term Debt”:  as of any date of determination, all short term
debt of the Borrower and its Restricted Subsidiaries as determined on a
Consolidated basis in accordance with GAAP

 

18

--------------------------------------------------------------------------------



 

and as disclosed on the Borrower’s consolidated balance sheet most recently
delivered under subsection 6.1.

 

“Consolidated Tangible Assets”:  as of any date of determination, the total
assets less the sum of the goodwill, net, and other intangible assets, net, in
each case reflected on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as at the end of the most recently ended fiscal quarter
of the Borrower for which such a balance sheet is available, determined on a
Consolidated basis in accordance with GAAP (and, in the case of any
determination relating to any Incurrence of Indebtedness or any Investment, on a
pro forma basis including any property or assets being acquired in connection
therewith).

 

“Consolidated Total Indebtedness”:  as of any date of determination, an amount
equal to (1) the aggregate principal amount of outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries as of such date consisting of (without
duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts underfunded letters of
credit (other than letters of credit in respect of trade payables)), Capitalized
Lease Obligations, debt obligations evidenced by bonds, debentures, notes or
similar instruments, Disqualified Stock and (in the case of any Restricted
Subsidiary that is not a Subsidiary Guarantor) Preferred Stock, determined on a
Consolidated basis in accordance with GAAP (excluding items eliminated in
Consolidation, and for the avoidance of doubt, excluding Hedging Obligations),
minus (2) the amount of Unrestricted Cash held by the Borrower and its
Restricted Subsidiaries as of the most recent date with respect to which a
balance sheet is available.

 

“Consolidated Total Leverage Ratio”:  as of any date of determination, the ratio
of (x) Consolidated Total Indebtedness as at such date (after giving effect to
any Incurrence or Discharge of Indebtedness on such date) to (y) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
consolidated financial statements of the Borrower are available, provided that:

 

(1)          if since the beginning of such period the Borrower or any
Restricted Subsidiary shall have made a Sale, the Consolidated EBITDA for such
period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are the subject of such Sale for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

(2)          if since the beginning of such period the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

 

(3)          if since the beginning of such period any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma

 

19

--------------------------------------------------------------------------------



 

calculations in respect thereof (including in respect of anticipated net cost
savings or synergies relating to any such Sale, Purchase or other transaction)
shall be as determined in good faith by the Chief Financial Officer or an
authorized Officer of the Borrower; provided that such net cost savings or
synergies are reasonably identifiable and factually supportable.

 

“Consolidated Working Capital”:  as of any date of determination, the aggregate
amount of all current assets (excluding cash, Cash Equivalents and deferred
taxes recorded as assets) minus the aggregate amount of all current liabilities
(excluding, without duplication, Indebtedness under the ABL Facility,
Consolidated Current Portion of Long Term Debt, any Indebtedness described in
subsections 7.1(b)(ix) and (xi), working capital debt of Foreign Subsidiaries
and deferred taxes recorded as liabilities), in each case determined on a
Consolidated basis for the Borrower and its Restricted Subsidiaries.

 

“Consolidation”:  the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Borrower in accordance with GAAP; provided that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment.  The term “Consolidated” has a correlative meaning.

 

“Contingent Obligation”:  with respect to any Person, any obligation of such
Person guaranteeing any obligation that does not constitute Indebtedness (a
“primary obligation”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (2) to advance or supply
funds (a) for the purchase or payment of any such primary obligation or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (3) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.

 

“Contractual Obligation”:  as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contribution Amounts”:  the aggregate amount of capital contributions applied
by the Borrower to permit the Incurrence of Contribution Indebtedness pursuant
to subsection 7.1(b)(x).

 

“Contribution Indebtedness”:  Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions) made to the
capital of the Borrower or such Restricted Subsidiary after the Closing Date
(whether through the issuance or sale of Capital Stock or otherwise); provided
that such Contribution Indebtedness (a) is incurred within 180 days after the
making of the related cash contribution and (b) is so designated as Contribution
Indebtedness pursuant to a certificate signed by a Responsible Officer on the
date of Incurrence thereof.

 

“Credit Facilities”:  one or more of (i) the Facility, (ii) the ABL Facility and
(iii) any other facilities or arrangements designated by the Borrower, in each
case with one or more banks or other lenders or institutions providing for
revolving credit loans, term loans, receivables, inventory or real estate
financings (including through the sale of receivables, inventory, real estate
and/or other assets to such institutions or to special purpose entities formed
to borrow from such institutions against such receivables, inventory, real
estate and/or other assets or the creation of any Liens in respect of such
receivables, inventory, real estate and/or other assets in favor of such
institutions), letters of credit or other Indebtedness,

 

20

--------------------------------------------------------------------------------



 

in each case, including all agreements, instruments and documents executed and
delivered pursuant to or in connection with any of the foregoing, including but
not limited to any notes and letters of credit issued pursuant thereto and any
guarantee and collateral agreement, patent and trademark security agreement,
mortgages or letter of credit applications and other guarantees, pledge
agreements, security agreements and collateral documents, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time, or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or extended from time to time (whether in whole or in part, whether
with the original banks, lenders or institutions or other banks, lenders or
institutions or otherwise, and whether provided under any original Credit
Facility or one or more other credit agreements, indentures, financing
agreements or other Credit Facilities or otherwise).  Without limiting the
generality of the foregoing, the term “Credit Facility” shall include any
agreement (i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries as additional borrowers or
guarantors thereunder, (iii) increasing the amount of Indebtedness Incurred
thereunder or available to be borrowed thereunder or (iv) otherwise altering the
terms and conditions thereof.

 

“Credit Facility Indebtedness”:  any and all amounts, whether outstanding on the
Closing Date or thereafter incurred, payable under or in respect of any Credit
Facility,  including any principal, premium, interest (including interest
accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Borrower or any Restricted Subsidiary, whether or
not a claim for post-filing interest is allowed in such proceedings), fees,
charges, expenses, reimbursement obligations, guarantees, other monetary
obligations of any nature and all other amounts payable thereunder or in respect
thereof.

 

“Currency Agreement”:  in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice (other than, in the case of subsection
8(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Section 8, has been satisfied.

 

“Default Notice”:  as defined in subsection 8(e).

 

“Defaulting Lender”:  any Agent whose acts or failure to act, whether directly
or indirectly, cause it to meet any part of the definition of Agent Default.

 

“Designated Noncash Consideration”:  the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated Noncash
Consideration pursuant to a certificate signed by a Responsible Officer and
delivered to the Administrative Agent, setting forth the basis of such
valuation.

 

“Designated Preferred Stock”:  Preferred Stock of the Borrower (other than
Disqualified Stock) or any Parent that is issued for cash (other than to a
Restricted Subsidiary) and is so designated as Designated Preferred Stock,
pursuant to a certificate executed by a Responsible Officer of the Borrower.

 

“Designation Date”:  as defined in subsection 2.7(f).

 

“Discharge”:  as defined in the definition of “Consolidated Coverage Ratio.”

 

“Discount Prepayment Accepting Lender”:  as defined in subsection 3.4(i).

 

“Discount Range”:  as defined in subsection 3.4(i).

 

21

--------------------------------------------------------------------------------



 

“Discount Range Prepayment Amount”:  as defined in subsection 3.4(i).

 

“Discount Range Prepayment Notice”:  a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to subsection
3.4(i) substantially in the form of Exhibit E.

 

“Discount Range Prepayment Offer”: the irrevocable written offer by a Lender,
substantially in the form of Exhibit F, submitted in response to an invitation
to submit offers following the Administrative Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date”:  as defined in subsection 3.4(i).

 

“Discount Range Proration”:  as defined in subsection 3.4(i).

 

“Discounted Term Loan Prepayment”:  as defined in subsection 3.4(i).

 

“Discounted Prepayment Determination Date”:  as defined in subsection
3.4(i)(iv)(c).

 

“Discounted Prepayment Effective Date”:  in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offers, five Business Days following the receipt by each relevant
Lender of notice from the Administrative Agent in accordance with subsection
3.4(i)(ii), subsection 3.4(i)(iii) or subsection 3.4(i)(iv), as applicable
unless a shorter period is agreed to between the Borrower and the Administrative
Agent.

 

“Disinterested Directors”:  with respect to any Affiliate Transaction, one or
more members of the Board of Directors of the Borrower, or one or more members
of the Board of Directors of a Parent, having no material direct or indirect
financial interest in or with respect to such Affiliate Transaction.  A member
of any such Board of Directors shall not be deemed to have such a financial
interest by reason of such member’s holding Capital Stock of the Borrower or any
Parent or any options, warrants or other rights in respect of such Capital
Stock.

 

“Disqualified Lender”: (i) any competitor of the Borrower and its Restricted
Subsidiaries that is in the same or a similar line of business as the Borrower
and its Restricted Subsidiaries or any affiliate of such competitor and (ii) any
Person designated in writing by the Borrower to the Administrative Agent prior
to the Closing Date.

 

“Disqualified Stock”:  with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control,” or an Asset Disposition or “Asset Disposition” as defined in any
Senior Notes Indenture or the Senior Subordinated Notes Indenture) (i) matures
or is mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is convertible or exchangeable for Indebtedness or Disqualified Stock or
(iii) is redeemable at the option of the holder thereof (other than following
the occurrence of a Change of Control or other similar event described under
such terms as a “change of control,” or an Asset Disposition or “Asset
Disposition” as defined in any Senior Notes Indenture or the Senior Subordinated
Notes Indenture), in whole or in part, in each case on or prior to the Maturity
Date; provided that Capital Stock issued to any employee benefit plan, or by any
such plan to any employees of the Borrower or any Subsidiary, shall not
constitute Disqualified Stock solely because it may be required to be
repurchased or otherwise acquired or retired in order to satisfy applicable
statutory or regulatory obligations.

 

22

--------------------------------------------------------------------------------



 

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

 

“Domestic Subsidiary”:  any Restricted Subsidiary of the Borrower other than a
Foreign Subsidiary.

 

“Dormant Subsidiary”:  any Subsidiary of the Borrower that carries on no
operations, had revenues of less than $4.0 million during the most recently
completed period of four consecutive fiscal quarters of the Borrower and has
total assets of less than $4.0 million as of the last day of such period;
provided that the assets of all Subsidiaries constituting Dormant Subsidiaries
shall at no time exceed $20.0 million in the aggregate and the revenues of all
Subsidiaries constituting Dormant Subsidiaries for any four consecutive fiscal
quarters shall at no time exceed $20.0 million in the aggregate.

 

“ECF Payment Date”:  as defined in subsection 3.4(b).

 

“ECF Percentage”:  50.0%, provided that, with respect to any fiscal year, the
ECF Percentage shall be reduced to zero if the Consolidated Secured Leverage
Ratio as of the last day of such fiscal year is less than 2.25 to 1.0 and so
long as no Default or Event of Default has occurred and is continuing as of such
date.

 

“ECF Prepayment Amount”:  as defined in subsection 3.4(b).

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Costs”:  any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws. 
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

 

“Environmental Laws”:  any and all U.S., Canadian or foreign federal, state,
provincial, territorial, local or municipal laws, rules, orders, enforceable
guidelines, orders-in-council, regulations, statutes, ordinances, codes, decrees
and such requirements of any Governmental Authority properly promulgated and
having the force and effect of law or other Requirements of Law (including
common law) regulating, relating to or imposing liability or standards of
conduct concerning protection of human health (as it relates to exposure to
Materials of Environmental Concern) or the environment, including those relating
to the Release or threatened Release of Materials of Environmental Concern, as
have been, or now or at any relevant time hereafter are, in effect.

 

23

--------------------------------------------------------------------------------



 

“Environmental Permits”:  any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

 

“Equity Offering”:  a sale of Capital Stock (x) that is a sale of Capital Stock
of the Borrower (other than Disqualified Stock) or (y) the proceeds of which are
contributed to the equity capital of the Borrower or any of its Restricted
Subsidiaries.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

“Eurocurrency Base Rate” means:Loans”:  Loans the rate of interest applicable to
which is based on clause (a) of the definition of the Eurocurrency Rate.

 

“Eurocurrency Rate”:

 

(a)           for any Interest Period with respect to a Eurocurrency Rate Loan,
the rate per annum equal to (i) the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or (ii) if such published rate is not
available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to a Base RateABR Loan
on any date, the rate per annum equal to (i) LIBOR, at or about 11:00 a.m.,
London time determined two Business Days prior to such date for U.S. Dollar
deposits with a term of one month commencing that day or (ii) if such published
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the Base Rate Loan being made or maintained and with a term equal to
one month would be offered by Bank of America’s London Branch to major banks in
the London interbank eurodollar market at their request at the date and time of
determination; and

 

(c)           if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement;

 

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the

 

24

--------------------------------------------------------------------------------



 

Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.; provided further,
that the terms and conditions of this definition of “Eurocurrency Rate” shall be
subject to Section 3.7.

 

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1.0%):

 

Eurocurrency Base Rate

1.00 - Eurocurrency Reserve Requirements

 

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Excess Cash Flow”:  for any period, Consolidated EBITDA for such period minus

 

(a)           (i) any Capital Expenditures made during such period (or to be
made for which binding agreements exist so long as to the extent not consummated
within 90 days after the end of such period, such amount is added back to Excess
Cash Flow for the subsequent period) in cash (excluding the principal amount of
Indebtedness incurred in connection with such expenditures and any such
expenditures financed with the proceeds of any Reinvested Amount (as determined
at the end of such period) unless and to the extent such proceeds are included
in Consolidated EBITDA), and (ii) to the extent not deducted in calculating
Consolidated EBITDA, any acquisitions made during such period (or to be made for
which binding agreements exist) not prohibited by this Agreement and financed
with cash, minus

 

(b)           any principal payments of the Term Loans made during such period
(other than (x) any principal payment made during such period pursuant to
subsection 3.4(b) or (c), (y) any principal payment subtracted from the ECF
Prepayment Amount pursuant to subsection 3.4(b)(A)(y) in calculating the amount
of any principal payment made during such period pursuant to subsection
3.4(b) or (c) or (z) funded with the proceeds from the Incurrence of
Indebtedness), minus

 

(c)           any principal payments resulting in a permanent reduction of any
other Indebtedness of the Borrower or any of its Restricted Subsidiaries made
during such period (other than any such principal payments funded with proceeds
from the Incurrence of Indebtedness and any principal payment of Additional
Indebtedness subtracted from the ECF Prepayment Amount pursuant to subsection
3.4(b)(B) in calculating the amount of any principal payment made during such
period pursuant to subsection 3.4(b)), minus

 

25

--------------------------------------------------------------------------------



 

(d)           Consolidated Interest Expense for such period to the extent paid
(or, without duplication, payable) in cash during such period, minus

 

(e)           any taxes paid (or, without duplication, payable) in cash during
such period, minus

 

(f)            the Net Available Cash from any Asset Disposition or Recovery
Event to the extent that an amount equal to such Net Available Cash (i) (without
duplication of clause (a) or (g) of this definition) consists of any Reinvested
Amount or is otherwise applied (or not required to be applied) in accordance
with subsection 7.4 and (ii) is included in the calculation of Consolidated
EBITDA, minus

 

(g)           any Investment made in cash in accordance with subsection
7.5(a) or (b)(vii) or clause (i), (ii), (x), (xiv), (xv), (xvi) or (xvii) of the
definition of “Permitted Investment” (excluding in each the principal amount of
Indebtedness Incurred in connection with such Investments), minus

 

(h)           (without duplication of clause (b) or (c) of this definition) the
proceeds of any Sale and Leaseback Transactions entered into by the Borrower or
any of its Restricted Subsidiaries in accordance with subsection 7.4 during such
period in the ordinary course of its business to the extent included in
Consolidated EBITDA, minus

 

(i)            to the extent not otherwise subtracted from Consolidated EBITDA
in this definition of “Excess Cash Flow,” any Permitted Payments made in cash
during such period of the type described in subsection 7.5(b)(v), (vi), (vii) or
(viii), minus

 

(j)            to the extent included in Consolidated EBITDA, the amount of any
cash contributions required by law to be made by the Borrower or any of its
Restricted Subsidiaries to any Plan, minus

 

(k)           to the extent included in Consolidated EBITDA, any cash expenses
relating to the Transactions, minus

 

(l)            any earnings of a Foreign Subsidiary or a Special Purpose
Subsidiary included in Consolidated EBITDA for such period (except to the extent
such earnings are used for any purposes described in clauses (a) through
(k) above) to the extent the terms of any Indebtedness of any Foreign Subsidiary
or any Special Purpose Subsidiary prohibit the distribution thereof, minus

 

(m)          any cash expenses or cash charges related to any Equity
Offering, Investment or Indebtedness permitted by this Agreement including
acquisitions permitted hereunder (whether or not consummated or incurred), and
any management, monitoring, consulting and advisory fees and related expenses
paid (or, without duplication, payable) in cash during such period to any of
Sponsors and their respective Affiliates, plus

 

(n)           the Change in Consolidated Working Capital for such period.

 

For the avoidance of doubt, for purposes of clauses (b), (c) and (g) of this
definition, proceeds from the Incurrence of Indebtedness shall not be deemed to
include proceeds from the Incurrence of Indebtedness under the ABL Facility, any
Special Purpose Financing or any other revolving credit or working capital
financing permitted to be incurred pursuant to the terms of this Agreement.

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time.

 

26

--------------------------------------------------------------------------------



 

“Excluded Contribution”:  Net Cash Proceeds, or the Fair Market Value of
property or assets, received by the Borrower as capital contributions to the
Borrower after the Closing Date or from the issuance or sale (other than to a
Restricted Subsidiary) of Capital Stock (other than Disqualified Stock or
Designated Preferred Stock) of the Borrower, in each case to the extent
designated as an Excluded Contribution pursuant to a certificate signed by a
Responsible Officer of the Borrower and not previously included in the
calculation set forth in subsection 7.5(a)(3)(B)(x) for purposes of determining
whether a Restricted Payment may be made.

 

“Excluded Subsidiary”:  any (a) Special Purpose Subsidiary, (b) Subsidiary of a
Foreign Subsidiary, (c) Unrestricted Subsidiary, (d) Immaterial Subsidiary,
(e) Dormant Subsidiary, (f) Captive Insurance Subsidiary, (g) Domestic
Subsidiary that is prohibited by any applicable Contractual Obligation or
Requirement of Law from guaranteeing or granting Liens to secure the Obligations
at the time such Subsidiary becomes a Restricted Subsidiary (and for so long as
such restriction or any replacement or renewal thereof is in effect) or
(h) Domestic Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of providing a
Guarantee of the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom; provided that, notwithstanding the foregoing,
any Restricted Subsidiary that Guarantees the payment of the Senior Notes or the
Senior Subordinated Notes shall not be an Excluded Subsidiary.

 

“Excluded Taxes”:  any (a) Taxes measured by or imposed upon the net income of
any Agent or Lender or its applicable lending office, or any branch or affiliate
thereof, (b) franchise Taxes, branch Taxes, Taxes on doing business or Taxes
measured by or imposed upon the overall capital or net worth of any Agent or
Lender or its applicable lending office, or any branch or affiliate thereof, in
each case imposed by the jurisdiction under the laws of which such Agent or
Lender, applicable lending office, branch or affiliate is organized or is
located, or in which its principal executive office is located, or any nation
within which such jurisdiction is located or any political subdivision thereof,
(c) Taxes imposed by reason of any connection between the jurisdiction imposing
such Tax and any Agent or Lender, applicable lending office, branch or affiliate
other than a connection arising solely from such Agent or Lender having
executed, delivered or performed its obligations under, or received payment
under or enforced, this Agreement or any other Loan Document and (d) Taxes
imposed under FATCA.

 

“Exempt Sale and Leaseback Transaction”:  any Sale and Leaseback Transaction
(a) in which the sale or transfer of property occurs within 90 days of the
acquisition of such property by the Borrower or any of its Subsidiaries or
(b) that involves property with a book value of $20.0 million or less and is not
part of a series of related Sale and Leaseback Transactions involving property
with an aggregate value in excess of such amount and entered into with a single
Person or group of Persons.

 

“Existing Term Loans”:  as defined in subsection 2.7(a).

 

“Existing Term Tranche”:  as defined in subsection 2.7(a).

 

“Extended Term Loans”:  as defined in subsection 2.7(a).

 

“Extended Term Tranche”:  as defined in subsection 2.7(a).

 

“Extending Lender”:  as defined in subsection 2.7(b).

 

“Extension Amendment”:  as defined in subsection 2.7(c).

 

“Extension Date”:  as defined in subsection 2.7(d).

 

27

--------------------------------------------------------------------------------



 

“Extension Election”:  as defined in subsection 2.7(b).

 

“Extension of Credit”:  as to any Lender, the making of a Loan by such Lender.

 

“Extension Request”:  as defined in subsection 2.7(a).

 

“Facility”:  each of the Term B-3 Loan Facility, the Term B-45 Loan Facility and
any other committed facility hereunder.

 

“Fair Market Value”:  with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by the Board of
Directors, whose determination will be conclusive.

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), and any current or future regulations or official interpretations
thereof.

 

“Federal Funds Effective Rate”:  as defined in the definition of “ABR.”

 

“Fifth Amendment”: the Fifth Amendment to Credit Agreement, dated as of the
Fifth Amendment Effective Date, among the Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.

 

“Fifth Amendment Arrangers”: Bank of America, N.A..

 

“Fifth Amendment Effective Date”:  August 31, 2017.

 

“Financing Disposition”:  any sale, transfer, conveyance or other disposition
of, or creation or incurrence of any Lien on, property or assets (i) by the
Borrower or any Subsidiary thereof to or in favor of any Special Purpose Entity,
or by any Special Purpose Subsidiary, in each case in connection with the
Incurrence by a Special Purpose Entity of Indebtedness, or obligations to make
payments to the obligor on Indebtedness, which may be secured by a Lien in
respect of such property or assets or (ii) by the Borrower or any Subsidiary
thereof to or in favor of any Special Purpose Entity that is not a Special
Purpose Subsidiary.

 

“FIRREA”:  the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

 

“First Amendment”: the First Amendment to Credit Agreement, dated as of the
First Amendment Effective Date, among the Borrower, the Administrative Agent and
the Lenders party thereto.

 

“First Amendment Arrangers”: Bank of America, N.A., Goldman Sachs Lending
Partners LLC, Wells Fargo Securities, LLC, Deutsche Bank Securities Inc., Credit
Suisse Securities (USA) LLC, UBS Securities LLC, J.P. Morgan Securities LLC and
Barclays Bank, PLC.

 

“First Amendment Effective Date”: February 15, 2013.

 

“First Incremental Agreement”: Incremental Agreement No. 1, dated as of
August 13, 2015, among the Borrower, the Guarantors, the Administrative Agent,
Bank of America, N.A. as an Incremental Term Loan Lender and the other Lenders
party thereto.

 

28

--------------------------------------------------------------------------------



 

“Fixed GAAP Date”:  the Closing Date, provided that at any time after the
Closing Date, the Borrower may by written notice to the Administrative Agent
elect to change the Fixed GAAP Date to be the date specified in such notice, and
upon such notice, the Fixed GAAP Date shall be such date for all periods
beginning on and after the date specified in such notice.

 

“Fixed GAAP Terms”:  (a) the definitions of the terms “Borrowing Base,” “Capital
Expenditures,” “Capitalized Lease Obligation,” “Change in Consolidated Working
Capital,” “Consolidated Coverage Ratio,” “Consolidated Current Portion of Long
Term Debt,” “Consolidated EBITDA,” “Consolidated Interest Expense,”
“Consolidated Long Term Debt,” “Consolidated Net Income,” “Consolidated Secured
First Lien Indebtedness,” “Consolidated Secured First Lien Leverage Ratio,”
“Consolidated Secured Indebtedness,” “Consolidated Secured Leverage Ratio,”
“Consolidated Short Term Debt,” “Consolidated Tangible Assets,” “Consolidated
Total Indebtedness,” “Consolidated Total Leverage Ratio,” “Consolidated Working
Capital,” “Consolidation,” “Excess Cash Flow,” “Inventory” or “Receivables,”
(b) all defined terms in this Agreement to the extent used in or relating to any
of the foregoing definitions, and all ratios and computations based on any of
the foregoing definitions, and (c) any other term or provision of this Agreement
or any other Loan Document that, at the Borrower’s election, may be specified by
the Borrower by written notice to the Administrative Agent from time to time.

 

“Flood Certificate”: a “Life of Loan Flood Hazard Determination” of the Federal
Emergency Management Agency and any successor Governmental Authority performing
a similar function.

 

“Flood Program”:  the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of
1994, the Flood Insurance Reform Act of 2004 and the Biggert-Waters Flood
Insurance Reform Act of 2012, in each case as amended from time to time, and any
successor statutes.

 

“Flood Zone”:  areas having special flood hazards as described in the National
Flood Insurance Act of 1968, as amended from time to time, and any successor
statute.

 

“Foreign Pension Plan”:  a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Subsidiary
of the Borrower sponsors or maintains, or to which it makes or is obligated to
make contributions.

 

“Foreign Plan”:  each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Borrower or any of its Subsidiaries, other than any such plan, fund, program,
agreement or arrangement sponsored by a Governmental Authority.

 

“Foreign Subsidiary”:  (i) any Restricted Subsidiary of the Borrower that is not
organized under the laws of the United States of America or any state thereof or
the District of Columbia and any Restricted Subsidiary of such Foreign
Subsidiary and (ii) any Foreign Subsidiary Holdco.

 

“Foreign Subsidiary Holdco”:  any Restricted Subsidiary of the Borrower that has
no material assets other than securities or Indebtedness of one or more Foreign
Subsidiaries (or Subsidiaries thereof), intellectual property relating to such
Foreign Subsidiaries (or Subsidiaries thereof) and other

 

29

--------------------------------------------------------------------------------



 

assets relating to an ownership interest in any such securities, Indebtedness,
intellectual property or Subsidiaries.

 

“Fourth Amendment”: the Fourth Amendment to Credit Agreement, dated as of the
Fourth Amendment Effective Date, among the Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.

 

“Fourth Amendment Arrangers”: Bank of America, N.A., Barclays Bank PLC, Goldman
Sachs Lending Partners LLC, JPMorgan Chase Bank, N.A. and Wells Fargo
Securities, LLC.

 

“Fourth Amendment Effective Date”:  October 17, 2016.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement), including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession, and subject to the
following: if at any time the SEC permits or requires U.S. domiciled companies
subject to the reporting requirements of the Exchange Act to use IFRS in lieu of
GAAP for financial reporting purposes, the Borrower may elect by written notice
to the Administrative Agent to so use IFRS in lieu of GAAP and, upon any such
notice, references herein to GAAP shall thereafter be construed to mean (a) for
periods beginning on and after the date specified in such notice, IFRS as in
effect on the date specified in such notice (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement) and (b) for prior periods, GAAP as defined in the first sentence of
this definition.  All ratios and computations based on GAAP contained in this
Agreement shall be computed in conformity with GAAP.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

 

“Guarantee”:  any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement
delivered to the Collateral Agent as of the date hereof, substantially in the
form of Exhibit G, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

 

“Guarantor Subordinated Obligations”:  with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Closing Date or thereafter Incurred) that is expressly subordinated in right of
payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guarantee pursuant to a written agreement.

 

“Guarantors”:  the collective reference to each Subsidiary Guarantor that is
from time to time party to the Guarantee and Collateral Agreement; individually,
a “Guarantor.”

 

“Hedging Obligations”:  with respect to any Person, the obligations of such
Person pursuant to any Interest Rate Agreement, Currency Agreement or
Commodities Agreement.

 

30

--------------------------------------------------------------------------------



 

“Holding”:  HDS Holding Corporation, a Delaware corporation, and any successor
in interest thereto.

 

“Holding Parent”:  HDS Investment Holding, Inc., a Delaware corporation, and any
successor in interest thereto.

 

“Holding Pledge Agreement”:  the Holding Pledge Agreement delivered to the
Collateral Agent as of the date hereof, substantially in the form of Exhibit H,
as the same may be amended, supplemented, waived or otherwise modified from time
to time.

 

“Identified Participating Lenders”:  as defined in subsection 3.4(i).

 

“Identified Qualifying Lenders”:  as defined in subsection 3.4(i).

 

“IFRS”:  International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.

 

“Immaterial Subsidiary”:  (i) any Subsidiary of the Borrower existing on the
Closing Date with the consent of the Administrative Agent and (ii) any
Subsidiary of the Borrower organized or acquired after the Closing Date, in the
case of each of (i) and (ii) designated by the Borrower to the Administrative
Agent in writing, that had (a) total consolidated revenues of less than 2.5% of
the total consolidated revenues of the Borrower and its Subsidiaries during the
most recently completed period of four consecutive fiscal quarters of the
Borrower and (b) total consolidated assets of less than 2.5% of the total
consolidated assets of the Borrower and its Subsidiaries as of the last day of
such period; provided that (x) for purposes of subsection 6.9, any Special
Purpose Subsidiary shall be deemed to be an “Immaterial Subsidiary,” and
(y) Immaterial Subsidiaries (other than any Special Purpose Subsidiary) shall
not, in the aggregate, (1) have had revenues in excess of 10.0% of the total
consolidated revenues of the Borrower and its Subsidiaries during the most
recently completed period of four consecutive fiscal quarters or (2) have had
total assets in excess of 10.0% of the total consolidated assets of the Borrower
and its Subsidiaries as of the last day of such period.  Any Subsidiary so
designated as an Immaterial Subsidiary that fails to meet the foregoing as of
the last day of any such four consecutive fiscal quarter period shall continue
to be deemed an “Immaterial Subsidiary” hereunder until the date that is 60 days
following the delivery of annual or quarterly financial statements pursuant to
subsection 6.1 with respect to the last quarter of such four consecutive fiscal
quarter period.

 

“Increase Supplement”:  as defined in subsection 2.5(c).

 

“Incremental Commitments”: as defined in subsection 2.5(a).

 

“Incremental Commitment Amendment”:  as defined in subsection 2.5(d).

 

“Incremental Loans”:  as defined in subsection 2.5(d).

 

“Incremental Revolving Commitments”:  as defined in subsection 2.5(a).

 

“Incremental Term Loan”:  any Incremental Loan made pursuant to an Incremental
Term Loan Commitment.

 

31

--------------------------------------------------------------------------------



 

“Incremental Term Loan Commitments”: as defined in subsection 2.5(a)

 

“Incur”:  issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have
correlative meanings; provided that any Indebtedness or Capital Stock of a
Person existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary.  Accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness, and the payment of dividends on Capital Stock constituting
Indebtedness in the form of additional shares of the same class of Capital
Stock, will not be deemed to be an Incurrence of Indebtedness.  Any Indebtedness
issued at a discount (including Indebtedness on which interest is payable
through the issuance of additional Indebtedness) shall be deemed Incurred at the
time of original issuance of the Indebtedness at the initial accreted amount
thereof.

 

“Indebtedness”:  with respect to any Person on any date of determination
(without duplication):

 

(i)          the principal of indebtedness of such Person for borrowed money,

 

(ii)         the principal of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments,

 

(iii)        all reimbursement obligations of such Person in respect of letters
of credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit, bankers’ acceptances or other instruments plus
the aggregate amount of drawings thereunder that have not then been reimbursed),

 

(iv)        all obligations of such Person to pay the deferred and unpaid
purchase price of property (except Trade Payables), which purchase price is due
more than one year after the date of placing such property in final service or
taking final delivery and title thereto,

 

(v)         all Capitalized Lease Obligations of such Person,

 

(vi)        the redemption, repayment or other repurchase amount of such Person
with respect to any Disqualified Stock of such Person or (if such Person is a
Subsidiary of the Borrower other than a Subsidiary Guarantor) any Preferred
Stock of such Subsidiary, but excluding, in each case, any accrued dividends
(the amount of such obligation to be equal at any time to the maximum fixed
involuntary redemption, repayment or repurchase price for such Capital Stock, or
if less (or if such Capital Stock has no such fixed price), to the involuntary
redemption, repayment or repurchase price therefor calculated in accordance with
the terms thereof as if then redeemed, repaid or repurchased, and if such price
is based upon or measured by the fair market value of such Capital Stock, such
fair market value shall be the Fair Market Value or the fair market value as
determined in good faith by the board of directors or other governing body of
the issuer of such Capital Stock),

 

(vii)       all Indebtedness of other Persons secured by a Lien on any asset of
such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market value of such asset at such date of determination (as
determined in good faith by the Borrower) and (B) the amount of such
Indebtedness of such other Persons,

 

32

--------------------------------------------------------------------------------



 

(viii)      all Guarantees by such Person of Indebtedness of other Persons, to
the extent so Guaranteed by such Person, and

 

(ix)        to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligation to be equal at any
time to the termination value of such agreement or arrangement giving rise to
such Hedging Obligation that would be payable by such Person at such time);

 

provided that Indebtedness shall not include Contingent Obligations Incurred in
the ordinary course of business.  The amount of Indebtedness of any Person at
any date shall be determined as set forth above or otherwise provided in this
Agreement or otherwise shall equal the amount thereof that would appear as a
liability on a balance sheet of such Person (excluding any notes thereto)
prepared in accordance with GAAP.

 

“Indemnified Liabilities”:  as defined in subsection 10.5.

 

“Indemnitee”:  as defined in subsection 10.5.

 

“Initial Agreement”:  as defined in subsection 7.9(c).

 

“Initial Term Loan Refinancing Debt”:  any Incremental Term Loans incurred under
this Agreement the proceeds of which are used to (a) voluntarily prepay all or a
portion of the Term Loans on a dollar-for-dollar basis and (b) pay the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
incurred in connection with such refinancing.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”:  as defined in subsection 4.9.

 

“Intercreditor Agreement Supplement”: as defined in subsection 9.9(a).

 

“Intercreditor Agreements”:  the Base Intercreditor Agreement and the Cash Flow
Intercreditor Agreement and any other intercreditor agreement entered into from
time to time in accordance with subsection 10.18.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding, and the
final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period
and (c) as to any Eurocurrency Loan having an Interest Period longer than three
months, (i) each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and (ii) the last day of such Interest
Period.

 

“Interest Period”:  with respect to any Eurocurrency Loan:

 

(a)           initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurocurrency Loan and ending one,
two, three or six months, or, if available to all relevant Lenders, a shorter
period or 9 or 12 months thereafter, as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto; and

 

33

--------------------------------------------------------------------------------



 

(b)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one,
two, three or six months, or, if available to all relevant Lenders, a shorter
period or 9 or 12 months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto;

 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)         any Interest Period that would otherwise extend beyond the Maturity
Date shall end on the Maturity Date;

 

(iii)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)        the Borrower shall select Interest Periods so as not to require a
scheduled payment of any Eurocurrency Loan during an Interest Period for such
Loan.

 

“Interest Rate Agreement”:  with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

 

“Inventory”:  goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit and net of any
applicable unearned vendor rebates, as determined in accordance with GAAP.

 

“Investment”:  with respect to any Person by any other Person, any direct or
indirect advance, loan or other extension of credit (other than to customers,
dealers, licensees, franchisees, suppliers, consultants, directors, officers or
employees of any Person in the ordinary course of business) or capital
contribution (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others) to, or
any purchase or acquisition of Capital Stock, Indebtedness or other similar
instruments issued by, such Person.  For purposes of the definition of
“Unrestricted Subsidiary” and subsection 7.5 only,

 

(i)          “Investment” shall include the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of any Subsidiary of the Borrower at the time that such Subsidiary is
designated an Unrestricted Subsidiary, provided that upon a redesignation of
such Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to
continue to have a permanent “Investment” in an Unrestricted Subsidiary in an
amount (if positive) equal to (x) the Borrower’s “Investment” in such Subsidiary
at the time of such redesignation less (y) the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary at the time of such redesignation,

 

34

--------------------------------------------------------------------------------



 

(ii)         any property transferred to or from an Unrestricted Subsidiary
shall be valued at its fair market value (as determined in good faith by the
Borrower) at the time of such transfer, and

 

(iii)        for purposes of subsection 7.5(a)(3)(C) the amount resulting from
the redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall be the Fair Market Value of the Investment in such Unrestricted Subsidiary
at the time of such redesignation (excluding the amount of such Investment then
outstanding pursuant to clause (xv) or (xviii) of the definition of the term
“Permitted Investment” or subsection 7.5(b)(vii) or (xii)).

 

Guarantees shall not be deemed to be Investments.  The amount of any Investment
outstanding at any time shall be the original cost of such Investment, reduced
(at the Borrower’s option) by any dividend, distribution, interest payment,
return of capital, repayment or other amount or value received in respect of
such Investment; provided that, to the extent that the amount of Restricted
Payments outstanding at any time pursuant to subsection 7.5(a) is so reduced by
any portion of any such amount or value that would otherwise be included in the
calculation of Consolidated Net Income, such portion of such amount or value
shall not be so included for purposes of calculating the amount of Restricted
Payments that may be made pursuant to subsection 7.5(a).

 

“Investment Company Act”:  the Investment Company Act of 1940, as amended from
time to time.

 

“Investment Grade Rating” means: a rating of Baa3 or better by Moody’s and BBB-
or better by S&P (or, in either case, the equivalent of such rating by such
organization), or an equivalent rating by any other Rating Agency.

 

“Investment Grade Securities”:  (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries; (iii) investments in any fund that invests exclusively in
investments of the type described in clauses (i) and (ii), which fund may also
hold immaterial amounts of cash pending investment or distribution; and
(iv) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

 

“Investors”:  (i) the CD&R Investors, the Bain Capital Investors and the Carlyle
Investors and (ii) any of their respective legal successors.

 

“Judgment Conversion Date”:  as defined in subsection 10.8(a).

 

“Judgment Currency”:  as defined in subsection 10.8(a).

 

“Junior Capital”:  collectively, any Indebtedness of any Parent or the Borrower
that (a) is not secured by any asset of the Borrower or any Restricted
Subsidiary, (b) is expressly subordinated to the prior payment in full of the
Loans on terms consistent with, or (taken as a whole) not materially less
favorable to the Lenders than, those contained in the Senior Subordinated Notes
Indenture (as determined in good faith by the Borrower), (c) has a final
maturity date that is not earlier than, and provides for no scheduled payments
of principal prior to, the date that is 91 days after the Maturity Date (other
than through conversion or exchange of any such Indebtedness for Capital Stock
(other than Disqualified Stock) of the Borrower, Capital Stock of any Parent or
any other Junior Capital), (d) has no mandatory redemption or prepayment
obligations other than obligations that are subject to the prior payment in full
in cash of the

 

35

--------------------------------------------------------------------------------



 

Loans and (e) does not require the payment of cash interest until the date that
is 91 days following the Maturity Date.

 

“Junior Lien Priority”:  with respect to specified Indebtedness, secured by a
Lien on specified Collateral ranking junior to the Lien on such Collateral
securing the Term Loans or any Subsidiary Guarantee, as applicable, either
pursuant to the Cash Flow Intercreditor Agreement or one or more other
intercreditor agreements having terms no less favorable to the Lenders with
respect to such Collateral than the terms of the Cash Flow Intercreditor
Agreement, as determined in good faith by the Borrower.

 

“Lenders”:  the several banks and other financial institutions from time to time
party to this Agreement acting in their capacity as lenders, together with, in
each case, any affiliate of any such bank or financial institution through which
such bank or financial institution elects, by written notice to the
Administrative Agent and (if applicable) the Borrower, to make any Loans
available to the Borrower; provided that for all purposes of voting or
consenting with respect to (a) any amendment, supplementation or modification of
any Loan Document, (b) any waiver of any of the requirements of any Loan
Document or any Default or Event of Default and its consequences or (c) any
other matter as to which a Lender may vote or consent pursuant to subsection
10.1, the bank or financial institution making such election shall be deemed the
“Lender” rather than such affiliate, which shall not be entitled to so vote or
consent.

 

“Lender Joinder Agreement”:  as defined in subsection 2.5(c).

 

“Liabilities”:  collectively, any and all claims, obligations, liabilities,
causes of action, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including interest,
penalties and fees and disbursements of attorneys, accountants, investment
bankers and other professional advisors), in each case whether incurred, arising
or existing with respect to third parties or otherwise at any time or from time
to time.

 

“LIBOR”: as defined in the definition of “Eurocurrency Rate”.

 

“LIBOR Screen Rate”: the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate”: as defined in subsection 3.7(b).

 

“LIBOR Successor Rate Conforming Changes”:  with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of ABR, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent in consultation with the
Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower).

 

“Lien”:  any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

 

“Loan”:  each Term Loan, Incremental Loan and Extended Term Loan, collectively,
the “Loans.”

 

36

--------------------------------------------------------------------------------



 

“Loan Documents”:  collectively, this Agreement, any Notes, the Intercreditor
Agreements, the Guarantee and Collateral Agreement, the Holding Pledge Agreement
and any other Security Documents, each as amended, supplemented, waived or
otherwise modified from time to time.

 

“Loan Parties”:  Holding, the Borrower and each Subsidiary Guarantor that is a
party to a Loan Document as a Guarantor or a pledgor under any of the Security
Documents; individually, a “Loan Party.”  No Excluded Subsidiary shall be a Loan
Party.

 

“Management Advances”:  (1) loans or advances made to directors, officers,
employees or consultants of any Parent, the Borrower or any Restricted
Subsidiary (x) in respect of travel, entertainment or moving-related expenses
incurred in the ordinary course of business, (y) in respect of moving-related
expenses incurred in connection with any closing or consolidation of any
facility, or (z) in the ordinary course of business and (in the case of this
clause (z)) not exceeding $10.0 million in the aggregate outstanding at any
time, (2) promissory notes of Management Investors acquired in connection with
the issuance of Management Stock to such Management Investors, (3) Management
Guarantees, or (4) other Guarantees of borrowings by Management Investors in
connection with the purchase of Management Stock, which Guarantees are permitted
under subsection 7.1.

 

“Management Agreements”:  collectively, (i) the Subscription Agreements, each
dated as of August 30, 2007, between Holding Parent and each of the Investors
party thereto, (ii) the Consulting Agreements, each dated as of August 30, 2007,
among Holding Parent, the Borrower and each of CD&R, Bain Capital and Carlyle,
or Affiliates thereof, respectively, (iii) the Indemnification Agreements, each
dated as of August 30, 2007, among the Borrower, Holding Parent and each of
(a) CD&R and each CD&R Investor, (b) Bain Capital and each Bain Capital Investor
and (c) Carlyle and each Carlyle Investor, or Affiliates thereof, respectively,
(iv) the Registration Rights Agreement, dated as of August 30, 2007, among
Holding Parent and the Investors party thereto and any other Person party
thereto from time to time, (v) the Stockholders Agreement, dated as of
August 30, 2007, by and among Holding Parent and the Investors party thereto and
any other Person party thereto from time to time and (vi) any other agreement
primarily providing for indemnification and/or contribution for the benefit of
any Permitted Holder in respect of Liabilities resulting from, arising out of or
in connection with, based upon or relating to (a) any management, consulting,
financial advisory, financing, underwriting or placement services or other
investment banking activities, (b) any offering of securities or other financing
activity or arrangement of or by any Parent or any of its Subsidiaries or
(c) any action or failure to act of or by any Parent or any of its Subsidiaries
(or any of their respective predecessors); in each case in clauses (i) through
(vi) as the same may be amended, supplemented, waived or otherwise modified from
time to time in accordance with the terms thereof and of this Agreement.

 

“Management Guarantees”:  guarantees (x) of up to an aggregate principal amount
outstanding at any time of $25.0 million of borrowings by Management Investors
in connection with their purchase of Management Stock or (y) made on behalf of,
or in respect of loans or advances made to, directors, officers, employees or
consultants of any Parent, the Borrower or any Restricted Subsidiary (1) in
respect of travel, entertainment and moving-related expenses incurred in the
ordinary course of business or (2) in the ordinary course of business and (in
the case of this clause (2)) not exceeding $10.0 million in the aggregate
outstanding at any time.

 

“Management Indebtedness”:  Indebtedness Incurred to any Management Investor to
finance the repurchase or other acquisition of Capital Stock of the Borrower or
any Parent (including any options, warrants or other rights in respect thereof)
from any Management Investor, which repurchase or other acquisition of Capital
Stock is permitted by subsection 7.5.

 

37

--------------------------------------------------------------------------------



 

“Management Investors”:  the officers, directors, employees and other members of
the management of any Parent, the Borrower or any of their respective
Subsidiaries, or family members or relatives thereof (provided that, solely for
purposes of the definition of “Permitted Holders,” such relatives shall include
only those Persons who are or become Management Investors in connection with
estate planning for or inheritance from other Management Investors, as
determined in good faith by the Borrower, which determination shall be
conclusive), or trusts, partnerships or limited liability companies for the
benefit of any of the foregoing, or any of their heirs, executors, successors
and legal representatives, who at any date beneficially own or have the right to
acquire, directly or indirectly, Capital Stock of the Borrower or any Parent.

 

“Management Stock”:  Capital Stock of the Borrower or any Parent (including any
options, warrants or other rights in respect thereof) held by any of the
Management Investors.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability as to
any Loan Party party thereto of this Agreement or of any of the other Loan
Documents or the rights or remedies of the Administrative Agent, the Collateral
Agent and the Lenders under the Loan Documents, in each case taken as a whole.

 

“Material Restricted Subsidiary”:  any Restricted Subsidiary other than one or
more Restricted Subsidiaries designated by the Borrower that in the aggregate do
not constitute Material Subsidiaries.

 

“Material Subsidiaries”:  Subsidiaries of the Borrower constituting,
individually or in the aggregate (as if such Subsidiaries constituted a single
Subsidiary), a “significant subsidiary” in accordance with Rule 1-02 under
Regulation S-X.

 

“Materials of Environmental Concern”:  any chemicals, substances, materials,
wastes, pollutants, contaminants or compounds in any form or regulated under, or
which may give rise to liability under, any applicable Environmental Law,
including gasoline, petroleum (including crude oil or any fraction thereof),
petroleum products or by-products, asbestos, toxic mold, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Maturity Date”:  (a) with respect to the Term B-3 Loan, August 13, 2021, or
(b) with respect to the Term B-4 Loan, October 17, 2023.

 

“Minimum Exchange Tender Condition”:  as defined in subsection 2.6(b).

 

“Minimum Extension Condition”:  as defined in subsection 2.7(g).

 

“Moody’s”:  Moody’s Investors Service, Inc., and its successors.

 

“Mortgaged Properties”:  the collective reference to the Real Properties owned
in fee by the Loan Parties described on Schedule 4.8, including all buildings,
improvements, structures and fixtures now or subsequently located thereon and
owned by any such Loan Party and each owned Real Property, if any, which shall
become subject to a mortgage pursuant to Section 6.9(a).

 

“Mortgages”:  collectively, the mortgages and deeds of trust, if any, for the
Mortgaged Properties executed and delivered by any Loan Party to the
Administrative Agent and Collateral Agent, substantially in the form of
Exhibit I, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

 

38

--------------------------------------------------------------------------------



 

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Available Cash”:  with respect to any Asset Disposition or Recovery Event,
an amount equal to the cash payments received (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or otherwise, but only as and when received, but
excluding any other consideration received in the form of assumption by the
acquiring Person of Indebtedness or other obligations relating to the properties
or assets that are the subject of such Asset Disposition or Recovery Event or
received in any other non-cash form) therefrom, in each case net of

 

(i)          all legal, title and recording tax expenses, commissions and other
fees and expenses incurred, and all Federal, state, provincial, foreign and
local taxes required to be paid or to be accrued as a liability under GAAP, as a
consequence of such Asset Disposition or Recovery Event (including as a
consequence of any transfer of funds in connection with the application thereof
in accordance with subsection 7.4),

 

(ii)         all payments made, and all installment payments required to be
made, on any Indebtedness (x) that is secured by any assets subject to such
Asset Disposition or involved in such Recovery Event, in accordance with the
terms of any Lien upon such assets or (y) that must by its terms, or, in the
case of an Asset Disposition, in order to obtain a necessary consent to such
Asset Disposition, or by applicable law, be repaid out of the proceeds from such
Asset Disposition or Recovery Event, including but not limited to any payments
required to be made to increase borrowing availability under any revolving
credit facility,

 

(iii)        all distributions and other payments required to be made to
minority interest holders in Subsidiaries or joint ventures as a result of such
Asset Disposition or Recovery Event, or to any other Person (other than the
Borrower or a Restricted Subsidiary) owning a beneficial interest in the assets
disposed of in such Asset Disposition or Recovery Event,

 

(iv)        any liabilities or obligations associated with the assets disposed
of in such Asset Disposition or involved in such Recovery Event and retained,
indemnified or insured by the Borrower or any Restricted Subsidiary after such
Asset Disposition, including pension and other post-employment benefit
liabilities, liabilities related to environmental matters, and liabilities
relating to any indemnification obligations associated with such Asset
Disposition,

 

(v)         in the case of an Asset Disposition, the amount of any purchase
price or similar adjustment (x) claimed by any Person to be owed by the Borrower
or any Restricted Subsidiary, until such time as such claim shall have been
settled or otherwise finally resolved, or (y) paid or payable by the Borrower or
any Restricted Subsidiary, in either case in respect of such Asset Disposition,

 

(vi)        in the case of any Recovery Event, any amount thereof that
constitutes or represents reimbursement or compensation for any amount
previously paid by the Borrower or any of its Subsidiaries, and

 

(vii)       in the case of any Asset Disposition by, or Recovery Event relating
to any asset of, the Borrower or any Restricted Subsidiary that is not a
Subsidiary Guarantor, any amount of proceeds from such Asset Disposition or
Recovery Event to the extent (x) subject to any restriction on the transfer
thereof directly or indirectly to the Borrower, including by reason of
applicable law or agreement (other than any agreement entered into primarily for
the purpose of imposing such a restriction) or (y) in the good faith
determination of the Borrower (which determination shall be

 

39

--------------------------------------------------------------------------------



 

conclusive), the transfer thereof directly or indirectly to the Borrower could
reasonably be expected to give rise to or result in (A) any violation of
applicable law, (B) any liability (criminal, civil, administrative or other) for
any of the officers, directors or shareholders of the Borrower, any Restricted
Subsidiary or any Parent, (C) any violation of the provisions of any joint
venture or other material agreement governing or binding upon the Borrower or
any Restricted Subsidiary, (D) any material risk of any such violation or
liability referred to in any of the preceding clauses (A), (B) and (C), (E) any
adverse tax consequence for the Borrower, any Restricted Subsidiary or any
Parent, or (F) any cost, expense, liability or obligation (including any Tax)
other than routine and immaterial out-of-pocket expenses;

 

provided, however, that the Net Available Cash received by the Company in
connection with the Waterworks Sale (other than the proceeds to be applied to
redeem the Company’s 2021 Notes) shall be deemed to be zero).

 

“Net Cash Proceeds”:  with respect to any issuance or sale of any securities or
Indebtedness of the Borrower or any Subsidiary by the Borrower or any
Subsidiary, or any capital contribution, the cash proceeds of such issuance,
sale or contribution net of attorneys’ fees, accountants’ fees, underwriters’ or
placement agents’ fees, discounts or commissions and brokerage, consultant and
other fees actually incurred in connection with such issuance, sale or
contribution and net of taxes paid or payable as a result thereof.

 

“Non-Consenting Lender”:  as defined in subsection 10.1(f).

 

“Non-Excluded Taxes”:  all Taxes other than Excluded Taxes.

 

“Non-Extending Lender”:  as defined in subsection 2.7(e).

 

“Note”:  a Term Note; collectively, the “Notes.”

 

“Obligation Currency”:  as defined in subsection 10.8(a).

 

“Obligations”:  with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrower or any
Restricted Subsidiary whether or not a claim for post-filing interest is allowed
in such proceedings), fees, charges, expenses, reimbursement obligations,
Guarantees of such Indebtedness (or of Obligations in respect thereof), other
monetary obligations of any nature and all other amounts payable thereunder or
in respect thereof.

 

“Obligor”:  any purchaser of goods or services or other Person obligated to make
payment to the Borrower or any of its Subsidiaries (other than to any Special
Purpose Subsidiaries and the Foreign Subsidiaries) in respect of a purchase of
such goods or services.

 

“Offered Amount”:  as defined in subsection 3.4(i).

 

“Offered Discount”:  as defined in subsection 3.4(i).

 

“OID”:  as defined in subsection 2.5(d).

 

“Other Representatives”:  Bank of America, N.A., in its capacity as Lead
Arranger of the Term Loans and Commitments hereunder.

 

40

--------------------------------------------------------------------------------



 

“Outstanding Amount”:  with respect to the Loans on any date, the principal
amount thereof after giving effect to any borrowings and prepayments or
repayments thereof occurring on such date.

 

“Parent”:  any of Holding Parent, Holding, any Other Parent and any other Person
that is a Subsidiary of Holding Parent, Holding or any Other Parent and of which
the Borrower is a Subsidiary.  As used herein, “Other Parent” means a Person of
which the Borrower becomes a Subsidiary after the Closing Date, provided that
either (x) immediately after the Borrower first becomes a Subsidiary of such
Person, more than 50.0% of the Voting Stock of such Person shall be held by one
or more Persons that held more than 50.0% of the Voting Stock of a Parent of the
Borrower immediately prior to the Borrower first becoming such Subsidiary or
(y) such Person shall be deemed not to be an Other Parent for the purpose of
determining whether a Change of Control shall have occurred by reason of the
Borrower first becoming a Subsidiary of such Person.

 

“Parent Expenses”:  (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with maintaining its existence or in
connection with its reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement, the ABL
Facility, any Senior Notes Indenture or the Senior Subordinated Notes Indenture
or any other agreement or instrument relating to Indebtedness of the Borrower or
any Restricted Subsidiary, including in respect of any reports filed with
respect to the Securities Act, the Exchange Act or the respective rules and
regulations promulgated thereunder, (ii) expenses incurred by any Parent in
connection with the acquisition, development, maintenance, ownership,
prosecution, protection and defense of its intellectual property and associated
rights (including but not limited to trademarks, service marks, trade names,
trade dress, patents, copyrights and similar rights, including registrations and
registration or renewal applications in respect thereof; inventions, processes,
designs, formulae, trade secrets, know-how, confidential information, computer
software, data and documentation, and any other intellectual property rights;
and licenses of any of the foregoing) to the extent such intellectual property
and associated rights relate to the business or businesses of the Borrower or
any Subsidiary thereof, (iii) indemnification obligations of any Parent owing to
directors, officers, employees or other Persons under its charter or by-laws or
pursuant to written agreements with or for the benefit of any such Person
(including the Management Agreements), or obligations in respect of director and
officer insurance (including premiums therefor), (iv) other administrative and
operational expenses of any Parent incurred in the ordinary course of business,
and (v) fees and expenses incurred by any Parent in connection with any offering
of Capital Stock or Indebtedness, (w) which offering is not completed, or
(x) where the net proceeds of such offering are intended to be received by or
contributed or loaned to the Borrower or a Restricted Subsidiary, or (y) in a
prorated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received, contributed or loaned, or (z) otherwise on
an interim basis prior to completion of such offering so long as any Parent
shall cause the amount of such expenses to be repaid to the Borrower or the
relevant Restricted Subsidiary out of the proceeds of such offering promptly if
completed.

 

“Pari Passu Lien Priority”:  with respect to specified Indebtedness, secured by
a Lien on specified Collateral ranking equal with the Lien on such Collateral
securing the Term Loans or any Subsidiary Guarantee, as applicable, either
pursuant to the Cash Flow Intercreditor Agreement or one or more other
intercreditor agreements having terms no less favorable to the Lenders in
relation to the holders of such specified Indebtedness with respect to such
Collateral than the terms of the Cash Flow Intercreditor Agreement applicable to
the rights of the Lenders in relation to the holders of the First Lien Note
Obligations (as defined in the Base Intercreditor Agreement) with respect to the
Collateral, as determined in good faith by the Borrower.

 

“Participant”:  as defined in subsection 10.6(c).

 

41

--------------------------------------------------------------------------------



 

“Participant Register”:  as defined in subsection 10.6(c).

 

“Participating Lender”:  as defined in subsection 3.4(i).

 

“Patriot Act”:  as defined in subsection 10.19.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Permitted Additional Indebtedness”: Additional Indebtedness that is permitted
to be incurred pursuant to subsection 7.1.

 

“Permitted Affiliated Assignee”:  Any Sponsor, any investment fund managed or
controlled by any Sponsor and any special purpose vehicle established by any
Sponsor or by one or more of such investment funds.

 

“Permitted Debt Exchange”:  as defined in subsection 2.6(a).

 

“Permitted Debt Exchange Notes”:  as defined in subsection 2.6(a).

 

“Permitted Debt Exchange Offer”:  as defined in subsection 2.6(a).

 

“Permitted Holder”:  any of the following:

 

(i)          any of the Investors or Management Investors, and any of their
respective Affiliates;

 

(ii)         any investment fund or vehicle managed or sponsored by CD&R, Bain
Capital, Carlyle or any Affiliate thereof, and any Affiliate of or successor to
any such investment fund or vehicle;

 

(iii)        any limited or general partners of, or other investors in, any CD&R
Investor, Bain Capital Investor or Carlyle Investor or any Affiliate thereof, or
any such investment fund or vehicle (as to any such limited partner or other
investor, solely to the extent of any Capital Stock of the Borrower or any
Parent actually received by way of dividend or distribution from any such
Investor, Affiliate, or investment fund or vehicle); and

 

(iv)        any Person acting in the capacity of an underwriter in connection
with a public or private offering of Capital Stock of any Parent or the
Borrower.

 

“Permitted Investment”:  an Investment by the Borrower or any Restricted
Subsidiary in, or consisting of, any of the following:

 

(i)          a Restricted Subsidiary, the Borrower, or a Person that will, upon
the making of such Investment, become a Restricted Subsidiary (and any
Investment held by such Person that was not acquired by such Person in
contemplation of so becoming a Restricted Subsidiary);

 

(ii)         another Person if as a result of such Investment such other Person
is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary (and, in each case, any Investment held by such other
Person that was not acquired by such Person in contemplation of such merger,
consolidation or transfer);

 

42

--------------------------------------------------------------------------------



 

(iii)        Temporary Cash Investments, Investment Grade Securities or Cash
Equivalents;

 

(iv)        receivables owing to the Borrower or any Restricted Subsidiary, if
created or acquired in the ordinary course of business;

 

(v)         any securities or other Investments received as consideration in, or
retained in connection with, sales or other dispositions of property or assets,
including Asset Dispositions made in compliance with subsection 7.4;

 

(vi)        securities or other Investments received in settlement of debts
created in the ordinary course of business and owing to, or of other claims
asserted by, the Borrower or any Restricted Subsidiary, or as a result of
foreclosure, perfection or enforcement of any Lien, or in satisfaction of
judgments, including in connection with any bankruptcy proceeding or other
reorganization of another Person;

 

(vii)       Investments in existence or made pursuant to legally binding written
commitments in existence on the Closing Date;

 

(viii)          Currency Agreements, Interest Rate Agreements, Commodities
Agreements and related Hedging Obligations, which obligations are Incurred in
compliance with subsection 7.1;

 

(ix)        pledges or deposits (x) with respect to leases or utilities provided
to third parties in the ordinary course of business or (y) otherwise described
in the definition of “Permitted Liens” or made in connection with Liens
permitted under subsection 7.2;

 

(x)         (1) Investments in or by any Special Purpose Subsidiary, or in
connection with a Financing Disposition (described in clause (i) of the
definition thereof) by or to or in favor of any Special Purpose Entity,
including Investments of funds held in accounts permitted or required by the
arrangements governing such Financing Disposition or any related Indebtedness,
or (2) any promissory note issued by the Borrower, or any Parent, provided that
if such Parent receives cash from the relevant Special Purpose Entity in
exchange for such note, an equal cash amount is contributed by any Parent to the
Borrower;

 

(xi)        bonds secured by assets leased to and operated by the Borrower or
any Restricted Subsidiary that were issued in connection with the financing of
such assets so long as the Borrower or any Restricted Subsidiary may obtain
title to such assets at any time by paying a nominal fee, canceling such bonds
and terminating the transaction;

 

(xii)       the Senior First Priority Notes, the Senior Second Priority Notes,
the 5.375% Senior Unsecured Notes, the Senior Unsecured Notes or the Senior
Subordinated Notes;

 

(xiii)      any Investment to the extent made using Capital Stock of the
Borrower (other than Disqualified Stock), Capital Stock of any Parent or Junior
Capital as consideration;

 

(xiv)     Management Advances;

 

(xv)      Investments in Related Businesses in an aggregate amount outstanding
at any time not to exceed the greater of $125.0 million and 2.5% of Consolidated
Tangible Assets;

 

(xvi)     any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of subsection
7.6(b) (except transactions described in

 

43

--------------------------------------------------------------------------------



 

clauses (i), (v) and (vi) thereof), including any Investment pursuant to any
transaction described in clause (ii) of such subsection (whether or not any
Person party thereto is at any time an Affiliate of the Borrower);

 

(xvii)    any Investment by any Captive Insurance Subsidiary in connection with
its provision of insurance to the Borrower or any of its Subsidiaries, which
Investment is made in the ordinary course of business of such Captive Insurance
Subsidiary, or by reason of applicable law, rule, regulation or order, or that
is required or approved by any regulatory authority having jurisdiction over
such Captive Insurance Subsidiary or its business, as applicable; and

 

(xviii)   other Investments in an aggregate amount outstanding at any time not
to exceed the greater of $125.0 million and 2.5% of Consolidated Tangible
Assets.

 

If any Investment pursuant to clause (xv) or (xviii) above, or subsection
7.5(b)(vii), as applicable, is made in any Person that is not a Restricted
Subsidiary and such Person thereafter (A) becomes a Restricted Subsidiary or
(B) is merged or consolidated into, or transfers or conveys all or substantially
all of its assets to, or is liquidated into, the Borrower or a Restricted
Subsidiary, then such Investment shall thereafter be deemed to have been made
pursuant to clause (i) or (ii) above, respectively, and not clause (xv) or
(xviii) above or subsection 7.5(b)(vii), as applicable (and, in the case of the
foregoing clause (A), for so long as such Person continues to be a Restricted
Subsidiary unless and until such Person is merged or consolidated into or
transfers or conveys all or substantially all its assets to, or is liquidated
into, the Borrower or a Restricted Subsidiary).

 

“Permitted Lien”:  any Lien permitted pursuant to the Loan Documents, including
those permitted to exist pursuant to subsection 7.2 or described in any of the
clauses of subsection 7.2.

 

“Permitted Payment”:  as defined in subsection 7.5(b).

 

“Person”:  any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

 

“Power Solutions Asset Sale” means: the sale of the HD Supply Power Solutions
business unit to Anixter, Inc. pursuant to that certain Purchase Agreement dated
July 15, 2015.

 

“Predecessor ABL Credit Agreement”: that Credit Agreement, dated as of
August 30, 2007, among the Borrower, the Canadian borrower party thereto, the
lenders party thereto, GE Business Financial Services, as administrative agent
and U.S. collateral agent, and the other parties thereto, as amended,
supplemented, waived and otherwise modified prior to the Closing Date.

 

“Predecessor Credit Agreement”: that Credit Agreement, dated as of August 30,
2007, among the Borrower, the lenders party thereto, Merrill Lynch Capital
Corporation, as administrative agent and collateral agent, and the other parties
thereto, as amended, supplemented, waived and otherwise modified prior to the
Closing Date.

 

“Preferred Stock”:  as applied to the Capital Stock of any corporation, Capital
Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to

 

44

--------------------------------------------------------------------------------



 

the distribution of assets upon any voluntary or involuntary liquidation or
dissolution of such corporation, over shares of Capital Stock of any other class
of such corporation.

 

“Prepayment Date”:  as defined in subsection 3.4(e).

 

“Prime Rate”:  as defined in the definition of “ABR.”

 

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

 

“Purchase”:  as defined in the definition of “Consolidated Coverage Ratio.”

 

“Purchase Money Obligations”:  any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

 

“Qualifying Lender”: as defined in subsection 3.4(i).

 

“Rating Agency”:  Moody’s or S&P, or, if Moody’s or S&P or both shall not make a
rating of the Senior Credit Facilities publicly available, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the Borrower which shall be substituted for Moody’s or S&P or both, as the
case may be.

 

“Real Property”:  land, buildings, structures and other improvements located
thereon, fixtures attached thereto, and rights, privileges, easements and
appurtenances related thereto, and related property interests.

 

“Receivable”:  a right to receive payment pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay, as
determined in accordance with GAAP.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower and its Restricted Subsidiaries constituting Collateral giving rise
to Net Available Cash to such Loan Party in excess of (x) $4.0 million in any
one case and (y) $50.0 million in the aggregate in any fiscal year minus the Net
Available Cash in such fiscal year from dispositions classified by the Borrower
pursuant to clause (xviii) of the definition of “Asset Disposition.”

 

“refinance”:  refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have correlative
meanings.

 

“Refinancing Agreement”:  as defined in subsection 7.9(c).

 

“Refinancing Indebtedness”:  Indebtedness that is Incurred to refinance any
Indebtedness existing on the Closing Date or Incurred in compliance with this
Agreement (including Indebtedness of the Borrower that refinances Indebtedness
of any Restricted Subsidiary (to the extent permitted by this Agreement) and
Indebtedness of any Restricted Subsidiary that refinances Indebtedness of
another Restricted Subsidiary) including Indebtedness that refinances
Refinancing Indebtedness; provided that

 

45

--------------------------------------------------------------------------------



 

(1)           (x)  if the Indebtedness being refinanced is Subordinated
Obligations or Guarantor Subordinated Obligations, the Refinancing Indebtedness
shall have a final Stated Maturity at the time such Refinancing Indebtedness is
Incurred that is equal to or greater than the final Stated Maturity of the
Indebtedness being refinanced (or if shorter, the Term Loans) and (y) if the
Indebtedness being refinanced was incurred pursuant to subsection
7.1(b)(viii)(H), the Refinancing Indebtedness shall be Subordinated Obligations
or Guarantor Subordinated Obligations, as applicable,

 

(2)           such Refinancing Indebtedness is Incurred in an aggregate
principal amount (or if issued with original issue discount, an aggregate issue
price) that is equal to or less than the sum of (x) the aggregate principal
amount (or if issued with original issue discount, the aggregate accreted value)
then outstanding of the Indebtedness being refinanced, plus (y) fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such Refinancing Indebtedness, and

 

(3)           Refinancing Indebtedness shall not include (x) Indebtedness of a
Restricted Subsidiary that is not a Subsidiary Guarantor that refinances
Indebtedness of the Borrower or a Subsidiary Guarantor that could not have been
initially Incurred by such Restricted Subsidiary pursuant to subsection 7.1 or
(y) Indebtedness of the Borrower or a Restricted Subsidiary that refinances
Indebtedness of an Unrestricted Subsidiary.

 

“Refunding Capital Stock”:  as defined in subsection 7.5(b)(i).

 

“Register”:  as defined in subsection 10.6(b)(iv).

 

“Regulation S-X”:  Regulation S-X promulgated by the SEC as in effect on the
Closing Date.

 

“Regulation T”:  Regulation T of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Regulation X”:  Regulation X of the Board as in effect from time to time.

 

“Reinvested Amount”:  with respect to any Asset Disposition permitted by
subsection 7.4 or any Recovery Event, an amount equal to that portion of the Net
Available Cash thereof as shall, according to a certificate signed by a
Responsible Officer of the Borrower delivered to the Administrative Agent at the
end of the applicable reinvestment period provided for in subsection 7.4(b), be
reinvested or committed to be reinvested in the business of the Borrower and its
Restricted Subsidiaries in a manner consistent with the requirements of
subsection 7.4 and the other provisions hereof within 450 days from the later of
the date of such Asset Disposition or Recovery Event, as the case may be, and
the date of receipt of such Net Available Cash (or, if such reinvestment is a
project authorized by the Board of Directors that will take longer than 450 days
to complete, the period of time necessary to complete such project).

 

“Related Business”:  those businesses in which the Borrower or any of its
Subsidiaries is engaged on the date of this Agreement, or that are similar,
related, complementary, incidental or ancillary thereto or extensions,
developments or expansions thereof.

 

“Related Taxes”:  (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than

 

46

--------------------------------------------------------------------------------



 

federal, state, foreign, provincial or local taxes measured by income, and
federal, state, foreign, provincial or local withholding imposed by any
government or other taxing authority on payments made by any Parent other than
to another Parent), required to be paid by any Parent by virtue of its being
incorporated or having Capital Stock outstanding (but not by virtue of owning
stock or other equity interests of any corporation or other entity other than
the Borrower, any of its Subsidiaries or any Parent), or being a holding company
of the Borrower, any of its Subsidiaries or any Parent or receiving dividends
from or other distributions in respect of the Capital Stock of the Borrower, any
of its Subsidiaries or any Parent, or having guaranteed any obligations of the
Borrower or any Subsidiary thereof, or having made any payment in respect of any
of the items for which the Borrower or any of its Subsidiaries is permitted to
make payments to any Parent pursuant to the covenant described under subsection
7.5, or acquiring, developing, maintaining, owning, prosecuting, protecting or
defending its intellectual property and associated rights (including but not
limited to receiving or paying royalties for the use thereof) relating to the
business or businesses of the Borrower or any Subsidiary thereof, (y) any taxes
of a Parent attributable to any taxable period (or portion thereof) ending on or
prior to the Closing Date or incurred in connection with the Transactions or the
2007 Transactions, or attributable to any Parent’s receipt of (or entitlement
to) any payment in connection with the Transactions or the 2007 Transactions,
including any payment received after the Closing Date pursuant to any agreement
related to the Transactions or the 2007 Transactions or (z) any other federal,
state, foreign, provincial or local taxes measured by income for which any
Parent is liable up to an amount not to exceed, with respect to federal taxes,
the amount of any such taxes that the Borrower and its Subsidiaries would have
been required to pay on a separate company basis, or on a consolidated basis as
if the Borrower had filed a consolidated return on behalf of an affiliated group
(as defined in Section 1504 of the Code or an analogous provision of state,
foreign, provincial or local law) of which it were the common parent, or with
respect to state, foreign, provincial or local taxes, the amount of any such
taxes that the Borrower and its Subsidiaries would have been required to pay on
a separate company basis, or on a combined basis as if the Borrower had filed a
combined return on behalf of an affiliated group consisting only of the Borrower
and its Subsidiaries (in each case, reduced by any such taxes paid directly by
the Borrower or its Subsidiaries).

 

“Release”:  any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Material of Environmental
Concern in, into, onto or through the environment.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replacement Intercreditor Agreement”:  as defined in subsection 7.8(c).

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043 or any successor regulation thereto.

 

“Repricing Transaction”: other than in connection with a transaction involving a
Change of Control, the prepayment of the Term Loans, by the Borrower with the
proceeds of secured term loans (including any new, amended or additional loans
or Term Loans under this Agreement, whether as a result of an amendment to this
Agreement or otherwise), that are broadly marketed or syndicated to banks and
other institutional investors in financings similar to the Term Loans and having
an effective interest cost or weighted average yield (as determined prior to
such prepayment by the Administrative Agent consistent with generally accepted
financial practice and, in any event, excluding any arrangement, structuring,
syndication or commitment fees in connection therewith, and excluding any
performance or ratings based pricing grid that could result in a lower interest
rate based on future performance, but including any Eurocurrency Rate floor or
similar floor that is higher than the then applicable Eurocurrency Rate) that is
less than the interest rate for or weighted average yield (as determined prior
to such prepayment by the

 

47

--------------------------------------------------------------------------------



 

Administrative Agent on the same basis) of the applicable Term Loans 
immediately prior to such prepayment, including as may be effected through any
amendment to this Agreement relating to the interest rate for, or weighted
average yield of, the applicable Term Loans.

 

“Required Lenders”: Lenders the Term Credit Percentages of which aggregate
greater than 50.0%.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
bylaws or other organizational or governing documents of such Person, and any
law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including laws, ordinances and regulations pertaining to zoning, occupancy and
subdivision of real properties; provided that the foregoing shall not apply to
any non-binding recommendation of any Governmental Authority.

 

“Responsible Officer”:  as to any Person, any of the following officers of such
Person:  (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, who has been designated in writing to the Administrative Agent as a
Responsible Officer by such chief executive officer or president of such Person
or, with respect to financial matters, such chief financial officer of such
Person, (c) with respect to subsection 6.7 and without limiting the foregoing,
the general counsel of such Person, (d) with respect to ERISA matters, the
senior vice president - human resources (or substantial equivalent) of such
Person and (e) any other individual designated as a “Responsible Officer” for
the purposes of this Agreement by the Board of Directors or equivalent body of
such Person.

 

“Restricted Payment”:  as defined in subsection 7.5(a).

 

“Restricted Payment Transaction”:  any Restricted Payment permitted pursuant to
subsection 7.5, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) and the
parenthetical exclusions contained in clauses (ii) and (iii) of such
definition).

 

“Restricted Subsidiary”:  any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“S&P”:  Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Sale”:  as defined in the definition of “Consolidated Coverage Ratio.”

 

“Sale and Leaseback Transaction”:  any arrangement with any Person providing for
the leasing by the Borrower or any of its Subsidiaries of real or personal
property that has been or is to be sold or transferred by the Borrower or any
such Subsidiary to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.

 

“SEC”:  the Securities and Exchange Commission.

 

“Scheduled Unavailability Date”: as defined in subsection 3.7.

 

48

--------------------------------------------------------------------------------



 

“Second Amendment”: the Second Amendment to Credit Agreement, dated as of

 

the Second Amendment Effective Date, among the Borrower, the Guarantors, the
Administrative

 

Agent and the Lenders party thereto.

 

“Second Amendment Arrangers”: Bank of America, N.A., Goldman Sachs Lending

 

Partners LLC, Wells Fargo Securities, LLC, Deutsche Bank Securities Inc., Credit
Suisse Securities

 

(USA) LLC, UBS Securities LLC, J.P. Morgan Securities LLC and Barclays
Bank, PLC.

 

“Second Amendment Effective Date”: February 6, 2014.

 

“Secured Indebtedness”:  as defined in subsection 7.5(b)(ii).

 

“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.

 

“Securities Act”:  the Securities Act of 1933, as amended from time to time.

 

“Security Documents”:  the collective reference to each Mortgage related to any
Mortgaged Property, the Guarantee and Collateral Agreement, the Holding Pledge
Agreement and all other similar security documents hereafter delivered to the
Collateral Agent granting a Lien on any asset or assets of any Person to secure
the obligations and liabilities of the Loan Parties hereunder and/or under any
of the other Loan Documents or to secure any guarantee of any such obligations
and liabilities, including any security documents executed and delivered or
caused to be delivered to the Collateral Agent pursuant to subsection 6.9, in
each case, as amended, supplemented, waived or otherwise modified from time to
time.

 

“Senior Credit Facilities”:  collectively, the Facility and the ABL Facility.

 

“Senior First Priority Notes Documents”: collectively, the Senior First Priority
Notes Indenture and the “Note Security Documents” as such term is defined in the
Senior First Priority Notes Indenture.

 

“Senior First Priority Notes”:  the “Notes” as such term is defined in the
Senior First Priority Notes Indenture.

 

“Senior First Priority Notes Agent”:  Wilmington Trust, National Associate, as
note collateral agent for the holders of the Senior First Priority Notes.

 

“Senior First Priority Notes Indenture”:  the Indenture, dated as of April 12,
2012, among the Borrower, the subsidiary guarantors party thereto from time to
time and Wilmington Trust, National Association, as trustee, governing the 81/8%
Senior Secured First Priority Notes due 2019 of the Borrower, as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with subsection 7.8 to the extent applicable.

 

“Senior Indebtedness”:  any Indebtedness of the Borrower or any Restricted
Subsidiary other than (x) in the case of the Borrower, Subordinated Obligations
and (y) in the case of any Subsidiary Guarantor, Guarantor Subordinated
Obligations.

 

“Senior Lien Priority”:  with respect to specified Indebtedness, secured by a
Lien on specified Collateral ranking senior to the Lien on such Collateral
securing the Term Loans or any Subsidiary Guarantee, as applicable, either
pursuant to the Base Intercreditor Agreement or one or more other intercreditor
agreements having terms no less favorable to the Lenders in relation to the
holders of such specified Indebtedness with respect to such Collateral than the
terms of the Base Intercreditor

 

49

--------------------------------------------------------------------------------



 

Agreement applicable to the rights of the Lenders in relation to the rights of
holders of ABL Obligations (as defined in the Base Intercreditor Agreement) with
respect to ABL Priority Collateral, as determined in good faith by the Borrower.

 

“Senior Notes”:  the Senior First Priority Notes, the Senior Second Priority
Notes and the Senior Unsecured Notes.

 

“Senior Notes Indentures”:  the Senior First Priority Notes Indenture, the
Senior Second Priority Notes Indenture and the Senior Unsecured Notes Indenture.

 

“Senior Second Priority Notes Documents”:  collectively, the Senior Second
Priority Notes Indenture and the “Note Security Documents” as such term is
defined in the Senior Second Priority Notes Indenture.

 

“Senior Second Priority Notes”:  the “Notes” as such term is defined in the
Senior Second Priority Notes Indenture.

 

“Senior Second Priority Notes Agent”:  Wilmington Trust, National Associate, as
note collateral agent for the holders of the Senior Second Priority Notes.

 

“Senior Second Priority Notes Indenture”:  the Indenture, dated as of April 12,
2012, among the Borrower, the subsidiary guarantors party thereto from time to
time and Wilmington Trust, National Association, as trustee, governing the 11%
Senior Secured Second Priority Notes due 2020 of the Borrower, as the same may
be amended, supplemented, waived or otherwise modified from time to time in
accordance with subsection 7.8 to the extent applicable.

 

“Senior Subordinated Notes”:  the “Notes” as such term is defined in the Senior
Subordinated Notes Indenture.

 

“Senior Subordinated Notes Indenture”:  the Indenture, dated as of August 30,
2007, among the Borrower, the subsidiary guarantors party thereto from time to
time and Wells Fargo Bank, National Association, as trustee, governing the 13.5%
Senior Subordinated Notes due 2015 of the Borrower, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
subsection 7.8 to the extent applicable.

 

“Senior Unsecured Indebtedness”:  (a) the Senior Unsecured Notes and (b) any
senior unsecured Indebtedness that refinances Senior Unsecured Notes (which
shall be deemed to include, for purposes of this definition, the 7.50% Senior
Unsecured Notes and the 11.505.375% Senior Unsecured Notes) or Subordinated
Obligations, provided that in the event that any such Indebtedness is Incurred
only in part to so refinance Senior Unsecured Notes or Subordinated Obligations,
the Borrower at its option may classify a corresponding portion of such
Indebtedness (not exceeding the principal amount of Senior Unsecured Notes or
Subordinated Obligations so refinanced) as being Senior Unsecured Indebtedness
and the remaining portion of such Indebtedness as not being Senior Unsecured
Indebtedness.

 

“Senior Unsecured Notes”:  the “Notes” as such term is defined in the Senior
Unsecured Notes Indenture.

 

“Senior Unsecured Notes Indenture”:  the Indenture, dated as of April 12, 2012,
among the Borrower, the subsidiary guarantors party thereto from time to time
and Wilmington Trust, National Association, as trustee, governing the 14.875%
Senior Notes due 2020 of the Borrower, as the same may be

 

50

--------------------------------------------------------------------------------



 

amended, supplemented, waived or otherwise modified from time to time in
accordance with subsection 7.8 to the extent applicable.

 

“Set”:  the collective reference to Eurocurrency Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

 

“Settlement Service”:  as defined in subsection 10.6(b).

 

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Sixth Amendment”: the Sixth Amendment to Credit Agreement, dated as of the
Sixth Amendment Effective Date, among the Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.

 

“Sixth Amendment Arranger”: JPMorgan Chase Bank, N.A.

 

“Sixth Amendment Effective Date”: October 22, 2018.

 

“Solicited Discount Proration”: as defined in subsection 3.4(i).

 

“Solicited Discounted Prepayment Amount”: as defined in subsection 3.4(i).

 

“Solicited Discounted Prepayment Notice”:  an irrevocable written notice of the
Borrower Solicitation of Discounted Prepayment Offers made pursuant to
subsection 3.4(i)(iv) substantially in the form of Exhibit J.

 

“Solicited Discounted Prepayment Offer”:  the irrevocable written offer by each
Lender, substantially in the form of Exhibit K, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date”: as defined in subsection
3.4(i).

 

“Solvent” and “Solvency”:  with respect to any Person (for purposes of this
definition to be taken together with its Restricted Subsidiaries on a
consolidated basis) on a particular date, the condition that, on such date,
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small amount of capital.

 

“Special Purpose Entity”:  (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables and/or related assets and/or (ii) acquiring,
selling, leasing, financing or refinancing Real Property acquired after the
Closing Date and/or related rights (including under leases and insurance
policies) and/or assets (including managing, exercising and disposing of any
such rights and/or assets) and/or (iii) financing or refinancing in respect of
Capital Stock of any Special Purpose Subsidiary.

 

51

--------------------------------------------------------------------------------



 

“Special Purpose Financing”:  any financing or refinancing of assets consisting
of or including Receivables and/or Real Property (in the case of Real Property,
acquired after the Closing Date) of the Borrower or any Restricted Subsidiary
that have been transferred to a Special Purpose Entity or made subject to a Lien
in a Financing Disposition (including any financing or refinancing in respect of
Capital Stock of a Special Purpose Subsidiary held by another Special Purpose
Subsidiary).

 

“Special Purpose Financing Expense”:  for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings), and
(b) Special Purpose Financing Fees.

 

“Special Purpose Financing Fees”:  distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

 

“Special Purpose Financing Undertakings”:  representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the Borrower determines
in good faith (which determination shall be conclusive) are customary or
otherwise necessary or advisable in connection with a Special Purpose Financing
or a Financing Disposition; provided that (x) it is understood that Special
Purpose Financing Undertakings may consist of or include (i) reimbursement and
other obligations in respect of notes, letters of credit, surety bonds and
similar instruments provided for credit enhancement purposes, (ii) Hedging
Obligations, or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the Borrower or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition or (iii) any Guarantee in respect of customary recourse obligations
(as determined in good faith by the Borrower) in connection with any
collateralized mortgage backed securitization or any other Special Purpose
Financing or Financing Disposition in respect of Real Property, including in
respect of Liabilities in the event of any involuntary case commenced with the
collusion of any Special Purpose Subsidiary or any Affiliate thereof, or any
voluntary case commenced by any Special Purpose Subsidiary, under any applicable
Bankruptcy Law, and (y) subject to the preceding clause (x), any such other
agreements and undertakings shall not include any Guarantee of Indebtedness of a
Special Purpose Subsidiary by the Borrower or a Restricted Subsidiary that is
not a Special Purpose Subsidiary.

 

“Special Purpose Subsidiary”:  a Subsidiary of the Borrower that (a) is engaged
solely in (x) the business of (i) acquiring, selling, collecting, financing or
refinancing Receivables, accounts (as defined in the Uniform Commercial Code as
in effect in any jurisdiction from time to time) and other accounts and
receivables (including any thereof constituting or evidenced by chattel paper,
instruments or general intangibles), all proceeds thereof and all rights
(contractual and other), collateral and other assets relating thereto and/or
(ii) acquiring, selling, leasing, financing or refinancing Real Property
acquired after the Closing Date and/or related rights (including under leases
and insurance policies) and/or assets (including managing, exercising and
disposing of any such rights and/or assets), all proceeds thereof and all rights
(contractual and other), collateral and/or other assets relating thereto, and/or
(iii) owning or holding Capital Stock of any Special Purpose Subsidiary and/or
engaging in any financing or refinancing in respect thereof and (y) any business
or activities incidental or related to such business and (b) is designated as a
“Special Purpose Subsidiary” by the Borrower.

 

“Specified Discount”: as defined in subsection 3.4(i).

 

“Specified Discount Prepayment Amount”: as defined in subsection 3.4(i).

 

52

--------------------------------------------------------------------------------



 

“Specified Discount Prepayment Notice”:  an irrevocable written notice of the
Borrower Offer of Specified Discount Prepayment made pursuant to subsection
3.4(i)(ii) substantially in the form of Exhibit L.

 

“Specified Discount Prepayment Response”:  the written response by each Lender,
substantially in the form of Exhibit M, to a Specified Discount Prepayment
Notice.

 

“Specified Discount Prepayment Response Date”: as defined in subsection 3.4(i).

 

“Specified Discount Proration”: as defined in subsection 3.4(i).

 

“Specified Existing Term Tranche”: as defined in subsection 2.7(a).

 

“Sponsors”:   Bain Capital, Carlyle and CD&R.

 

“Stated Maturity”:  with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

 

“Submitted Amount”: as defined in subsection 3.4(i).

 

“Submitted Discount”: as defined in subsection 3.4(i).

 

“Subordinated Obligations”:  any Indebtedness of the Borrower (whether
outstanding on the Closing Date or thereafter Incurred) that is expressly
subordinated in right of payment to the Obligations hereunder and under the Loan
Documents pursuant to a written agreement.

 

“Subsection 2.7 Additional Amendment”: as defined in subsection 2.7(c).

 

“Subsidiary”:  with regard to any Person, any corporation, association,
partnership, or other business entity of which more than 50.0% of the total
voting power of shares of Capital Stock or other equity interests (including
partnership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly by (i) such Person or
(ii) one or more Subsidiaries of such Person.  Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantee”:  the guarantee of the obligations of the Borrower under
the Loan Document provided pursuant to the Guarantee and Collateral Agreement.

 

“Subsidiary Guarantor”:  each Domestic Subsidiary (other than any Excluded
Subsidiary) of the Borrower that executes and delivers a Subsidiary Guarantee,
in each case, unless and until such time as the respective Subsidiary Guarantor
ceases to constitute a Domestic Subsidiary of the Borrower or is released from
all of its obligations under the Subsidiary Guarantee in accordance with the
terms and provisions thereof.

 

“Successor Company”:  as defined in subsection 7.3(a)(i).

 

53

--------------------------------------------------------------------------------



 

“Supermajority Lenders”:  Lenders the Term Credit Percentages of which aggregate
at least 66 2/3%.

 

“Supplemental Term Loan Commitments”: as defined in subsection 2.5(a).

 

“Syndication Date”:  the date on which the Administrative Agent, in its
reasonable discretion, advises the Borrower that the primary syndication of the
Commitments and Term Loans has been completed.

 

“Tax Sharing Agreement”:  the Tax Sharing Agreement, dated as of August 30,
2007, among the Borrower, Holding, and Holding Parent, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

“Taxes”:  any and all present or future income, stamp or other taxes, levies,
imposts, duties, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority.

 

“Temporary Cash Investments”:  any of the following:  (i) any investment in
(x) direct obligations of the United States of America, Canada, a member state
of the European Union or any country in whose currency funds are being held
pending their application in the making of an investment or capital expenditure
by the Borrower or a Restricted Subsidiary in that country or with such funds,
or any agency or instrumentality of any thereof or obligations Guaranteed by the
United States of America, Canada or a member state of the European Union or any
country in whose currency funds are being held pending their application in the
making of an investment or capital expenditure by the Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any of the foregoing, or obligations guaranteed by any of the foregoing or
(y) direct obligations of any foreign country recognized by the United States of
America rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under a Credit Facility or any affiliate thereof,
(y) JPMorgan Chase Bank, N.A., SunTrust Bank, Wells Fargo Bank, National
Association, Bank of America, N.A., Wachovia Bank, National Association,
Scotiabank, The Toronto-Dominion Bank, Bank of Montreal or any of their
respective affiliates or (z) a bank or trust company that is organized under the
laws of the United States of America, any state thereof, Canada, any province
thereof, or any foreign country recognized by the United States of America
having capital and surplus aggregating in excess of $250.0 million (or the
foreign currency equivalent thereof) and whose long term debt is rated at least
“A” by S&P or “A-1” by Moody’s (or, in either case, the equivalent of such
rating by such organization or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any nationally recognized rating organization) at
the time such Investment is made, (iii) repurchase obligations for underlying
securities or instruments of the types described in clause (i) or (ii) above
entered into with a bank meeting the qualifications described in clause
(ii) above, (iv) Investments in commercial paper, maturing not more than 24
months after the date of acquisition, issued by a Person (other than that of the
Borrower or any of its Subsidiaries), with a rating at the time as of which any
Investment therein is made of “P-2” (or higher) according to Moody’s or “A-2”
(or higher) according to S&P (or, in either case, the equivalent of such rating
by such organization or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any nationally recognized rating organization),
(v) Investments in securities maturing not more than 24 months after the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, any province of Canada, or by any political
subdivision or taxing authority of any thereof, and rated at least “BBB-” by S&P
or “Baa3” by Moody’s (or, in either case, the equivalent of

 

54

--------------------------------------------------------------------------------



 

such rating by such organization or, if no rating of S&P or Moody’s then exists,
the equivalent of such rating by any nationally recognized rating organization),
(vi) Indebtedness or Preferred Stock (other than of the Borrower or any of its
Subsidiaries) having a rating of “A” or higher by S&P or “A2” or higher by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization), (vii) investment funds investing
95.0% of their assets in securities of the type described in clauses (i) through
(vi) above (which funds may also hold reasonable amounts of cash pending
investment and/or distribution), (viii) any money market deposit accounts issued
or offered by a domestic commercial bank or a commercial bank organized and
located in a country recognized by the United States of America or Canada, in
each case, having capital and surplus in excess of $250.0 million (or the
foreign currency equivalent thereof), or investments in money market funds
subject to the risk limiting conditions of Rule 2a-7 (or any successor rule) of
the SEC under the Investment Company Act of 1940, as amended and (ix) similar
investments approved by the Board of Directors in the ordinary course of
business.

 

“Term B-35 Lender”: at any time, any Lender that has a Term B-35 Loan, including
Lenders issuing Term B-35 Loans pursuant to Section 2.5 of this Agreement and
any Person that becomes a party hereto as Term B-35 Lender pursuant to an
Assignment and Assumption.

 

“Term B-4

 

“Term B-5 Loan”: (i) any Loan that is made in respect of a Term B-5 Loan
Commitment pursuant to Section 2.1 and (ii) any other Term B-5 Loans issued
pursuant to Section 2.5 of this Agreement.

 

“Term B-5 Loan Facility”: the collective reference to the Term B-5 Loan
Commitments and the Term B-5 Loans made hereunder, this Agreement, any Loan
Documents, any notes issued pursuant hereto and any guarantee and collateral
agreement, patent and trademark security agreement and mortgages and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under
this Agreement or one or more other credit agreements, indentures or financing
agreements or otherwise, unless such agreement or instrument expressly provides
that it is not intended to be and is not a Term B-5 Loan Facility hereunder). 
Without limiting the generality of the foregoing, the term “Term B-5 Loan
Facility” shall include any agreement (i) changing the maturity of any
Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries of the Borrower as additional borrowers or guarantors thereunder,
(iii) increasing the amount of Indebtedness Incurred thereunder or available to
be borrowed thereunder or (iv) otherwise altering the terms and conditions
thereof.

 

“Term B-5 Lender”: at any time, any Lender that has a Term B-4 Loan, including
Lenders issuing Term B-4 Loans pursuant to Section 2.5 of this Agreement and any
Person that becomes a party hereto as Term B-4 Lender pursuant to an Assignment
and Assumption.

 

“Term B-3 Loan”: (i) any Loan that is made in respect of a Term B-3 Loan
Commitment pursuant to Section 2.1 and (ii) any other Term B-3 Loans issued
pursuant to Section 2.5 of this Agreement.

 

“Term B-4 Loan”: (i) any Loan that is made in respect of a Term B-4 Loan
Commitment pursuant to Section 2.1 and (ii) any other Term B-4 Loans issued
pursuant to Section 2.5 of this Agreement.

 

55

--------------------------------------------------------------------------------



 

“Term B-3 Loan Commitment”: with respect to a Term B-3 Lender, (i) the
commitment in respect of the Term B-3 Loan on the Fifth Amendment Effective Date
in an amount of up to $535,188,750.00 and/or (ii) its commitment to make Term
B-3 Loans pursuant to the applicable Joinder Agreement delivered in connection
with an issuance of Term B-3 Loans pursuant to Section 2.5 of this Agreement. As
of the Fifth Amendment Effective Date, the aggregate principal amount of the
Term B-3 Loan Commitments is $102,238,367.27, which are held by Bank of America,
N.A.

 

“Term B-4 Loan Commitment”: with respect to a Term B-4 Lender, (i) the
commitment in respect of the Term B-4 Loan on the Fifth Amendment Effective Date
in an amount of up to $545,875,000.00 and/or (ii) its commitment to make Term
B-4 Loans pursuant to the applicable Joinder Agreement delivered in connection
with an issuance of Term B-4 Loans pursuant to Section 2.5 of this Agreement. As
of the Fifth Amendment Effective Date, the aggregate principal amount of the
Term B-4 Loan Commitments is $100,841,780.87, which are held by Bank of America,
N.A.

 

“Term B-3 Loan Facility”: the collective reference to the Term B-3 Loan
Commitments and the Term B-3 Loans made hereunder, this Agreement, any Loan
Documents, any notes issued pursuant hereto and any guarantee and collateral
agreement, patent and trademark security agreement and mortgages and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under
this Agreement or one or more other credit agreements, indentures or financing
agreements or otherwise, unless such agreement or instrument expressly provides
that it is not intended to be and is not a Term B-3 Loan Facility hereunder). 
Without limiting the generality of the foregoing, the term “Term B-3 Loan
Facility” shall include any agreement (i) changing the maturity of any
Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries of the Borrower as additional borrowers or guarantors thereunder,
(iii) increasing the amount of Indebtedness Incurred thereunder or available to
be borrowed thereunder or (iv) otherwise altering the terms and conditions
thereof.

 

“Term B-4 Loan Facility”:  the collective reference to the Term B-4 Loan
Commitments and the Term B-4 Loans made hereunder, this Agreement, any Loan
Documents, any notes issued pursuant hereto and any guarantee and collateral
agreement, patent and trademark security agreement and mortgages and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under
this Agreement or one or more other credit agreements, indentures or financing
agreements or otherwise, unless such agreement or instrument expressly provides
that it is not intended to be and is not a Term B-4 Loan Facility hereunder). 
Without limiting the generality of the foregoing, the term “Term B-4 Loan
Facility” shall include any agreement (i) changing the maturity of any
Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries of the Borrower as additional borrowers or guarantors thereunder,
(iii) increasing the amount of Indebtedness Incurred thereunder or available to
be borrowed thereunder or (iv) otherwise altering the terms and conditions
thereof.

 

“Term B-3 Lender”: at any time, any Lender that has a Term B-3 Loan, including
Lenders issuing Term B-3 Loans pursuant to Section 2.5 of this Agreement and any
Person that becomes a party hereto as a Term B-3 Lender pursuant to an
Assignment and Assumption.

 

56

--------------------------------------------------------------------------------



 

“Term B-4 Lender”: at any time, any Lender that has a Term B-4 Loan, including
Lenders issuing Term B-4 Loans pursuant to Section 2.5 of this Agreement and any
Person that becomes a party hereto as a Term B-4 Lender pursuant to an
Assignment and Assumption.

 

“Term B-3 Note”:  each Term B-3 Note as defined in subsection 2.2(a).

 

“Term B-4 Note”:  each Term B-45 Loan, including Lenders issuing Term B-5 Loans
pursuant to Section 2.5 of this Agreement and any Person that becomes a party
hereto as a Term B-5 Lender pursuant to an Assignment and Assumption.

 

“Term B-5 Note”:  each Term B-5 Note as defined in subsection 2.2(a).

 

“Term Credit Percentage”:  as to any Lender at any time, the percentage of the
aggregate outstanding Term Loans (if any) of the Lenders and aggregate unused
Term Loan Commitments of the Lenders (if any) then constituted by such Lender’s
outstanding Term Loans (if any) and such Lender’s unused Term Loan Commitments
(if any).

 

“Term Loan”:  the Term B-35 Loans and (or if implied by context) the Term B-4
Loansany other class of loans issued hereunder.

 

“Term Loan Commitment”:  the Term B-3 Term5 Loan Commitment and (or if implied
by context) the Term B-4 Term Commitmentthe commitments in respect of any other
class of Term Loans.

 

“Term Loan Facility”:  the Term B-35 Loan Facility and (or if implied by
context) the Term B-4 Loan Facility., and any other committed term loan facility
hereunder.

 

“Term Loan Lender”:  the Term B-35 Lenders and (or if implied by context) the
Term B-4 Lendersany Lender in respect of any other class of Term Loans.

 

“Term Note”:  each Term Note as defined in subsection 2.2(a) and, collectively,
the “Term Notes.”

 

“THD”:  The Home Depot, Inc., and any successor in interest thereto.

 

“Title Insurance Company”:  Chicago Title Insurance Company or any other title
insurance company as shall be retained by the Borrower and reasonably acceptable
to the Collateral Agent.

 

“Trade Payables”:  with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

 

“Tranche”:  with respect to Loans or commitments, whether such Loans or
commitments are (i) Term Loans or Term Loan Commitments, (ii) Incremental Loans
or Incremental Commitments with the same terms and conditions made on the same
day, or (iii) an Extended Term Tranche.

 

“Transactions”:  collectively, any or all of the following:  (i) the entry into
the Senior Notes Indentures and any related security agreements and exchange and
registration rights agreements, and the offer and issuance of the Senior Notes,
(ii) the entry into the Senior Credit Facilities and Incurrence of Indebtedness
thereunder by one or more of the Borrower and its Subsidiaries, and the entry
into the Cash Flow Intercreditor Agreement and Base Intercreditor Agreement,
(iii) the repayment of certain existing Indebtedness of the Borrower and its
Subsidiaries, (iv) the exchange of certain existing Indebtedness of the

 

57

--------------------------------------------------------------------------------



 

Borrower and its Subsidiaries for Senior Unsecured Notes, and (v) all other
transactions relating to any of the foregoing (including payment of fees and
expenses related to any of the foregoing).

 

“Transferee”:  any Participant or Assignee.

 

“Treasury Capital Stock”:  as defined in subsection 7.5(b)(i).

 

“Type”:  the type of Loan determined based on the interest option applicable
thereto, with there being two Types of Loans hereunder, namely ABR Loans and
Eurocurrency Loans.

 

“UCC”:  the Uniform Commercial Code as in effect in the State of New York from
time to time.

 

“Underfunding”:  the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

 

“Uniform Customs”:  the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, as the
same may be amended from time to time.

 

“Unrestricted Cash”:  cash, Cash Equivalents and Temporary Cash Investments,
other than (i) as disclosed in the consolidated financial statements of the
Borrower as a line item on the balance sheet as “restricted cash” and (ii) cash,
Cash Equivalents and Temporary Cash Investments of a Captive Insurance
Subsidiary to the extent such cash, Cash Equivalents and Temporary Cash
Investments are not permitted by applicable law or regulation to be dividended,
distributed or otherwise transferred to the Borrower or any Restricted
Subsidiary that is not a Captive Insurance Subsidiary.

 

“Unrestricted Subsidiary”:   (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, (ii) any Subsidiary of an Unrestricted
Subsidiary and (iii) unless designated a Restricted Subsidiary as provided
below, NHDSA Holding, LLC and NHDSA LLC.  The Board of Directors may designate
any Subsidiary of the Borrower (including any newly acquired or newly formed
Subsidiary of the Borrower) to be an Unrestricted Subsidiary unless such
Subsidiary or any of its Subsidiaries owns any Capital Stock or Indebtedness of,
or owns or holds any Lien on any property of, the Borrower or any other
Restricted Subsidiary of the Borrower that is not a Subsidiary of the Subsidiary
to be so designated; provided, that (A) such designation was made at or prior to
the Closing Date, or (B) the Subsidiary to be so designated has total
consolidated assets of $1,000 or less or (C) if such Subsidiary has consolidated
assets greater than $1,000, then such designation would be permitted under
subsection 7.5.  The Board of Directors may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided, that immediately after
giving effect to such designation (x) the Borrower could Incur at least $1.00 of
additional Indebtedness under subsection 7.1(a) or (y) the Consolidated Coverage
Ratio would be greater than it was immediately prior to giving effect to such
designation or (z) such Subsidiary shall be a Special Purpose Subsidiary with no
Indebtedness outstanding other than Indebtedness that can be Incurred (and upon
such designation shall be deemed to be Incurred and outstanding) pursuant to
subsection 7.1(b).  Any such designation by the Board of Directors shall be
evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Board of Directors giving
effect to such designation and a certificate signed by a Responsible Officer
certifying that such designation complied with the foregoing provisions.  For
the avoidance of doubt, any Senior Subordinated Notes in which a beneficial
interest is held by any Unrestricted Subsidiary on the Closing Date may be
acquired or retired by the Borrower or any Restricted

 

58

--------------------------------------------------------------------------------



 

Subsidiary without restriction under subsection 7.5 and any such acquisition or
retirement shall be deemed specifically excluded from the definition of
“Restricted Payment.”

 

“U.S. Tax Compliance Certificate”:  as defined in subsection 3.11(b).

 

“Voting Stock”:  shares of Capital Stock entitled to vote generally in the
election of directors.

 

“Waterworks Sale”: means the sale of the Company’s Waterworks business unit
consummated on August 1, 2017.

 

“Write-Down and Conversion Powers” means,: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2          Other Definitional Provisions.

 

(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any Notes, any other Loan
Document or any certificate or other document made or delivered pursuant hereto.

 

(b)           As used herein and in any Notes and any other Loan Document, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms not defined in subsection 1.1 and accounting terms partly
defined in subsection 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP.

 

(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.  The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation,” if not expressly followed by
such phrase or the phrase “but not limited to.”

 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(e)           For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires:  (i) “or” is not exclusive
and (ii) references to sections of, or rules under, the Securities Act shall be
deemed to include substitute, replacement or successor sections or rules adopted
by the SEC from time to time.

 

1.3          Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Capital
Stock at such time.

 

59

--------------------------------------------------------------------------------



 

SECTION 2          AMOUNT AND TERMS OF COMMITMENTS.

 

2.1                               Term Loans.

 

(a)           Term B-35 Loans Generally.

 

(i)         Subject to the terms and conditions hereof, each Term B-35 Lender
severally agrees to make, in Dollars, in a single draw on the FifthSixth
Amendment Effective Date, one or more Term B-35 Loans to the Borrower in an
aggregate principal amount equal to such Term B-35 Lender’s Term B-35
Commitment, as such amount may be adjusted or reduced pursuant to the terms
hereof.

 

(ii)     Notwithstanding the foregoing, any Cashless Option Lender (as defined
in and in accordance with  the Fifth Amendment) shall not have to make a loan on
the Fifth Amendment Effective Date but shall be deemed to have rolled over its
Existing Term Loan (as defined in the Fifth Amendment) in accordance with the
Fifth Amendment upon the Fifth Amendment Effective Date, and such Existing Term
Loans (as defined in the Fifth Amendment) shall be replaced by Term B-3 Loans
hereunder.

 

(b)           Term B-4 Loans Generally.

 

(i)      Subject to the terms and conditions hereof, each Term B-4 Lender
severally agrees to make, in Dollars, in a single draw on the Fifth Amendment
Effective Date, one or more Term B-4 Loans to the Borrower in an aggregate
principal amount equal to such Term B-4 Lender’s Term B-4 Commitment, as such
amount may be adjusted or reduced pursuant to the terms hereof.

 

(ii)           Notwithstanding the foregoing, any Cashless Option Lender (as
defined in and in accordance with   the FifthSixth Amendment) shall not have to
make a loan on the FifthSixth Amendment Effective Date but shall be deemed to
have rolled over its Existing Term Loan (as defined in the FifthSixth Amendment)
in accordance with the FifthSixth Amendment upon the FifthSixth Amendment
Effective Date, and such Existing Term Loans (as defined in the FifthSixth
Amendment) shall be replaced by Term B-45 Loans hereunder.

 

(b)           (c) Term Loans.  The Term Loans:

 

(i)            except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, ABR Loans or
Eurocurrency Loans; provided that unless the Administrative Agent either
otherwise agrees in its sole discretion or has determined that the Syndication
Date has occurred, all Term Loans shall be maintained (A) during the first week
following the Closing Date, as ABR Loans and (B) thereafter, until the date that
is 90 days following the Closing Date, as either (x) ABR Loans or
(y) Eurocurrency Loans with an Interest Period of one month, with the first such
Interest Period commencing on the first day of the period described in this
clause (B); and

 

(ii)           shall be made by each Term Loan Lender in an aggregate principal
amount which does not exceed the Term Loan Commitment (in the case of Term
Loans) of such Term Loan Lender.

 

Once repaid, Term Loans incurred hereunder may not be reborrowed.

 

60

--------------------------------------------------------------------------------



 

2.2          Term Notes and Amortization.

 

(a)           Term Notes.  The Borrower agrees that, upon the request to the
Administrative Agent by any Term Loan Lender made on or prior to the FifthSixth
Amendment Effective Date or in connection with any assignment pursuant to
subsection 10.6(b), in order to evidence such Term Loan Lender’s Term Loan, the
Borrower will execute and deliver to such Term B-35 Lender or Term B-4 Lender,
as applicable, a promissory note substantially in the form of Exhibit N-1 (each,
as amended, supplemented, replaced or otherwise modified from time to time, a
“Term B-3 Note”) or Exhibit N-2 (each, as amended, supplemented, replaced or
otherwise modified from time to time, a “Term B-4 Note”, and together with a
Term B-3 Note, a “Term Note”), as applicable,Note”) with appropriate insertions
therein as to payee, date and principal amount, payable to such Term Loan Lender
and in a principal amount equal to the unpaid principal amount of the applicable
Term Loans made (or acquired by assignment pursuant to subsection 10.6(b)) by
such Term Loan Lender to the Borrower.  Each Term Note shall be dated the
ClosingSixth Amendment Effective Date and shall be payable as provided in
subsection 2.2(b) and provide for the payment of interest in accordance with
subsection 3.1.

 

(b)           Amortization.  (i) The aggregate Term B-35 Loans of all the Term
B-35 Lenders shall be payable in consecutive quarterly installments beginning
December 31, 2017,2018, up to and including the applicable Maturity Date
(subject to reduction as provided in subsection 3.4), on the dates and in the
principal amounts, subject to adjustment as set forth below, equal to the
respective amounts set forth below (together with all accrued interest thereon)
opposite the applicable installment dates (or, if less, the aggregate amount of
such Term B-35 Loans then outstanding):

 

Date

 

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the
Maturity Date

 

0.25% of the original aggregate principal amount of the Term B-35 Loans

Maturity Date

 

all unpaid aggregate principal amounts of any outstanding Term B-35 Loans

 

(ii)     The aggregate Term B-4 Loans of all the Term B-4 Lenders shall be
payable in consecutive quarterly installments beginning December 31, 2017, up to
and including the applicable Maturity Date (subject to reduction as provided in
subsection 3.4), on the dates and in the principal amounts, subject to
adjustment as set forth below, equal to the respective amounts set forth below
(together with all accrued interest thereon) opposite the applicable installment
dates (or, if less, the aggregate amount of such Term B-4 Loans then
outstanding):

 

Date

 

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the
Maturity Date

 

0.25% of the original aggregate principal amount of the Term B-4 Loans

Maturity Date

 

all unpaid aggregate principal amounts of any outstanding Term B-4 Loans

 

2.3          Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent notice (which notice must have been received by the
Administrative Agent prior to 9:30 a.m., New York City time, and shall be
irrevocable after funding) on the Closing Date specifying the amount of the

 

61

--------------------------------------------------------------------------------



 

applicable Term Loans to be borrowed and the proposed Borrowing Date.  Upon
receipt of such notice the Administrative Agent shall promptly notify each
applicable Lender under the applicable Term Loan Facility thereof.  Each Lender
having a Term Loan Commitment will make the amount of its pro rata share of the
Term Loan Commitments available, in each case for the account of the Borrower at
the office of the Administrative Agent specified in subsection 10.2 prior to
12:00 Noon New York City time, on the Closing Date in funds immediately
available to the Administrative Agent.  The Administrative Agent shall no later
than 12:00 Noon on such date credit the account of the Borrower on the books of
the Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

 

2.4          Record of Loans.

 

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Term Loan Lender, the amount
specified in subsection 2.2(b) (or such earlier date on which the applicable
Term Loans become due and payable pursuant to Section 8).  The Borrower hereby
further agrees to pay interest on the unpaid principal amount of the applicable
Term Loans made to the Borrower from time to time outstanding from the date
hereof until payment in full thereof at the rates per annum, and on the dates,
set forth in subsection 3.1.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(c)           The Administrative Agent shall maintain the Register pursuant to
subsection 10.6(b), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Type thereof and each
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 2.4(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

 

2.5          Incremental Facilities.

 

(a)           So long as no Event of Default under subsection 8(a) or (f) exists
or would arise therefrom, the Borrower shall have the right, at any time and
from time to time after the Closing Date, (i) to request new term loan
commitments under one or more new term loan credit facilities to be included in
this Agreement (the “Incremental Term Loan Commitments”), (ii) to increase the
loans in any Tranche by requesting new term loan commitments to be added to an
existing Tranche of Loans (the “Supplemental Term Loan Commitments”), (iii) to
request new commitments under one or more new revolving facilities to be
included in this Agreement (the “Incremental Revolving Commitments”), and
(iv) to request new letter of credit facility commitments under one or more new
letter of credit facilities to be included in this Agreement (together with the
Incremental Term Loan Commitments, Supplemental Term Loan Commitments and the
Incremental Revolving Commitments, the “Incremental Commitments”), provided
that, after the FourthSixth Amendment Effective Date, (i) the aggregate
principal amount of Incremental

 

62

--------------------------------------------------------------------------------



 

Commitments permitted pursuant to this subsection 2.5 is limited, at the time
the respective Incremental Commitment becomes effective, to (A) the aggregate
principal amount (not less than zero) of Indebtedness that is permitted to be
Incurred under subsection 7.1(b)(xiv)(i) by the Borrower or its Restricted
Subsidiaries at such time plus (B) $250 million and (ii) if any portion of an
Incremental Commitment is to be incurred in reliance on subsection
7.1(b)(xiv)(i), the Borrower shall have delivered a certificate to the
Administrative Agent, certifying compliance with the financial test set forth in
such clause (together with calculations demonstrating compliance with such
ratio).  Any loans made in respect of any such Incremental Commitment (other
than Supplemental Term Loan Commitments) shall be made by creating a new
Tranche.  Each Incremental Commitment under anythe Term Loan Facility made
available pursuant to this subsection 2.5 shall be in a minimum aggregate amount
of at least $15,000,000 and in integral multiples of $1,000,000 in excess
thereof.

 

(b)           Each request from the Borrower pursuant to this subsection 2.5
shall set forth the requested amount and proposed terms of the relevant
Incremental Commitments.  The Incremental Commitments (or any portion thereof)
may be made by any existing Lender or by any other bank or financial institution
(any such existing Lender and any such bank or other financial institution, an
“Additional Lender”), provided, if such Additional Lender is not already a
Lender hereunder or an Affiliate of a Lender hereunder, to the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
and the consent of any swingline lender or issuing lender, as the case may be,
that may then be required pursuant to subsection 10.6 (such consent not to be
unreasonably withheld or delayed) (it being understood that any such Additional
Lender that is an Affiliated Lender shall be subject to the provisions of
subsection 10.6(h), mutatis mutandis, to the same extent as if such Incremental
Commitments and related Obligations had been obtained by such Lender by way of
assignment).

 

(c)           Supplemental Term Loan Commitments shall become commitments under
this Agreement pursuant to a supplement specifying the Tranche to be increased,
executed by the Borrower and each increasing Lender substantially in the form
attached hereto as Exhibit O (the “Increase Supplement”) or by each Additional
Lender that is not an existing Lender substantially in the form attached hereto
as Exhibit P (the “Lender Joinder Agreement”), as the case may be, which shall
be delivered to the Administrative Agent for recording in the Register.  Upon
effectiveness of the Lender Joinder Agreement each Additional Lender shall be a
Lender, and the term loan made pursuant to such Supplemental Term Loan
Commitment shall be a Loan under the applicable Tranche, for all intents and
purposes of this Agreement.

 

(d)           Incremental Commitments (other than Supplemental Term Loan
Commitments) shall become commitments under this Agreement pursuant to an
amendment (an “Incremental Commitment Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower and each
Additional Lender.  An Incremental Commitment Amendment may, without the consent
of any other Lender, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the opinion of the Borrower and the Administrative
Agent, to effect the provisions of this subsection 2.5, provided, however, that
(i) (A) the Incremental Commitments will not be guaranteed by any Subsidiary of
the Borrower other than the Subsidiary Guarantors, and will be secured on a pari
passu or (at the Borrower’s option) junior basis by the same Collateral securing
the Term Loans, (B) the Incremental Commitments and any incremental loans drawn
thereunder (the “Incremental Loans”) shall rank pari passu in right of payment
with or (at the Borrower’s option) junior to the Term Loans and (C) no
Incremental Commitment Amendment may provide for (I) any Incremental Commitment
or any Incremental Loans to be secured by any Collateral or other assets of any
Loan Party that do not also secure the Term Loans and (II) so long as any Term
Loans are outstanding, any mandatory prepayment provisions that do not also
apply to the applicable Term Loans (other than Incremental Term Loans secured on
a junior basis by the Collateral or ranking junior in right of payment, which
shall be subject to junior prepayment provisions) on a pro rata basis (or
otherwise provide for more favorable prepayment treatment for such Term Loans
than

 

63

--------------------------------------------------------------------------------



 

such Incremental Loans), provided that any Incremental Loans constituting
Initial Term Loan Refinancing Debt may provide for more favorable amortization
payments than the applicable Term Loans); (ii) no Lender will be required to
provide any such Incremental Commitment unless it so agrees; (iii) the maturity
date and the weighted average life to maturity of such Incremental Commitments
shall be no earlier than or shorter than, as the case may be, the Maturity Date
or the weighted average life to maturity of the Term B-45 Loans (other than
(a) any Incremental Commitments and related Incremental Term Loans constituting
Initial Term Loan Refinancing Debt that may provide for an earlier maturity date
and/or a shorter average life to maturity than the Term B-45 Loans, and (b) an
earlier maturity date and/or shorter weighted average life to maturity for
customary bridge financings, that, subject to customary conditions, would either
be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or a shorter
weighted average life to maturity than the Maturity Date of the Term B-45 Loans
or the weighted average life to maturity of the Term B-45 Loans, as applicable);
(iv) the interest rate margins applicable to the loans made pursuant to the
Incremental Commitments, and the amortization schedule applicable to any
Incremental Term Loans, shall be determined by the Borrower and the applicable
Additional Lenders; provided that, in the event that the applicable interest
rate margins for any term loans Incurred by the Borrower under any Incremental
Term Loan Commitment are higher than the applicable interest rate margin for any
Term Loans by more than 50 basis points, then the Applicable Margin for such
Term Loans shall be increased to the extent necessary so that the applicable
interest rate margin for such Term Loans is equal to the applicable interest
rate margins for such Incremental Term Loan Commitment minus 50 basis points;
provided further that, in determining the applicable interest rate margins for
the Term Loans and the Incremental Term Loans, (A) original issue discount
(“OID”) or upfront fees payable generally to all participating Additional
Lenders in lieu of OID (which shall be deemed to constitute like amounts of OID)
payable by the Borrower to the Lenders under such Term Loans or any Incremental
Term Loan in the initial primary syndication thereof shall be included (with OID
being equated to interest based on an assumed four-year life to maturity);
(B) any arrangement, structuring or other fees payable in connection with the
Incremental Term Loans that are not shared with all Additional Lenders providing
such Incremental Term Loans shall be excluded; (C) any amendments to the
Applicable Margin on any Term Loans that became effective subsequent to the
FifthSixth Amendment Effective Date but prior to the time of such Incremental
Term Loans shall also be included in such calculations and (D) if the
Incremental Term Loans include an interest rate floor greater than the interest
rate floor applicable to such Term Loans, such increased amount shall be equated
to the applicable interest rate margin for purposes of determining whether an
increase to the Applicable Margin for such Term Loans shall be required, to the
extent an increase in the interest rate floor for such Term Loans would cause an
increase in the interest rate then in effect thereunder, and in such case the
interest rate floor (but not the Applicable Margin) applicable to such Term
Loans shall be increased by such amount; (v) such Incremental Commitment
Amendment may provide (1) for the inclusion, as appropriate, of the Additional
Lenders in any required vote or action of the Required Lenders, Supermajority
Lenders or of the Lenders of each Tranche hereunder, (2) class voting and other
class protections for any additional credit facilities, (3) for the amendment of
the definitions of “Additional Permitted Obligations” and “Refinancing
Indebtedness” and subsection 7.8(b), in each case only to extend the maturity
date and the weighted average life to maturity requirements, from the Maturity
Date of such Term Loans and weighted average life to maturity of such Term Loans
to the extended maturity date and the weighted average life to maturity of such
Incremental Term Loans, as applicable, and (4) in the case of an Incremental
Revolving Commitment, add, or provide for adjustments to, the definition of
“Agent Default,” “Defaulting Lender” protections and appropriate modifications
to subsection 2.7 to provide for “amend and extend” mechanics for Incremental
Revolving Commitments (and related Obligations), in each case on terms agreed by
the Borrower, the Administrative Agent and the Lenders providing such
Commitments (including any swingline lender or issuing lender); and (vi) the
other terms and documentation in respect thereof, to the extent not consistent
with this Agreement as in effect prior to giving effect to the Incremental
Commitment Amendment, shall otherwise be reasonably satisfactory to the
Borrower.

 

64

--------------------------------------------------------------------------------



 

2.6             Permitted Debt Exchanges.

 

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than any Lender that, if
requested by the Borrower, is unable to certify that it is either a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (as defined in Rule 501 under the Securities
Act)) with outstanding Loans of a particular Tranche, as selected by the
Borrower, the Borrower may from time to time following the Closing Date
consummate one or more exchanges of Loans of such Tranche for Indebtedness in
the form of unsecured notes or secured notes ranking pari passu with or junior
to the Term Loans (such notes, “Permitted Debt Exchange Notes,” and each such
exchange a “Permitted Debt Exchange”), so long as the following conditions are
satisfied:  (i) such Permitted Debt Exchange Notes do not provide for a maturity
date or weighted average life to maturity earlier than the Maturity Date of the
Term Loans or shorter than the weighted average life to maturity of the Term
Loans, (ii) except as may be otherwise agreed by the Borrower and the Lenders
participating in the applicable Permitted Debt Exchange, the aggregate principal
amount (calculated on the face amount thereof) of Loans exchanged shall equal
the aggregate principal amount (calculated on the face amount thereof) of
Permitted Debt Exchange Notes issued in exchange for such Loans, (iii) the
aggregate principal amount (calculated on the face amount thereof) of all Loans
exchanged by the Borrower pursuant to any Permitted Debt Exchange shall
automatically be cancelled and retired by the Borrower on the date of the
settlement thereof (and, if requested by the Administrative Agent, any
applicable exchanging Lender shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, or such other form as may be reasonably
requested by the Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in the Loans being exchanged pursuant to
the Permitted Debt Exchange to the Borrower for immediate cancellation), (iv) if
the aggregate principal amount of all Loans (calculated on the face amount
thereof) tendered by Lenders in respect of the relevant Permitted Debt Exchange
Offer (with no Lender being permitted to tender a principal amount of Loans
which exceeds the principal amount of the applicable Tranche actually held by
it) shall exceed the maximum aggregate principal amount of Loans offered to be
exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer, then
the Borrower shall exchange Loans subject to such Permitted Debt Exchange Offer
tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered, (v) each such Permitted Debt Exchange
Offer shall be made on a pro rata basis to the Lenders (other than any Lender
that, if requested by the Borrower, is unable to certify that it is either a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act) or an institutional “accredited investor” (as defined in Rule 501 under the
Securities Act)) based on their respective aggregate principal amounts of
outstanding Loans of the applicable Tranche, (vi) so long as any Term Loans are
outstanding, the terms of such Permitted Debt Exchange Notes shall not provide
for any mandatory or voluntary pre-payment provisions applicable to the
Permitted Debt Exchange Notes that do not also apply to the Term Loans on a pro
rata basis (or otherwise provide for more favorable prepayment treatment for
Term Loans than such Permitted Debt Exchange Notes), (vii) all documentation in
respect of such Permitted Debt Exchange shall be consistent with the foregoing,
and all written communications generally directed to the Lenders in connection
therewith shall be in form and substance consistent with the foregoing and made
in consultation with the Administrative Agent, and (viii) any applicable Minimum
Exchange Tender Condition shall be satisfied.

 

(b)           With respect to all Permitted Debt Exchanges effected by the
Borrower pursuant to this subsection 2.6, (i) such Permitted Debt Exchanges (and
the cancellation of the exchanged Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
subsection 3.4 and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $15 million in aggregate principal amount of Loans, provided that
subject to the foregoing clause (ii), the Borrower may at its election specify
as a condition (a “Minimum Exchange Tender Condition”) to consummating any such

 

65

--------------------------------------------------------------------------------



 

Permitted Debt Exchange that a minimum amount (to be determined and specified in
the relevant Permitted Debt Exchange Offer in the Borrower’s discretion) of
Loans be tendered.

 

(c)           In connection with each Permitted Debt Exchange, the Borrower
shall provide the Administrative Agent at least ten Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and the Borrower and the Administrative Agent, acting
reasonably, shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this subsection 2.6 and without conflict
with subsection 2.6(d); provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than five Business Days following the date on which the Permitted Debt
Exchange Offer is made.

 

(d)           The Borrower shall be responsible for compliance with, and hereby
agrees to comply with, all applicable securities and other laws in connection
with each Permitted Debt Exchange, it being understood and agreed that
(x) neither the Administrative Agent nor any Lender assumes any responsibility
in connection with the Borrower’s compliance with such laws in connection with
any Permitted Debt Exchange (other than the Borrower’s reliance on any
certificate delivered by a Lender pursuant to subsection 2.6(a) above for which
such Lender shall bear sole responsibility) and (y) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Securities Exchange
Act of 1934, as amended.

 

2.7             Extension of Term Loans.

 

(a)  The Borrower may at any time and from time to time request that all or a
portion of the Loans of one or more Tranches (including any Extended Term Loans)
or of any commitments existing at the time of such request (each, an “Existing
Term Tranche” and the Loans of such Tranche, the “Existing Term Loans”) be
converted to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of any Existing Term Tranche (any such Existing Term Tranche
which has been so extended, an “Extended Term Tranche” and the Loans of such
Tranche, the “Extended Term Loans”) and to provide for other terms consistent
with this subsection 2.7; provided that (i) any such request shall be made by
the Borrower to all Lenders with Term Loans with a like maturity date (whether
under one or more Tranches) on a pro rata basis (based on the aggregate
outstanding principal amount of the applicable Term Loans), and (ii) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower.  In order to establish any Extended Term Tranche, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Term Tranche) (an
“Extension Request”) setting forth the proposed terms of the Extended Term
Tranche to be established, which terms shall be identical to those applicable to
the Existing Term Tranche from which they are to be extended (the “Specified
Existing Term Tranche”), except (x) all or any of the final maturity dates of
such Extended Term Tranches may be delayed to later dates than the final
maturity dates of the Specified Existing Term Tranche and (y) (A) the interest
rates and interest margins with respect to the Extended Term Tranche may be
higher or lower than the interest margins (including through fixed interest
rates) for the Specified Existing Term Tranche and/or (B) additional fees may be
payable to the Lenders providing such Extended Term Tranche in addition to or in
lieu of any increased margins contemplated by the preceding clause (A), in each
case to the extent provided in the applicable Extension Amendment; provided
that, notwithstanding anything to the contrary in this subsection 2.7 or
otherwise, (1) assignments and participations of Extended Term Tranches shall be
governed by the same or, at the Borrower’s discretion, more restrictive
assignment and participation provisions applicable to the Term Loans set forth
in subsection 10.6 and (2) no repayment of Extended Term Tranches shall be
permitted unless such repayment is accompanied by an at least pro rata repayment
of all earlier maturing Tranches (including Extended Term Tranches) (or all
earlier maturing Tranches (including Extended Term Tranches) shall otherwise be
or have been terminated and repaid in full).  No

 

66

--------------------------------------------------------------------------------



 

Lender shall have any obligation to agree to have any of its Existing Term Loans
or, if applicable, commitments of any Existing Term Tranche converted into an
Extended Term Tranche pursuant to any Extension Request.  Any Extended Term
Tranche shall constitute a separate Tranche of Loans (and, if applicable,
commitments) from the Specified Existing Term Tranches and from any other
Existing Term Tranches (together with any other Extended Term Tranches so
established on such date).

 

(b)           The Borrower shall provide the applicable Extension Request at
least ten (10) Business Days prior to the date on which Lenders under the
applicable Existing Term Tranche or Existing Term Tranches are requested to
respond.  Any Lender (an “Extending Lender”) wishing to have all or a portion of
its Specified Existing Term Tranche converted into an Extended Term Tranche
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its
Specified Existing Term Tranche that it has elected to convert into an Extended
Term Tranche.  In the event that the aggregate amount of the Specified Existing
Term Tranche subject to Extension Elections exceeds the amount of Extended Term
Tranches requested pursuant to the Extension Request, the Specified Existing
Term Tranches subject to Extension Elections shall be converted to Extended Term
Tranches on a pro rata basis based on the amount of Specified Existing Term
Tranches included in each such Extension Election.

 

(c)           Extended Term Tranches shall be established pursuant to an
amendment (an “Extension Amendment”) to this Agreement (which may include
amendments to (i) provisions related to maturity or interest margins or fees
referenced in clauses (x) and (y) of subsection 2.7(a), (ii) the definitions of
“Additional Permitted Obligations” and “Refinancing Indebtedness” and subsection
7.8(b) to extend the maturity date and the weighted average life to maturity
requirements, from the Maturity Date of the Term Loans and weighted average life
to maturity of the Term Loans to the extended maturity date and the weighted
average life to maturity of such Extended Term Tranche, as applicable, and
which, in each case, except to the extent expressly contemplated by the
penultimate sentence of this subsection 2.7(c) and notwithstanding anything to
the contrary set forth in subsection 10.1, shall not require the consent of any
Lender other than the Extending Lenders with respect to the Extended Term
Tranches established thereby) executed by the Loan Parties, the Administrative
Agent, and the Extending Lenders.  Notwithstanding anything to the contrary in
this Agreement and without limiting the generality or applicability of
subsection 10.1 to any Subsection 2.7 Additional Amendments, any Extension
Amendment may provide for additional terms and/or additional amendments other
than those referred to or contemplated above (any such additional amendment, a
“Subsection 2.7 Additional Amendment”) to this Agreement and the other Loan
Documents; provided that such Subsection 2.7 Additional Amendments do not become
effective prior to the time that such Subsection 2.7 Additional Amendments have
been consented to (including, without limitation, pursuant to consents
applicable to holders of any Extended Term Tranches provided for in any
Extension Amendment) by such of the Lenders, Loan Parties and other parties (if
any) as may be required in order for such Subsection 2.7 Additional Amendments
to become effective in accordance with subsection 10.1; provided, further, that
no Extension Amendment may provide for (i) any Extended Term Tranche to be
secured by any Collateral or other assets of any Loan Party that does not also
secure the Existing Term Tranches and (ii) so long as any Existing Term Tranches
are outstanding, any mandatory or voluntary prepayment provisions that do not
also apply to the Existing Term Tranches (other than Existing Term Tranches
secured on a junior basis by the Collateral or ranking junior in right of
payment, which may be subject to junior prepayment provisions) on a pro rata
basis (or otherwise provide for more favorable prepayment treatment for Existing
Term Tranches than such Extended Term Tranches).  It is understood and agreed
that each Lender has consented for all purposes requiring its consent, and shall
at the effective time thereof be deemed to consent to each amendment to this
Agreement and the other Loan Documents authorized by this subsection 2.7 and the
arrangements described above in connection therewith except that the foregoing
shall not constitute a consent on behalf of any Lender to the terms of any
Subsection 2.7 Additional Amendment.

 

67

--------------------------------------------------------------------------------



 

(d)           Notwithstanding anything to the contrary contained in this
Agreement, on any date on which any Existing Term Tranche is converted to extend
the related scheduled maturity date(s) in accordance with clause (a) above (an
“Extension Date”), in the case of the Specified Existing Term Tranche of each
Extending Lender, the aggregate principal amount of such Specified Existing Term
Tranche shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Term Tranche so converted by such Lender on such date, and
such Extended Term Tranches shall be established as a separate Tranche from the
Specified Existing Term Tranche and from any other Existing Term Tranches
(together with any other Extended Term Tranches so established on such date).

 

(e)           If, in connection with any proposed Extension Amendment, any
Lender declines to consent to the applicable extension on the terms and by the
deadline set forth in the applicable Extension Request (each such other Lender,
a “Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, (i) replace such Non-Extending Lender by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to subsection 10.6 (with the assignment fee and any other costs and expenses to
be paid by the Borrower in such instance) all of its rights and obligations
under this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to provide Extended Loans and/or a commitment on the terms set forth
in such Extension Amendment; and provided, further, that all obligations of the
Borrower owing to the Non-Extending Lender relating to the Existing Term Loans
so assigned shall be paid in full (including the applicable premium that would
be payable under subsection 3.4(a) if it were a voluntary prepayment) by the
assignee Lender to such Non-Extending Lender concurrently with such Assignment
and Acceptance or (ii) upon notice to the Administrative Agent, prepay the
Existing Term Loans, in whole or in part, subject to subsection 3.4(a) and 3.12,
without premium or penalty.   In connection with any such replacement under this
subsection 2.7, if the Non-Extending Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such replacement by the later of (A) the date
on which the replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (B) the date as of which all
obligations of the Borrower owing to the Non-Extending Lender relating to the
Existing Term Loans so assigned shall be paid in full by the assignee Lender to
such Non-Extending Lender, then such Non-Extending Lender shall be deemed to
have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Extending Lender.

 

(f)            Following any Extension Date, with the written consent of the
Borrower, any Non-Extending Lender may elect to have all or a portion of its
Existing Term Loans deemed to be an Extended Term Loan under the applicable
Extended Term Tranche on any date (each date a “Designation Date”) prior to the
maturity date of such Extended Term Tranche; provided that (i) such Lender shall
have provided written notice to the Borrower and the Administrative Agent at
least 10 Business Days prior to such Designation Date (or such shorter period as
the Administrative Agent may agree in its reasonable discretion) and (ii) no
more than three Designation Dates may occur in any one year period without the
written consent of the Administrative Agent.  Following a Designation Date, the
Existing Term Loans held by such Lender so elected to be extended will be deemed
to be Extended Term Loans of the applicable Extended Term Tranche, and any
Existing Term Loans held by such Lender not elected to be extended, if any,
shall continue to be “Existing Term Loans” of the applicable Tranche.

 

(g)           With respect to all extensions consummated by the Borrower
pursuant to this subsection 2.7, (i) such extensions shall not constitute
optional or mandatory payments or prepayments for purposes of subsection 3.4
(except as set forth in clause (e) above) and (ii) no Extension Request is
required to be in any minimum amount or any minimum increment, provided that the
Borrower may at its election

 

68

--------------------------------------------------------------------------------



 

specify as a condition (a “Minimum Extension Condition”) to consummating any
such extension that a minimum amount (to be determined and specified in the
relevant Extension Request in the Borrower’s sole discretion and may be waived
by the Borrower) of Existing Term Loans of any or all applicable Tranches be
extended.  The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this subsection 2.7 (including, for the avoidance
of doubt, payment of any interest, fees or premium in respect of any Extended
Term Loans on such terms as may be set forth in the relevant Extension Request)
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, subsections 3.4 and 3.8) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this subsection 2.7.

 

SECTION 3              GENERAL PROVISIONS.

 

3.1             Interest Rates and Payment Dates.

 

(a)           Each Eurocurrency Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such day plus the Applicable Margin in effect
for such day.

 

(b)           Each ABR Loan shall bear interest for each day that it is
outstanding at a rate per annum equal to the ABR for such day plus the
Applicable Margin in effect for such day.

 

(c)           If all or a portion of (i) the principal amount of any Loan,
(ii) any interest payable thereon or (iii) any other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum which is
(y) in the case of overdue principal, the rate that would otherwise be
applicable thereto pursuant to the relevant foregoing provisions of this
subsection 3.1 plus 2.00%, and (z) in the case of other amounts, the rate
described in paragraph (b) of this subsection 3.1 for ABR Loans plus 2.00%, in
each case from the date of such non-payment until such amount is paid in full
(after as well as before judgment).

 

(d)           Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this
subsection 3.1 shall be payable from time to time on demand.

 

(e)           It is the intention of the parties hereto to comply strictly with
applicable usury laws; accordingly, it is stipulated and agreed that the
aggregate of all amounts which constitute interest under applicable usury laws,
whether contracted for, charged, taken, reserved, or received, in connection
with the indebtedness evidenced by this Agreement or any Notes, or any other
document relating or referring hereto or thereto, now or hereafter existing,
shall never exceed under any circumstance whatsoever the maximum amount of
interest allowed by applicable usury laws.

 

3.2             Conversion and Continuation Options.

 

(a)           The Borrower may elect from time to time to convert applicable
outstanding Loans from Eurocurrency Loans to ABR Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurocurrency Loans may only
be made on the last day of an Interest Period with respect thereto.  The
Borrower may elect from time to time to convert outstanding Loans from ABR Loans
to Eurocurrency Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election.  Any such notice of conversion
to Eurocurrency Loans shall specify the length of the initial Interest Period or
Interest Periods therefor.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each affected Lender under the applicable Term Loan
Facility thereof.  All or any part of outstanding Eurocurrency Loans and ABR

 

69

--------------------------------------------------------------------------------



 

Loans may be converted as provided herein, provided that (i) (unless the
Required Lenders otherwise consent) no Loan may be converted into a Eurocurrency
Loan when any Default or Event of Default has occurred and is continuing and the
Administrative Agent has given notice to the Borrower that no such conversions
may be made and (ii) no Loan may be converted into a Eurocurrency Loan after the
date that is one month prior to the Maturity Date.

 

(b)           Any Eurocurrency Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
notice to the Administrative Agent of the length of the next Interest Period to
be applicable to such Loan, determined in accordance with the applicable
provisions of the term “Interest Period” set forth in subsection 1.1, provided
that no Eurocurrency Loan may be continued as such (i) (unless the Required
Lenders otherwise consent) when any Default or Event of Default has occurred and
is continuing and the Administrative Agent has given notice to the Borrower that
no such continuations may be made or (ii) after the date that is one month prior
to the Maturity Date, and provided, further, that, if the Borrower shall fail to
give any required notice as described above in this subsection 3.2(b) or if such
continuation is not permitted pursuant to the preceding proviso, such
Eurocurrency Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period.  Upon receipt of any such notice of
continuation pursuant to this subsection 3.2(b), the Administrative Agent shall
promptly notify each affected Lender under the applicable Term Loan Facility
thereof.

 

3.3             Minimum Amounts of Sets.  All borrowings, conversions and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the
Eurocurrency Loans comprising each Set shall be equal to $5.0 million or a whole
multiple of $1.0 million in excess thereof, and so that there shall not be more
than 15 Sets at any one time outstanding.

 

3.4             Optional and Mandatory Prepayments.

 

(a)           The Borrower may at any time and from time to time prepay the Term
Loans under any Term Loan Facility made to it in whole or in part, subject to
subsection 3.12, without premium or penalty, in each case upon at least three
Business Days’ notice by the Borrower to the Administrative Agent (in the case
of Eurocurrency Loans), and at least one Business Day’s notice by the Borrower
to the Administrative Agent (in the case of ABR Loans).  Such notice shall
specify the applicable Term Loan facility and/or Tranche, the date and amount of
prepayment and whether the prepayment is of Eurocurrency Loans, ABR Loans or a
combination thereof, and, if a combination thereof, the principal amount
allocable to each.  Any such notice may state that such notice is conditioned
upon the occurrence or non-occurrence of any event specified therein (including
the effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.  Upon
the receipt of any such notice the Administrative Agent shall promptly notify
each affected Lender under the applicable Term Loan Facility thereof.  If any
such notice is given and is not revoked, the amount specified in such notice
shall be due and payable on the date specified therein, together with (if a
Eurocurrency Loan is prepaid other than at the end of the Interest Period
applicable thereto) any amounts payable pursuant to subsection 3.12 and accrued
interest to such date on the amount prepaid.  Partial prepayments of Loans
pursuant to this subsection 3.4(a) shall be applied to the respective
installments of principal of such Term Loans in such order as the Borrower may
direct.  Partial prepayments pursuant to this subsection 3.4(a) shall be in
multiples of $1.0 million; provided that, notwithstanding the foregoing, any
Loan may be prepaid in its entirety.  Notwithstanding anything in this
subsection 3.4(a) to the contrary, if on or prior to the date that is six months
after the FifthSixth Amendment Effective Date the Borrower makes an optional
prepayment of the applicable Term Loans pursuant to a Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
appplicableapplicable Lender, a prepayment premium of 1.0% of the aggregate

 

70

--------------------------------------------------------------------------------



 

principal amount of such Term Loans being prepaid. If, on or prior to the date
that is six months after the FifthSixth Amendment Effective Date, the Borrower
effects an amendment of this Agreement that results in a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each applicable Term Lender, a fee equal to 1.0% of the aggregate principal
amount of such Term Loans of such Lender outstanding immediately prior to the
date of effectiveness of such Amendment.

 

(b)           On or before the date that is fifteen Business Days following the
90th day after the end of each fiscal year of the Borrower ending on or about
February 1, 2018 (each, an “ECF Payment Date”), the Borrower shall, in
accordance with subsections 3.4(d) and (e), prepay the Term Loans in an amount
equal to (A) (x) the ECF Percentage of (i) the Borrower’s Excess Cash Flow for
the immediately preceding fiscal year minus (ii) the aggregate principal amount
of Term Loans prepaid pursuant to subsection 3.4(a), and any loans under the ABL
Facility prepaid to the extent accompanied by a corresponding permanent
commitment reduction under such facility, in each case during such fiscal year
excluding prepayments funded with proceeds from the Incurrence of long-term
Indebtedness, minus (y) the aggregate principal amount of Term Loans prepaid
pursuant to subsection 3.4(a), and any loans under the ABL Facility prepaid to
the extent accompanied by a corresponding permanent commitment reduction under
such facility, in each case since the end of such fiscal year and on or prior to
such ECF Payment Date, excluding prepayments funded with proceeds from the
Incurrence of long-term Indebtedness (in the case of this clause (y), without
duplication of any amount thereof previously deducted in any calculation
pursuant to this subsection 3.4(b) for any prior ECF Payment Date) (the amount
described in this clause (A), the “ECF Prepayment Amount”) minus (B) the portion
of such ECF Prepayment Amount applied (to the extent the Borrower or any
Restricted Subsidiary is required by the terms thereof) to prepay, repay or
purchase other Permitted Additional Indebtedness on a pro rata basis with the
Term Loans.  For the avoidance of doubt, for purposes of this subsection 3.4(b),
proceeds from the Incurrence of long-term Indebtedness shall not be deemed to
include proceeds from the Incurrence of Indebtedness under the ABL Facility, any
Special Purpose Financing or any other revolving credit or working capital
financing permitted to be incurred pursuant to the terms of this Agreement.

 

(c)           The Borrower shall, in accordance with subsections 3.4(d) and (e),
prepay the Term Loans to the extent required by subsection 7.4(b) (subject to
the last sentence of each of subsections 7.4(b)(A) and 7.4(b)(B). 
Notwithstanding anything to the contrary in the previous sentence or in any
other provision of this Agreement (including subsection 7.4(b)) or of any other
Loan Document, upon prior written notice to the Administrative Agent as provided
in subsection 3.4(e) below, the Borrower may elect to withhold up to $500
million (in the aggregate) from prepayments otherwise required by the previous
sentence and subsection 7.4(b) and to apply such amount instead to the
repurchase, repayment or other acquisition or retirement of any Indebtedness
(including by way of tender offer, voluntary redemption, and open market
purchases), and such amount so applied shall, for purposes of subsection
7.5(b)(ii)(v), be deemed to be a declined amount as contemplated by subsection
3.4(e).

 

(d)           Prepayments of Term Loans pursuant to subsections 3.4(b), (c) and
(j) shall be applied to installments of principal thereof pursuant to subsection
2.2(b) as directed by the Borrower  (or, in the case of no direction, in the
direct order of maturity).

 

(e)           The Borrower shall give notice to the Administrative Agent of any
mandatory prepayment of the Term Loans (x) pursuant to subsection 3.4(b), ten
Business Days prior to the date on which such payment is due and (y) pursuant to
subsection 3.4(c), within five Business Days upon becoming obligated to make
such prepayment.  Such notice shall state that the Borrower is offering to make
such mandatory prepayment (x) on a date that is ten Business Days after the date
of such notice in the case of any prepayment pursuant to subsection 3.4(b), or
(y) on or before the date specified in subsection 3.4(c), in the case of a
prepayment pursuant to subsection 3.4(c) (any such date of prepayment, a
“Prepayment Date”).  Once given, such notice shall be irrevocable and all
amounts subject to such notice shall be due and payable

 

71

--------------------------------------------------------------------------------



 

on the relevant Prepayment Date as required by subsection 3.4 (except as
otherwise provided in the last sentence of this subsection 3.4(e)).  Upon
receipt by the Administrative Agent of such notice, the Administrative Agent
shall immediately give notice to each Lender of the prepayment and the relevant
Prepayment Date.  In the case of any prepayment pursuant to subsection 3.4(b) or
(c), each Lender may (in its sole discretion) elect to decline any such
prepayment by giving notice of such election in writing to the Administrative
Agent by 11:00 a.m., New York City time, on the date that is three Business Days
prior to the Prepayment Date.  Upon receipt by the Administrative Agent of such
notice, the Administrative Agent shall immediately notify the Borrower of such
election.  Any amount so declined by any Lender may, at the option of the
Borrower, be applied to pay or prepay the Term Loans of Lenders not declining
such prepayment in the manner described in subsection 3.4(d), or other
obligations under the other Credit Facilities, or otherwise be retained by the
Borrower and its Restricted Subsidiaries or applied by the Borrower or any of
its Restricted Subsidiaries in any manner not inconsistent with this Agreement,
including subsection 7.4(b).

 

(f)            Amounts prepaid on account of Term Loans pursuant to subsection
3.4(a), (b), (c) or (j) may not be reborrowed.

 

(g)           Notwithstanding the foregoing provisions of this subsection 3.4,
(x) if at any time any prepayment of any Eurocurrency Loans pursuant to
subsection 3.4(a), (b), (c) or (j) would result, after giving effect to the
procedures set forth in this Agreement, in the Borrower incurring breakage costs
under subsection 3.12 as a result of such Eurocurrency Loans being prepaid other
than on the last day of an Interest Period with respect thereto, then the
Borrower may, so long as no Default or Event of Default shall have occurred and
be continuing, in its sole discretion, initially (i) deposit a portion (up to
100.0%) of the amounts that otherwise would have been paid in respect of such
Eurocurrency Loans with the Administrative Agent (which deposit must be equal in
amount to the amount of such Eurocurrency Loans not immediately prepaid), to be
held as security for the obligations of the Borrower to make such prepayment
pursuant to a cash collateral agreement to be entered into on terms reasonably
satisfactory to the Administrative Agent, with such cash collateral to be
directly applied upon the first occurrence thereafter of the last day of an
Interest Period with respect to such Eurocurrency Loans (or such earlier date or
dates as shall be requested by the Borrower) or (ii) make a prepayment of the
Term Loans in accordance with subsection 3.4(a) with an amount equal to a
portion (up to 100.0%) of the amounts that otherwise would have been paid in
respect of such Eurocurrency Loans (which prepayment, together with any deposits
pursuant to clause (i) above, must be equal in amount to the amount of such
Eurocurrency Loans not immediately prepaid); provided that, in the case of
either clause (i) or (ii), such unpaid Eurocurrency Loans shall continue to bear
interest in accordance with subsection 3.1 until such unpaid Eurocurrency Loans
or the related portion of such Eurocurrency Loans, as the case may be, have or
has been prepaid and (y) if at any time, the financing of any portion of any
prepayment of Loans pursuant to subsections 3.4(b) or 3.4(c) would require the
transfer of funds from any Foreign Subsidiary to the Borrower and, in the good
faith determination of the Borrower (which determination shall be conclusive),
the transfer thereof directly or indirectly to the Borrower could reasonably be
expected to give rise to or result in any material adverse tax consequence for
the Borrower, any Restricted Subsidiary or any Parent, the prepayment otherwise
required under subsections 3.4(b) or 3.4(c) shall be reduced to the extent of
the amount of the prepayment that would otherwise be financed with the transfer
of funds from such Foreign Subsidiary.

 

(h)           Notwithstanding anything to the contrary herein, this subsection
3.4  may be amended (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendments) to the extent necessary
to reflect differing amounts payable, and priorities of payments, to Lenders
participating in any new classes or tranches of Term Loans added pursuant to,
and without the consent of any Person except as set forth in, subsections 2.5
and 2.7, as applicable.

 

72

--------------------------------------------------------------------------------



 

(i)            Notwithstanding anything in any Loan Document to the contrary, so
long as no Event of Default under subsection 8(a) or (f) has occurred and is
continuing, the Borrower may prepay the outstanding Loans on the following
basis:

 

(i)            The Borrower shall have the right to make a voluntary prepayment
of Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment, a
Borrower Solicitation of Discount Range Prepayment Offers, or a Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this subsection 3.4(i); provided that the Borrower shall not initiate any
action under this subsection 3.4(i) in order to make a Discounted Term Loan
Prepayment unless (1) at least ten Business Days shall have passed since the
consummation of the most recent Discounted Term Loan Prepayment as a result of a
prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date or (2) at least three Business Days shall have passed since the
date the Borrower was notified that no Lender was willing to accept any
prepayment of any Loan at the Specified Discount, within the Discount Range or
at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers made by a
Lender.  Any Loans prepaid pursuant to this subsection 3.4(i) shall be
immediately and automatically cancelled.

 

(ii)           Borrower Offer of Specified Discount Prepayment.

 

(a)           The Borrower may from time to time offer to make a Discounted Term
Loan Prepayment by providing the Administrative Agent with three Business Days’
notice in the form of a Specified Discount Prepayment Notice; provided that
(I) any such offer shall be made available, at the sole discretion of the
Borrower, to each Lender or to each Lender with respect to any Tranche on an
individual Tranche basis, (II) any such offer shall specify the aggregate
Outstanding Amount offered to be prepaid (the “Specified Discount Prepayment
Amount”), the Tranche(s) of Loans subject to such offer and the specific
percentage discount to par value (the “Specified Discount”) of the Outstanding
Amount of such Loans to be prepaid, (III) the Specified Discount Prepayment
Amount shall be in an aggregate amount not less than $5.0 million and whole
increments of $500,000, and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date.  The Administrative
Agent will promptly provide each relevant Lender with a copy of such Specified
Discount Prepayment Notice and a form of the Specified Discount Prepayment
Response to be completed and returned by each such Lender to the Administrative
Agent (or its delegate) by no later than 5:00 P.M., New York time, on the third
Business Day after the date of delivery of such notice to the relevant Lenders
(or such later date designated by the Administrative Agent and approved by the
Borrower) (the “Specified Discount Prepayment Response Date”).

 

(b)           Each relevant Lender receiving such offer shall notify the
Administrative Agent (or its delegate) by the Specified Discount Prepayment
Response Date whether or not it agrees to accept a prepayment of any of its
relevant then outstanding Loans at the Specified Discount and, if so (such
accepting Lender, a “Discount Prepayment Accepting Lender”), the amount of such
Lender’s Outstanding Amount and Tranches of Loans to be prepaid at such offered
discount.  Each acceptance of a Discounted Term Loan Prepayment by a Discount
Prepayment Accepting Lender shall be irrevocable.  Any Lender whose Specified
Discount Prepayment Response is not received by the Administrative Agent by the
Specified Discount Prepayment Response Date shall be deemed to have declined to
accept such Borrower Offer of Specified Discount Prepayment.

 

73

--------------------------------------------------------------------------------



 

(c)           If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make prepayment of outstanding Loans pursuant to this subsection
3.4(i)(ii) to each Discount Prepayment Accepting Lender in accordance with the
respective Outstanding Amount and Tranches of Loans specified in such Lender’s
Specified Discount Prepayment Response given pursuant to the foregoing clause
(b); provided that, if the aggregate Outstanding Amount of Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
Outstanding Amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Administrative Agent (in consultation with the Borrower
and subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”).  The Administrative Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the Borrower of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate Outstanding Amount of the
Discounted Term Loan Prepayment and the Tranches to be prepaid, (II) each Lender
of the Discounted Prepayment Effective Date, and the aggregate Outstanding
Amount and the Tranches of all Loans to be prepaid at the Specified Discount on
such date, and (III) each Discount Prepayment Accepting Lender of the Specified
Discount Proration, if any, and confirmation of the Outstanding Amount, Tranche
and Type of Loans of such Lender to be prepaid at the Specified Discount on such
date.  Each determination by the Administrative Agent of the amounts stated in
the foregoing notices to the Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error.  The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection
3.4(i)(vi) below (subject to subsection 3.4(i)(x) below).

 

(iii)          Borrower Solicitation of Discount Range Prepayment Offers.

 

(a)           The Borrower may from time to time solicit Discount Range
Prepayment Offers by providing the Administrative Agent with three Business
Days’ notice in the form of a Discount Range Prepayment Notice; provided that
(I) any such solicitation shall be extended, at the sole discretion of the
Borrower, to each Lender or to each Lender with respect to any Tranche on an
individual Tranche basis, (II) any such notice shall specify the maximum
aggregate Outstanding Amount of the relevant Loans that the Borrower is willing
to prepay at a discount (the “Discount Range Prepayment Amount”), the
Tranche(s) of Loans subject to such offer and the maximum and minimum percentage
discounts to par (the “Discount Range”) of the Outstanding Amount of such Loans
willing to be prepaid by the Borrower, (III) the Discount Range Prepayment
Amount shall be in an aggregate amount not less than $5.0 million and whole
increments of $500,000, and (IV) each such solicitation by the Borrower shall
remain outstanding through the Discount Range Prepayment Response Date.  The
Administrative Agent will promptly provide each relevant Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding relevant Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York
time, on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date as may be designated by the Administrative
Agent and approved by the Borrower) (the “Discount Range Prepayment Response
Date”).  Each relevant Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Lender is willing to allow prepayment of any
or all of its then outstanding Loans and the maximum aggregate Outstanding
Amount and Tranches of such Loans such Lender is willing to have prepaid at the
Submitted Discount (the “Submitted Amount”).  Any Lender whose Discount Range
Prepayment Offer is not received by the Administrative Agent by the Discount
Range Prepayment

 

74

--------------------------------------------------------------------------------



 

Response Date shall be deemed to have declined to accept a Discounted Term Loan
Prepayment of any of its Loans at any discount to their par value within the
Discount Range.

 

(b)           The Administrative Agent shall review all Discount Range
Prepayment Offers received by it by the Discount Range Prepayment Response Date
and will determine (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) the
Applicable Discount and Loans to be prepaid at such Applicable Discount in
accordance with this subsection 3.4(i)(iii).  The Borrower agrees to accept on
the Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Administrative Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par being
referred to as the “Applicable Discount”) which yields a Discounted Term Loan
Prepayment in an aggregate Outstanding Amount equal to the lesser of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. 
Each Lender that has submitted a Discount Range Prepayment Offer to accept
prepayment at a discount to par that is larger than or equal to the Applicable
Discount shall be deemed to have irrevocably consented to prepayment of Loans
equal to its Submitted Amount (subject to any required proration pursuant to the
following subsection 3.4(i)(iii)(c)) at the Applicable Discount (each such
Lender, a “Participating Lender”).

 

(c)           If there is at least one Participating Lender, the Borrower will
prepay the respective outstanding Loans of each Participating Lender in the
aggregate Outstanding Amount and of the Tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the Outstanding Amount of the relevant Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Administrative Agent (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) will
calculate such proration (the “Discount Range Proration”).  The Administrative
Agent shall promptly, and in any case within three Business Days following the
Discount Range Prepayment Response Date, notify (w) the Borrower of the
respective Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate Outstanding Amount of
the Discounted Term Loan Prepayment and the Tranches to be prepaid, (x) each
Lender of the Discounted Prepayment Effective Date, the Applicable Discount, and
the aggregate Outstanding Amount and Tranches of all Loans to be prepaid at the
Applicable Discount on such date, (y) each Participating Lender of the aggregate
Outstanding Amount and Tranches of such Lender to be prepaid at the Applicable
Discount on such date, and (z) if applicable, each Identified Participating
Lender of the Discount Range Proration.  Each determination by the
Administrative Agent of the amounts stated in the foregoing notices to the
Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error.  The payment amount specified in such notice to the Borrower
shall be due and payable by such Borrower on the Discounted Prepayment Effective
Date in accordance with subsection 3.4(i)(vi) below (subject to subsection
3.4(i)(x) below).

 

(iv)          Borrower Solicitation of Discounted Prepayment Offers.

 

(a)           The Borrower may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Administrative Agent with three Business
Days’ notice in the form of a

 

75

--------------------------------------------------------------------------------



 

Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of the Borrower, to each Lender or to
each Lender with respect to any Tranche on an individual Tranche basis, (II) any
such notice shall specify the maximum aggregate Outstanding Amount of the Loans
and the Tranches of Loans the Borrower is willing to prepay at a discount (the
“Solicited Discounted Prepayment Amount”), (III) the Solicited Discounted
Prepayment Amount shall be in an aggregate amount not less than $10.0 million
and whole increments of $1.0 million, and (IV) each such solicitation by the
Borrower shall remain outstanding through the Solicited Discounted Prepayment
Response Date.  The Administrative Agent will promptly provide each relevant
Lender with a copy of such Solicited Discounted Prepayment Notice and a form of
the Solicited Discounted Prepayment Offer to be submitted by a responding Lender
to the Administrative Agent (or its delegate) by no later than 5:00 P.M., New
York time on the third Business Day after the date of delivery of such notice to
the relevant Lenders (or such later date as may be designated by the
Administrative Agent and approved by Borrower) (the “Solicited Discounted
Prepayment Response Date”).  Each Lender’s Solicited Discounted Prepayment Offer
shall (x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both a discount to par (the “Offered Discount”) at which such Lender
is willing to allow prepayment of its then outstanding Loans and the maximum
aggregate Outstanding Amount and Tranches of such Loans (the “Offered Amount”)
such Lender is willing to have prepaid at the Offered Discount.  Any Lender
whose Solicited Discounted Prepayment Offer is not received by the
Administrative Agent by the Solicited Discounted Prepayment Response Date shall
be deemed to have declined prepayment of any of its Loans at any discount to
their par value.

 

(b)           The Administrative Agent shall promptly provide the Borrower with
a copy of all Solicited Discounted Prepayment Offers received by it by the
Solicited Discounted Prepayment Response Date.  The Borrower shall review all
such Solicited Discounted Prepayment Offers and select, at its sole discretion,
the smallest of the Offered Discounts specified by the relevant responding
Lenders in the Solicited Discounted Prepayment Offers that the Borrower is
willing to accept (the “Acceptable Discount”), if any.  If the Borrower elects
to accept any Offered Discount as the Acceptable Discount, then as soon as
practicable after the determination of the Acceptable Discount, but in no event
later than by the third Business Day after the date of receipt by the Borrower
from the Administrative Agent of a copy of all Solicited Discounted Prepayment
Offers pursuant to the first sentence of this clause (b) (the “Acceptance
Date”), the Borrower shall submit an Acceptance and Prepayment Notice to the
Administrative Agent setting forth the Acceptable Discount.  If the
Administrative Agent shall fail to receive an Acceptance and Prepayment Notice
from the Borrower by the Acceptance Date, the Borrower shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

 

(c)           Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Administrative Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Administrative Agent will determine (in consultation with the
Borrower and subject to rounding requirements of the Administrative Agent made
in its reasonable discretion) the aggregate Outstanding Amount and the
Tranche(s) of Loans (the “Acceptable Prepayment Amount”) to be prepaid by the
Borrower at the Acceptable Discount in accordance with this subsection
3.4(i)(iv).  If the Borrower elects to accept any Acceptable Discount, then the
Borrower agrees to accept all Solicited Discounted Prepayment Offers received by
the Administrative Agent by the Solicited Discounted Prepayment Response Date,
in the order from largest Offered Discount to smallest Offered Discount, up to
and including the Acceptable Discount.  Each Lender that has submitted a
Solicited Discounted Prepayment Offer to accept prepayment at an Offered
Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably consented to prepayment of Loans equal to its Offered
Amount

 

76

--------------------------------------------------------------------------------



 

(subject to any required proration pursuant to the following sentence) at the
Acceptable Discount (each such Lender, a “Qualifying Lender”).  The Borrower
will prepay outstanding Loans pursuant to this subsection 3.4(i)(iv) to each
Qualifying Lender in the aggregate Outstanding Amount and of the Tranches
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the Outstanding Amount of the Loans for those Qualifying Lenders
whose Offered Discount is greater than or equal to the Acceptable Discount (the
“Identified Qualifying Lenders”) shall be made pro rata among the Identified
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Qualifying Lender and the Administrative Agent (in consultation with the
Borrower and subject to rounding requirements of the Administrative Agent made
in its reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”).  On or prior to the Discounted Prepayment Determination
Date, the Administrative Agent shall promptly notify (w) the Borrower of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Term Loan Prepayment and the Tranches to be prepaid, (x) each
Lender of the Discounted Prepayment Effective Date, the Acceptable Discount, and
the Acceptable Prepayment Amount of all Loans and the Tranches to be prepaid at
the Applicable Discount on such date, (y) each Qualifying Lender of the
aggregate Outstanding Amount and the Tranches of such Lender to be prepaid at
the Acceptable Discount on such date, and (z) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration.  Each determination by
the Administrative Agent of the amounts stated in the foregoing notices to the
Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error.  The payment amount specified in such notice to the Borrower
shall be due and payable by the Borrower on the Discounted Prepayment Effective
Date in accordance with subsection 3.4(i)(vi) below (subject to subsection
3.4(i)(x) below).

 

(v)           Expenses.  In connection with any Discounted Term Loan Prepayment,
the Borrower and the Lenders acknowledge and agree that the Administrative Agent
may require as a condition to any Discounted Term Loan Prepayment, the payment
of reasonable out-of-pocket costs and expenses from the Borrower in connection
therewith.

 

(vi)          Payment.  If any Loan is prepaid in accordance with subsections
3.4(i)(ii) through (iv) above, the Borrower shall prepay such Loans on the
Discounted Prepayment Effective Date.  The Borrower shall make such prepayment
to the Administrative Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s office in immediately available funds not later
than 11:00 A.M. (New York time) on the Discounted Prepayment Effective Date and
all such prepayments shall be applied to the remaining principal installments of
the Loans in inverse order of maturity.  The Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. 
Each prepayment of the outstanding Loans pursuant to this subsection
3.4(i) shall be paid to the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable.  The aggregate Outstanding Amount
of the Tranche(s) of the Loans outstanding shall be deemed reduced by the full
par value of the aggregate Outstanding Amount of the Tranches of Loans prepaid
on the Discounted Prepayment Effective Date in any Discounted Term Loan
Prepayment.  The Lenders hereby agree that, in connection with a prepayment of
Loans pursuant to this subsection 3.4(i) and notwithstanding anything to the
contrary contained in this Agreement, (i) interest in respect of the Loans may
be made on a non-pro rata basis among the Lenders holding such Loans to reflect
the payment of accrued interest to certain Lenders as provided in this
subsection 3.4(i)(vi) and (ii) all subsequent prepayments and repayments of the
Loans (except as otherwise contemplated by this Agreement) shall be made on a
pro rata basis among the respective

 

77

--------------------------------------------------------------------------------



 

Lenders based upon the then outstanding principal amounts of the Loans then held
by the respective Lenders after giving effect to any prepayment pursuant to this
subsection 3.4(i) as if made at par.  It is also understood and agreed that 
prepayments pursuant to this subsection 3.4(i) shall not be subject to
subsection 3.4(a), or, for the avoidance of doubt, subsection 10.7(a) or the pro
rata allocation requirements of subsection 3.8(a).

 

(vii)         Other Procedures.  To the extent not expressly provided for
herein, each Discounted Term Loan Prepayment shall be consummated pursuant to
procedures consistent with the provisions in this subsection 3.4(i), established
by the Administrative Agent acting in its reasonable discretion and as
reasonably agreed by the Borrower.

 

(viii)        Notice.  Notwithstanding anything in any Loan Document to the
contrary, for purposes of this subsection 3.4(i), each notice or other
communication required to be delivered or otherwise provided to the
Administrative Agent (or its delegate) shall be deemed to have been given upon
the Administrative Agent’s (or its delegate’s) actual receipt during normal
business hours of such notice or communication; provided that any notice or
communication actually received outside of normal business hours shall be deemed
to have been given as of the opening of business on the next Business Day.

 

(ix)          Actions of Administrative Agent.  Each of the Borrower and the
Lenders acknowledges and agrees that Administrative Agent may perform any and
all of its duties under this subsection 3.4(i) by itself or through any
Affiliate of the Administrative Agent and expressly consents to any such
delegation of duties by the Administrative Agent to such Affiliate and the
performance of such delegated duties by such Affiliate.  The exculpatory
provisions in this Agreement shall apply to each Affiliate of the Administrative
Agent and its respective activities in connection with any Discounted Term Loan
Prepayment provided for in this subsection 3.4(i) as well as to activities of
the Administrative Agent in connection with any Discounted Term Loan Prepayment
provided for in this subsection 3.4(i).

 

(x)           Revocation.  The Borrower shall have the right, by written notice
to the Administrative Agent, to revoke in full (but not in part) its offer to
make a Discounted Term Loan Prepayment and rescind the applicable Specified
Discount Prepayment Notice, Discount Range Prepayment Notice or Solicited
Discounted Prepayment Notice therefor at its discretion at any time on or prior
to the applicable Specified Discount Prepayment Response Date (and if such offer
is so revoked, any failure by the Borrower to make any prepayment to a Lender
pursuant to this subsection 3.4(i) shall not constitute a Default or Event of
Default under subsection 8 or otherwise).

 

(xi)          No Obligation.  This subsection 3.4(i) shall not (i) require the
Borrower to undertake any prepayment pursuant to this subsection 3.4(i) or
(ii) limit or restrict the Borrower from making voluntary prepayments of the
Loans in accordance with the other provisions of this Agreement.

 

(j)            In the event of a Change of Control, the Borrower shall make an
offer to the Lenders  (the “Change of Control Offer”) in accordance with the
procedures in this subsection 3.4(j) to prepay the Loans of each such Lender at
a prepayment price in cash (a “Change of Control Payment”) equal to 101% of the
aggregate principal amount thereof plus accrued and unpaid interest thereon, if
any, to the Change of Control Payment Date (as defined below).  Within 30 days
following obtaining knowledge of any Change of Control, the Borrower will notify
the Administrative Agent, and promptly thereafter the Administrative Agent shall
notify the Lenders, that a Change of Control Offer is being made pursuant to
this subsection 3.4(j).  Such notice shall specify (i) the Change of Control
Payment and the date such prepayment will be made by or on behalf of the
Borrower, which date shall be no earlier than 30 days nor

 

78

--------------------------------------------------------------------------------



 

later than 60 days from the date such notice is mailed (the “Change of Control
Payment Date”); (ii) that Lenders that have requested to have their Loan prepaid
shall be entitled to withdraw such request; provided that the Borrower receives,
not later than the close of business on the 30th day following the date of the
Change of Control notice, notification in writing setting forth the name of the
Lender, the principal amount of Loans that the Lender had requested to have
prepaid, and a statement that such Lender is withdrawing its request to have
such Loans prepaid and (iii) such other instructions, as reasonably determined
by the Borrower, consistent with this subsection 3.4(j), that a Lender must
follow.  On the Change of Control Payment Date, the Borrower shall prepay the
Loans of each Lender that properly requested that its Loans be prepaid in an
amount equal to the Change of Control Payment in respect of such Loans.  The
Borrower will not be required to make a Change of Control Offer in the event of
a Change of Control if (i) a third party makes the Change of Control Offer in
the manner, at the times and otherwise in compliance with the requirements set
forth in this Agreement applicable to a Change of Control Offer made by the
Borrower and prepays all Loans properly requested to be prepaid (and with
respect to which such request was not withdrawn) under the Change of Control
Offer, (ii) notice of prepayment of all Loans hereunder has been given pursuant
to this Agreement as described above unless and until there is a default in
payment of the applicable prepayment price, (iii) if, in connection with or in
contemplation of any Change of Control, it or a third party has made an offer to
prepay (an “Alternate Offer”) any and all Loans at a price equal to or higher
than the Change of Control Payment and has so prepaid all Loans properly
requested to be repaid (and with respect to which such request was not
withdrawn) in accordance with the terms of such Alternate Offer or (iv) the
Borrower has otherwise repaid all of the Loans in accordance with subsection
3.4(a) above (if permitted thereby).  A Change of Control Offer may be made in
advance of a Change of Control, conditional upon such Change of Control, if a
definitive agreement is in place for the Change of Control at the time of making
the Change of Control Offer.

 

3.5             Administrative Agent Fees; Other Fees.  The Borrower agrees to
pay, or cause to be paid, to the Administrative Agent and the Other
Representatives any fees in the amounts and on the dates previously agreed to in
writing by Holding Parent or the Borrower, the Other Representatives and the
Administrative Agent in connection with this Agreement.

 

3.6             Computation of Interest and Fees.

 

(a)           Interest (other than interest based on the Prime Rate) shall be
calculated on the basis of a 360-day year for the actual days elapsed; and
commitment fees and any other fees and interest based on the Prime Rate shall be
calculated on the basis of a 365- (or 366-day year, as the case may be) day year
for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the affected Lenders of each determination
of a Eurocurrency Rate.  Any change in the interest rate on a Loan resulting
from a change in the ABR or the Eurocurrency Reserve RequirementsRate shall
become effective as of the opening of business on the day on which such change
becomes effective.  The Administrative Agent shall as soon as practicable notify
the Borrower and the affected Lenders of the effective date and the amount of
each such change in interest rate.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing in reasonable detail
the calculations used by the Administrative Agent in determining any interest
rate pursuant to subsection 3.1, excluding any Eurocurrency Base Rate which is
based upon the BBA LIBOR Rates Page and any ABR Loan which is based upon the
Prime Rate.

 

3.7             Inability to Determine Interest Rate.  (a) If prior to the first
day of any Interest Period, the Administrative Agent shall have determined
(which determination shall be conclusive and binding upon

 

79

--------------------------------------------------------------------------------



 

the Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate with respect to any Eurocurrency Loan (the “Affected Rate”) for such
Interest Period, the Administrative Agent shall give telecopyelectronic or
telephonic notice thereof to the Borrower and the Lenders as soon as practicable
thereafter.  If such notice is given (a) any Eurocurrency Loans the rate of
interest applicable to which is based on the Affected Rate requested to be made
on the first day of such Interest Period shall be made as ABR Loans and (b) any
Loans that were to have been converted on the first day of such Interest Period
to or continued as Eurocurrency Loans the rate of interest applicable to which
is based upon the Affected Rate shall be converted to or continued as ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurocurrency Loans the rate of interest applicable to which is based
upon the Affected Rate shall be made or continued as such, nor shall the
Borrower have the right to convert ABR Loans to Eurocurrency Loans the rate of
interest applicable to which is based upon the Affected Rate.

 

(b)                           Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Administrative Agent determines
(which determination shall be conclusive absent manifest error), or the Borrower
or Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that:

 

(i)            adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary, or

 

(ii)           the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

 

(iii)          syndicated loans currently being executed, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable,  the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower without any further action or consent of any other party to
this Agreement unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended, (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Eurocurrency Rate component
shall no longer be utilized in determining the ABR.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Loans (to the extent of the
affected Eurocurrency Loans or

 

80

--------------------------------------------------------------------------------



 

Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of ABR Loans (subject to the foregoing
clause (y)) in the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

3.8             Pro Rata Treatment and Payments.

 

(a)           Each payment (including each prepayment, but excluding payments
made pursuant to subsections 2.6, 2.7, 3.4(j), 3.13, 10.1(f) or 10.6)) by the
Borrower on account of principal of and interest on any Loans of a given Tranche
(other than (x) any payments pursuant to subsection 3.4(b) or (c) to the extent
declined by any Lender in accordance with subsection 3.4(e) and (y) any payments
pursuant to subsection 3.4(i) which shall be allocated as set forth in
subsection 3.4(i)) shall be allocated by the Administrative Agent pro rata
according to the respective outstanding principal amounts of such Loans then
held by the respective Lenders (or as otherwise provided in the applicable
Incremental Commitment Amendment or Extension Amendment).  All payments
(including prepayments) to be made by the Borrower hereunder, whether on account
of principal, interest, fees or otherwise, shall be made without set-off or
counterclaim and shall be made prior to 1:00 p.m., New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders
holding the relevant Loans at the Administrative Agent’s office specified in
subsection 10.2, and shall be made in Dollars and in immediately available
funds.  Payments received by the Administrative Agent after such time shall be
deemed to have been received on the next Business Day.  The Administrative Agent
shall distribute such payments to such Lenders, if any such payment is received
prior to 1:00 p.m., New York City time, on a Business Day, in like funds as
received prior to the end of such Business Day, and otherwise the Administrative
Agent shall distribute such payment to such Lenders on the next succeeding
Business Day.  If any payment hereunder (other than payments on the Eurocurrency
Loans) becomes due and payable on a day other than a Business Day, the maturity
of such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.  If any payment on a Eurocurrency Loan
becomes due and payable on a day other than a Business Day, the maturity of such
payment shall be extended to the next succeeding Business Day (and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension) unless the result of such extension would
be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  This
subsection 3.8 may be amended in accordance with subsection 10.1(e) to the
extent necessary to reflect differing amounts payable and priorities of payments
to Lenders under any new Tranches added pursuant to subsection 2.5 or 2.7, as
applicable.

 

(b)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its Term Credit Percentage of such borrowing
available to such Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower in
respect of such borrowing a corresponding amount.  If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Effective Rate as quoted by the Administrative Agent, or another bank of
recognized standing reasonably selected by the Administrative Agent, for the
period until such Lender makes such amount immediately available to the
Administrative Agent.  A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this subsection 3.8(b) shall
be conclusive in the absence of manifest error.  If such Lender’s Term Credit
Percentage of such borrowing is not made available to the Administrative Agent
by such Lender within three Business Days of such Borrowing Date, (x) the
Administrative Agent shall notify

 

81

--------------------------------------------------------------------------------



 

the Borrower of the failure of such Lender to make such amount available to the
Administrative Agent and the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans hereunder, on demand, from the Borrower and (y) then the Borrower may,
without waiving or limiting any rights or remedies it may have against such
Lender hereunder or under applicable law or otherwise, borrow a like amount on
an unsecured basis from any commercial bank for a period ending on the date upon
which such Lender does in fact make such borrowing available.

 

3.9             Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof occurring after the Closing Date shall make it unlawful for
any Lender to make or maintain any Eurocurrency Loans as contemplated by this
Agreement (“Affected Loans”), (a) such Lender shall promptly give written notice
of such circumstances to the Borrower and the Administrative Agent (which notice
shall be withdrawn whenever such circumstances no longer exist), (b) the
commitment of such Lender hereunder to make Affected Loans, continue Affected
Loans as such and convert an ABR Loan to an Affected Loan shall forthwith be
cancelled and, until such time as it shall no longer be unlawful for such Lender
to make or maintain such Affected Loans, such Lender shall then have a
commitment only to make an ABR Loan when an Affected Loan is requested and
(c) such Lender’s Loans then outstanding as Affected Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of an Affected Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to subsection 3.12.

 

3.10          Requirements of Law.

 

(a)           If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof applicable to any Lender, or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority, in each
case made subsequent to the Closing Date (or, if later, the date on which such
Lender becomes a Lender):

 

(i)            shall subject such Lender to any tax of any kind whatsoever with
respect to any Eurocurrency Loan made or maintained by it or its obligation to
make or maintain Eurocurrency Loans, or change the basis of taxation of payments
to such Lender in respect thereof in each case, except for Non-Excluded Taxes,
Taxes imposed under FATCA and taxes measured by or imposed upon the overall net
income, or franchise taxes, or taxes measured by or imposed upon overall capital
or net worth, or branch taxes (in the case of such capital, net worth or branch
taxes, imposed in lieu of such net income tax), of such Lender or its applicable
lending office, branch, or any affiliate thereof;

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the
Eurocurrency Rate hereunder; or

 

(iii)          shall impose on such Lender any other condition (excluding any
tax of any kind whatsoever);

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the

 

82

--------------------------------------------------------------------------------



 

Borrower from such Lender, through the Administrative Agent, in accordance
herewith, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable with respect to such Eurocurrency Loans, provided
that, in any such case, the Borrower may elect to convert the Eurocurrency Loans
made by such Lender hereunder to ABR Loans by giving the Administrative Agent at
least one Business Day’s notice of such election, in which case the Borrower
shall promptly pay to such Lender, upon demand, without duplication, amounts
theretofore required to be paid to such Lender pursuant to this subsection
3.10(a) and such amounts, if any, as may be required pursuant to subsection
3.12.  If any Lender becomes entitled to claim any additional amounts pursuant
to this subsection, it shall provide prompt notice thereof to the Borrower,
through the Administrative Agent, certifying (x) that one of the events
described in this paragraph (a) has occurred and describing in reasonable detail
the nature of such event, (y) as to the increased cost or reduced amount
resulting from such event and (z) as to the additional amount demanded by such
Lender and a reasonably detailed explanation of the calculation thereof.  Such a
certificate as to any additional amounts payable pursuant to this subsection
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of manifest error.  This subsection 3.10
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority, in each case, made subsequent to the Closing Date, does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of such Lender’s obligations or hereunder to a level
below that which such Lender or such corporation could have achieved but for
such change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within ten Business Days
after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor certifying (x) that one of
the events described in this paragraph (b) has occurred and describing in
reasonable detail the nature of such event, (y) as to the reduction of the rate
of return on capital resulting from such event and (z) as to the additional
amount or amounts demanded by such Lender or corporation and a reasonably
detailed explanation of the calculation thereof, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or
corporation for such reduction.  Such a certificate as to any additional amounts
payable pursuant to this subsection submitted by such Lender, through the
Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error.  This subsection shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

 

(c)           Notwithstanding anything to the contrary in this subsection 3.10,
(x) the Borrower shall not be required to pay any amount with respect to any
additional cost or reduction specified in paragraph (a) or paragraph (b) above,
to the extent such additional cost or reduction is attributable, directly or
indirectly, to the application of, compliance with or implementation of specific
capital adequacy requirements or new methods of calculating capital adequacy,
including any part or “pillar” (including Pillar 2 (“Supervisory Review
Process”)), of the International Convergence of Capital Measurement Standards: 
a Revised Framework, published by the Basel Committee on Banking Supervision in
June 2004, or any implementation or adoption (whether voluntary or compulsory)
thereof, whether by an EC Directive or the FSA Integrated Prudential Sourcebook
or any other law or regulation, or otherwise and (y) the Dodd Frank Wall Street
Reform and Consumer Protection Act, and all requests, rules, regulations,
guidelines and directives promulgated thereunder or issued in connection
therewith, shall be deemed to have been enacted, adopted or issued, as
applicable, subsequent to the Closing Date for all purposes herein.

 

83

--------------------------------------------------------------------------------



 

3.11          Taxes.

 

(a)           Except as provided below in this subsection or as required by law,
all payments made by the Borrower under this Agreement and any Notes shall be
made free and clear of, and without deduction or withholding for or on account
of any Taxes; provided that if any Non-Excluded Taxes are required to be
withheld from any amounts payable by the Borrower or the Administrative Agent to
the Administrative Agent or any Lender hereunder or under any Notes, the amounts
so payable by the Borrower shall be increased to the extent necessary to yield
to such Agent or such Lender (after payment of all Non-Excluded Taxes) interest
or any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement; provided, however, that the Borrower shall be
entitled to deduct and withhold, and the Borrower shall not be required to
indemnify for, any Non-Excluded Taxes, and any such amounts payable by the
Borrower or the Administrative Agent to or for the account of any Agent or
Lender shall not be increased (x) if such Agent or Lender fails to comply with
the requirements of paragraph (b) or (c) of this subsection, (y) with respect to
any Non-Excluded Taxes imposed in connection with the payment of any fees paid
under this Agreement unless such Non-Excluded Taxes are imposed (1) as a result
of a change in treaty, law or regulation that occurred after such Agent became
an Agent hereunder or such Lender became a Lender hereunder (or, if such Agent
or Lender is a non-U.S. intermediary or flow-through entity for U.S. federal
income tax purposes, after the relevant beneficiary or member of such Agent or
Lender became such a beneficiary or member, if later) (any such change, at such
time, a “Change in Law”) or (2) on a Person that is an assignee whose assignor
was entitled to receive additional amounts with respect to payments made by the
Borrower, at the time such assignment was effective, as a result of Change in
Law that occurred after the Closing Date and such assignee is subject to the
same Change in Law with respect to payments from the Borrower, provided that in
no event shall such additional amounts under this clause (2) exceed the
additional amounts that the assignor was entitled to receive at the time such
assignment was effective, or (z) with respect to any Non-Excluded Taxes imposed
by the United States or any state or political subdivision thereof, unless such
Non-Excluded Taxes are imposed (1) as a result of a Change in Law or (2) on a
Person that is an assignee whose assignor was entitled to receive additional
amounts with respect to payments made by the Borrower, at the time such
assignment was effective, as a result of Change in Law that occurred after the
Closing Date and such assignee is subject to the same Change in Law with respect
to payments from the Borrower, provided that in no event shall such additional
amounts under this clause (2) exceed the additional amounts that the assignor
was entitled to receive at the time such assignment was effective.  Whenever any
Non-Excluded Taxes are payable by the Borrower, as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender or Agent, as the case may be, a
certified copy of an original official receipt (or other documentary evidence of
such payment reasonably acceptable to the Administrative Agent) received by the
Borrower showing payment thereof.  If the Borrower fails to pay any Non-Excluded
Taxes when due to the appropriate Governmental Authority in accordance with
applicable law or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, the Borrower shall indemnify
the Administrative Agent, the Lenders and the Agents for any incremental Taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure.  The agreements in this subsection 3.11
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

(b)           Each Agent and each Lender that is a “United States person”
(within the meaning of Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent on or prior to the Closing Date or, in the
case of an Agent or Lender that is an assignee or transferee of an interest
under this Agreement pursuant to subsection 10.6, on the date of such assignment
or transfer to such Agent or Lender, two accurate and complete original signed
copies of Internal Revenue Service Form W-9 (or successor form), in each case
certifying that such Agent or Lender is a “United States person” (within the
meaning of Section 7701(a)(30) of the Code) and to such Agent’s or Lender’s
entitlement as of such date to a complete exemption from United States federal
backup withholding Tax with respect to payments to be

 

84

--------------------------------------------------------------------------------



 

made under this Agreement and under any Note.  Each Agent and each Lender that
is not a “United States person” (within the meaning of Section 7701(a)(30) of
the Code) shall deliver to the Borrower and the Administrative Agent on or prior
to the Closing Date or, in the case of an Agent or Lender that is an assignee or
transferee of an interest under this Agreement pursuant to subsection 10.6, on
the date of such assignment or transfer to such Agent or Lender, (i) two
accurate and complete original signed copies of Internal Revenue Service
Form W-8ECI or Form W-8BEN (claiming the benefits of an income tax treaty) (or
successor forms), in each case certifying to such Agent’s or Lender’s
entitlement as of such date to a complete exemption from United States federal
withholding tax with respect to payments to be made under this Agreement and
under any Note, (ii) if such Agent or Lender is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or Form W-8BEN (claiming the benefits of an income tax
treaty) (or successor form) pursuant to clause (i) above, (x) two certificates
substantially in the form of Exhibit Q (any such certificate, a “U.S. Tax
Compliance Certificate”) and (y) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN (claiming the benefits of the
portfolio interest exemption) (or successor form) certifying to such Agent’s or
Lender’s entitlement as of such date to a complete exemption from United States
federal withholding tax with respect to payments of interest to be made under
this Agreement and under any Note or (iii) if such Agent or Lender is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes, two
accurate and complete signed copies of Internal Revenue Service Form W-8IMY (and
all necessary attachments, including to the extent applicable, U.S. Tax
Compliance Certificates) certifying to such Agent’s or Lender’s entitlement as
of such date to a complete exemption from United States federal withholding tax
with respect to payments to be made under this Agreement and under any Note (or,
to the extent the beneficial owners of such non-U.S. intermediary or flow
through entity are (A) non-U.S. persons claiming portfolio interest treatment, a
complete exemption from United States withholding tax with respect to interest
payments or (B) United States persons, a complete exemption from United States
federal backup withholding tax), unless, in each case, such Person is an
assignee whose assignor was entitled to receive additional amounts with respect
to payments made by the Borrower, at the time such assignment was effective, as
a result of a Change in Law that occurred after the Closing Date and such
assignee is subject to the same Change in Law with respect to payments from the
Borrower, provided that in no event shall such additional amounts exceed the
additional amounts that the assignor was entitled to receive at the time such
assignment was effective.  In addition, each Agent and Lender agrees that from
time to time after the Closing Date, when the passage of time or a change in
circumstances renders the previous certification obsolete or inaccurate, such
Agent or Lender shall deliver to the Borrower and the Administrative Agent two
new accurate and complete original signed copies of Internal Revenue Service
Form W-9, Internal Revenue Service Form W-8ECI, Form W-8BEN (claiming the
benefits of an income tax treaty), or Form W-8BEN (claiming the benefits of the
portfolio interest exemption) and a U.S. Tax Compliance Certificate, or
Form W-8IMY (with respect to a non-U.S. intermediary or flow-through entity), as
the case may be, and such other forms as may be required in order to confirm or
establish the entitlement of such Agent or Lender to a continued exemption from
United States withholding tax with respect to payments under this Agreement and
any Note (or, to the extent the beneficial owners of such non-U.S. intermediary
or flow through entity are (A) non-U.S. persons claiming portfolio interest
treatment, a complete exemption from United States withholding tax with respect
to interest payments or (B) United States persons, a complete exemption from
United States federal backup withholding tax), unless, in each case, (1) there
has been a Change in Law that occurs after the date such Agent or Lender becomes
an Agent or Lender hereunder (or after the date the relevant beneficiary or
member in the case of a Lender that is a non-U.S. intermediary or flow through
entity for U.S. federal income tax purposes becomes a beneficiary or member, if
later) which renders all such forms inapplicable or which would prevent such
Agent or Lender from duly completing and delivering any such form with respect
to it, in which case such Agent or Lender shall promptly notify the Borrower and
the Administrative Agent of its inability to deliver any such form or (2) such
Person is an assignee whose assignor was entitled to receive additional amounts
with respect to payments made by the Borrower, at the time such assignment was
effective, as a result of a Change in Law that occurred after the Closing Date
and such assignee is subject to the same Change in Law with respect to

 

85

--------------------------------------------------------------------------------



 

payments from the Borrower, provided that in no event shall such additional
amounts under this clause (2) exceed the additional amounts that the assignor
was entitled to receive at the time such assignment was effective.

 

(c)           Each Agent and Lender shall, upon request by the Borrower, deliver
to the Borrower or the applicable Governmental Authority, as the case may be,
any form or certificate required in order that any payment by the Borrower under
this Agreement or any Note to such Agent or Lender may be made free and clear
of, and without deduction or withholding for or on account of any Taxes
(including any United States withholding taxes under FATCA) (or to allow any
such deduction or withholding to be at a reduced rate), provided that such Agent
or Lender is legally entitled to complete, execute and deliver such form or
certificate.  Each Person that shall become a Lender or a Participant pursuant
to subsection 10.6 shall, upon the effectiveness of the related transfer, be
required to provide all of the forms, certifications and statements pursuant to
this subsection 3.11, provided that in the case of a Participant the obligations
of such Participant pursuant to paragraph (b) or (c) of this subsection 3.11
shall be determined as if such Participant were a Lender except that such
Participant shall furnish all such required forms, certifications and statements
to the Lender from which the related participation shall have been purchased.

 

3.12          Indemnity.  The Borrower agrees to indemnify each Lender and to
hold each such Lender harmless from any loss or expense which such Lender may
sustain or incur (other than through such Lender’s gross negligence or willful
misconduct) as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment or conversion of Eurocurrency Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a payment or prepayment of Eurocurrency Loans or the conversion of
Eurocurrency Loans on a day which is not the last day of an Interest Period with
respect thereto.  Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest which would have accrued on the
amount so prepaid, or converted, or not so borrowed, converted or continued, for
the period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Eurocurrency Loans, as applicable,
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurocurrency market.  If any Lender becomes entitled to claim any amounts under
the indemnity contained in this subsection 3.12, it shall provide prompt notice
thereof to the Borrower, through the Administrative Agent, certifying (x) that
one of the events described in clause (a), (b) or (c) has occurred and
describing in reasonable detail the nature of such event, (y) as to the loss or
expense sustained or incurred by such Lender as a consequence thereof and (z) as
to the amount for which such Lender seeks indemnification hereunder and a
reasonably detailed explanation of the calculation thereof.  Such a certificate
as to any indemnification pursuant to this subsection 3.12 submitted by such
Lender, through the Administrative Agent, to the Borrower shall be conclusive in
the absence of manifest error.  This subsection 3.12 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

3.13          Certain Rules Relating to the Payment of Additional Amounts.

 

(a)           Upon the request, and at the expense, of the Borrower, each Agent
and Lender to which the Borrower is required to pay any additional amount
pursuant to subsection 3.10 or 3.11, and any Participant in respect of whose
participation such payment is required, shall reasonably afford the Borrower the
opportunity to contest, and reasonably cooperate with the Borrower in
contesting, the imposition of any

 

86

--------------------------------------------------------------------------------



 

Non-Excluded Tax giving rise to such payment; provided that (i) such Agent or
Lender shall not be required to afford the Borrower the opportunity to so
contest unless the Borrower shall have confirmed in writing to such Agent or
Lender its obligation to pay such amounts pursuant to this Agreement and
(ii) the Borrower shall reimburse such Agent or Lender for its reasonable
attorneys’ and accountants’ fees and disbursements incurred in so cooperating
with the Borrower in contesting the imposition of such Non-Excluded Tax;
provided, however, that notwithstanding the foregoing no Agent. Lender shall be
required to afford the Borrower the opportunity to contest, or cooperate with
the Borrower in contesting, the imposition of any Non-Excluded Taxes, if such
Agent or Lender in its sole discretion in good faith determines that to do so
would have an adverse effect on it.

 

(b)           If a Lender changes its applicable lending office (other than
(i) pursuant to paragraph (c) below or (ii) after an Event of Default under
subsection 8(a) or (f) has occurred and is continuing) and the effect of such
change, as of the date of such change, would be to cause the Borrower to become
obligated to pay any additional amount under subsection 3.10 or 3.11, the
Borrower shall not be obligated to pay such additional amount.

 

(c)           If a condition or an event occurs which would, or would upon the
passage of time or giving of notice, result in the payment of any additional
amount to any Lender by the Borrower pursuant to subsection 3.10 or 3.11, such
Lender shall promptly after becoming aware of such event or condition notify the
Borrower and the Administrative Agent and shall take such steps as may
reasonably be available to it to mitigate the effects of such condition or event
(which shall include efforts to rebook the Loans, as the case may be, held by
such Lender at another lending office, or through another branch or an
affiliate, of such Lender); provided that such Lender shall not be required to
take any step that, in its reasonable judgment, would be materially
disadvantageous to its business or operations or would require it to incur
additional costs (unless the Borrower agrees to reimburse such Lender for the
reasonable incremental out-of-pocket costs thereof).

 

(d)           If the Borrower shall become obligated to pay additional amounts
pursuant to subsection 3.10 or 3.11 and any affected Lender shall not have
promptly taken steps necessary to avoid the need for payments under subsection
3.10 or 3.11, the Borrower shall have the right, for so long as such obligation
remains, (i) with the assistance of the Administrative Agent, to seek one or
more substitute Lenders reasonably satisfactory to the Administrative Agent and
the Borrower to purchase the affected Loan, in whole or in part, at an aggregate
price no less than such Loan’s principal amount plus accrued interest, and
assume the affected obligations under this Agreement, or (ii) so long as no
Default or Event of Default then exists or will exist immediately after giving
effect to the respective prepayment, upon at least four Business Days’
irrevocable notice to the Administrative Agent, to prepay the affected Loan, in
whole or in part, subject to subsection 3.12, without premium or penalty.  In
the case of the substitution of a Lender, the Borrower, the Administrative
Agent, the affected Lender, and any substitute Lender shall execute and deliver
an appropriately completed Assignment and Acceptance pursuant to subsection
10.6(b) to effect the assignment of rights to, and the assumption of obligations
by, the substitute Lender; provided that any fees required to be paid by
subsection 10.6(b) in connection with such assignment shall be paid by the
Borrower or the substitute Lender.  In the case of a prepayment of an affected
Loan, the amount specified in the notice shall be due and payable on the date
specified therein, together with any accrued interest to such date on the amount
prepaid.  In the case of each of the substitution of a Lender and of the
prepayment of an affected Loan, the Borrower shall first pay the affected Lender
any additional amounts owing under subsections 3.10 and 3.11 (as well as any
commitment fees and other amounts then due and owing to such Lender, including
any amounts under subsection 3.13) prior to such substitution or prepayment.

 

(e)           If any Agent or Lender receives a refund directly attributable to
taxes for which the Borrower has made additional payments pursuant to subsection
3.10(a) or 3.11(a), such Agent or such

 

87

--------------------------------------------------------------------------------



 

Lender, as the case may be, shall promptly pay such refund (together with any
interest with respect thereto received from the relevant taxing authority, but
net of any reasonable cost incurred in connection therewith) to the Borrower;
provided, however, that the Borrower agrees promptly to return such refund
(together with any interest with respect thereto due to the relevant taxing
authority) (free of all Non-Excluded Taxes) to such Agent or the applicable
Lender, as the case may be, upon receipt of a notice that such refund is
required to be repaid to the relevant taxing authority.

 

(f)            The obligations of any Agent, Lender or Participant under this
subsection 3.13 shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

 

SECTION 4              REPRESENTATIONS AND WARRANTIES.  To induce the
Administrative Agent, and each Lender to make the Extensions of Credit requested
to be made by it on the Closing Date and on each Borrowing Date thereafter, the
Borrower hereby represents and warrants, on the Closing Date, after giving
effect to the Transactions, and on each Borrowing Date thereafter, to the
Administrative Agent and each Lender that:

 

4.1             Financial Condition.  The audited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries as of January 30, 2011 and
January 29, 2012 and the consolidated statements of earnings, stockholders’
equity and comprehensive income and cash flows of the Borrower and its
consolidated Subsidiaries for the fiscal years ended January 30, 2011 and
January 29, 2012, reported on by and accompanied by unqualified reports from
PricewaterhouseCoopers LLP, present fairly, in all material respects, the
consolidated financial condition as at such date, and the consolidated results
of operations and earnings, stockholders’ equity and comprehensive income and
cash flows for the respective fiscal years then ended, of the Borrower and its
consolidated Subsidiaries.  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP
consistently applied throughout the periods covered thereby (except as approved
by a Responsible Officer of the Borrower, and disclosed in any such schedules
and notes, and subject to the omission of footnotes from such unaudited
financial statements).

 

4.2             Solvent; No Material Adverse Effect.

 

(a)           As of the Closing Date, after giving effect to the consummation of
the Transactions occurring on the Closing Date, the Borrower is Solvent.

 

(b)           Since the Closing Date, there has not been any event, change,
circumstance or development which, individually or in the aggregate, has had or
would reasonably be expected to have, a Material Adverse Effect.

 

4.3             Corporate Existence; Compliance with Law.  Each of the Loan
Parties (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, (b) has the
corporate or other organizational power and authority, and the legal right, to
own and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged, except to the extent that
the failure to have such legal right would not be reasonably expected to have a
Material Adverse Effect, (c) is duly qualified as a foreign corporation or a
limited liability company or an unlimited company and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing would
not be reasonably expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law, except to the extent that the failure
to comply therewith would not, in the aggregate, be reasonably expected to have
a Material Adverse Effect.

 

88

--------------------------------------------------------------------------------



 

4.4                                      Corporate Power; Authorization;
Enforceable Obligations.  Each Loan Party has the corporate or other
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain Extensions of Credit hereunder, and each such Loan Party has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents and Notes to which it
is a party and, in the case of the Borrower, to authorize the Extensions of
Credit to it, if any, on the terms and conditions of this Agreement and any
Notes.  No consent or authorization of, filing with, notice to or other similar
act by or in respect of, any Governmental Authority or any other Person is
required to be obtained or made by or on behalf of any Loan Party in connection
with the execution, delivery, performance, validity or enforceability of the
Loan Documents to which it is a party or, in the case of the Borrower, with the
Extensions of Credit to it, if any, hereunder, except for (a) consents,
authorizations, notices and filings described in Schedule 4.4, all of which have
been obtained or made prior to or on the Closing Date, (b) filings to perfect
the Liens created by the Security Documents, (c) filings pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), in
respect of Accounts of the Borrower and its Restricted Subsidiaries the Obligor
in respect of which is the United States of America or any department, agency or
instrumentality thereof and (d) consents, authorizations, notices and filings
which the failure to obtain or make would not reasonably be expected to have a
Material Adverse Effect.  This Agreement has been duly executed and delivered by
the Borrower, and each other Loan Document to which any Loan Party is a party
will be duly executed and delivered on behalf of such Loan Party.  This
Agreement constitutes a legal, valid and binding obligation of the Borrower and
each other Loan Document to which any Loan Party is a party when executed and
delivered will constitute a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5                                      No Legal Bar.  The execution, delivery
and performance of the Loan Documents by any of the Loan Parties, the Extensions
of Credit hereunder and the use of the proceeds thereof (a) will not violate any
Requirement of Law or Contractual Obligation of such Loan Party in any respect
that would reasonably be expected to have a Material Adverse Effect and (b) will
not result in, or require, the creation or imposition of any Lien (other than
Permitted Liens) on any of its properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation.

 

4.6                                      No Material Litigation.  No litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against the Borrower or any of its Restricted Subsidiaries or against any of
their respective properties or revenues, except as described on Schedule 4.6,
(a) which is so pending or threatened at any time on or prior to the Closing
Date and relates to any of the Loan Documents or any of the transactions
contemplated hereby or thereby or (b) which would be reasonably expected to have
a Material Adverse Effect.

 

4.7                                      No Default.  Since the Closing Date,
neither the Borrower nor any of its Restricted Subsidiaries is in default under
or with respect to any of its Contractual Obligations in any respect which would
be reasonably expected to have a Material Adverse Effect.  Since the Closing
Date, no Default or Event of Default has occurred and is continuing.

 

4.8                                      Ownership of Property; Liens.  Each of
the Borrower and its Restricted Subsidiaries has good title in fee simple to, or
a valid leasehold interest in, all its material real property (and, as of the
Closing Date, each of the real properties described on Schedule 4.8), and good
title to, or a valid leasehold interest in, all its other material property,
except where the failure to have such title would not reasonably be expected to
have a Material Adverse Effect.

 

89

--------------------------------------------------------------------------------



 

4.9                                      Intellectual Property.  The Borrower
and each of its Restricted Subsidiaries owns, or has the legal right to use, all
United States patents, patent applications, trademarks, trademark applications,
trade names, copyrights, technology, know-how and processes necessary for each
of them to conduct its business substantially as currently conducted (the
“Intellectual Property”) except for those the failure to own or have such legal
right to use would not be reasonably expected to have a Material Adverse Effect.

 

4.10                               Taxes.  To the knowledge of the Borrower,
each of the Borrower and its Restricted Subsidiaries has filed or caused to be
filed all United States federal income tax returns and all other material tax
returns that are required to be filed by it and has paid (a) all taxes shown to
be due and payable on such returns and (b) all taxes shown to be due and payable
on any assessments of which it has received notice made against it or any of its
property, including the Mortgaged Properties, and all other taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority and
no tax Lien has been filed, and no claim is being asserted, with respect to any
such tax, fee or other charge (other than, for purposes of this subsection 4.10,
any (i) taxes, fees, other charges or Liens with respect to which the failure to
pay, or the existence thereof, in the aggregate, would not have a Material
Adverse Effect or (ii) taxes, fees or other charges the amount or validity of
which are currently being contested in good faith by appropriate proceedings
diligently conducted and with respect to which reserves in conformity with GAAP
have been provided on the books of Holding, the Borrower or one or more of its
Restricted Subsidiaries, as the case may be).

 

4.11                               Federal Regulations.  No part of the proceeds
of any Extensions of Credit will be used for any purpose that violates the
provisions of the Regulations of the Board, including Regulation T, Regulation U
or Regulation X.

 

4.12                               ERISA.

 

(a)                                 During the five year period prior to each
date as of which this representation is made, or deemed made, with respect to
any Plan (or, with respect to (vi) or (viii) below, as of the date such
representation is made or deemed made), none of the following events or
conditions, either individually or in the aggregate, has resulted or is
reasonably likely to result in a Material Adverse Effect:  (i) a Reportable
Event; (ii) with respect to any Plan, any failure to satisfy minimum funding
standards (within the meaning of Section 412 or 430 of the Code or Section 302
or 303 of ERISA), whether or not waived; (iii) any noncompliance with the
applicable provisions of ERISA or the Code; (iv) a termination of a Single
Employer Plan (other than a standard termination pursuant to Section 4041(b) of
ERISA); (v) a Lien on the property of the Borrower or its Restricted
Subsidiaries in favor of the PBGC or a Plan; (vi) any Underfunding with respect
to any Single Employer Plan; (vii) a complete or partial withdrawal from any
Multiemployer Plan by the Borrower or any Commonly Controlled Entity; (viii) any
liability of the Borrower or any Commonly Controlled Entity under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the annual valuation date most closely preceding
the date on which this representation is made or deemed made; (ix) the
Reorganization or Insolvency of any Multiemployer Plan; or (x) any transactions
that resulted or could reasonably be expected to result in any liability to the
Borrower or any Commonly Controlled Entity under Section 4069 of ERISA or
Section 4212(c) of ERISA; provided that the representation made in clauses
(ii) and (ix) of this subsection 4.12(a) with respect to a Multiemployer Plan is
based on knowledge of the Borrower.

 

(b)                                 With respect to any Foreign Plan, none of
the following events or conditions exists and is continuing that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect:  (i) substantial non-compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders; (ii) failure to be maintained, where required, in good standing with
applicable regulatory authorities; (iii) any obligation of the Borrower or its
Restricted

 

90

--------------------------------------------------------------------------------



 

Subsidiaries in connection with the termination or partial termination of, or
withdrawal from, any Foreign Plan; (iv) any Lien on the property of the Borrower
or its Restricted Subsidiaries in favor of a Governmental Authority as a result
of any action or inaction regarding a Foreign Plan; (v) for each Foreign Plan
that is a funded or insured plan, failure to be funded or insured on an ongoing
basis to the extent required by applicable non-U.S. law (using actuarial methods
and assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities); (vi) any facts that, to the best knowledge
of the Borrower or any of its Restricted Subsidiaries, exist that would
reasonably be expected to give rise to a dispute and any pending or threatened
disputes that, to the best knowledge of the Borrower or any of its Restricted
Subsidiaries, would reasonably be expected to result in a material liability to
the Borrower or any of its Restricted Subsidiaries concerning the assets of any
Foreign Plan (other than individual claims for the payment of benefits); and
(vii) failure to make all contributions in a timely manner to the extent
required by applicable non-U.S. law.

 

4.13                               Collateral.  Upon execution and delivery
thereof by the parties thereto, the Guarantee and Collateral Agreement, the
Holding Pledge Agreement and the Mortgages will be effective to create (to the
extent described therein) in favor of the Collateral Agent for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein, except as may be limited by applicable domestic or
foreign bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.  When
(i) the actions specified in Schedule 3 to the Guarantee and Collateral
Agreement have been duly taken, (ii) all applicable Instruments, Chattel Paper
and Documents (each as described therein) a security interest in which is
perfected by possession have been delivered to, and/or are in the continued
possession of, the Collateral Agent, (iii) all Electronic Chattel Paper and
Pledged Stock (each as defined in the Guarantee and Collateral Agreement) a
security interest in which is required to be or is perfected by “control” (as
described in the UCC) are under the “control” of the Collateral Agent or the
Administrative Agent, as agent for the Collateral Agent and as directed by the
Collateral Agent and (iv) the Mortgages have been duly recorded, the security
interests granted pursuant thereto shall constitute (to the extent described
therein and with respect to Mortgages, only as relates to the real property
security interest granted pursuant thereto) a perfected security interest in,
all right, title and interest of each pledgor or mortgagor (as applicable) party
thereto in the Collateral described therein.  Notwithstanding any other
provision of this Agreement, capitalized terms that are used in this subsection
4.13 and not defined in this Agreement are so used as defined in the applicable
Security Document.

 

4.14                               Investment Company Act.  The Borrower is not
an “investment company” within the meaning of the Investment Company Act.

 

4.15                               Subsidiaries.  Schedule 4.15 sets forth all
the Subsidiaries of the Borrower at the Closing Date (after giving effect to the
Transactions), the jurisdiction of their organization and the direct or indirect
ownership interest of the Borrower therein.

 

4.16                               Purpose of Loans.  The proceeds of the Term
Loans shall be used by the Borrower (a) to finance, in part, the Transactions,
(b) to pay certain transaction fees and expenses related to the Transactions and
(c) for working capital, capital expenditures and other general corporate
purposes.

 

4.17                               Environmental Matters.  Other than as
disclosed on Schedule 4.17 or exceptions to any of the following that would not,
individually or in the aggregate, reasonably be expected to give rise to a
Material Adverse Effect:

 

(a)                                 the Borrower and its Restricted Subsidiaries
are in compliance with all Environmental Laws and Environmental Permits and all
such permits are in full force and effect;

 

91

--------------------------------------------------------------------------------



 

(b)                                 Materials of Environmental Concern are not
present at, and have not been Released at, under or from any real property or
facility presently or formerly owned, leased or operated by the Borrower or any
of its Restricted Subsidiaries or at any other location, in a manner or amount
which could reasonably be expected to result in violation of any applicable
Environmental Law or give rise to liability or other Environmental Costs of the
Borrower or any of its Restricted Subsidiaries under any applicable
Environmental Law;

 

(c)                                  there is no judicial, administrative, or
arbitral proceeding (including any notice of violation or alleged violation)
under any Environmental Law to which the Borrower or any of its Restricted
Subsidiaries, or to the knowledge of the Borrower or any of its Restricted
Subsidiaries is reasonably likely to be, named as a party that is pending or, to
the knowledge of the Borrower or any of its Restricted Subsidiaries, threatened;

 

(d)                                 neither the Borrower nor any of its
Restricted Subsidiaries is conducting or financing any investigation, removal,
remedial or other corrective action pursuant to any Environmental Law;

 

(e)                                  neither the Borrower nor any of its
Restricted Subsidiaries has treated, stored, used, handled, transported,
Released, disposed or arranged for disposal or transport for disposal or
treatment of Materials of Environmental Concern at, on, under or from any
currently or formerly owned, operated or leased real property; and

 

(f)                                   neither the Borrower nor any of its
Restricted Subsidiaries has entered into or agreed to any consent decree, order,
or settlement or other agreement, or is subject to any judgment, decree, or
order or other agreement, in any judicial, administrative, arbitral, or other
forum, relating to compliance with or liability under any Environmental Law.

 

4.18                               No Material Misstatements.  The written
factual information, reports, financial statements, exhibits and schedules
furnished by or on behalf of the Borrower to the Administrative Agent, the Other
Representatives and the Lenders in connection with the negotiation of any Loan
Document or included therein or delivered pursuant thereto, taken as a whole,
did not contain as of the Closing Date any material misstatement of fact and did
not omit to state as of the Closing Date any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading in their presentation of the Borrower and its
Restricted Subsidiaries taken as a whole.  It is understood that (a) no
representation or warranty is made concerning the forecasts, estimates, pro
forma information, projections and statements as to anticipated future
performance or conditions, and the assumptions on which they were based,
contained in any such information, reports, financial statements, exhibits or
schedules, except that as of the date such forecasts, estimates, pro forma
information, projections and statements were generated, (i) such forecasts,
estimates, pro forma information, projections and statements were based on the
good faith assumptions of the management of the Borrower and (ii) such
assumptions were believed by such management to be reasonable and (b) such
forecasts, estimates, pro forma information and statements, and the assumptions
on which they were based, may or may not prove to be correct.

 

4.19                               EEA Financial Institution.  No Loan Party is
an EEA Financial Institution.

 

4.20                               Beneficial Ownership.  As of the Sixth
Amendment Effective Date, the information included in the Beneficial Ownership
Certification is true and correct in all material respects.

 

92

--------------------------------------------------------------------------------



 

SECTION 5                                         CONDITIONS PRECEDENT.

 

5.1                                      Conditions to Effectiveness and Initial
Extension of Credit.  This Agreement, including the agreement of each Lender to
make the initial Extension of Credit requested to be made by it, shall become
effective on the date on which the following conditions precedent shall have
been satisfied or waived:

 

(a)                                 Loan Documents.  The Administrative Agent
shall have received the following Loan Documents, executed and delivered as
required below, with, in the case of clause (i), a copy for each Lender of:

 

(i)                                     this Agreement, executed and delivered
by a duly authorized officer of the Borrower;

 

(ii)                                  each of the Guarantee and Collateral
Agreement and the Holding Pledge Agreement, executed and delivered by a duly
authorized officer of each Loan Party signatory thereto, and an Acknowledgement
and Consent in the form attached to the Guarantee and Collateral Agreement,
executed and delivered by each Issuer (as defined therein), if any, that is not
a Loan Party; and

 

(iii)                               acknowledgements to the Intercreditor
Agreements, executed and delivered by a duly authorized officer of each Loan
Party signatory thereto;

 

provided that clauses (f) and (g) of this subsection 5.1 notwithstanding, to the
extent any guarantee or collateral is not provided on the Closing Date after
Holding and its Subsidiaries having used commercially reasonable efforts to do
so (it being understood that UCC-1 financing statements shall have been
provided), the provisions of clauses (f) and (g) shall be deemed to have been
satisfied and the Loan Parties shall be required to provide such guarantees and
collateral in accordance with the provisions set forth in subsection 6.11.

 

(b)                                 Debt Financings.

 

(i)                                     Notes Indentures.  Substantially
concurrently with the satisfaction of the other conditions precedent set forth
in this subsection 5.1, the Borrower shall have entered into the Senior Notes
Indentures.

 

(ii)                                  ABL Credit Agreement. Substantially
concurrently with the satisfaction of the other conditions precedent set forth
in this subsection 5.1, the Borrower and certain subsidiaries of the Borrower
shall have entered into the ABL Credit Agreement.

 

(iii)                               Documentation. On the Closing Date, the
Administrative Agent shall receive, substantially concurrently with the
satisfaction of the other conditions precedent set forth in this subsection 5.1,
a complete and correct copy of the Senior Notes Indentures and the ABL Credit
Agreement, in each case certified as such by an appropriate officer of the
Borrower.

 

(c)                                  Lien Searches.  The Administrative Agent
shall have received the results of a recent search by a Person reasonably
satisfactory to the Administrative Agent of the Uniform Commercial Code in
effect in the applicable jurisdiction, judgment and tax lien filings that have
been filed with respect to personal property of the Borrower and its
Subsidiaries in each of the jurisdictions set forth in Schedule 5.1(c).

 

93

--------------------------------------------------------------------------------



 

(d)                                 Legal Opinions.  The Administrative Agent
shall have received the following executed legal opinions, each in a form
reasonably satisfactory to the Administrative Agent:

 

(i)                                     the executed legal opinion of
Debevoise & Plimpton LLP, special New York counsel to each of Holding, the
Borrower and the other Loan Parties;

 

(ii)                                  the executed legal opinion of Richards,
Layton & Finger, P.A., special Delaware counsel to certain of the Loan Parties;

 

(iii)                               the executed legal opinion of Holland &
Knight LLP, special Florida counsel to certain Loan Parties;

 

(iv)                              the executed legal opinion of Holland & Knight
LLP, special Maryland counsel to certain Loan Parties;

 

(v)                                 the executed legal opinion of Holland & Hart
LLP, special Nevada counsel to certain Loan Parties; and

 

(vi)                              the executed legal opinion of Clark Hill Plc,
special Michigan counsel to certain Loan Parties.

 

(e)                                  Officer’s Certificate.  The Administrative
Agent shall have received a certificate from the Borrower, dated the Closing
Date, substantially in the form of Exhibit R, with appropriate insertions and
attachments.

 

(f)                                   Perfected Liens.  The Collateral Agent
shall have obtained a valid security interest in the Collateral (to the extent
contemplated in the applicable Security Documents) other than with respect to
the Mortgaged Properties; and all documents, instruments, filings, recordations
and searches reasonably necessary in connection with the perfection and, in the
case of the filings with the U.S. Patent and Trademark Office and the U.S.
Copyright Office, protection of such security interests shall have been executed
and delivered or made, or, in the case of UCC filings, written authorization to
make such UCC filings shall have been delivered to the Collateral Agent, and
none of such Collateral shall be subject to any other pledges, security
interests or mortgages except for Permitted Liens; provided that with respect to
any such Collateral the security interest in which may not be perfected by
filing of a UCC financing statement or by making a filing with the U.S. Patent
and Trademark Office or the U.S. Copyright Office, if perfection of the
Collateral Agent’s security interest in such Collateral may not be accomplished
on or before the Closing Date without undue burden or expense, then delivery of
documents and instruments for perfection of such security interest shall not
constitute a condition precedent to the initial borrowings hereunder; and
subject in each case to the proviso in clause (a) of this subsection 5.1.

 

(g)                                  Pledged Stock; Stock Powers; Pledged Notes;
Endorsements.  The Collateral Agent or the Cash Flow Collateral Representative
(as bailee for perfection on behalf of the Collateral Agent) shall have received
(subject to the proviso in clause (a) of this subsection 5.1):

 

(i)                                     the certificates, if any, representing
the Pledged Stock under (and as defined in) the Guarantee and Collateral
Agreement and the Holding Pledge Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof; and

 

94

--------------------------------------------------------------------------------



 

(ii)                                  the promissory notes representing each of
the Pledged Notes under (and as defined in) the Guarantee and Collateral
Agreement, duly endorsed as required by the Guarantee and Collateral Agreement.

 

(h)                                 Fees.  The Agents and the Lenders shall have
received all fees and expenses required to be paid or delivered by the Borrower
to them on or prior to the Closing Date, including the fees referred to in
subsection 3.5.

 

(i)                                     Corporate Proceedings of the Loan
Parties.  The Administrative Agent shall have received a copy of the resolutions
or equivalent action, in form and substance reasonably satisfactory to the
Administrative Agent, of the Board of Directors of each Loan Party authorizing,
as applicable, (i) the execution, delivery and performance of this Agreement,
any Notes and the other Loan Documents to which it is or will be a party as of
the Closing Date, (ii) the Extensions of Credit to such Loan Party (if any)
contemplated hereunder and (iii) the granting by it of the Liens to be created
pursuant to the Security Documents to which it will be a party as of the Closing
Date, certified by the Secretary, an Assistant Secretary or other authorized
representatives of such Loan Party as of the Closing Date, which certificate
shall be in substantially the form of Exhibit S and shall state that the
resolutions or other action thereby certified have not been amended, modified
(except as any later such resolution or other action may modify any earlier such
resolution or other action), revoked or rescinded and are in full force and
effect.

 

(j)                                    Incumbency Certificates of the Loan
Parties.  The Administrative Agent shall have received a certificate of each
Loan Party, dated the Closing Date, as to the incumbency and signature of the
officers or other authorized signatories of such Loan Party executing any Loan
Document substantially in the form of Exhibit S executed by a Responsible
Officer or other authorized representative and the Secretary, any Assistant
Secretary or another authorized representative of such Loan Party.

 

(k)                                 Governing Documents.  The Administrative
Agent shall have received copies of the certificate or articles of incorporation
and by-laws (or other similar governing documents serving the same purpose) of
each Loan Party, certified as of the Closing Date as complete and correct copies
thereof by the Secretary, an Assistant Secretary or other authorized
representative of such Loan Party pursuant to a certificate substantially in the
form of Exhibit S.

 

(l)                                     Representations and Warranties.   All
representations and warranties set forth in Section 4 and in the other Loan
Documents shall be true and correct in all material respects on and as of the
date they are made (although any representations and warranties that expressly
relate to a given date or period shall be required only to be true and correct
in all material respects as of the respective date or the respective period, as
the case may be).

 

(m)                             Solvency.  The Administrative Agent shall have
received a certificate of the chief financial officer of the Borrower (or
another authorized financial officer the Borrower) certifying the Solvency of
the Borrower substantially in the form of Exhibit T.

 

(n)                                 Flood Certificates.  Each applicable Loan
Party shall have delivered to the Administrative Agent: (1) a completed Flood
Certificate with respect to each Mortgaged Property and, in connection
therewith, each such Flood Certificate shall (A) be addressed to the Collateral
Agent, (B) state whether the community in which the applicable Mortgaged
Property is located participates in the Flood Program, and (C) be signed by the
applicable Loan Party on the second page thereof if such Flood Certificate
states that the subject Mortgaged Property is located in a Flood Zone, which
second page constitutes the notice from the Administrative Agent to the
applicable Loan Party required by Section 208.25 of Regulation H of the Board
and (2) and if such Mortgaged Property is located in a Flood Zone, evidence of
flood insurance as required under Section 6.5(b)(i).

 

95

--------------------------------------------------------------------------------



 

(o)                                 Outstanding Indebtedness.  All principal
accrued and unpaid interest, and other amounts then due and owing under the
Predecessor ABL Credit Agreement and the Predecessor Credit Agreement shall have
been or shall substantially contemporaneously be, paid in full and all
commitments thereunder shall have been, or shall substantially contemporaneously
be, terminated, and any Liens on the Collateral granted by any Loan Party to
secure such obligations shall have been, or shall substantially
contemporaneously be, terminated and released, and the Borrower’s Senior Notes
(as defined in the Predecessor Credit Agreement) shall have been paid or
redeemed in full or otherwise replaced.

 

The making of the initial Extensions of Credit by the Lenders hereunder shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each Lender that each of the conditions precedent set forth in this
subsection 5.1 shall have been satisfied in accordance with its respective terms
or shall have been irrevocably waived by such Person.

 

5.2                                      Conditions Precedent to Each Other
Extension of Credit.  The obligation of each Lender to make any Extension of
Credit requested to be made by it on any date (other than the Closing Date) is
subject to the satisfaction of each of the following conditions precedent:

 

(a)                                 Representations and Warranties.  All
representations and warranties set forth in Section 4 and in the other Loan
Documents shall be true and correct in all material respects on and as of the
date they are made (although any representations and warranties that expressly
relate to a given date or period shall be required only to be true and correct
in all material respects as of the respective date or the respective period, as
the case may be); and

 

(b)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing or would result from any such Extension of
Credit after giving effect thereto on the date of such Extension of Credit.

 

Each Borrowing of Loans by the Borrower (after the Closing Date) shall be deemed
to constitute a representation and warranty by the Borrower as of the date of
such Borrowing that the conditions contained in this subsection 5.2 have been
satisfied (except that no opinion need be expressed as to the Administrative
Agent’s or the Required Lenders’ satisfaction with any document, instrument or
other matter).

 

SECTION 6                                         AFFIRMATIVE COVENANTS.  The
Borrower hereby agrees that, from and after the Closing Date and so long as the
Commitments remain in effect, and thereafter until payment in full of the Loans
and any other amount then due and owing to any Lender or any Agent hereunder and
under any Note, the Borrower shall and (except in the case of delivery of
financial information, reports and notices) shall cause each of the Restricted
Subsidiaries to:

 

6.1                                      Financial Statements.  Furnish to the
Administrative Agent for delivery to each Lender (and the Administrative Agent
agrees to make and so deliver such copies):

 

(a)                                 as soon as available, but in any event not
later than the 105th day following the end of each fiscal year of the Borrower
ending on or after February 3, 2013, (i) a copy of the consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related consolidated statements of earnings, stockholders’ equity
and comprehensive income and cash flows for such year, setting forth in each
case, in comparative form the figures for and as of the end of the previous
year, reported on without qualification arising out of the scope of the audit by
PricewaterhouseCoopers LLP or other independent certified public accountants of
nationally recognized standing not unacceptable to the Administrative Agent in
its reasonable judgment (which report may contain a “going concern” or like
qualification or exception if such

 

96

--------------------------------------------------------------------------------



 

qualification or exception is related (whether or not such relation is expressly
stated in such report) to the maturity of Senior Subordinated Notes occurring
after the date of such report), and (ii) a narrative report and management’s
discussion and analysis, in a form substantially similar to past practice or
otherwise reasonably satisfactory to the Administrative Agent, of the financial
condition and results of operations of the Borrower for such fiscal year, as
compared to amounts for the previous fiscal year (it being agreed that the
furnishing of the Borrower’s annual report on Form 10-K for such year, as filed
with the SEC, will satisfy the Borrower’s obligation under this subsection
6.1(a) with respect to such year except with respect to the requirement that
such financial statements be reported on without a “going concern” or like
qualification (except as expressly permitted above), or qualification arising
out of the scope of the audit);

 

(b)                                 as soon as available, but in any event not
later than the 60th day following the end of each of the first three quarterly
periods of each fiscal year of the Borrower, (i) the unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such quarter and the related unaudited consolidated statements of earnings and
comprehensive income and cash flows of the Borrower and its consolidated
Subsidiaries for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case, in comparative form the figures for
and as of the corresponding periods of the previous year, certified by a
Responsible Officer of the Borrower as being fairly stated in all material
respects (subject to normal year-end audit and other adjustments) and (ii) a
narrative report and management’s discussion and analysis, in form substantially
similar to past practice or otherwise reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations for
such fiscal quarter and the then elapsed portion of the fiscal year, as compared
to the comparable periods in the previous fiscal year (it being agreed that the
furnishing of the Borrower’s quarterly report on Form 10-Q for such quarter, as
filed with the SEC, will satisfy the Borrower’s obligations under this
subsection 6.1(b) with respect to such quarter);

 

(c)                                  to the extent applicable, concurrently with
any delivery of consolidated financial statements under subsection 6.1(a) or
(b), related unaudited condensed consolidating financial statements reflecting
the material adjustments necessary (as determined by the Borrower in good faith)
to eliminate the accounts of Unrestricted Subsidiaries (if any) from the
accounts of the Borrower and its Restricted Subsidiaries; and

 

(d)                                 all such financial statements delivered
pursuant to subsection 6.1(a) or (b) to be (and, in the case of any financial
statements delivered pursuant to subsection 6.1(b), shall be) certified by a
Responsible Officer of the Borrower as being) complete and correct in all
material respects in conformity with GAAP and to be (and, in the case of any
financial statements delivered pursuant to subsection 6.1(b) shall be certified
by a Responsible Officer of the Borrower as being) prepared in reasonable detail
in accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods that began on or after the Closing Date (except
as approved by such accountants or officer, as the case may be, and disclosed
therein, and except, in the case of any financial statements delivered pursuant
to subsection 6.1(b), for the absence of certain notes).

 

6.2                                      Certificates; Other Information. 
Furnish to the Administrative Agent for delivery to each Lender (and the
Administrative Agent agrees to make and so deliver such copies):

 

(a)                                 concurrently with the delivery of the
financial statements referred to in subsection 6.1(a), a certificate (or report)
of the independent certified public accountants reporting on such financial
statements stating that in making the audit necessary therefor no knowledge was
obtained of any Default or Event of Default insofar as the same relates to any
financial accounting matters covered by their audit, except as specified in such
certificate (or report) (which certificate (or

 

97

--------------------------------------------------------------------------------



 

report) may be limited to the extent required by accounting rules or guidelines
(including internal policy of the independent certified public accountants));

 

(b)                                 concurrently with the delivery of the
financial statements and reports referred to in subsections 6.1(a) and (b), a
certificate signed by a Responsible Officer of the Borrower stating that, to the
best of such Responsible Officer’s knowledge, the Borrower and each of its
Subsidiaries during such period has observed or performed all of its covenants
and other agreements, and satisfied every condition, contained in this Agreement
or the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default, except, in each case, as specified in such
certificate;

 

(c)                                  as soon as available, but in any event not
later than the 105th day after the beginning of fiscal year 2013 of the Borrower
and the 105th day after the beginning of each fiscal year of the Borrower
thereafter, a copy of the annual business plan for such year by the Borrower of
the projected operating budget (including an annual consolidated balance sheet,
income statement and statement of cash flows of the Borrower and its
Subsidiaries), each such business plan to be accompanied by a certificate signed
by the Borrower and delivered by a Responsible Officer of the Borrower to the
effect that such projections have been prepared on the basis of assumptions
believed by the Borrower to be reasonable at the time of preparation and
delivery thereof;

 

(d)                                 within five Business Days after the same are
sent, copies of all financial statements and reports which Holding or the
Borrower sends to its public security holders, and within five Business Days
after the same are filed, copies of all financial statements and periodic
reports which Holding or the Borrower may file with the SEC or any successor or
analogous Governmental Authority;

 

(e)                                  within five Business Days after the same
are filed, copies of all registration statements and any amendments and exhibits
thereto, which Holding or the Borrower may file with the SEC or any successor or
analogous Governmental Authority, and such other documents or instruments as may
be reasonably requested by the Administrative Agent in connection therewith; and

 

(f)                                   with reasonable promptness, such
additional information (financial or otherwise) as the Administrative Agent on
its own behalf or on behalf of any Lender (acting through the Administrative
Agent) may reasonably request in writing from time to time.

 

6.3                                      Payment of Taxes.  Pay, discharge or
otherwise satisfy at or before they become delinquent, all its material Taxes,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings diligently conducted and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Borrower
or any of its Restricted Subsidiaries, as the case may be, and except to the
extent that failure to do so, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

 

6.4                                      Maintenance of Existence.  Preserve,
renew and keep in full force and effect its corporate existence and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, except as otherwise expressly
permitted pursuant to subsection 7.3 or 7.4, provided that the Borrower and its
Restricted Subsidiaries shall not be required to maintain any such rights,
privileges or franchises and the Borrower’s Restricted Subsidiaries shall not be
required to maintain such existence, if the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and comply with

 

98

--------------------------------------------------------------------------------



 

all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

 

6.5                                      Maintenance of Property; Insurance.

 

(a)                                 Keep all property useful and necessary in
the business of the Loan Parties, taken as a whole, in good working order and
condition; maintain with financially sound and reputable insurance companies
insurance on, or self-insure, all property material to the business of the Loan
Parties, taken as a whole, in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are consistent with the past practices of the Loan
Parties and otherwise as are usually insured against in the same general area by
companies engaged in the same or a similar business; furnish to the
Administrative Agent, upon written request, information in reasonable detail as
to the insurance carried; and ensure that at all times the Collateral Agent or
the Cash Flow Collateral Representative (as bailee for perfection for the
Collateral Agent), for the benefit of the Secured Parties, shall be named as an
additional insured with respect to liability policies, and the Collateral Agent,
for the benefit of the Secured Parties, shall be named as loss payee with
respect to property insurance for the Mortgaged Properties, maintained by the
Borrower and any Subsidiary Guarantor that is a Loan Party; provided that,
(A) unless an Event of Default shall have occurred and be continuing, the
Collateral Agent shall turn over to the Borrower any amounts received by it as
loss payee under any such property insurance maintained by such Loan Parties and
(for the avoidance of doubt) any other proceeds from a Recovery Event, the
disposition of such amounts to be subject to the provisions of subsection
3.4(c) to the extent applicable, and, (B) unless an Event of Default shall have
occurred and be continuing, the Collateral Agent agrees that the Borrower and/or
the applicable Subsidiary Guarantor shall have the sole right to adjust or
settle any claims under such insurance.

 

(b)                                 With respect to each property of such Loan
Parties subject to a Mortgage:

 

(i)                                     If any portion of any such property is
located in an area identified as a Flood Zone by the Federal Emergency
Management Agency or other applicable agency, (x) such Loan Party shall maintain
or cause to be maintained, flood insurance in such total amount as is customary
with companies in the same or similar businesses operating in the same or
similar locations, and otherwise in compliance with the Flood Program and
reasonably satisfactory to the Administrative Agent, (y) following the
FifthSixth Amendment Effective Date, the Borrower shall deliver to the
Administrative Agent annual renewals of such flood insurance, and (z) as a
condition precedent to any amendment to this Agreement pursuant to which any
increase, extension of the final maturity date of any Loan, or renewal of Loans
is contemplated, the Borrower shall cause to be delivered to the Administrative
Agent for any Mortgaged Property, a completed “life of the loan” Federal
Emergency Management Agency Standard Flood Hazard Determination, duly executed
and acknowledged by the appropriate Loan Parties, and evidence of flood
insurance, as may be required pursuant to the Flood Program,

 

(ii)                                  The applicable Loan Party promptly shall
comply with and conform to (i) all provisions of each such insurance policy, and
(ii) all requirements of the insurers applicable to such party or to such
property or to the use, manner of use, occupancy, possession, operation,
maintenance, alteration or repair of such property, except for such
non-compliance or non-conformity as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Such Loan Party shall
not use or permit the use of such property in any manner that would reasonably
be expected to result in the cancellation of any such insurance policy or would
reasonably be expected to void coverage required to be maintained with respect
to such property pursuant to subsection 6.5(a),

 

99

--------------------------------------------------------------------------------



 

(iii)                               If any such Loan Party is in default of its
obligations to insure or deliver any such prepaid policy or policies, the result
of which would reasonably be expected to have a Material Adverse Effect, then
the Administrative Agent, at its option upon 10 days’ written notice to the
Borrower, may effect such insurance from year to year at rates substantially
similar to the rate at which such Loan Party had insured such property, and pay
the premium or premiums therefor, and the Borrower shall pay or cause to be paid
to the Administrative Agent on demand such premium or premiums so paid by the
Administrative Agent with interest from the time of payment at a rate per annum
equal to 2.00%,

 

(iv)                              If such property, or any part thereof, shall
be destroyed or damaged and the reasonably estimated cost thereof would exceed
$50.0 million, the Borrower shall give prompt notice thereof to the
Administrative Agent.  All insurance proceeds paid or payable in connection with
any damage or casualty to any such property shall be applied in the manner
specified in subsection 6.5(a).

 

6.6                                      Inspection of Property; Discussions. 
Permit representatives of the Administrative Agent to visit and inspect any of
its properties and examine and, to the extent reasonable, make abstracts from
any of its books and records and to discuss the business, operations, properties
and financial and other condition of the Borrower and its Restricted
Subsidiaries with officers and employees of the Borrower and its Restricted
Subsidiaries and with its independent certified public accountants, in each case
at any reasonable time, upon reasonable notice; provided that (a) except during
the continuation of an Event of Default, only one such visit shall be at the
Borrower’s expense, and (b) during the continuation of an Event of Default, the
Administrative Agent and its representatives may do any of the foregoing at the
Borrower’s expense.

 

6.7                                      Notices.  Promptly give notice to the
Administrative Agent and each Lender of:

 

(a)                                 as soon as possible after a Responsible
Officer of the Borrower knows thereof, the occurrence of any Default or Event of
Default;

 

(b)                                 as soon as possible after a Responsible
Officer of the Borrower knows thereof, any litigation, investigation or
proceeding which may exist at any time between the Borrower or any of its
Restricted Subsidiaries and any Governmental Authority, which would reasonably
be expected to be adversely determined, and if adversely determined, as the case
may be, would reasonably be expected to have a Material Adverse Effect;

 

(c)                                  as soon as possible after a Responsible
Officer of the Borrower knows thereof, any litigation or proceeding affecting
the Borrower or any of its Restricted Subsidiaries that would reasonably be
expected to have a Material Adverse Effect;

 

(d)                                 the following events, as soon as possible
and in any event within 30 days after a Responsible Officer of the Borrower or
any of its Restricted Subsidiaries knows thereof:  (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Single Employer
Plan, a failure to make any required contribution to a Single Employer Plan or
Multiemployer Plan, the creation of any Lien on the property of the Borrower or
its Restricted Subsidiaries in favor of the PBGC or a Plan or any withdrawal
from, or the full or partial termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other formal action by the PBGC or the Borrower or any of its Restricted
Subsidiaries or any Commonly Controlled Entity or any Multiemployer Plan which
could reasonably be expected to result in the withdrawal from, or the
termination, Reorganization or Insolvency of, any Single Employer Plan or
Multiemployer Plan; provided, however, that no such notice will be required

 

100

--------------------------------------------------------------------------------



 

under clause (i) or (ii) above unless the event giving rise to such notice, when
aggregated with all other such events under clause (i) or (ii) above, would be
reasonably expected to result in a Material Adverse Effect; and

 

(e)                                  as soon as possible after a Responsible
Officer of the Borrower knows thereof, (i) any Release by the Borrower or any of
its Restricted Subsidiaries of any Materials of Environmental Concern required
to be reported under applicable Environmental Laws to any Governmental
Authority, unless the Borrower reasonably determines that the total
Environmental Costs arising out of such Release would not reasonably be expected
to have a Material Adverse Effect; (ii) any condition, circumstance, occurrence
or event not previously disclosed in writing to the Administrative Agent that
would reasonably be expected to result in liability or expense under applicable
Environmental Laws, unless the Borrower reasonably determines that the total
Environmental Costs arising out of such condition, circumstance, occurrence or
event would not reasonably be expected to have a Material Adverse Effect, or
would not reasonably be expected to result in the imposition of any lien or
other material restriction on the title, ownership or transferability of any
facilities and properties owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect; and (iii) any proposed action to be taken by the
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to subject the Borrower or any of its Restricted Subsidiaries to any material
additional or different requirements or liabilities under Environmental Laws,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such proposed action would not reasonably be expected to have a
Material Adverse Effect.

 

Each notice pursuant to this subsection 6.7 shall be accompanied by a statement
of a Responsible Officer of the Borrower (and, if applicable, the relevant
Commonly Controlled Entity or Subsidiary) setting forth details of the
occurrence referred to therein and stating what action the Borrower (or, if
applicable, the relevant Commonly Controlled Entity or Subsidiary) proposes to
take with respect thereto.

 

6.8                                      Environmental Laws.  (i) Comply
substantially with, and require substantial compliance by all tenants,
subtenants, contractors, and invitees with respect to any property leased or
subleased from, or operated by the Borrower or its Restricted Subsidiaries with,
all applicable Environmental Laws including all Environmental Permits and all
orders and directions of any Governmental Authority; (ii) obtain, comply
substantially with and maintain any and all Environmental Permits necessary for
its operations as conducted and as planned; and (iii) require that all tenants,
subtenants, contractors, and invitees obtain, comply substantially with and
maintain any and all Environmental Permits necessary for their operations as
conducted and as planned, with respect to any property leased or subleased from,
or operated by the Borrower or its Restricted Subsidiaries.  Noncompliance shall
not constitute a breach of this subsection 6.8, provided that, upon learning of
any actual or suspected noncompliance, the Borrower and any such affected
Subsidiary shall promptly undertake reasonable efforts, if any, to achieve
compliance; and provided, further, that in any case such noncompliance would not
reasonably be expected to have a Material Adverse Effect.

 

6.9                                      After-Acquired Real Property and
Fixtures; Addition of Subsidiaries.

 

(a)                                 With respect to any owned real property or
fixtures thereon, in each case with a purchase price or a fair market value (as
determined in good faith by the Borrower) at the time of acquisition of at least
$5.0 million in which the Borrower or any of its Restricted Subsidiaries that is
a Loan Party (and in any event excluding any Foreign Subsidiary and any Excluded
Subsidiary) acquires ownership rights at any time after the Closing Date,
promptly, but not earlier than forty-five (45) days (or such shorter period as
shall be acceptable to the Administrative Agent in its sole discretion) after
providing

 

101

--------------------------------------------------------------------------------



 

prior written notice of such acquisition and upon the confirmation from the
Administrative Agent that flood due diligence and flood insurance compliance
reasonably satisfactory to the Lenders and the Administrative Agent as required
by Section 6.5 hereto has been completed, grant to the Collateral Agent for the
benefit of the applicable Lenders, a Lien of record on all such owned real
property and fixtures, upon terms reasonably satisfactory in form and substance
to the Collateral Agent and in accordance with any applicable requirements of
any Governmental Authority (including any required appraisals of such property
under FIRREA); provided that (i) nothing in this subsection 6.9 shall defer or
impair the attachment or perfection of any security interest in any Collateral
covered by any of the Security Documents which would attach or be perfected
pursuant to the terms thereof without action by any Loan Party or any other
Person and (ii) no such Lien shall be required to be granted as contemplated by
this subsection 6.9 on any owned real property or fixtures the acquisition of
which is or is to be financed or refinanced in whole or in part through the
incurrence of Indebtedness permitted by subsection 7.1, until such Indebtedness
is repaid in full (and not refinanced as permitted by subsection 7.1) or, as the
case may be, the Borrower determines not to proceed with such financing or
refinancing.  In connection with any such grant to the Collateral Agent, for the
benefit of the Lenders and the other Secured Parties, of a Lien of record on any
such real property in accordance with this subsection, the Borrower or such
Restricted Subsidiary shall deliver or cause to be delivered to the Collateral
Agent any surveys, title insurance policies, environmental reports and other
documents in connection with such grant of such Lien obtained by it in
connection with the acquisition of such ownership rights in such real property
or as the Collateral Agent shall reasonably request (in light of the value of
such real property and the cost and availability of such surveys, title
insurance policies, environmental reports and other documents and whether the
delivery of such surveys, title insurance policies, environmental reports and
other documents would be customary in connection with such grant of such Lien in
similar circumstances).

 

(b)                                 With respect to any Domestic Subsidiary
(other than an Excluded Subsidiary) created or acquired (including by reason of
any Foreign Subsidiary Holdco ceasing to constitute same) subsequent to the
Closing Date by the Borrower or any of its Domestic Subsidiaries (other than an
Excluded Subsidiary), promptly notify the Administrative Agent of such
occurrence and, if the Administrative Agent or the Required Lenders so request,
promptly (i) execute and deliver to the Collateral Agent for the benefit of the
Secured Parties such amendments to the Guarantee and Collateral Agreement as the
Collateral Agent shall reasonably deem necessary or reasonably advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected security interest (as and to the extent provided in the Guarantee and
Collateral Agreement) in the Capital Stock of such new Domestic Subsidiary,
(ii) deliver to the Collateral Agent or the Cash Flow Collateral Representative
(as bailee for perfection on behalf of the Collateral Agent) the certificates,
if any, representing such Capital Stock, together with undated stock powers,
executed and delivered in blank by a duly authorized officer of the parent of
such new Domestic Subsidiary and (iii) cause such new Domestic Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement and (B) to take all
actions reasonably deemed by the Collateral Agent to be necessary or advisable
to cause the Lien created by the Guarantee and Collateral Agreement in such new
Domestic Subsidiary’s Collateral to be duly perfected in accordance with all
applicable Requirements of Law, including the filing of financing statements in
such jurisdictions as may be reasonably requested by the Collateral Agent.

 

(c)                                  (x) With respect to any Foreign Subsidiary
or Unrestricted Subsidiary (other than an Excluded Subsidiary) created or
acquired subsequent to the Closing Date by the Borrower or any of its Domestic
Subsidiaries (other than an Excluded Subsidiary), the Capital Stock of which is
owned directly by the Borrower or any of its Domestic Subsidiaries (other than
an Excluded Subsidiary), promptly notify the Administrative Agent of such
occurrence and if the Administrative Agent or the Required Lenders so request
(it being understood that if the Administrative Agent does not so request with
respect to any such Foreign Subsidiary or Unrestricted Subsidiary that it
believes is or is likely to become material to the Borrower and its Restricted
Subsidiaries taken as a whole, it will provide notice to the Lenders thereof),

 

102

--------------------------------------------------------------------------------



 

promptly (i) execute and deliver to the Collateral Agent, for the benefit of the
Secured Parties, a new pledge agreement or such amendments to the Guarantee and
Collateral Agreement as the Collateral Agent shall reasonably deem necessary or
reasonably advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected security interest (as and to the extent provided in
the Guarantee and Collateral Agreement) in the Capital Stock of such new Foreign
Subsidiary or Unrestricted Subsidiary that is directly owned by the Borrower or
any of its Domestic Subsidiaries (other than an Excluded Subsidiary) (provided
that in no event shall more than 65.0% of the Capital Stock of any such new
Foreign Subsidiary that is so owned be required to be so pledged, and, provided,
further, that no such pledge or security shall be required with respect to any
non-wholly owned Foreign Subsidiary or Unrestricted Subsidiary to the extent
that the grant of such pledge or security interest would violate the terms of
any agreements under which the Investment by the Borrower or any of its
Subsidiaries was made therein other than any agreement entered into primarily
for the purposes of imposing such a restriction) and (ii) to the extent
reasonably deemed advisable by the Collateral Agent, deliver to the Collateral
Agent or the Cash Flow Collateral Representative (as bailee for perfection on
behalf of the Collateral Agent) the certificates, if any, representing such
Capital Stock, together with undated stock powers, executed and delivered in
blank by a duly authorized officer of the relevant parent of such new Foreign
Subsidiary or Unrestricted Subsidiary and take such other action as may be
reasonably deemed by the Collateral Agent to be necessary or desirable to
perfect the Collateral Agent’s security interest therein.

 

(d)                                 At its own expense, execute, acknowledge and
deliver, or cause the execution, acknowledgement and delivery of, and thereafter
register, file or record in an appropriate governmental office, any document or
instrument reasonably deemed by the Collateral Agent to be necessary or
desirable for the creation, perfection and priority and the continuation of the
validity, perfection and priority of the foregoing Liens or any other Liens
created pursuant to the Security Documents.

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, (A) no Loan Party or any Affiliate thereof shall be required to
take any action in any non-U.S. jurisdiction or required by the laws of any
non-U.S. jurisdiction in order to create any security interests in assets
located or titled outside of the U.S. or to perfect any security interests (it
being understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction) and (B) nothing in this
subsection 6.9 shall require that any Loan Party grant a Lien with respect to
any owned real property or fixtures in which such Loan Party acquires ownership
rights to the extent that the Administrative Agent, in its reasonable judgment,
determines that the granting of such a Lien is impracticable.

 

6.10                               [Reserved]

 

6.11                               Post-Closing Agreements.

 

(a)                                 Security Perfection.  The Borrower agrees to
deliver or cause to be delivered such documents and instruments, and take or
cause to be taken such other actions as may be reasonably necessary to provide
the perfected security interests and guarantees described in subsection
5.1(f) and 5.1(g) that are not so provided on the Closing Date and to satisfy
each other condition precedent that was not actually satisfied, but rather
“deemed” satisfied on the Closing Date pursuant to the provisions set forth in
subsection 5.1, and in any event to provide such perfected security interests
and guarantees and to satisfy such other conditions within the applicable time
periods set forth on Schedule 6.11(a), as such time periods may be extended by
the Administrative Agent, in its sole discretion.

 

(b)                                 Real Property.  The applicable Loan Parties
shall obtain and deliver to Administrative Agent, within one hundred and eighty
(180) days after the Closing Date (unless waived or extended by Administrative
Agent in its sole discretion), to the extent delivery has not been waived by
Administrative Agent in its discretion, the following:

 

103

--------------------------------------------------------------------------------



 

(i)            each of the Mortgages, executed and delivered by a duly
authorized officer of the Loan Party signatory thereto;

 

(ii)           the executed legal opinion of each local counsel in the
jurisdiction set forth on Schedule 6.11(b)(ii), with respect to collateral
security matters in connection with the Mortgages, each in form and substance
reasonably satisfactory to the Administrative Agent and Collateral Agent;

 

(iii)          in respect of each of the Mortgaged Properties an irrevocable
written commitment to issue a mortgagee’s title policy (or policies) or marked
up unconditional binder for such insurance dated as of the date the applicable
Mortgage is executed and delivered.  Each such policy shall (i) be in the amount
set forth with respect to such policy in Schedule 6.11(b)(iii) or in an amount
otherwise reasonably satisfactory to the Collateral Agent; (ii) insure that the
Mortgage insured thereby creates a valid Lien on the Mortgaged Properties
encumbered thereby free and clear of all defects and encumbrances, except as may
be approved by the Collateral Agent, and except for Permitted Liens; (iii) name
the Collateral Agent as the insured thereunder; (iv) be in the form of an ALTA
Loan Policy; (v) contain such endorsements and affirmative coverage, as
reasonably agreed to by the Collateral Agent and the Borrower; and (vi) be
issued by the Title Insurance Company.  The Collateral Agent shall have received
evidence reasonably satisfactory to it that all premiums in respect of each such
policy, and all charges for mortgage recording tax, if any, have been paid or
other reasonably satisfactory arrangements have been made, and the Collateral
Agent shall have also received a copy of all recorded documents referred to, or
listed as exceptions to title in, the title policy or policies referred to in
this subsection;

 

(iv)          Parent shall have used reasonable best efforts to cause the
Administrative Agent to have been named as an additional insured with respect to
liability policies and the Collateral Agent to have been named as loss payee and
mortgagee with respect to the property insurance maintained by any Loan Party
with respect to the Mortgaged Properties;

 

(v)           new ALTA surveys (or existing surveys together with affidavits of
no-change to the Title Insurance Company in lieu thereof) in such form as is
sufficient to cause the Title Insurance Company to delete the standard “survey
exception” from the title insurance policies delivered with respect to the
Mortgaged Properties pursuant to subsection 6.11(b)(iii) on or prior to the date
such policies are delivered (or to issue endorsements to such title insurance
policies which have the effect of deleting the standard “survey exception”); and

 

(vi)          a zoning report in lieu of a zoning endorsement with respect to
each of the Mortgaged Properties.

 

SECTION 7          NEGATIVE COVENANTS.  The Borrower hereby agrees that, from
and after the Closing Date and so long as the Commitments remain in effect, and
thereafter until payment in full of the Loans and any other amount then due and
owing to any Lender or any Agent hereunder and under any Note:

 

7.1             Limitation on Indebtedness.

 

(a)           The Borrower will not, and will not permit any Restricted
Subsidiary to, Incur any Indebtedness; provided, however, that (x) the Borrower
or any Restricted Subsidiary may Incur Indebtedness if on the date of the
Incurrence of such Indebtedness, after giving effect to the Incurrence thereof,
the Consolidated Coverage Ratio would be equal to or greater than 2.00:1.00 and
(y) the aggregate

 

104

--------------------------------------------------------------------------------



 

principal amount of Indebtedness Incurred pursuant to the preceding clause (x)
by Restricted Subsidiaries that are not Subsidiary Guarantors shall not exceed
$150.0 million at any time outstanding.

 

(b)           Notwithstanding the foregoing paragraph (a), the Borrower and its
Restricted Subsidiaries may Incur the following Indebtedness:

 

(i)            Indebtedness Incurred pursuant to any Credit Facility (including
but not limited to in respect of letters of credit or bankers’ acceptances
issued or created thereunder) and Indebtedness Incurred other than under any
Credit Facility, and (without limiting the foregoing), in each case, any
Refinancing Indebtedness in respect thereof, in a maximum principal amount at
any time outstanding not exceeding in the aggregate the amount equal to (A)
$2,100 million plus (B) (x) the greater of $1,700.0 million and the Borrowing
Base less (y) the aggregate principal amount of Indebtedness Incurred by Special
Purpose Subsidiaries that are Domestic Subsidiaries and then outstanding
pursuant to subsection 7.1(b)(ix), plus (C) in the event of any refinancing of
any such Indebtedness, the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with such
refinancing;

 

(ii)           Indebtedness (A) of any Restricted Subsidiary to the Borrower or
(B) of the Borrower or any Restricted Subsidiary to any Restricted Subsidiary;
provided that (x) any such Indebtedness owed to any Restricted Subsidiary that
is not a Subsidiary Guarantor shall be expressly subordinated in right of
payment to all obligations of the obligor with respect to the Term Loans and all
Subsidiary Guarantees and provided further that (y) any subsequent issuance or
transfer of any Capital Stock of such Restricted Subsidiary to which such
Indebtedness is owed, or other event, that results in such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of such
Indebtedness (except to the Borrower or a Restricted Subsidiary) will be deemed,
in each case, an Incurrence of such Indebtedness by the issuer thereof not
permitted by this subsection 7.1(b)(ii);

 

(iii)          Indebtedness represented by the Senior Second Priority Notes, and
the Senior Unsecured Notes issued on the Closing Date (or issued in respect
thereof or in exchange therefor), any Indebtedness (other than the Indebtedness
described in clause (i) or (ii) above) outstanding on the Closing Date, any
Indebtedness represented by Senior Unsecured Notes issued in connection with the
payment of PIK Interest (as defined in the Senior Unsecured Notes Indenture),
and Indebtedness represented by the 5.375% Senior Unsecured Notes and any
Refinancing Indebtedness Incurred in respect of any Indebtedness described in
this subsection 7.1(b)(iii) or subsection 7.1(a);

 

(iv)          Purchase Money Obligations and Capitalized Lease Obligations, and
any Refinancing Indebtedness with respect thereto; provided that the aggregate
principal amount of such Purchase Money Obligations Incurred to finance the
acquisition of Capital Stock of any Person at any time outstanding pursuant to
this clause shall not exceed an amount equal to the greater of $150.0 million
and 3.0% of Consolidated Tangible Assets;

 

(v)           Indebtedness (A) supported by a letter of credit issued pursuant
to any Credit Facility in a principal amount not exceeding the face amount of
such letter of credit or (B) consisting of accommodation guarantees for the
benefit of trade creditors of the Borrower or any of its Restricted
Subsidiaries;

 

(vi)          (A) (i) Guarantees by the Borrower or any Restricted Subsidiary of
Indebtedness or any other obligation or liability of the Borrower or any
Restricted Subsidiary (other than any Indebtedness Incurred by the Borrower or
such Restricted Subsidiary, as the case may be, in

 

105

--------------------------------------------------------------------------------



 

violation of this subsection 7.1), or (B) without limiting subsection 7.2,
Indebtedness of the Borrower or any Restricted Subsidiary arising by reason of
any Lien granted by or applicable to such Person securing Indebtedness of the
Borrower or any Restricted Subsidiary (other than any Indebtedness Incurred by
the Borrower or such Restricted Subsidiary, as the case may be, in violation of
this subsection 7.1);

 

(vii)         Indebtedness of the Borrower or any Restricted Subsidiary (A)
arising from the honoring of a check, draft or similar instrument drawn against
insufficient funds, provided that such Indebtedness is extinguished within five
Business Days of its Incurrence, or (B) consisting of guarantees, indemnities,
obligations in respect of earnouts or other purchase price adjustments, or
similar obligations, Incurred in connection with the acquisition or disposition
of any business, assets or Person;

 

(viii)        Indebtedness of the Borrower or any Restricted Subsidiary in
respect of (A) letters of credit, bankers’ acceptances or other similar
instruments or obligations issued, or relating to liabilities or obligations
incurred, in the ordinary course of business (including those issued to
governmental entities in connection with self-insurance under applicable
workers’ compensation statutes), or (B) completion guarantees, surety, judgment,
appeal or performance bonds, or other similar bonds, instruments or obligations,
provided, or relating to liabilities or obligations incurred, in the ordinary
course of business, or (C) Hedging Obligations entered into for bona fide
hedging purposes, or (D) Management Guarantees or Management Indebtedness, or
(E) the financing of insurance premiums in the ordinary course of business, or
(F) take-or-pay obligations under supply arrangements incurred in the ordinary
course of business, or (G) netting, overdraft protection and other arrangements
arising under standard business terms of any bank at which the Borrower or any
Restricted Subsidiary maintains an overdraft, cash pooling or other similar
facility or arrangement, or (H) Junior Capital in an amount not to exceed $100.0
million in the aggregate at any time outstanding or (I) Bank Products
Obligations;

 

(ix)          Indebtedness (A) of a Special Purpose Subsidiary secured by a Lien
on all or part of the assets disposed of in, or otherwise Incurred in connection
with, a Financing Disposition or (B) otherwise Incurred in connection with a
Special Purpose Financing; provided that (1) such Indebtedness is not recourse
to the Borrower or any Restricted Subsidiary that is not a Special Purpose
Subsidiary (other than with respect to Special Purpose Financing Undertakings);
(2) in the event such Indebtedness shall become recourse to the Borrower or any
Restricted Subsidiary that is not a Special Purpose Subsidiary (other than with
respect to Special Purpose Financing Undertakings), such Indebtedness will be
deemed to be, and must be classified by the Borrower as, Incurred at such time
(or at the time initially Incurred) under one or more of the other provisions of
this subsection 7.1 for so long as such Indebtedness shall be so recourse; and
(3) in the event that at any time thereafter such Indebtedness shall comply with
the provisions of the preceding subclause (1), the Borrower may classify such
Indebtedness in whole or in part as Incurred under this subsection 7.1(b)(ix);

 

(x)           Contribution Indebtedness and any Refinancing Indebtedness with
respect thereto;

 

(xi)          Indebtedness of (A) the Borrower or any Restricted Subsidiary
Incurred to finance or refinance, or otherwise Incurred in connection with, any
acquisition of any assets (including Capital Stock), business or Person, or any
merger or consolidation of any Person with or into the Borrower or any
Restricted Subsidiary, or (B) any Person that is acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary (including
Indebtedness thereof Incurred in connection with any such acquisition, merger or
consolidation); provided that on the date of such acquisition, merger or
consolidation, after giving effect thereto, either (1) the

 

106

--------------------------------------------------------------------------------



 

Borrower could Incur at least $1.00 of additional Indebtedness pursuant to
subsection 7.1(a) or (2) the Consolidated Coverage Ratio of the Borrower would
equal or exceed the Consolidated Coverage Ratio of the Borrower immediately
prior to giving effect thereto; and any Refinancing Indebtedness with respect to
any such Indebtedness;

 

(xii)         Indebtedness of the Borrower or any Restricted Subsidiary Incurred
as consideration in connection with, or otherwise to finance, any acquisition of
assets (including Capital Stock), business or Person, or any merger or
consolidation of any Person with or into the Borrower or any Restricted
Subsidiary and any Refinancing Indebtedness with respect thereto, in an
aggregate principal amount at any time outstanding not exceeding $100.0 million;

 

(xiii)        Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount at any time outstanding not exceeding an amount equal
to the greater of $150.0 million and 3.5% of Consolidated Tangible Assets; and

 

(xiv)        (i) Indebtedness of the Borrower or any Restricted Subsidiary (a)
pursuant to this Agreement and the other Loan Documents, (b) pursuant to the ABL
Facility or (c) constituting Additional Permitted Obligations, provided that the
aggregate principal amount for all such Indebtedness Incurred in reliance on
this clause (i) of this subsection 7.1(b)(xiv) on the date of the incurrence of
any such Indebtedness shall not exceed an amount if, after giving effect to the
Incurrence of such amount (assuming such amount had Senior Lien Priority or Pari
Passu Priority and, in the case of amounts under a revolving commitment,
including the unused portion of such revolving commitments in which case such
committed amount may thereafter be borrowed and reborrowed, in whole or in part,
from time to time, without further compliance with this subsection 7.1(b)(xiv)),
the Consolidated Secured First Lien Leverage Ratio would exceed 3.25 to 1.00 (as
set forth in an officer’s certificate of a Responsible Officer delivered to the
Administrative Agent at the time of such Incurrence, together with calculations
demonstrating compliance with such ratio), (ii) Indebtedness in respect of
Permitted Debt Exchange Notes Incurred pursuant to a Permitted Debt Exchange in
accordance with subsection 2.6 and (iii) Refinancing Indebtedness in respect of
the Indebtedness described in this clause (xiv).

 

(c)           For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this subsection 7.1, (i) any other obligation of the obligor on
such Indebtedness (or of any other Person who could have Incurred such
Indebtedness under this subsection 7.1) arising under any Guarantee, Lien or
letter of credit, bankers’ acceptance or other similar instrument or obligation
supporting such Indebtedness shall be disregarded to the extent that such
Guarantee, Lien or letter of credit, bankers’ acceptance or other similar
instrument or obligation secures the principal amount of such Indebtedness; (ii)
in the event that Indebtedness meets the criteria of more than one of the types
of Indebtedness described in subsection 7.1(b), the Borrower, in its sole
discretion, shall classify such item of Indebtedness and may include the amount
and type of such Indebtedness in one or more of such clauses (including in part
under one such clause and in part under another such clause); provided that any
Indebtedness Incurred pursuant to clause (b)(iv) of this subsection 7.1 as
limited by the proviso thereto, or clause (b)(xiii) of this subsection 7.1,
shall, at the Borrower’s election, cease to be deemed Incurred or outstanding
for purposes of such clause but shall be deemed Incurred for the purposes of
subsection 7.1(a) from and after the first date on which such Restricted
Subsidiary could have Incurred such Indebtedness under subsection 7.1(a) without
reliance on such clause; (iii) the amount of Indebtedness issued at a price that
is less than the principal amount thereof shall be equal to the amount of the
liability in respect thereof determined in accordance with GAAP; and (iv) the
principal amount of Indebtedness outstanding under any clause of subsection
7.1(b) shall be determined after giving effect to the application of proceeds of
any such Indebtedness to refinance any such other Indebtedness.  Any
Indebtedness Incurred by the Borrower on the Closing Date under any Term Loan
Facility, the Senior First Priority Notes or the ABL Facility shall be
classified as Incurred under subsection 7.1(b)(i).

 

107

--------------------------------------------------------------------------------



 

(d)           For purposes of determining compliance with any Dollar-denominated
restriction on the Incurrence of Indebtedness denominated in a foreign currency,
the Dollar-equivalent principal amount of such Indebtedness Incurred pursuant
thereto shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was Incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness,
provided that (x) the Dollar-equivalent principal amount of any such
Indebtedness outstanding on the Closing Date shall be calculated based on the
relevant currency exchange rate in effect on the Closing Date, (y) if such
Indebtedness is Incurred to refinance other Indebtedness denominated in a
foreign currency (or in a different currency from such Indebtedness so being
Incurred), and such refinancing would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such Dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed (i) the outstanding or committed
principal amount (whichever is higher) of such Indebtedness being refinanced
plus (ii) the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses incurred in connection with such refinancing and (z)
the Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency and Incurred pursuant to a Senior Credit Facility shall be calculated
based on the relevant currency exchange rate in effect on, at the Borrower’s
option, (i) the Closing Date, (ii) any date on which any of the respective
commitments under such Senior Credit Facility shall be reallocated between or
among facilities or subfacilities hereunder or thereunder, or on which such rate
is otherwise calculated for any purpose thereunder or (iii) the date of such
Incurrence.  The principal amount of any Indebtedness Incurred to refinance
other Indebtedness, if Incurred in a different currency from the Indebtedness
being refinanced, shall be calculated based on the currency exchange rate
applicable to the currencies in which such respective Indebtedness is
denominated that is in effect on the date of such refinancing.

 

7.2             Limitation on Liens.  The Borrower shall not, and shall not
permit any Restricted Subsidiary to, directly or indirectly, create or permit to
exist any Lien on any of its property or assets, whether now owned or hereafter
acquired, securing any Indebtedness, except for the following Liens:

 

(a)           Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a material adverse effect on the Borrower and its Restricted
Subsidiaries or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower or a Subsidiary thereof, as the case may be, in accordance
with GAAP;

 

(b)           carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations that are not overdue for a period of more than 60 days or
that are bonded or that are being contested in good faith and by appropriate
proceedings;

 

(c)           pledges, deposits or Liens in connection with workers’
compensation, unemployment insurance and other social security and other similar
legislation or other insurance-related obligations (including pledges or
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements);

 

(d)           pledges, deposits or Liens to secure the performance of bids,
tenders, trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;

 

108

--------------------------------------------------------------------------------



 

(e)           easements (including reciprocal easement agreements),
rights-of-way, building, zoning and similar restrictions, utility agreements,
covenants, reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, which do not in the aggregate materially interfere with the ordinary
conduct of the business of the Borrower and its Restricted Subsidiaries, taken
as a whole;

 

(f)            Liens existing on, or provided for under written arrangements
existing on, the Closing Date, which Liens or arrangements are set forth on
Schedule 7.2, or (in the case of any such Liens securing Indebtedness of the
Borrower or any of its Subsidiaries existing or arising under written
arrangements existing on the Closing Date) securing any Refinancing Indebtedness
in respect of such Indebtedness so long as the Lien securing such Refinancing
Indebtedness is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or under such written arrangements could secure) the
original Indebtedness;

 

(g)           (i) mortgages, liens, security interests, restrictions,
encumbrances or any other matters of record that have been placed by any
developer, landlord or other third party on property over which the Borrower or
any Restricted Subsidiary has easement rights or on any leased property and
subordination or similar agreements relating thereto and (ii) any condemnation
or eminent domain proceedings affecting any real property;

 

(h)           Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Hedging Obligations, Bank Products
Obligations, Purchase Money Obligations or Capitalized Lease Obligations
Incurred in compliance with subsection 7.1;

 

(i)            Liens arising out of judgments, decrees, orders or awards in
respect of which the Borrower or any Restricted Subsidiary shall in good faith
be prosecuting an appeal or proceedings for review, which appeal or proceedings
shall not have been finally terminated or if the period within which such appeal
or proceedings may be initiated shall not have expired;

 

(j)            leases, subleases, licenses or sublicenses to or from third
parties;

 

(k)           Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of (1) Indebtedness Incurred in
compliance with subsections 7.1(b)(i), (iv), (v), (vii), (viii) (other than
Junior Capital), (ix) or (xiv), or subsection 7.1(b)(iii) (other than the Senior
Unsecured Notes, the Senior Subordinated Notes or Refinancing Indebtedness
Incurred in respect of Indebtedness under Senior Unsecured Notes, Senior
Subordinated Notes or described in subsection 7.1(a)), (2) (A) Acquisition
Indebtedness Incurred in compliance with subsection 7.1(b)(x) or (xi), provided
that (x) such Liens are limited to all or part of the same property or assets,
including Capital Stock (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof, or replacements of any thereof) acquired, or
of any Person acquired or merged or consolidated with or into the Borrower or
any Restricted Subsidiary, in any transaction to which such Acquisition
Indebtedness relates or (y) on the date of the Incurrence of such Indebtedness
after giving effect to such Incurrence, the Consolidated Secured First Lien
Leverage Ratio would equal or be less than the Consolidated Secured First Lien
Leverage Ratio immediately prior to giving effect thereto or (B) any Refinancing
Indebtedness Incurred in respect thereof, (3) Indebtedness of any Restricted
Subsidiary that is not a Subsidiary Guarantor (limited, in the case of this
clause (3), to Liens on any of the property and assets of any Restricted
Subsidiary that is not a Subsidiary Guarantor), (4) Indebtedness or other
obligations of any Special Purpose Entity, or (5) obligations in respect of
Management Advances or Management Guarantees; in each case including Liens
securing any Guarantee of any thereof;

 

109

--------------------------------------------------------------------------------



 

(l)            Liens existing on property or assets of a Person at the time such
Person becomes a Subsidiary of the Borrower (or at the time the Borrower or a
Restricted Subsidiary acquires such property or assets, including any
acquisition by means of a merger or consolidation with or into the Borrower or
any Restricted Subsidiary); provided, however, that such Liens are not created
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary (or such acquisition of such property or assets), and that such Liens
are limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which such Liens arose, could
secure) the obligations to which such Liens relate; provided further, that for
purposes of this clause (l), if a Person other than the Borrower is the
Successor Company with respect thereto, any Subsidiary thereof shall be deemed
to become a Subsidiary of the Borrower, and any property or assets of such
Person or any such Subsidiary shall be deemed acquired by the Borrower or a
Restricted Subsidiary, as the case may be, when such Person becomes such
Successor Company;

 

(m)          Liens on Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary that secure Indebtedness or other obligations of such
Unrestricted Subsidiary;

 

(n)           any encumbrance or restriction (including, but not limited to,
pursuant to put and call agreements or buy/sell arrangements) with respect to
Capital Stock of any joint venture or similar arrangement pursuant to any joint
venture or similar agreement;

 

(o)           Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Refinancing Indebtedness Incurred
in respect of any Indebtedness secured by, or securing any refinancing,
refunding, extension, renewal or replacement (in whole or in part) of any other
obligation secured by, any other Permitted Liens, provided that any such new
Lien is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which the
original Lien arose, could secure) the obligations to which such Liens relate;

 

(p)           Liens (1) arising by operation of law (or by agreement to the same
effect) in the ordinary course of business, (2) on property or assets under
construction (and related rights) in favor of a contractor or developer or
arising from progress or partial payments by a third party relating to such
property or assets, (3) on receivables (including related rights), (4) on cash
set aside at the time of the Incurrence of any Indebtedness or government
securities purchased with such cash, in either case to the extent that such cash
or government securities pre-fund the payment of interest on such Indebtedness
and are held in an escrow account or similar arrangement to be applied for such
purpose, (5) securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities
(including in connection with purchase orders and other agreements with
customers), (6) in favor of the Borrower or any Subsidiary (other than Liens on
property or assets of the Borrower or any Subsidiary Guarantor in favor of any
Subsidiary that is not a Subsidiary Guarantor), (7) arising out of conditional
sale, title retention, consignment or similar arrangements for the sale of goods
entered into in the ordinary course of business, (8) on inventory or other goods
and proceeds securing obligations in respect of bankers’ acceptances issued or
created to facilitate the purchase, shipment or storage of such inventory or
other goods, (9) relating to pooled deposit or sweep accounts to permit
satisfaction of overdraft, cash pooling or similar obligations incurred in the
ordinary course of business, (10) attaching to commodity trading or other
brokerage accounts incurred in the ordinary course of business, (11) arising in
connection with repurchase agreements permitted under subsection 7.1, on assets
that are the subject of such repurchase agreements or (12) in favor of any
Special Purpose Entity in connection with any Financing Disposition;

 

110

--------------------------------------------------------------------------------



 

(q)           other Liens securing obligations incurred in the ordinary course
of business, which obligations do not exceed $75.0 million at any time
outstanding;

 

(r)            Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Indebtedness Incurred in
compliance with subsection 7.1, provided that on the date of the Incurrence of
such Indebtedness after giving effect to such Incurrence (or on the date of the
initial borrowing of such Indebtedness after giving pro forma effect to the
Incurrence of the entire committed amount of such Indebtedness in which case
such committed amount may thereafter be borrowed and reborrowed, in whole or in
part, from time to time, without further compliance with this subsection
7.2(r)), the Consolidated Secured First Lien Leverage Ratio shall not exceed
3.25:1.00; and

 

(s)            Liens on the Collateral, if such Liens expressly have Junior Lien
Priority on such Collateral in relation to the Loans and the Subsidiary
Guarantees, as applicable.

 

For purposes of determining compliance with this subsection 7.2, (x) a Lien need
not be incurred solely by reference to one category of Permitted Liens described
above but may be incurred under any combination of such categories (including in
part under one such category and in part under any other such category) and (y)
in the event that a Lien (or any portion thereof) meets the criteria of one or
more of such categories of Permitted Liens, the Borrower shall, in its sole
discretion, classify or reclassify such Lien (or any portion thereof) in any
manner that complies with this subsection 7.2.

 

7.3             Limitation on Fundamental Changes.

 

(a)           The Borrower will not consolidate with or merge with or into, or
convey, transfer or lease all or substantially all its assets to, any Person,
unless:

 

(i)            the resulting, surviving or transferee Person (the “Successor
Company”) will be a Person organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia and the
Successor Company (if not the Borrower) will expressly assume all the
obligations of the Borrower under this Agreement and the Loan Documents to which
it is a party by executing and delivering to the Administrative Agent a joinder
or one or more other documents or instruments in form reasonably satisfactory to
the Administrative Agent;

 

(ii)           immediately after giving effect to such transaction (and treating
any Indebtedness that becomes an obligation of the Successor Company or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Company or such Restricted Subsidiary at the time of such
transaction), no Default will have occurred and be continuing;

 

(iii)          immediately after giving effect to such transaction, either (A)
the Borrower (or, if applicable, the Successor Company with respect thereto)
could Incur at least $1.00 of additional Indebtedness pursuant to subsection
7.1(a), or (B) the Consolidated Coverage Ratio of the Borrower (or, if
applicable, the Successor Company with respect thereto) would equal or exceed
the Consolidated Coverage Ratio of the Borrower immediately prior to giving
effect to such transaction;

 

(iv)          each Subsidiary Guarantor (other than (x) any Subsidiary Guarantor
that will be released from its obligations under its Subsidiary Guarantee in
connection with such transaction and (y) any party to any such consolidation or
merger) shall have delivered a joinder or other document or instrument in form
reasonably satisfactory to the Administrative Agent, confirming its

 

111

--------------------------------------------------------------------------------



 

Subsidiary Guarantee (other than any Subsidiary Guarantee that will be
discharged or terminated in connection with such transaction);

 

(v)           to the extent required to be Collateral pursuant to the terms of
the Security Documents and this Agreement, the Collateral owned by the Successor
Company will (a) continue to constitute Collateral under the Security Documents
and (b) be subject to a Lien in favor of the Collateral Agent; and

 

(vi)          the Borrower will have delivered to the Administrative Agent a
certificate signed by a Responsible Officer and a legal opinion each to the
effect that such consolidation, merger or transfer complies with the provisions
described in this paragraph, provided that (x) in giving such opinion such
counsel may rely on such certificate of such Responsible Officer as to
compliance with the foregoing clauses (ii) and (iii) of this subsection 7.3(a)
and as to any matters of fact, and (y) no such legal opinion will be required
for a consolidation, merger or transfer described in clause (d) of this
subsection 7.3.

 

(b)           Any Indebtedness that becomes an obligation of the Successor
Company or any Restricted Subsidiary (or that is deemed to be Incurred by any
Restricted Subsidiary that becomes a Restricted Subsidiary) as a result of any
such transaction undertaken in compliance with this subsection 7.3, and any
Refinancing Indebtedness with respect thereto, shall be deemed to have been
Incurred in compliance with subsection 7.1.

 

(c)           The Successor Company will succeed to, and be substituted for, and
may exercise every right and power of, the Borrower under the Loan Documents,
and thereafter the predecessor Borrower shall be relieved of all obligations and
covenants under this Agreement, except that the predecessor Borrower in the case
of a lease of all or substantially all its assets will not be released from the
obligation to pay the principal of and interest on the Loans.

 

(d)           Clauses (ii) and (iii) of subsection 7.3(a) will not apply to any
transaction in which the Borrower consolidates or merges with or into or
transfers all or substantially all its properties and assets to (x) an Affiliate
incorporated or organized for the purpose of reincorporating or reorganizing the
Borrower in another jurisdiction or changing its legal structure to a
corporation or other entity or (y) a Restricted Subsidiary so long as all assets
of the Borrower and its Restricted Subsidiaries immediately prior to such
transaction (other than Capital Stock of such Restricted Subsidiary) are owned
by such Restricted Subsidiary and its Restricted Subsidiaries immediately after
the consummation thereof.  Subsection 7.3(a) will not apply to (1) any
transaction in which any Restricted Subsidiary consolidates with, merges into or
transfers all or part of its assets to the Borrower or (2) the Transactions.

 

7.4             Limitation on Asset Dispositions; Proceeds from Asset
Dispositions and Recovery Events.

 

(a)           The Borrower will not, and will not permit any Restricted
Subsidiary to, make any Asset Disposition unless:

 

(i)            the Borrower or such Restricted Subsidiary receives consideration
(including by way of relief from, or by any other Person assuming responsibility
for, any liabilities, contingent or otherwise) at the time of such Asset
Disposition at least equal to the fair market value of the shares and assets
subject to such Asset Disposition, as such fair market value shall be determined
in good faith by the Borrower, which determination shall be conclusive
(including as to the value of all non-cash consideration);

 

112

--------------------------------------------------------------------------------



 

(ii)           in the case of any Asset Disposition (or series of related Asset
Dispositions) having a fair market value of $25.0 million or more, at least
75.0% of the consideration therefor (excluding, in the case of an Asset
Disposition (or series of related Asset Dispositions), any consideration by way
of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise, that are not Indebtedness) received by the
Borrower or such Restricted Subsidiary is in the form of cash; and

 

(iii)          to the extent required by subsection 7.4(b), an amount equal to
100.0% of the Net Available Cash from such Asset Disposition  (other than the
Net Available Cash from the Power Solutions Asset Sale) is applied by the
Borrower (or any Restricted Subsidiary, as the case may be) as provided in such
subsection.

 

(b)           In the event that on or after the Closing Date, (x) the Borrower
or any Restricted Subsidiary shall make an Asset Disposition (other than the
Power Solutions Asset Sale) or (y) a Recovery Event shall occur, an amount equal
to 100.0% of the Net Available Cash from such Asset Disposition or Recovery
Event shall be applied by the Borrower (or any Restricted Subsidiary, as the
case may be) as follows:

 

(A)          To the extent that such Net Available Cash is in respect of a
Recovery Event or from an Asset Disposition of Collateral, an amount equal to
100.0% of the Net Available Cash from such Recovery Event or such Asset
Disposition shall be applied by the Borrower (or any Restricted Subsidiary, as
the case may be):

 

(i)            first, either (x) to the extent that such Net Available Cash is
from an Asset Disposition of, or Recovery Event with respect to, any ABL
Priority Collateral, and to the extent that the Borrower or such Restricted
Subsidiary elects (or is required by the terms of any Indebtedness under the ABL
Facility or any other Indebtedness constituting ABL Obligations), to prepay,
repay or purchase any such Indebtedness or (in the case of letters of credit,
bankers’ acceptances or other similar instruments) cash collateralize any such
Indebtedness within 450 days after the later of the date of such Asset
Disposition or Recovery Event and the date of receipt of such Net Available
Cash, or (y) to the extent that the Borrower or such Restricted Subsidiary
elects, to invest in Additional Assets (including by means of an investment in
Additional Assets by a Restricted Subsidiary with an amount equal to Net
Available Cash received by the Borrower or another Restricted Subsidiary) within
450 days from the later of the date of such Asset Disposition or Recovery Event
and the date of receipt of such Net Available Cash, or, if such investment in
Additional Assets is a project authorized by the Board of Directors that will
take longer than such 450 days to complete, the period of time necessary to
complete such project;

 

(ii)           second, to the extent of the balance of such Net Available Cash
after application in accordance with clause (i) above to prepay the Term Loans
in accordance with subsection 3.4(c) (subject to subsections 3.4(d) and 3.4(e)
thereof) and (to the extent the Borrower or such Restricted Subsidiary elects,
or is required by the terms thereof) to purchase, redeem or repay any Senior
First Priority Notes, any Additional Obligations of the Borrower or a Restricted
Subsidiary having Pari Passu Lien Priority, or any other Indebtedness having
Pari Passu Lien Priority, pursuant to the agreements governing such other
Indebtedness; and

 

(iii)          third, to the extent of the balance of such Net Available Cash
after application in accordance with clauses (i) and (ii) above (including an
amount equal to the amount of any prepayment otherwise contemplated by clause
(ii) above in connection with such Asset Disposition or Recovery Event that is
declined by any Lender), to fund any general corporate purposes (including but
not limited to the repurchase, repayment or other acquisition or retirement of
any

 

113

--------------------------------------------------------------------------------



 

Senior Second Lien Priority Notes, Senior Unsecured Indebtedness, Senior
Subordinated Notes or Subordinated Obligations),

 

provided, however, that in connection with any prepayment, repayment or purchase
of Indebtedness pursuant to clause (ii) above, the Borrower or such Restricted
Subsidiary will retire such Indebtedness and will cause the related loan
commitment (if any) to be permanently reduced in an amount equal to the
principal amount so prepaid, repaid or purchased.

 

Notwithstanding the foregoing provisions of this subsection 7.4(b)(A), the
Borrower and its Restricted Subsidiaries shall not be required to apply any Net
Available Cash or equivalent amount in accordance with this subsection 7.4(b)(A)
(x) except to the extent that the aggregate Net Available Cash from all Asset
Dispositions and Recovery Events subject to this subsection 7.4(b)(A) or
equivalent amount that is not applied in accordance with this subsection
7.4(b)(A) exceeds $75.0 million and (y) in the case of any Asset Disposition by,
or Recovery Event relating to any asset of, the Borrower or any Restricted
Subsidiary that is not a Subsidiary Guarantor, to the extent that (i) any Net
Available Cash from such Asset Disposition or Recovery Event is subject to any
restriction on the transfer of all or any portion thereof directly or indirectly
to the Borrower, including by reason of applicable law or agreement (other than
any agreement entered into primarily for the purpose of imposing such a
restriction) or (ii) in the good faith determination of the Borrower (which
determination shall be conclusive) the transfer of all or any portion of any Net
Available Cash from such Asset Disposition directly or indirectly to the
Borrower could reasonably be expected to give rise to or result in (A) any
violation of applicable law, (B) any liability (criminal, civil, administrative
or other) for any of the officers, directors or shareholders of the Borrower,
any Restricted Subsidiary or any Parent, (C) any violation of the provisions of
any joint venture or other material agreement governing or binding upon the
Borrower or any Restricted Subsidiary, (D) any material risk of any such
violation or liability referred to in any of the preceding clauses (A), (B) and
(C), (E) any material adverse tax consequence for the Borrower or any Restricted
Subsidiary, or (F) any cost, expense, liability or obligation (including any
Tax) other than routine and immaterial out-of-pocket expenses.

 

(B)  To the extent that such Net Available Cash is in respect of an Asset
Disposition of any assets not constituting Collateral (“Other Assets”), an
amount equal to 100.0% of the Net Available Cash from such Asset Disposition
shall be applied by the Borrower (or any Restricted Subsidiary, as the case may
be):

 

(i)            first, either (x) to the extent that the Borrower elects (or is
required by the terms of any Credit Facility Indebtedness, any Senior
Indebtedness of the Borrower or any Subsidiary Guarantor or any Indebtedness of
a Restricted Subsidiary that is not a Subsidiary Guarantor), to prepay, repay or
purchase any such Indebtedness or (in the case of letters of credit, bankers’
acceptances or other similar instruments) cash collateralize any such
Indebtedness (in each case other than Indebtedness owed to the Borrower or a
Restricted Subsidiary) within 450 days after the later of the date of such Asset
Disposition and the date of receipt of such Net Available Cash, or (y) to the
extent that the Borrower or such Restricted Subsidiary elects, to invest in
Additional Assets (including by means of an investment in Additional Assets by a
Restricted Subsidiary with an amount equal to Net Available Cash received by the
Borrower or another Restricted Subsidiary) within 450 days from the later of the
date of such Asset Disposition and the date of receipt of such Net Available
Cash, or, if such investment in Additional Assets is a project authorized by the
Board of Directors that will take longer than such 450 days to complete, the
period of time necessary to complete such project;

 

(ii)           second, to the extent of the balance of such Net Available Cash
after application in accordance with clause (A) above, to prepay the Term Loans
in accordance with subsection 3.4(c) (subject to subsections 3.4(d) and 3.4(e)
thereof) and (to the extent the Borrower or such Restricted Subsidiary elects,
or is required by the terms thereof) to purchase, redeem or repay any Senior
First

 

114

--------------------------------------------------------------------------------



 

Lien Priority Notes, any Additional Obligations of the Borrower or a Restricted
Subsidiary having Pari Passu Lien Priority, or any other Indebtedness having
Pari Passu Lien Priority, pursuant to the agreements governing such other
Indebtedness; and

 

(iii)          third, to the extent of the balance of such Net Available Cash
after application in accordance with clauses (i) and (ii) above (including an
amount equal to the amount of any prepayment otherwise contemplated by clause
(ii) above in connection with such Asset Disposition that is declined by any
Lender), to fund any general corporate purposes (including but not limited to
the repurchase, repayment or other acquisition or retirement of any Senior
Second Lien Priority Notes, Senior Unsecured Indebtedness, Senior Subordinated
Notes or Subordinated Obligations);

 

provided, however, that in connection with any prepayment, repayment or purchase
of Indebtedness pursuant to clause (ii) above, the Borrower or such Restricted
Subsidiary will retire such Indebtedness and will cause the related loan
commitment (if any) to be permanently reduced in an amount equal to the
principal amount so prepaid, repaid or purchased.

 

Notwithstanding the foregoing provisions of this subsection 7.4(b)(B), the
Borrower and its Restricted Subsidiaries shall not be required to apply any Net
Available Cash or equivalent amount in accordance with this subsection 7.4(b)(B)
(x) except to the extent that the aggregate Net Available Cash from all Asset
Dispositions subject to this subsection 7.4(b)(B) or equivalent amount that is
not applied in accordance with this subsection 7.4(b)(B) exceeds $75.0 million
and (y) in the case of any Asset Disposition by the Borrower or any Restricted
Subsidiary that is not a Subsidiary Guarantor, to the extent that (i) any Net
Available Cash from such Asset Disposition is subject to any restriction on the
transfer of all or any portion thereof directly or indirectly to the Borrower,
including by reason of applicable law or agreement (other than any agreement
entered into primarily for the purpose of imposing such a restriction) or (ii)
in the good faith determination of the Borrower (which determination shall be
conclusive) the transfer of all or any portion of any Net Available Cash from
such Asset Disposition directly or indirectly to the Borrower could reasonably
be expected to give rise to or result in (A) any violation of applicable law,
(B) any liability (criminal, civil, administrative or other) for any of the
officers, directors or shareholders of the Borrower, any Restricted Subsidiary
or any Parent, (C) any violation of the provisions of any joint venture or other
material agreement governing or binding upon the Borrower or any Restricted
Subsidiary, (D) any material risk of any such violation or liability referred to
in any of the preceding clauses (A), (B) and (C), (E) any material adverse tax
consequence for the Borrower or any Restricted Subsidiary, or (F) any cost,
expense, liability or obligation (including any Tax) other than routine and
immaterial out-of-pocket expenses.

 

(c)           For the purposes of subsection 7.4(a)(ii), the following are
deemed to be cash:  (1) Temporary Cash Investments and Cash Equivalents, (2) the
assumption of Indebtedness of the Borrower (other than Disqualified Stock of the
Borrower) or any Restricted Subsidiary and the release of the Borrower or such
Restricted Subsidiary from all liability on payment of the principal amount of
such Indebtedness in connection with such Asset Disposition, (3) Indebtedness of
any Restricted Subsidiary that is no longer a Restricted Subsidiary as a result
of such Asset Disposition, to the extent that the Borrower and each other
Restricted Subsidiary are released from any Guarantee of payment of the
principal amount of such Indebtedness in connection with such Asset Disposition,
(4) securities received by the Borrower or any Restricted Subsidiary from the
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash within 180 days, (5) consideration consisting of Indebtedness of the
Borrower or any Restricted Subsidiary, (6) Additional Assets and (7) any
Designated Noncash Consideration received by the Borrower or any of its
Restricted Subsidiaries in an Asset Disposition having an aggregate Fair Market
Value, taken together with all other Designated Noncash Consideration received
pursuant to this clause, not to exceed an aggregate amount at any time
outstanding equal to the greater of $125.0 million and 2.5% of Consolidated
Tangible Assets (with the Fair Market Value of each item of Designated Noncash

 

115

--------------------------------------------------------------------------------



 

Consideration being measured at the time received and without giving effect to
subsequent changes in value).

 

(d)           For the purposes of subsection 7.4(b)(A) and (B), (i) in the event
of any Asset Disposition of Capital Stock of a Person that has any right, title
or interest to or in assets constituting both Collateral and Other Assets, such
Asset Disposition shall instead be deemed to be an Asset Disposition of such
assets, and the Borrower shall allocate the Net Available Cash from such Asset
Disposition between the Collateral and the Other Assets in proportion to their
respective fair market values as determined by the Borrower in good faith (which
determination shall be conclusive), (ii) any Asset Disposition of Capital Stock
of any Person that has any right, title or interest to or in assets constituting
only Other Assets will be subject to subsection 7.4(b)(B) and not subsection
7.4(b)(A), and (iii) any Asset Disposition of Capital Stock of any Person that
has any right, title or interest to or in assets constituting only Collateral
will be subject to subsection 7.4(b)(A) and not subsection 7.4(b)(B).

 

7.5             Limitation on Dividends and Other Restricted Payments.

 

(a)           The Borrower shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, (i) declare or pay any dividend or make
any distribution on or in respect of its Capital Stock (including any such
payment in connection with any merger or consolidation to which the Borrower is
a party) except (x) dividends or distributions payable solely in its Capital
Stock (other than Disqualified Stock) and (y) dividends or distributions payable
to the Borrower or any Restricted Subsidiary (and, in the case of any such
Restricted Subsidiary making such dividend or distribution, to other holders of
its Capital Stock on no more than a pro rata basis, measured by value), (ii)
purchase, redeem, retire or otherwise acquire for value any Capital Stock of the
Borrower held by Persons other than the Borrower or a Restricted Subsidiary
(other than any acquisition of Capital Stock deemed to occur upon the exercise
of options if such Capital Stock represents a portion of the exercise price
thereof), (iii) voluntarily purchase, repurchase, redeem, defease or otherwise
voluntarily acquire or retire for value, prior to scheduled maturity, scheduled
repayment or scheduled sinking fund payment, Senior Second Priority Notes,
Senior Unsecured Indebtedness or Subordinated Obligations (other than
Subordinated Obligations owed to a Restricted Subsidiary and other than a
purchase, repurchase, redemption, defeasance or other acquisition or retirement
for value in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
such acquisition or retirement (not made, in the case of any purchase,
repurchase, redemption, defeasance or other acquisition or retirement for value
of Senior Unsecured Indebtedness or Subordinated Obligations, by exchange for,
or out of the proceeds of, the Incurrence of Secured Indebtedness other than up
to $300.0 million of borrowings under the ABL Facility in the aggregate)) or
(iv) make any Investment (other than a Permitted Investment) in any Person (any
such dividend, distribution, purchase, repurchase, redemption, defeasance, other
acquisition or retirement or Investment being herein referred to as a
“Restricted Payment”), if at the time the Borrower or such Restricted Subsidiary
makes such Restricted Payment and after giving effect thereto:

 

(1)           a Default shall have occurred and be continuing (or would result
therefrom);

 

(2)           the Borrower could not Incur at least an additional $1.00 of
Indebtedness pursuant to subsection 7.1(a); or

 

(3)           the aggregate amount of such Restricted Payment and all other
Restricted Payments (the amount so expended, if other than in cash, to be as
determined in good faith by the Board of Directors, whose determination shall be
conclusive and evidenced by a resolution of the Board of Directors) declared or
made subsequent to the Closing Date and then outstanding would exceed, without
duplication, the sum of:

 

116

--------------------------------------------------------------------------------



 

(A)          50.0% of the Consolidated Net Income accrued during the period
(treated as one accounting period) beginning on August 3, 2015, to the end of
the most recent fiscal quarter ending prior to the date of such Restricted
Payment for which consolidated financial statements of the Borrower are
available (or, in case such Consolidated Net Income shall be a negative number,
100.0% of such negative number);

 

(B)          the aggregate Net Cash Proceeds and the fair value (as determined
in good faith by the Borrower) of property or assets received (x) by the
Borrower as capital contributions to the Borrower after the Closing Date or from
the issuance or sale (other than to a Restricted Subsidiary) of its Capital
Stock (other than Disqualified Stock or Designated Preferred Stock) after the
Closing Date (other than Excluded Contributions and Contribution Amounts) or (y)
by the Borrower or any Restricted Subsidiary from the Incurrence by the Borrower
or any Restricted Subsidiary after the Closing Date of Indebtedness that shall
have been converted into or exchanged for Capital Stock of the Borrower (other
than Disqualified Stock or Designated Preferred Stock) or Capital Stock of any
Parent, plus the amount of any cash and the fair value (as determined in good
faith by the Borrower) of any property or assets, received by the Borrower or
any Restricted Subsidiary upon such conversion or exchange;

 

(C)          (i) the aggregate amount of cash and the fair value (as determined
in good faith by the Borrower) of any property or assets received from
dividends, distributions, interest payments, return of capital, repayments of
Investments or other transfers of assets to the Borrower or any Restricted
Subsidiary from any Unrestricted Subsidiary, including dividends or other
distributions related to dividends or other distributions made pursuant to
subsection 7.5(b)(x) below, plus (ii) the aggregate amount resulting from the
redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary (valued
in each case as provided in the definition of “Investment”); and

 

(D)          in the case of any disposition or repayment of any Investment
constituting a Restricted Payment (without duplication of any amount deducted in
calculating the amount of Investments at any time outstanding included in the
amount of Restricted Payments or in the calculation of availability under
subsection 7.5(b) below), an amount equal to the aggregate amount of cash and
the fair value (as determined in good faith by the Borrower) of any property or
assets received by the Borrower or a Restricted Subsidiary with respect to all
such dispositions and repayments.

 

(b)           The provisions of subsection 7.5(a) above do not prohibit any of
the following (each, a “Permitted Payment”):

 

(i)            (x) any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of Capital Stock of the Borrower (“Treasury Capital
Stock”), Senior Second Priority Notes, Senior Unsecured Indebtedness, Senior
Subordinated Notes or Subordinated Obligations made by exchange (including any
such exchange pursuant to the exercise of a conversion right or privilege in
connection with which cash is paid in lieu of the issuance of fractional shares)
for, or out of the proceeds of the issuance or sale of, Capital Stock of the
Borrower (other than Disqualified Stock and other than Capital Stock issued or
sold to a Subsidiary) (“Refunding Capital Stock”) or a capital contribution to
the Borrower, in each case other than Excluded Contributions and Contribution
Amounts; provided that the Net Cash Proceeds from such issuance, sale or capital
contribution shall be excluded in subsequent calculations under subsection
7.5(a)(3)(B) above and (y) if immediately prior to such acquisition or
retirement of such Treasury Capital Stock, dividends thereon were permitted
pursuant to subsection 7.5(b)(xi), dividends on such Refunding Capital

 

117

--------------------------------------------------------------------------------



 

Stock in an aggregate amount per annum not exceeding the aggregate amount per
annum of dividends so permitted on such Treasury Capital Stock;

 

(ii)           any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of any Senior Second Priority Notes, Senior Unsecured
Indebtedness or any Senior Subordinated Notes or other Subordinated Obligations
(u) made by exchange for, or out of the proceeds of the Incurrence of
Indebtedness of the Borrower or Refinancing Indebtedness Incurred in compliance
with subsection 7.1 (provided that (A), except for the 7.505.375% Senior
Unsecured Notes, in the case of any purchase, redemption, repurchase, defeasance
or other acquisition or retirement of Senior Unsecured Indebtedness, Senior
Subordinated Notes or other Subordinated Obligations, if such Indebtedness is
Incurred pursuant to subsection 7.1(b)(i) and has Senior Lien Priority or Pari
Passu Lien Priority, then on the date of such Incurrence after giving effect
thereto, the Consolidated Secured First Lien Leverage Ratio shall not exceed
3.25 to 1.0 (any such Indebtedness, “Secured Indebtedness”), and (B), in the
case of any purchase, redemption, repurchase, defeasance or other acquisition or
retirement of Indebtedness incurred pursuant to subsection 7.1(b)(viii)(H), such
Indebtedness or Refinancing Indebtedness shall be solely comprised of
Subordinated Obligations), (v)  from declined amounts as contemplated by
subsection 3.4(e), (w) following the occurrence of a Change of Control (or other
similar event described therein as a “change of control”), but only if the
Borrower shall be in compliance with 3.4(j), (x) constituting Acquired
Indebtedness, (y) constituting Indebtedness of the Borrower or any Restricted
Subsidiary to a Restricted Subsidiary that is not a Subsidiary Guarantor that
has been subordinated pursuant to subsection 7.1(b)(ii) or (z) from the proceeds
of the Power Solutions Asset Sale and the transactions contemplated thereby;

 

(iii)          any dividend paid or redemption made within 60 days after the
date of declaration thereof or of the giving of notice thereof, as applicable,
if at such date of declaration or notice such dividend or redemption would have
complied with subsection 7.5(a);

 

(iv)          Investments or other Restricted Payments in an aggregate amount
outstanding at any time not to exceed the amount of Excluded Contributions;

 

(v)           loans, advances, dividends or distributions by the Borrower to any
Parent to permit any Parent to repurchase or otherwise acquire its Capital Stock
(including any options, warrants or other rights in respect thereof), or
payments by the Borrower to repurchase or otherwise acquire Capital Stock of any
Parent or the Borrower (including any options, warrants or other rights in
respect thereof), in each case from Management Investors (including any
repurchase or acquisition by reason of the Borrower or any Parent retaining any
Capital Stock, option, warrant or other right in respect of tax withholding
obligations, and any related payment in respect of any such obligation), such
payments, loans, advances, dividends or distributions not to exceed an amount
(net of repayments of any such loans or advances) equal to (x)(1) $50.0 million,
plus (2) $10.0 million multiplied by the number of calendar years that have
commenced since the Closing Date, plus (y) the Net Cash Proceeds received by the
Borrower since the Closing Date from, or as a capital contribution from, the
issuance or sale to Management Investors of Capital Stock (including any
options, warrants or other rights in respect thereof), to the extent such Net
Cash Proceeds are not included in any calculation under subsection
7.5(a)(3)(B)(x) above, plus (z) the cash proceeds of key man life insurance
policies received by the Borrower or any Restricted Subsidiary (or by any Parent
and contributed to the Borrower) since the Closing Date to the extent such cash
proceeds are not included in any calculation under subsection 7.5(a)(3)(A)
above; provided that any cancellation of Indebtedness owing to the Borrower or
any Restricted Subsidiary by any Management Investor in connection with any
repurchase or other acquisition of Capital Stock (including any options,

 

118

--------------------------------------------------------------------------------



 

warrants or other rights in respect thereof) from any Management Investor shall
not constitute a Restricted Payment for purposes of this subsection 7.5 or any
other provision of this Agreement;

 

(vi)          the payment by the Borrower of, or loans, advances, dividends or
distributions by the Borrower to any Parent to pay, dividends on the common
stock or equity of the Borrower or any Parent following a public offering of
such common stock or equity in an amount not to exceed in any fiscal year 6.0%
of the aggregate gross proceeds received by the Borrower (whether directly, or
indirectly through a contribution to common equity capital) in or from such
public offering;

 

(vii)         Restricted Payments (including loans or advances) in an aggregate
amount outstanding at any time not to exceed an amount (net of repayments of any
such loans or advances) equal to the greater of $50.0 million and 1.0% of
Consolidated Tangible Assets;

 

(viii)        loans, advances, dividends or distributions to any Parent or other
payments by the Borrower or any Restricted Subsidiary (A) to satisfy or permit
any Parent to satisfy obligations under the Management Agreements, (B) pursuant
to the Tax Sharing Agreement, or (C) to pay or permit any Parent to pay any
Parent Expenses or any Related Taxes;

 

(ix)          payments by the Borrower, or loans, advances, dividends or
distributions by the Borrower to any Parent to make payments, to holders of
Capital Stock of the Borrower or any Parent in lieu of issuance of fractional
shares of such Capital Stock, not to exceed $5.0 million in the aggregate
outstanding at any time;

 

(x)           dividends or other distributions of, or Investments paid for or
made with, Capital Stock, Indebtedness or other securities of Unrestricted
Subsidiaries;

 

(xi)          (A) dividends on any Designated Preferred Stock of the Borrower
issued after the Closing Date, provided that at the time of such issuance and
after giving effect thereto on a pro forma basis, the Consolidated Coverage
Ratio would be at least 2.00 to 1.00 and, in the case of cash dividends on
Designated Preferred Stock, such dividend shall for purposes of the
determination of such Consolidated Coverage Ratio be deemed to constitute
Consolidated Interest Expense, or (B) any dividend on Refunding Capital Stock
that is Preferred Stock in excess of the amount of dividends thereon permitted
by subsection 7.5(b)(i), provided that at the time of the declaration of such
dividend and after giving effect thereto on a pro forma basis, the Consolidated
Coverage Ratio would be at least 2.00:1.00 and, in the case of cash dividends on
Refunding Capital Stock, such dividend shall for purposes of the determination
of such Consolidated Coverage Ratio be deemed to constitute Consolidated
Interest Expense or (C) loans, advances, dividends or distributions to any
Parent to permit dividends on any Designated Preferred Stock of any Parent
issued after the Closing Date, in an amount (net of repayments of any such loans
or advances) not exceeding the aggregate cash proceeds received by the Borrower
from the issuance or sale of such Designated Preferred Stock of such Parent;

 

(xii)         Investments in Unrestricted Subsidiaries in an aggregate amount
outstanding at any time not exceeding the greater of $75.0 million and 1.50% of
Consolidated Tangible Assets;

 

(xiii)        distributions or payments of Special Purpose Financing Fees;

 

(xiv)        dividends to holders of any class or series of Disqualified Stock,
or of any Preferred Stock of a Restricted Subsidiary, Incurred in accordance
with subsection 7.1;

 

119

--------------------------------------------------------------------------------



 

(xv)         any Restricted Payment pursuant to or in connection with the
Transactions or the 2007 Transactions; and

 

(xvi)        Restricted Payments(including loans or advances) in an aggregate
amount not to exceed (1) $500,000,000 and (2) thereafter, upon full use of such
capacity set forth in clause (1), an additional amount, if any, such that, after
giving pro forma effect to such Restricted Payment, the Borrower’s Consolidated
Total Leverage Ratio does not exceed 3.003.25 to 1.00;

 

provided that (A) in the case of subsections 7.5(b)(i)(y), (iii), (vi), (ix) and
(xi)(B), the net amount of any such Permitted Payment shall be included in
subsequent calculations of the amount of Restricted Payments, (B) in all cases
other than pursuant to clause (A) immediately above the net amount of any such
Permitted Payment shall be excluded in subsequent calculations of the amount of
Restricted Payments and (C) solely with respect to subsections 7.5(b)(vii) and
(xvi), no Default or Event of Default shall have occurred or be continuing at
the time of any such Permitted Payment after giving effect thereto.  The
Borrower, in its sole discretion, may classify any Investment or other
Restricted Payment as being made in part under one of the provisions of this
covenant (or, in the case of any Investment, the clauses of Permitted
Investments) and in part under one or more other such provisions (or, as
applicable, clauses).

 

(c)           Notwithstanding the foregoing provisions of this subsection 7.5
and for so long as any Senior Subordinated Notes remains outstanding, the
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, pay any cash dividend or make any cash distribution on
or in respect of the Borrower’s Capital Stock or purchase for cash or otherwise
acquire for cash any Capital Stock of the Borrower or any Parent, for the
purpose of paying any cash dividend or making any cash distribution to, or
acquiring Capital Stock of the Borrower or any Parent for cash from, the
Investors, or Guarantee any Indebtedness of any Affiliate of the Borrower for
the purpose of paying such dividend, making such distribution or so acquiring
such Capital Stock to or from the Investors, in each case by means of
utilization of the cumulative Restricted Payment credit provided by subsection
7.5(a)(3), or the exceptions provided by subsection 7.5(b)(iii), (vii), (x) or
(xii) or clause (xv) or (xviii) of the definition of “Permitted Investment,”
unless at the time and after giving effect to such payment, (x) the Consolidated
Total Leverage Ratio of the Borrower would have been equal to or less than 6.0
to 1.0 and (y) such payment is otherwise in compliance with this subsection 7.5;
provided that notwithstanding the refinancing in full of the Senior Subordinated
Notes, to the extent that any agreement governing the Indebtedness so
refinancing the Senior Subordinated Notes includes a provision substantially
similar to this provision, the foregoing paragraph (c) (as modified as
appropriate to conform to such provision) shall continue to apply
notwithstanding the refinancing of the Senior Subordinated Notes for so long as
such notes shall remain outstanding.

 

Notwithstanding any other provision of this Agreement,  this Agreement shall not
restrict any redemption or other payment by the Borrower or any Restricted
Subsidiary made as a Mandatory Principal Redemption (as defined in the Senior
Unsecured Notes Indenture) in respect of the Senior Unsecured Notes or any
similar “AHYDO saver” provision of any other agreement or instrument in respect
of Senior Unsecured Indebtedness, and the Borrower’s determination in good faith
of any Mandatory Principal Redemption Amount (as so defined) or the amount of
any such similar “AHYDO saver” payment shall be conclusive and binding for all
purposes under this Agreement.

 

7.6             Limitation on Transactions with Affiliates.

 

(a)           The Borrower will not, and will not permit any Restricted
Subsidiary to, directly or indirectly, enter into or conduct any transaction or
series of related transactions (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate of the
Borrower (an “Affiliate Transaction”) involving aggregate consideration in
excess of $10.0 million unless (i) the

 

120

--------------------------------------------------------------------------------



 

terms of such Affiliate Transaction are not materially less favorable to the
Borrower or such Restricted Subsidiary, as the case may be, than those that
could be obtained at the time in a transaction with a Person who is not such an
Affiliate and (ii) if such Affiliate Transaction involves aggregate
consideration in excess of $40.0 million, the terms of such Affiliate
Transaction have been approved by a majority of the Board of Directors.  For
purposes of this paragraph, any Affiliate Transaction shall be deemed to have
satisfied the requirements set forth in this subsection 7.6(a) if (x) such
Affiliate Transaction is approved by a majority of the Disinterested Directors
or (y) in the event there are no Disinterested Directors, a fairness opinion is
provided by a nationally recognized appraisal or investment banking firm with
respect to such Affiliate Transaction.

 

(b)           The provisions of subsection 7.6(a) will not apply to:

 

(i)            any Restricted Payment Transaction,

 

(ii)           (1) the entering into, maintaining or performance of any
employment or consulting contract, collective bargaining agreement, benefit
plan, program or arrangement, related trust agreement or any other similar
arrangement for or with any current or former employee, officer, director or
consultant of or to the Borrower, any Restricted Subsidiary or any Parent
heretofore or hereafter entered into in the ordinary course of business,
including vacation, health, insurance, deferred compensation, severance,
retirement, savings or other similar plans, programs or arrangements, (2)
payments, compensation, performance of indemnification or contribution
obligations, the making or cancellation of loans, or any issuance, grant or
award of stock, options, other equity-related interests or other securities, to
any such employees, officers, directors or consultants in the ordinary course of
business, (3) the payment of reasonable fees to directors of the Borrower or any
of its Subsidiaries or any Parent (as determined in good faith by the Borrower
or such Subsidiary or such Parent), (4) any transaction with an officer or
director of the Borrower or any of its Subsidiaries or any Parent in the
ordinary course of business not involving more than $100,000.00 in any one case,
or (5) Management Advances and payments in respect thereof (or in reimbursement
of any expenses referred to in the definition of such term),

 

(iii)          any transaction between or among any of the Borrower, one or more
Restricted Subsidiaries, and/or one or more Special Purpose Entities,

 

(iv)          any transaction arising out of agreements or instruments in
existence on the Closing Date (other than any Tax Sharing Agreement or
Management Agreement referred to in subsection 7.6(b)(vii)), and any payments
made pursuant thereto,

 

(v)           any transaction in the ordinary course of business on terms that
are fair to the Borrower and its Restricted Subsidiaries in the reasonable
determination of the Board of Directors or senior management of the Borrower, or
are not materially less favorable to the Borrower or the relevant Restricted
Subsidiary than those that could be obtained at the time in a transaction with a
Person who is not an Affiliate of the Borrower,

 

(vi)          any transaction in the ordinary course of business, or approved by
a majority of the Board of Directors, between the Borrower or any Restricted
Subsidiary and any Affiliate of the Borrower controlled by the Borrower that is
a joint venture or similar entity,

 

(vii)         (1) the execution, delivery and performance of any Tax Sharing
Agreement and any Management Agreements, and (2) payments to CD&R, Bain Capital
or Carlyle or any of their respective Affiliates (w) of any and all
out-of-pocket expenses in connection with the Transactions, (x) for any
management consulting, financial advisory, financing, underwriting or placement

 

121

--------------------------------------------------------------------------------



 

services or in respect of other investment banking activities, of up to $7.5
million in any fiscal year (or such other amount as may be approved by a
majority of the Disinterested Directors), (y) in connection with any
acquisition, disposition, merger, recapitalization or similar transactions,
which payments are made pursuant to the Management Agreements or are approved by
a majority of the Board of Directors in good faith, and (z) of all out-of-pocket
expenses incurred in connection with such services or activities,

 

(viii)        the Transactions, all transactions in connection therewith
(including but not limited to the financing thereof), the execution, delivery
and performance of all agreements and instruments in connection with the
Transactions, and all fees and expenses paid or payable in connection with the
Transactions,

 

(ix)          any issuance or sale of Capital Stock (other than Disqualified
Stock) of the Borrower or Junior Capital or any capital contribution to the
Borrower,

 

(x)           any amendment, supplement, waiver or other modification to or of
the Senior Unsecured Notes, the Senior Unsecured Notes Indenture or any related
agreements, documents and instruments, or any of the terms and provisions of any
thereof, to provide for the payment of interest in cash instead of in additional
principal, or in additional principal instead of in cash, in each case in whole
or in part, and

 

(xi)          any investment by any Investor in securities of the Borrower or
any of its Restricted Subsidiaries so long as (i) such securities are being
offered generally to other investors on the same or more favorable terms and
(ii) such investment by all Investors constitutes less than 5.0% of the proposed
or outstanding issue amount of such class of securities.

 

7.7             Limitation on Dispositions of Collateral.  The Borrower will
not, and will not permit any Restricted Subsidiary that is a Loan Party to,
convey, sell, transfer, lease, or otherwise dispose of any of the Collateral in
any Asset Disposition, or attempt, offer or contract to do so (unless such
attempt, offer or contract is conditioned upon obtaining any requisite consent
of the Lenders hereunder), except for any Asset Disposition made or to be made
in accordance with subsection 7.4, and the Administrative Agent shall, and the
Lenders hereby authorize the Administrative Agent to, execute such releases of
Liens and take such other actions as the Borrower may reasonably request in
connection with any Asset Disposition (or any transaction excluded from the
definition of such term).

 

7.8             Limitation on Optional Payments and Modifications of Debt
Instruments and Other Documents.  The Borrower will not, and will not permit any
Restricted Subsidiary to:

 

(a)           in the event of the occurrence of a Change of Control, repurchase
or repay (other than as permitted by Section 7.5(b), including clause (ii)(w)
thereof) any Senior Subordinated Notes incurred pursuant to subsection
7.1(b)(iii) then outstanding pursuant to the Senior Subordinated Notes
Indenture;

 

(b)           amend, supplement, waive or otherwise modify any of the provisions
(x) of the Senior Notes Indentures (including any Senior Notes incurred pursuant
to subsection 7.1(b)(iii)) or (y) of the Senior Subordinated Notes Indenture
(including any Senior Subordinated Notes incurred pursuant to subsection
7.1(b)(iii)):

 

(i)            except as permitted pursuant to subsection 7.1 or 7.5, which
shortens the fixed maturity or increases the principal amount of, or increases
the rate or shortens the time of payment of interest on, or increases the amount
or shortens the time of payment of

 

122

--------------------------------------------------------------------------------



 

any principal or premium payable whether at maturity, at a date fixed for
prepayment or by acceleration or otherwise of the Senior Notes or Senior
Subordinated Notes, or increases the amount of, or accelerates the time of
payment of, any fees or other amounts payable in connection therewith;

 

(ii)           which relates to any material affirmative or negative covenants
or any events of default or remedies thereunder and the effect of which is to
subject the Borrower or any of its Restricted Subsidiaries to any more onerous
or more restrictive provisions; or

 

(iii)          which otherwise adversely affects the interests of the holders of
the Senior Notes or the Senior Subordinated Notes or the interests of the
Lenders under this Agreement or any other Loan Document in any material respect;
or

 

(c)           effect any extension, refinancing, refunding, replacement or
renewal of Indebtedness under the ABL Loan Documents, the Senior First Priority
Notes Documents and the Senior Second Priority Notes Documents, in each case,
unless such refinancing Indebtedness, to the extent secured by any assets of any
Loan Party, is secured only by assets of the Loan Parties that constitute
Collateral for the obligations of the Borrower hereunder and under the other
Loan Documents pursuant to a security agreement subject to the Base
Intercreditor Agreement, the Cash Flow Intercreditor Agreement or another
intercreditor agreement that is no less favorable to the Secured Parties than
the Base Intercreditor Agreement (as the same may be amended, supplemented,
waived or otherwise modified from time to time, a “Replacement Intercreditor
Agreement”).

 

The provisions of subsection 7.8(b) shall not restrict or prohibit (x) (i) any
refinancing of the Senior Notes permitted pursuant to subsection 7.5 or (ii) any
refinancing of the Senior Subordinated Notes permitted pursuant to subsection
7.5 or (y) any Incurrence of Additional Notes (as defined in any Senior Notes
Indenture or Senior Subordinated Notes Indenture) permitted pursuant to
subsection 7.1 or (z) any amendment, supplement, waiver or other modification to
or of the Senior Unsecured Notes, the Senior Unsecured Notes Indenture or any
related agreements, documents and instruments, or any of the terms and
provisions of any thereof, to provide for the payment of interest in cash
instead of in additional principal, or in additional principal instead of in
cash, in each case in whole or in part.

 

7.9             Limitation on Restrictions on Distributions from Restricted
Subsidiaries.  The Borrower will not, and will not permit any Restricted
Subsidiary to, create or otherwise cause to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (i) pay dividends or make any other distributions on its Capital
Stock or pay any Indebtedness or other obligations owed to the Borrower, or, in
the case of a Restricted Subsidiary that is not a Subsidiary Guarantor, to a
Subsidiary Guarantor, (ii) make any loans or advances to the Borrower or, in the
case of a Restricted Subsidiary that is not a Subsidiary Guarantor, to a
Subsidiary Guarantor or (iii) transfer any of its property or assets to the
Borrower or, in the case of a Restricted Subsidiary that is not a Subsidiary
Guarantor, to a Subsidiary Guarantor (provided that dividend or liquidation
priority between classes of Capital Stock, or subordination of any obligation
(including the application of any remedy bars thereto) to any other obligation,
will not be deemed to constitute such an encumbrance or restriction), except any
encumbrance or restriction:

 

(a)           pursuant to an agreement or instrument in effect at or entered
into on the Closing Date, any Credit Facility, the Intercreditor Agreements, the
Senior First Priority Notes, the Senior First Priority Notes Indentures, the
other Senior First Priority Notes Documents, the Senior Second Priority Notes,
the Senior Second Priority Notes Indenture, the other Senior Second Priority
Notes Documents, the Senior Unsecured Notes, the Senior Unsecured Notes
Indenture, the Senior Subordinated Notes or the Senior Subordinated Notes
Indenture;

 

123

--------------------------------------------------------------------------------



 

(b)           pursuant to any agreement or instrument of a Person, or relating
to Indebtedness or Capital Stock of a Person, which Person is acquired by or
merged or consolidated with or into the Borrower or any Restricted Subsidiary,
or which agreement or instrument is assumed by the Borrower or any Restricted
Subsidiary in connection with an acquisition of assets from such Person, as in
effect at the time of such acquisition, merger or consolidation (except to the
extent that such Indebtedness was incurred to finance, or otherwise in
connection with, such acquisition, merger or consolidation); provided that for
purposes of this subsection 7.9(b), if a Person other than the Borrower is the
Successor Company with respect thereto, any Subsidiary thereof or agreement or
instrument of such Person or any such Subsidiary shall be deemed acquired or
assumed, as the case may be, by the Borrower or a Restricted Subsidiary, as the
case may be, when such Person becomes such Successor Company;

 

(c)           pursuant to an agreement or instrument (a “Refinancing Agreement”)
effecting a refinancing of Indebtedness Incurred pursuant to, or that otherwise
extends, renews, refunds, refinances or replaces, an agreement or instrument
referred to in subsection 7.9(a) or (b) above or this subsection 7.9(c) (an
“Initial Agreement”) or contained in any amendment, supplement or other
modification to an Initial Agreement (an “Amendment”); provided, however, that
the encumbrances and restrictions contained in any such Refinancing Agreement or
Amendment taken as a whole are not materially less favorable to the Lenders than
encumbrances and restrictions contained in the Initial Agreement or Initial
Agreements to which such Refinancing Agreement or Amendment relates (as
determined in good faith by the Borrower);

 

(d)           (i) that restricts in a customary manner the subletting,
assignment or transfer of any property or asset that is subject to a lease,
license or similar contract, or the assignment or transfer of any lease, license
or other contract, (ii) by virtue of any transfer of, agreement to transfer,
option or right with respect to, or Lien on, any property or assets of the
Borrower or any Restricted Subsidiary not otherwise prohibited by this
Agreement, (iii) contained in mortgages, pledges or other security agreements
securing Indebtedness of a Restricted Subsidiary to the extent restricting the
transfer of the property or assets subject thereto, (iv) pursuant to customary
provisions restricting dispositions of real property interests set forth in any
reciprocal easement agreements of the Borrower or any Restricted Subsidiary, (v)
pursuant to Purchase Money Obligations that impose encumbrances or restrictions
on the property or assets so acquired, (vi) on cash or other deposits, net worth
or inventory imposed by customers or suppliers under agreements entered into in
the ordinary course of business, (vii) pursuant to customary provisions
contained in agreements and instruments entered into in the ordinary course of
business (including but not limited to leases and licenses) or in joint venture
and other similar agreements), (viii) that arises or is agreed to in the
ordinary course of business and does not detract from the value of property or
assets of the Borrower or any Restricted Subsidiary in any manner material to
the Borrower or such Restricted Subsidiary, (ix) pursuant to Hedging Obligations
entered into for bona fide hedging purposes; or (x) pursuant to Bank Products
Obligations;

 

(e)           with respect to a Restricted Subsidiary (or any of its property or
assets), imposed pursuant to an agreement entered into for the direct or
indirect sale or disposition of all or substantially all the Capital Stock or
assets of such Restricted Subsidiary (or the property or assets that are subject
to such restriction) pending the closing of such sale or disposition;

 

(f)            by reason of any applicable law, rule, regulation or order, or
required by any regulatory authority having jurisdiction over the Borrower or
any Restricted Subsidiary or any of their businesses; or

 

124

--------------------------------------------------------------------------------



 

(g)           pursuant to an agreement or instrument (i) relating to any
Indebtedness permitted to be Incurred subsequent to the Closing Date pursuant to
subsection 7.1, (A) if the encumbrances and restrictions contained in any such
agreement or instrument taken as a whole are not materially less favorable to
the Lenders than the encumbrances and restrictions contained in the Initial
Agreements (as determined in good faith by the Borrower), or (B) if such
encumbrance or restriction is not materially more disadvantageous to the Lenders
than is customary in comparable financings (as determined in good faith by the
Borrower) and either (x) the Borrower determines in good faith that such
encumbrance or restriction will not materially affect the Borrower’s ability to
make principal or interest payments on the Loans or (y) such encumbrance or
restriction applies only if a default occurs in respect of a payment or
financial covenant relating to such Indebtedness, (ii) relating to any sale of
receivables by or Indebtedness of a Foreign Subsidiary or (iii) relating to
Indebtedness of or a Financing Disposition by or to or in favor of any Special
Purpose Entity.

 

SECTION 8              EVENTS OF DEFAULT.  If any of the following events shall
occur and be continuing:

 

(a)           The Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof (whether at stated maturity, by mandatory
prepayment or otherwise); or the Borrower shall fail to pay any interest on any
Loan, or any other amount payable hereunder, within five days after any such
interest or other amount becomes due in accordance with the terms hereof; or

 

(b)           Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) or that is contained in any certificate furnished
at any time by or on behalf of any Loan Party pursuant to this Agreement or any
such other Loan Document shall prove to have been incorrect in any material
respect on or as of the date made or deemed made; or

 

(c)           Any Loan Party shall default in the observance or performance of
any agreement contained in subsection 6.7(a) or Section 7; provided that, in the
case of a default in the observance or performance of its obligations under
subsection 6.7(a), such default shall have continued unremedied for a period of
two days after a Responsible Officer of the Borrower shall have discovered or
should have discovered such default; or

 

(d)           Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section 8), and
such default shall continue unremedied for a period of 30 days after the earlier
of (i) the date a Responsible Officer of the Borrower shall have discovered or
should have discovered such default and (ii) the date written notice has been
given to the Borrower by the Administrative Agent or the Required Lenders; or

 

(e)           (i) Any Loan Party or any of its Material Restricted Subsidiaries
shall default in any payment of principal of or interest on any Indebtedness for
borrowed money, or any Loan Party or any of its Material Restricted Subsidiaries
shall default in any payment of principal of or interest on any Indebtedness, in
each case (excluding the Loans and any Indebtedness owed to the Borrower or any
Loan Party) in excess of $100.0 million beyond the period of grace (not to
exceed 30 days), if any, provided in the instrument or agreement under which
such Indebtedness was created; (ii) any Loan Party or any of its Material
Restricted Subsidiaries shall default in the observance or performance of any
other agreement or condition relating to any Indebtedness (excluding the Loans)
referred to in clause (i) above or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist (other than

 

125

--------------------------------------------------------------------------------



 

Section 8.10 (or any similar provision) of the ABL Credit Agreement), which
default or other event or condition continues for a period of greater than 60
days and the effect of which default or other event or condition is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice or lapse
of time if required, such Indebtedness to become due prior to its stated
maturity (an “Acceleration”) and, if any notice (a “Default Notice”) shall be
required to commence a grace period or declare the occurrence of an event of
default before notice of Acceleration may be delivered, such Default Notice
shall have been given or (iii) there shall have been an Acceleration of any
Indebtedness (excluding the Loans) referenced to in clause (i) above; or

 

(f)            If (i) any Loan Party or any of its Material Restricted
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, interim receiver,
receivers, receiver and manager, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Loan Party or any of its Material Restricted Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Loan Party or any of its Material Restricted Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged, unstayed or unbonded for a
period of 60 days; or (iii) there shall be commenced against any Loan Party or
any of its Material Restricted Subsidiaries any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief which shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Loan Party or any of its Material Restricted Subsidiaries
shall take any corporate or other similar organizational action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Loan Party or any
of its Material Restricted Subsidiaries shall be generally unable to, or shall
admit in writing its general inability to, pay its debts as they become due; or

 

(g)           (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
or (ii) with respect to any Plan, any failure to satisfy minimum funding
standards within the meaning of Section 412 or 430 of the Code or Section 302 or
303 of ERISA) applicable to such Plan, whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of either of the Borrower or any Commonly Controlled Entity, or (iii)
a Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is in the reasonable opinion of the
Administrative Agent likely to result in the termination of such Plan for
purposes of Title IV of ERISA, or (iv) any Single Employer Plan shall terminate
for purposes of Title IV of ERISA other than a standard termination pursuant to
Section 4041(b) of ERISA, or (v) either of the Borrower or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Administrative
Agent is reasonably likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan,
or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, would be
reasonably expected to result in a Material Adverse Effect; or

 

126

--------------------------------------------------------------------------------



 

(h)           One or more judgments or decrees shall be entered against any Loan
Party or any of its Material Restricted Subsidiaries involving in the aggregate
at any time a liability (net of any insurance or indemnity payments actually
received in respect thereof prior to or within 60 days from the entry thereof,
or to be received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $100.0 million or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

 

(i)            (i) Any of the Security Documents shall cease for any reason to
be in full force and effect (other than pursuant to the terms hereof or
thereof), or the Borrower or any Loan Party in each case that is a party to any
of the Security Documents shall so assert in writing, or (ii) the Lien created
by any of the Security Documents shall cease to be perfected and enforceable in
accordance with its terms or of the same effect as to perfection and priority
purported to be created thereby with respect to any significant portion of the
Collateral (other than in connection with any termination of such Lien in
respect of any Collateral as permitted hereby or by any Security Document), and
such failure of such Lien to be perfected and enforceable with such priority
shall have continued unremedied for a period of 20 days;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower, the
Commitments shall automatically immediately terminate and the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this Agreement
shall immediately become due and payable, and (B) if such event is any other
Event of Default, any or all of the following actions may be taken:  (i) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and/or (ii), with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement to be due and payable forthwith, whereupon
the same shall immediately become due and payable.

 

Except as expressly provided above in this Section 8, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

 

After the exercise of remedies provided for in this Section 8 (or after the
Loans have automatically become immediately due and payable), any amounts
received on account of the Obligations shall, subject to the terms of any
applicable Intercreditor Agreement, be applied by the Administrative Agent or
the Collateral Agent in the following order:

 

(i)            first, to the payment of all reasonable and documented costs and
expenses incurred by the Administrative Agent or Collateral Agent in connection
with such collection or sale or otherwise in connection with any Loan Document,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Administrative Agent or
the Collateral Agent hereunder or under any other Loan Document on behalf of any
Loan Party and any other reasonable and documented costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document;

 

(ii)           second, to the Secured Parties, an amount equal to all interest
and other amounts constituting Obligations under the Security Documents owing to
them on the date of any distribution (other than principal) on the date of any
distribution, and any interest accrued thereon and any fees, premiums and
scheduled periodic payments due under Interest Rate Agreements, Currency
Agreements, Commodities Agreements or Bank Products Agreements constituting

 

127

--------------------------------------------------------------------------------



 

Obligations under the Security Documents and any interest accrued thereon, in
each case equally and ratably in accordance with the respective amounts thereof
then due and owing;

 

(iii)          third, to the Secured Parties, an amount equal to (x)  the
principal amount of all Obligations under the Security Documents and premium
thereon in each case owing to them on the date of any distribution, and (y) any
breakage, termination or other payments under Interest Rate Agreements, Currency
Agreements, Commodities Agreements or Bank Products Agreements constituting
Obligations under the Security Documents and any interest accrued thereon; and

 

(iv)          fourth, any surplus then remaining shall be paid to the applicable
Loan Parties or their successors or assigns or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

 

SECTION 9              THE AGENTS AND THE OTHER REPRESENTATIVES.

 

9.1             Appointment.  Each Lender hereby irrevocably designates and
appoints Bank of America, N.A., as the Administrative Agent and Collateral Agent
of such Lender under this Agreement and the other Loan Documents, and each such
Lender irrevocably authorizes Bank of America, N.A., as Administrative Agent and
Collateral Agent for such Lender, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to or required of the
Administrative Agent or the Collateral Agent by the terms of this Agreement and
the other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement or any other Loan Document, the Agents and the Other
Representatives shall not have any duties or responsibilities, except, in the
case of the Administrative Agent and the Collateral Agent, those expressly set
forth herein and in the other Loan Documents, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agents or the Other Representatives. 
Each of the Agents may perform any of its respective duties under this
Agreement, the other Loan Documents and any other instruments and agreements
referred to herein or therein by or through its respective officers, directors,
agents, employees or affiliates (it being understood and agreed that, for
avoidance of doubt and without limiting the generality of the foregoing, the
Administrative Agent and Collateral Agent may perform any of their respective
duties under the Security Documents by or through one or more of their
respective affiliates).

 

9.2             Delegation of Duties.  In performing its functions and duties
under this Agreement, each Agent shall act solely as agent for the Lenders and,
as applicable, the other Secured Parties, and no Agent assumes any (and shall
not be deemed to have assumed any) obligation or relationship of agency or trust
with or for the Borrower or any of its Subsidiaries.  Each Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact (including the Collateral Agent in the case of the
Administrative Agent) and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact or counsel selected
by it with reasonable care.

 

9.3             Exculpatory Provisions.  No Agent, any Other Representative or
any of their officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (a) liable for any action taken or omitted to be taken by
such Person under or in connection with this Agreement or any other Loan
Document (except for the gross negligence or willful misconduct of such Person)
or (b) responsible in any manner to any of the Lenders for (i) any recitals,
statements, representations or warranties made by the Borrower or any other Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or

 

128

--------------------------------------------------------------------------------



 

received by any Agent or any Other Representative under or in connection with,
this Agreement or any other Loan Document, (ii) for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any Notes or any other Loan Document, (iii) for any failure of the Borrower or
any other Loan Party to perform its obligations hereunder or under any other
Loan Document, (iv) the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Loan Document, (v) the
satisfaction of any of the conditions precedent set forth in Section 5, or (vi)
the existence or possible existence of any Default or Event of Default, (vii)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Security Documents and (viii) the value or the sufficiency of any Collateral. 
No Agent or any Other Representative shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower or any
other Loan Party.  Each Lender agrees that, except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder or given to the Administrative Agent for the
account of or with copies for the Lenders, the Agents and the Other
Representatives shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Borrower or any other Loan Party which may come into the possession of the
Agents and the Other Representatives or any of their officers, directors,
employees, agents, attorneys-in-fact or Affiliates.  Each Lender agrees that the
Agent and the Other Representatives (or any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates) shall not: (i) be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (ii) have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Agents are required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that an Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law; and (iii) except as expressly set forth herein and
in the other Loan Documents, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as an
Agent or any of its Affiliates in any capacity.

 

9.4             Reliance by the Administrative Agent.  Each Agent shall be
entitled to rely, and shall be fully protected (and shall have no liability to
any Person) in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by such Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless such Note shall have been transferred in
accordance with subsection 10.6 and all actions required by such subsection in
connection with such transfer shall have been taken.  Any request, authority or
consent of any Person or entity who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor. 
Each Agent shall be fully justified as between itself and the Lenders in failing
or refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
and/or such other requisite percentage of the Lenders as is required pursuant to
subsection 10.1(a) as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and any

 

129

--------------------------------------------------------------------------------



 

Notes and the other Loan Documents in accordance with a request of the Required
Lenders and/or such other requisite percentage of the Lenders as is required
pursuant to subsection 10.1(a), and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.

 

9.5             Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give prompt notice thereof to the Lenders.  The Administrative Agent shall
take such action reasonably promptly with respect to such Default or Event of
Default as shall be directed by the Required Lenders and/or such other requisite
percentage of the Lenders as is required pursuant to subsection 10.1(a);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

9.6             Acknowledgements and Representations by Lenders.  Each Lender
expressly acknowledges that no Agent or Other Representative nor any of their
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by any Agent or any
Other Representative hereafter taken, including any review of the affairs of the
Borrower or any other Loan Party, shall be deemed to constitute any
representation or warranty by such Agent or such Other Representative to any
Lender.  Each Lender represents to the Agents, the Other Representatives and
each of the Loan Parties that, independently and without reliance upon the
Administrative Agent, the Other Representatives or any other Lender, and based
on such documents and information as it has deemed appropriate, it has made and
will make, its own appraisal of and investigation into the business, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties, it has made its own decision to make its Loans hereunder
and enter into this Agreement and it will make its own decisions in taking or
not taking any action under this Agreement and the other Loan Documents and,
except as expressly provided in this Agreement, neither any Agent nor any Other
Representative shall have any duty or responsibility, either initially or on a
continuing basis, to provide any Lender or the holder of any Note with any
credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter. 
Each Lender (except, in the case of the following clause (1), any Affiliated
Lender) represents to each other party hereto that (1) it is a bank, savings and
loan association or other similar savings institution, insurance company,
investment fund or company or other financial institution which makes or
acquires commercial loans in the ordinary course of its business, that it is
participating hereunder as a Lender for such commercial purposes, and (2) it has
the knowledge and experience to be and is capable of evaluating the merits and
risks of being a Lender hereunder.  Each Lender acknowledges and agrees to
comply with the provisions of subsection 10.6 applicable to the Lenders
hereunder.

 

9.7             Indemnification.

 

(a)           The Lenders agree to indemnify each Agent (or any Affiliate
thereof) and each Other Representative (or any Affiliate thereof) (to the extent
not reimbursed by the Borrower or any other Loan Party and without limiting the
obligation of the Borrower to do so), ratably according to their respective Term
Credit Percentages in effect on the date on which indemnification is sought
under this subsection 9.7, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of the Term Loans) be imposed on,
incurred by or asserted against any Agent (or any Affiliate thereof) in any way
relating to or arising out of this Agreement, any of

 

130

--------------------------------------------------------------------------------



 

the other Loan Documents or the transactions contemplated hereby or thereby or
any action taken or omitted by any Agent (or any Affiliate thereof) under or in
connection with any of the foregoing; IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE, provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent arising from (a) such Agent’s gross negligence or willful misconduct or
(b) claims made or legal proceedings commenced against such Agent by any
security holder or creditor thereof arising out of and based upon rights
afforded any such security holder or creditor solely in its capacity as such.
The agreements in this subsection 9.7(a) shall survive the payment of the Loans
and all other amounts payable hereunder.

 

(b)           Any Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Document (except actions expressly
required to be taken by it hereunder or under the Loan Documents) unless it
shall first be indemnified to its satisfaction by the Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

9.8             The Agents and Other Representatives in Their Individual
Capacity.  The Agents, the Other Representatives and their Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower or any other Loan Party as though the Agents and the Other
Representatives were not the Administrative Agent or the Other Representatives
hereunder and under the other Loan Documents.  With respect to Loans made or
renewed by them and any Note issued to them, the Agents and the Other
Representatives shall have the same rights and powers under this Agreement and
the other Loan Documents as any Lender and may exercise the same as though they
were not an Agent or an Other Representative, and the terms “Lender” and
“Lenders” shall include the Agents and the Other Representatives in their
individual capacities.

 

9.9             Collateral Matters.

 

(a)           Each Lender authorizes and directs the Collateral Agent to enter
into (x) the Security Documents, the Intercreditor Agreements and any
Replacement Intercreditor Agreement for the benefit of the Lenders and the other
Secured Parties, (y) any amendments, amendments and restatements, restatements
or waivers of or supplements to or other modifications to the Security Documents
and the Base Intercreditor Agreement, the Cash Flow Intercreditor Agreement or
any Replacement Intercreditor Agreement or enter into other intercreditor
agreements in connection with the incurrence by any Loan Party or any Subsidiary
thereof of Additional Indebtedness (each an “Intercreditor Agreement
Supplement”) to permit such Additional Indebtedness to be secured by a valid,
perfected lien (with such priority as may be designated by the Borrower or
relevant Subsidiary, to the extent such priority is permitted by the Loan
Documents) and (z) any Incremental Commitment Amendment as provided in
subsection 2.5, any Increase Supplement as provided in subsection 2.5, any
Lender Joinder Agreement as provided in subsection 2.5, any agreement required
in connection with a Permitted Debt Exchange Offer pursuant to subsection 2.6
and any Extension Amendment as provided in subsection 2.7.  Each Lender hereby
agrees, and each holder of any Note by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Administrative Agent, the Collateral Agent or the Required Lenders in accordance
with the provisions of this Agreement, the Security Documents, the Intercreditor
Agreements, any Replacement Intercreditor Agreement, any other intercreditor
agreement referred to in the previous sentence, any Intercreditor Agreement
Supplement, any Incremental Commitment Amendment, any Increase Supplement, any
Lender Joinder Agreement, any Extension Amendment or any agreement required in
connection with a Permitted Debt Exchange Offer and the exercise by the Agents
or the Required Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  The Administrative Agent and the

 

131

--------------------------------------------------------------------------------



 

Collateral Agent are hereby authorized on behalf of all of the Lenders, without
the necessity of any notice to or further consent from any Lender, from time to
time, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.

 

(b)           The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, in each case at its option and in its
discretion, to (A) release any Lien granted to or held by such Agent upon any
Collateral (i) upon payment and satisfaction of all of the obligations under the
Loan Documents at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby and no other
amounts owing hereunder, (ii) constituting property being sold or otherwise
disposed of (to Persons other than a Loan Party) upon the sale or other
disposition thereof in compliance with subsection 7.4, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or such greater
amount, to the extent required by subsection 10.1) or (iv) as otherwise may be
expressly provided in the relevant Security Documents or the Intercreditor
Agreements, (B) enter into any intercreditor agreement on behalf of, and binding
with respect to, the Lenders and their interest in designated assets, to give
effect to any Special Purpose Financing, including to clarify the respective
rights of all parties in and to designated assets or (C) to subordinate any Lien
on any property granted to or held by such Agent, as the case may be under any
Loan Document to the holder of any Permitted Lien.  Upon request by the
Administrative Agent or the Collateral Agent, at any time, the Lenders will
confirm in writing such Agent’s authority to release particular types or items
of Collateral pursuant to this subsection 9.9.

 

(c)           The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as the case may be, in each case at its option and in its
discretion, to enter into any amendment, amendment and restatement, restatement,
waiver, supplement or modification, and to make or consent to any filings or to
take any other actions, in each case as contemplated by subsection 10.17.  Upon
request by any Agent, at any time, the Lenders will confirm in writing the
Administrative Agent’s and the Collateral Agent’s authority under this
subsection.

 

(d)           No Agent shall have any obligation whatsoever to the Lenders to
assure that the Collateral exists or is owned by the Borrower or any of its
Subsidiaries or is cared for, protected or insured or that the Liens granted to
any Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Agents in this subsection 9.9
or in any of the Security Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, each
Agent may act in any manner it may deem appropriate, in its sole discretion,
given such Agent’s own interest in the Collateral as Lender and that no Agent
shall have any duty or liability whatsoever to the Lenders, except for its gross
negligence or willful misconduct.

 

(e)           The Collateral Agent may, and hereby does, appoint the
Administrative Agent as its agent for the purposes of holding any Collateral
and/or perfecting the Collateral Agent’s security interest therein and for the
purpose of taking such other action with respect to the Collateral as such
Agents may from time to time agree.

 

(f)            Notwithstanding any provision herein to the contrary, any
Security Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by subsection 10.18 with the written
consent of the Agent party thereto and the Loan Party party thereto.

 

9.10          Successor Agent.  Subject to the appointment of a successor as set
forth herein, (i) the Required Lenders or the Borrower may, upon 10 days’ notice
to the Administrative Agent (and in the case

 

132

--------------------------------------------------------------------------------



 

of a removal by the Required Lenders, the Borrower) remove the Administrative
Agent or the Collateral Agent if such Agent or a controlling affiliate of such
Agent is a Defaulting Lender and (ii) the Administrative Agent and the
Collateral Agent may resign as Administrative Agent or Collateral Agent,
respectively, upon 10 days’ notice to the Lenders and the Borrower.  If the
Administrative Agent or Collateral Agent shall resign or be removed as
Administrative Agent or Collateral Agent, as applicable, under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall be
subject to approval by the Borrower provided that such approval by the Borrower
shall only be required so long as no Event of Default under subsection 8(a) or
(f) has occurred and is continuing; provided further, that the Borrower shall
not unreasonably withhold its approval of any successor Administrative Agent if
such successor is a commercial bank with a consolidated combined capital and
surplus of at least $5.0 billion (and otherwise the Borrower may withhold such
approval in its sole discretion), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent or the Collateral
Agent, as applicable, and the term “Administrative Agent” or “Collateral Agent,”
as applicable, shall mean such successor agent effective upon such appointment
and approval, and the former Agent’s rights, powers and duties as Administrative
Agent or Collateral Agent, as applicable, shall be terminated, without any other
or further act or deed on the part of such former Agent or any of the parties to
this Agreement or any holders of the Loans.  After any retiring Agent’s
resignation or removal as Agent, (i) the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement and the other Loan Documents and (ii) after
such resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.  Additionally,
after any retiring Agent’s resignation or removal as such Agent, (i) the
provisions of this subsection shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was such Agent under this Agreement and
the other Loan Documents and (ii) after such resignation or removal for as long
as any of them continues to act in any capacity hereunder or under the other
Loan Documents, including (a) acting as collateral agent or otherwise holding
any collateral security on behalf of any of the Lenders and (b) in respect of
any actions taken in connection with transferring the agency to any successor
Administrative Agent.  The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.

 

9.11          Other Representatives.  None of the entities identified as joint
bookrunners and joint lead arrangers pursuant to the definition of “Other
Representative” contained herein, shall have any duties or responsibilities
hereunder or under any other Loan Document in its capacity as such.

 

9.12          [Reserved].

 

9.13          Withholding Tax.  To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax.  If the Internal Revenue Service
or any other authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any interest, additions to tax or penalties thereto,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses.

 

133

--------------------------------------------------------------------------------



 

9.14          Approved Electronic Communications.  Each of the Lenders and the
Loan Parties agree that the Administrative Agent may, but shall not be obligated
to, make the Approved Electronic Communications available to the Lenders by
posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).  The
Approved Electronic Communications and the Approved Electronic Platform are
provided (subject to subsection 10.16) “as is” and “as available.”

 

Each of the Lenders and (subject to subsection 10.16) each of the Loan Parties
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Approved Electronic
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally-applicable document retention procedures and
policies.

 

9.15          ERISA Representation.  Except as set forth in the Consent (as
defined in the Fifth Amendment) or an Assignment and Assumption, each Lender as
of the Fifth Amendment Effective Date represents and warrants as of the Fifth
Amendment Effective Date to the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, for the benefit of
the Borrower or any other Loan Party, that such Lender is not and will not be
(1) an employee benefit plan subject to ERISA, (2) a plan or account subject to
Section 4975 of the Code; (3) an entity deemed to hold “plan assets” of any such
plans or accounts for purposes of ERISA or the Code; or (4) a “governmental
plan” within the meaning of ERISA.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)               such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

 

(ii)              the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are

 

134

--------------------------------------------------------------------------------



 

satisfied with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement, or

 

(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, the
Borrower and such Lender.

 

(b)           In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 

SECTION 10           MISCELLANEOUS.

 

10.1          Amendments and Waivers.

 

(a)           Neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, supplemented, modified or waived except in
accordance with the provisions of Section 3.6(b) or this subsection 10.1.  The
Required Lenders, with the written acknowledgment of the Administrative Agent
(which acknowledgment the Administrative Agent shall promptly deliver (and shall
not have any power or discretion to withhold unless such amendment, supplement,
modification or waiver impacts the rights and/or duties of the Administrative
Agent or Collateral Agent, in each case, in such capacity) to the extent such
amendment, supplement, modification or waiver complies with the terms of this
Section 10.01 (including, to the extent relevant, that such amendment,
supplement, modification or waiver shall have been consented to by the Required
Lenders or the other applicable Lender consents required under this Section
10.1)), may, or, with the written consent of the Required Lenders, the
Administrative Agent and the Collateral Agent may, from time to time, (x) enter
into with the respective Loan Parties hereto or thereto, as the case may be,
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or to the
other Loan Documents or changing, in any manner the rights or obligations of the
Lenders or the Loan Parties hereunder or thereunder or (y) waive at any Loan
Party’s request, on such terms and conditions as the Required Lenders, the
Administrative Agent or the Collateral Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall:

 

(i)            reduce or forgive the amount or extend the scheduled date of
maturity of any Loan hereunder or of any scheduled installment thereof or reduce
the stated rate of any interest, commission or fee payable hereunder (other than
as a result of any waiver of the applicability of any post-default increase in
interest rates) or extend the scheduled date of any payment thereof or increase
the amount or extend the expiration date of any Lender’s Commitment or change
the currency in which any Loan is payable, in each case without the consent of
each Lender directly and adversely affected thereby (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or of a mandatory reduction in the aggregate Commitment of all
Lenders shall not constitute an increase of the Commitment of any Lender, and

 

135

--------------------------------------------------------------------------------



 

that an increase in the available portion of any Commitment of any Lender shall
not constitute an increase in the Commitment of such Lender);

 

(ii)           amend, modify or waive any provision of this subsection 10.1(a)
or reduce the percentage specified in the definition of “Required Lenders” or
“Supermajority Lenders,” or consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents (other than pursuant to subsection 7.3 or 10.6(a)), in each case
without the written consent of all Lenders;

 

(iii)          release any Guarantor under any Security Document, or, in the
aggregate (in a single transaction or a series of related transactions), all or
substantially all of the Collateral without the consent of all of the Lenders,
except as expressly permitted hereby or by any Security Document (as such
documents are in effect on the date hereof or, if later, the date of execution
and delivery thereof in accordance with the terms hereof);

 

(iv)          require any Lender to make Loans having an Interest Period of
longer than six months without the consent of such Lender;

 

(v)           amend, modify or waive any provision of Section 9 without the
written consent of the then Agents and of any Other Representative directly and
adversely affected thereby; or

 

(vi)          amend, modify or waive the order of application of payments set
forth in subsection 3.4(d) or 3.8(a) hereof, Section 4.1 of the Base
Intercreditor Agreement or Section 4.1 of the Cash Flow Intercreditor Agreement,
in each case without the consent of the Supermajority Lenders;

 

provided further that, notwithstanding the foregoing, the Collateral Agent may,
in its discretion, release the Lien on Collateral valued in the aggregate not in
excess of $10.0 million in any fiscal year without the consent of any Lender.

 

(b)           Any waiver and any amendment, supplement or modification pursuant
to this subsection 10.1 shall apply to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans.  In the case of any waiver, each of the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.

 

(c)           Notwithstanding any provision herein to the contrary, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (x) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the existing Facilities and the
accrued interest and fees in respect thereof, (y) to include, as appropriate,
the Lenders holding such credit facilities in any required vote or action of the
Required Lenders or of the Lenders of each Facility hereunder and (z) to provide
class protection for any additional credit facilities in a manner consistent
with those provided the original Facilities pursuant to the provisions of
subsection 10.1(a) as originally in effect.

 

136

--------------------------------------------------------------------------------



 

(d)           Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by subsection 10.17 with the written
consent of the Agent party thereto and the Loan Party party thereto.

 

(e)           Notwithstanding any provision herein to the contrary, (x) this
Agreement and the other Loan Documents may be amended in accordance with
subsection 2.5 to incorporate the terms of any Incremental Commitments
(including to add a new revolving facility under this Agreement with respect to
any Incremental Revolving Commitment) with the written consent of the Borrower
and the Lenders providing such Incremental Commitments, (y) the scheduled date
of maturity of any Loan owed to any Lender may be extended, and this Agreement
and the other Loan Documents may be amended to effect such extension in
accordance with subsection 2.7, with the written consent of the Borrower and
such Lender, as contemplated by subsection 2.7 or otherwise, and (z) the
Borrower and the Administrative Agent may amend this Agreement without the
consent of any Lender to cure any ambiguity, mistake, omission, defect or
inconsistency, in each case without the consent of any other Person.  Without
limiting the generality of the foregoing, any provision of this Agreement and
the other Loan Documents, including subsection 3.4(a), 3.4(d), 3.8(a) or 10.7
hereof, may be amended as set forth in the immediately preceding sentence
pursuant to any Incremental Commitment Amendment or any Extension Amendment, as
the case may be, to provide for non-pro rata borrowings and payments of any
amounts hereunder as between any Tranches, including the Term Loans, any
Incremental Commitments or Incremental Loans and any Extended Term Tranche, or
to provide for the inclusion, as appropriate, of the Lenders of any Extended
Tranche or Incremental Tranche in any required vote or action of the Required
Lenders, Supermajority Lenders or of the Lenders of each Tranche hereunder (and
with respect to non-pro rata borrowings and payments, only to the extent such
amendment is not inconsistent with subsection 2.5(d)(i)(C)(II) or 2.7(c)(ii)). 
The Administrative Agent hereby agrees (if requested by the Borrower) to execute
any amendment referred to in this clause (e) or an acknowledgement thereof.

 

(f)            If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any other
Loan Document as contemplated by subsection 10.1(a), the consent of each Lender,
the Supermajority Lenders or each affected Lender, as applicable, is required
and the consent of the Required Lenders at such time is obtained but the consent
of one or more of such other Lenders whose consent is required is not obtained
(each such other Lender, a “Non-Consenting Lender”), then the Borrower may, on
prior written notice to the Administrative and the Non-Consenting Lender, (A)
replace such Non-Consenting Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to subsection 10.6 (with the assignment
fee and any other costs and expenses to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement to one or more
assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender; provided,
further, that the applicable assignee shall have agreed to the applicable
change, waiver, discharge or termination of this Agreement and/or the other Loan
Documents; and provided, further, that all obligations of the Borrower owing to
the Non-Consenting Lender relating to the Loans so assigned shall be paid in
full by the assignee Lender to such Non-Consenting Lender concurrently with such
Assignment and Acceptance or (B) upon notice to the Administrative Agent, prepay
the relevant Loans in whole or in part, subject to subsection 3.12, without
premium or penalty.  In connection with any such replacement under this
subsection 10.1(f), if the Non-Consenting Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement within a period of
time deemed reasonable by the Administrative Agent after the later of (a) the
date on which the replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (b) the date as of which all
obligations of the Borrower owing to the Non-Consenting Lender relating to the
Loans so assigned shall be paid in full by the assignee Lender to such
Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the

 

137

--------------------------------------------------------------------------------



 

Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
Non-Consenting Lender.

 

10.2          Notices.

 

(a)           All notices, requests, and demands to or upon the respective
parties hereto to be effective shall be in writing (including telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or three days after being deposited in the
mail, postage prepaid, or, in the case of telecopy notice, when received, or, in
the case of delivery by a nationally recognized overnight courier, when
received, addressed as follows in the case of the Borrower, Administrative Agent
and the Collateral Agent, as set forth in Schedule A in the case of the other
parties hereto, or to such other address as may be hereafter notified by the
respective parties hereto and any future holders of the Loans:

 

The Borrower:

c/o HD Supply, Inc.

 

31003400 Cumberland Blvd., Suite 1480

 

Atlanta, Georgia 30339

 

Attention:

General Counsel

 

Facsimile:

(770) 852-9466

 

Telephone:

(770) 852-9000

 

 

with copies to:

Jones Day

 

250 Vesey Street

 

New York, New York 10281

 

Attention: Brett Barragate

 

Telephone:

(212) 326-3939

 

 

The Administrative Agent:

Bank of AmericaGateway Village 900 Building, N.A.

 

900 W. Trade Street NC1-026-06-03

 

Charlotte, NC 28255

 

Attention: Patrick DevittJeremy L. Webb

 

Assistant Vice President

 

Agency Management Officer

 

Telephone: (980) 387-41551184

 

Facsimile:   (704) 409-0126

 

Electronic Mail: patrick.devittjeremy.webb@baml.com

 

 

The Collateral Agent:

BANK OF AMERICA PLAZA

 

901 MAIN ST

 

Mail Code: TX1-492-14-04

 

DALLAS TX 75202-3714

 

Attention:

Jennifer Ollek

 

Facsimile:

214 209 8374

 

Telephone:

214 290 2642

 

Electronic Mail: jennifer.a.ollek@baml.com

 

138

--------------------------------------------------------------------------------



 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.3, 3.2, 3.4 or 3.8 shall not be
effective until received.

 

(b)           Without in any way limiting the obligation of any Loan Party and
its Subsidiaries to confirm in writing any telephonic notice permitted to be
given hereunder, the Administrative Agent may prior to receipt of written
confirmation act without liability upon the basis of such telephonic notice,
believed by the Administrative Agent in good faith to be from a Responsible
Officer.

 

10.3          No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, any Lender or any
Loan Party, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4          Survival of Representations and Warranties.  All representations
and warranties made hereunder and in the other Loan Documents (or in any
amendment, modification or supplement hereto or thereto) and in any certificate
delivered pursuant hereto or such other Loan Documents shall survive the
execution and delivery of this Agreement and the making of the Loans hereunder.

 

10.5          Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Agents and the Other Representatives for (1) all their reasonable
out-of-pocket costs and expenses incurred in connection with (i) the syndication
of the Term Loan Facility and the development, preparation, execution and
delivery of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, (ii) the consummation and administration of the
transactions (including the syndication of the Commitments contemplated hereby
and thereby) and (iii) efforts to monitor the Loans and verify, protect,
evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose of any
of the Collateral, and (2) (i) the reasonable fees and disbursements of such
special or local counsel, consultants, advisors, appraisers and auditors whose
retention (other than during the continuance of an Event of Default) is approved
by the Borrower, (b) to pay or reimburse each Lender, Other Representative and
Agent for all its reasonable and documented costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including the fees and disbursements of
counsel to the Agents and the Lenders, (c) to pay, indemnify, or reimburse each
Lender, Other Representative and Agent for, and hold each Lender, Other
Representative and Agent harmless from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents and (d) to pay, indemnify or reimburse each Lender, Other
Representative and Agent, their respective affiliates, and their respective
officers, directors, employees, shareholders, members, attorneys and other
advisors, agents and controlling persons (each, an “Indemnitee”) for, and hold
each Indemnitee harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs
(including Environmental Costs), expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law attributable to the operations of the Borrower or any of its
Subsidiaries or any property or facility owned, leased or operated by the
Borrower or any of its Subsidiaries or the presence of Materials

 

139

--------------------------------------------------------------------------------



 

of Environmental Concern at, on or under, and Release of Materials of
Environmental Concern at, on, under or from any such properties or facilities,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided that the Borrower shall not have any obligation hereunder to the
Administrative Agent, any other Agent, any Other Representative or any Lender
(or any of their respective affiliates, or any of their respective officers,
directors, employees, shareholders, members, attorneys and other advisors,
agents and controlling persons) with respect to Indemnified Liabilities arising
from (i) the gross negligence, bad faith or willful misconduct (as determined by
a court of competent jurisdiction in a final non-appealable decision, or by
settlement tantamount thereto) of the Administrative Agent, any such other
Agent, any such Other Representative or any such Lender (or any of their
respective affiliates, or any of their respective officers, directors,
employees, shareholders, members, agents, attorneys and other advisors, and
controlling persons) and (ii) claims made or legal proceedings commenced against
the Administrative Agent, any other Agent, any Other Representative or any such
Lender by any security holder or creditor thereof arising out of and based upon
rights afforded any such security holder or creditor solely in its capacity as
such.  To the fullest extent permitted under applicable law, no Indemnitee shall
be liable for any consequential or punitive damages in connection with the Term
Loan Facility.  All amounts due under this subsection 10.5 shall be payable not
later than 30 days after written demand therefor.  Statements reflecting amounts
payable by the Loan Parties pursuant to this subsection 10.5 shall be submitted
to the address of the Borrower set forth in subsection 10.2, or to such other
Person or address as may be hereafter designated by the Borrower in a notice to
the Administrative Agent.  Notwithstanding the foregoing, except as provided in
clauses (b) and (c) above, the Borrower shall have no obligation under this
subsection 10.5 to any Indemnitee with respect to any Taxes imposed, levied,
collected, withheld or assessed by any Governmental Authority.  The agreements
in this subsection 10.5 shall survive repayment of the Loans and all other
amounts payable hereunder.

 

10.6          Successors and Assigns; Participations and Assignments.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby except that (i) other than in accordance with subsection 7.3,
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this subsection 10.6.

 

(b)           (1)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender other than a Conduit Lender may, in the ordinary course of
business and in accordance with applicable law, assign (other than to a
Disqualified Lender or any natural person) to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including its Commitments and/or Loans, pursuant to an Assignment and
Acceptance) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

 

(A)          The Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under subsection 8(a) or (f)
has occurred and is continuing, any other Person; provided, further, that if any
Lender assigns all or a portion of its rights and obligations under this
Agreement to one of its affiliates in connection with or in contemplation of the
sale or other disposition of its interest in such affiliate, the Borrower’s
prior written consent shall be required for such assignment; and

 

140

--------------------------------------------------------------------------------



 

(B)          the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below).

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, as the case may be, the amount of
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than $1.0
million unless the Borrower and the Administrative Agent otherwise consent;
provided that (1) no such consent of the Borrower shall be required if an Event
of Default under subsection 8(a) or (f) has occurred and is continuing and (2)
such amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

 

(B)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee, if applicable,  of $3,500.00 (unless waived by the
Administrative Agent in any given case); provided that for concurrent
assignments to two or more Approved Funds such assignment fee shall only be
required to be paid once in respect of and at the time of such assignments; and

 

(C)          the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

 

For the purposes of this subsection 10.6, the term “Approved Fund” has the
following meaning:  any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.  Notwithstanding the foregoing, no
Lender shall be permitted to make assignments under this Agreement to any
Disqualified Lender or any natural person.

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Acceptance the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
bound by any related obligations under) subsections 3.10, 3.11, 3.12, 3.13 and
10.5).  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection 10.6 shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (c) of this subsection.

 

(iv)          The Borrower hereby designates the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrower’s agent, solely for
purposes of this subsection 10.6, to maintain at one of its offices in New York,
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and interest and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the

 

141

--------------------------------------------------------------------------------



 

Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Collateral Agent and any Lender (with respect to its own interest only), at any
reasonable time and from time to time upon reasonable prior notice. 
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Person is a
Disqualified Lender or an Affiliated Lender nor shall the Administrative Agent
be obligated to monitor the aggregate amount of Term Loans or Incremental Term
Loans held by Affiliated Lenders.

 

(v)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this subsection and any written consent to such assignment required by paragraph
(b) of this subsection, the Administrative Agent shall accept such Assignment
and Acceptance, record the information contained therein in the Register and
give prompt notice of such assignment and recordation to the Borrower.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(vi)          On or prior to the effective date of any assignment pursuant to
this subsection 10.6(b), the assigning Lender shall surrender any outstanding
Notes held by it all or a portion of which are being assigned.  Any Notes
surrendered by the assigning Lender shall be returned by the Administrative
Agent to the Borrower marked “cancelled.”

 

Notwithstanding the foregoing provisions of this subsection 10.6(b) or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing (such consent not to be unreasonably withheld), the Administrative Agent
shall have the right, but not the obligation, to effectuate assignments of Loans
and Commitments via an electronic settlement system acceptable to the
Administrative Agent and the Borrower as designated in writing from time to time
to the Lenders by the Administrative Agent (the “Settlement Service”).  At any
time when the Administrative Agent elects, in its sole discretion, to implement
such Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed Assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be subject to the prior written
approval of the Borrower and shall be consistent with the other provisions of
this subsection 10.6(b).  Each assigning Lender and proposed Assignee shall
comply with the requirements of the Settlement Service in connection with
effecting any assignment of Loans and Commitments pursuant to the Settlement
Service.  If so elected by each of the Administrative Agent and the Borrower in
writing (it being understood that the Borrower shall have no obligation to make
such an election), the Administrative Agent’s and the Borrower’s approval of
such Assignee shall be deemed to have been automatically granted with respect to
any transfer effected through the Settlement Service.  Assignments and
assumptions of the Loans and Commitments shall be effected by the provisions
otherwise set forth herein until Administrative Agent notifies Lenders of the
Settlement Service as set forth herein.  The Borrower may withdraw its consent
to the use of the Settlement Service at any time upon at least 10 Business Days
prior written notice to the Administrative Agent, and thereafter assignments and
assumptions of the Loans and Commitments shall be effected by the provisions
otherwise set forth herein.

 

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this subsection 10.6(b) would be entitled to receive any greater payment
under subsection 3.10, 3.11 or 10.5 than the assigning Lender would have been
entitled to receive as of such date under such subsections with respect to the
rights assigned, shall be entitled to receive such greater payments unless the
assignment was made after an Event of Default under subsection 8(a) or (f) has
occurred and is continuing or the Borrower has expressly consented in writing to
waive the benefit of this provision at the time of such assignment.

 

142

--------------------------------------------------------------------------------



 

(c)           (2)  Any Lender other than a Conduit Lender may, in the ordinary
course of its business and in accordance with applicable law, without the
consent of the Borrower or the Administrative Agent, sell participations (other
than to Disqualified Lenders and natural persons (it being understood that upon
reasonable request to the Administrative Agent, a list of such Disqualified
Lenders (with respect to financial institutions pursuant to clause (ii) of the
definition thereof) shall be made available to any Lender)) to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, and (D) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly and adversely  affected thereby pursuant to the proviso to the
second sentence of subsection 10.1(a) and (2) directly and adversely affects
such Participant.  Subject to paragraph (c)(ii) of this subsection, the Borrower
agrees that each Participant shall be entitled to the benefits of (and shall
have the related obligations under) subsections 3.10, 3.11, 3.12, 3.13 and 10.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this subsection.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
subsection 10.7(b) as though it were a Lender, provided that such Participant
shall be subject to subsection 10.7(a) as though it were a Lender. 
Notwithstanding the foregoing, no Lender shall be permitted to sell
participations under this Agreement to any Disqualified Lender.

 

(i)            No Loan Party shall be obligated to make any greater payment
under subsection 3.10, 3.11 or 10.5 than it would have been obligated to make in
the absence of any participation, unless the sale of such participation is made
with the prior written consent of the Borrower and the Borrower expressly waives
the benefit of this provision at the time of such participation.  No Participant
shall be entitled to the benefits of subsection 3.11 to the extent such
Participant fails to comply with subsection 3.11(b) and/or (c) or to provide the
forms and certificates referenced therein to the Lender that granted such
participation and such failure increases the obligation of the Borrower under
subsection 3.11.

 

(ii)           Subject to paragraph (c)(ii), any Lender other than a Conduit
Lender may also sell participations on terms other than the terms set forth in
paragraph (c)(i) above, provided such participations are on terms and to
Participants satisfactory to the Borrower and the Borrower has consented to such
terms and Participants in writing.

 

(iii)          Each Lender that sells a participation shall, acting for itself
and, solely for this purpose, as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the interest and
principal amounts of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and each Lender shall treat each Person whose name is recorded in its
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

143

--------------------------------------------------------------------------------



 

(d)           Any Lender, without the consent of the Borrower or the
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this subsection shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute (by foreclosure or otherwise) any such pledgee or Assignee for
such Lender as a party hereto.

 

(e)           No assignment or participation made or purported to be made to any
Assignee or Participant shall be effective without the prior written consent of
the Borrower if it would require the Borrower to make any filing with any
Governmental Authority or qualify any Loan or Note under the laws of any
jurisdiction, and the Borrower shall be entitled to request and receive such
information and assurances as it may reasonably request from any Lender or any
Assignee or Participant to determine whether any such filing or qualification is
required or whether any assignment or participation is otherwise in accordance
with applicable law.

 

(f)            Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in subsection 10.6(b).  The Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any domestic or foreign bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding under any state, federal or provincial
bankruptcy or similar law, for one year and one day after the payment in full of
the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.  Each such
indemnifying Lender shall pay in full any claim received from the Borrower
pursuant to this subsection 10.6(f) within 30 Business Days of receipt of a
certificate from a Responsible Officer of the Borrower specifying in reasonable
detail the cause and amount of the loss, cost, damage or expense in respect of
which the claim is being asserted, which certificate shall be conclusive absent
manifest error.  Without limiting the indemnification obligations of any
indemnifying Lender pursuant to this subsection 10.6(f), in the event that the
indemnifying Lender fails timely to compensate the Borrower for such claim, any
Loans held by the relevant Conduit Lender shall, if requested by the Borrower,
be assigned promptly to the Lender that administers the Conduit Lender and the
designation of such Conduit Lender shall be void.

 

(g)           If the Borrower wishes to replace the Loans under any Tranche with
ones having different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ advance notice
to the Lenders instead of prepaying the Loans of such Tranche to be replaced, to
(i) require the Lenders to assign such Loans to the Administrative Agent or its
designees and (ii) amend the terms thereof in accordance with subsection 10.1
(with such replacement, if applicable, being deemed to have been made pursuant
to subsection 10.1(f)).  Pursuant to any such assignment, all Loans to be
replaced shall be purchased at par (allocated among the Lenders under such
Tranche  in the same manner as would be required if such Loans were being
optionally prepaid by the Borrower), accompanied by payment of any accrued
interest and fees thereon and any amounts owing pursuant to subsections 3.4 or
3.12.  By receiving such purchase price, the Lenders under such Tranche, as
applicable, shall automatically be deemed to have assigned the Loans under such
Tranche  pursuant to the terms of the form of Assignment and Acceptance attached
hereto as Exhibit B, and accordingly no other action by such Lenders shall be
required in connection therewith.  The provisions of this paragraph are intended
to facilitate the maintenance of the perfection and priority of existing
security interests in the Collateral during any such replacement.

 

144

--------------------------------------------------------------------------------



 

(h)           Notwithstanding anything to the contrary contained herein, (x) any
Lender may, at any time, assign all or a portion of its rights and obligations
under this Agreement in respect of its Loans to any Parent, the Borrower, any
Subsidiary or an Affiliated Lender and (y) any Parent, the Borrower and any
Subsidiary may, from time to time, purchase or prepay Loans, in each case, on a
non-pro rata basis through (x) Dutch auction procedures open to all applicable
Lenders on a pro rata basis in accordance with customary procedures to be agreed
between the Borrower and the Administrative Agent (or other applicable agent
managing such auction); provided that any such Dutch auction by the Borrower or
its Subsidiaries shall be made in accordance with subsection 3.4(i), or (y) open
market purchases; provided that:

 

(i)            any Loans acquired by Holding, the Borrower or any Subsidiary
shall be retired and cancelled promptly upon the acquisition thereof;

 

(ii)           with respect to any assignment to or by an Affiliated Lender that
is not an Affiliated Debt Fund,

 

(a)            such Affiliated Lender and such other Lender shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit U hereto (an “Affiliated Lender Assignment and Assumption”);

 

(b)            at the time of such assignment after giving effect to such
assignment, the aggregate principal amount of all Loans held (or participated
in) by Affiliated Lenders that are not Affiliated Debt Funds shall not exceed
30.0% of the aggregate principal amount of all Loans outstanding under this
Agreement (and, for purposes of determining compliance with this subsection
10.6(h)(ii)(b), at the request of an Affiliated Lender party to such assignment
the Administrative Agent shall request that each Sponsor confirm (and each
Sponsor agrees to confirm) to the Administrative Agent the aggregate principal
amount of Loans held (or participated in) by Affiliated Lenders affiliated with
such Sponsor as of the date of such assignment);

 

(c)            any such assignment shall not be permitted so long as an Event of
Default under subsection 8(a) or (f) has occurred and is continuing;

 

(d)            any such Loans acquired by an Affiliated Lender may, with the
consent of the Borrower, be contributed to the Borrower, whether through a
Parent or otherwise, and exchanged for debt or equity securities of the Borrower
or such Parent that are otherwise permitted to be issued at such time pursuant
to the terms of this Agreement, so long as any Loans so acquired by the Borrower
shall be retired and cancelled promptly upon the acquisition thereof; and

 

(e)            no Incremental Revolving Commitments (or related Obligations) may
be assigned to any Affiliated Lender that is not an Affiliated Debt Fund.

 

(iii)          Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender that is not an Affiliated Debt Fund shall have any right to
(A) attend (including by telephone) any meeting or discussions (or portion
thereof) among the Administrative Agent or any Lender to which representatives
of the Loan Parties are not invited, (B) receive any information or material
prepared by the Administrative Agent or any Lender or any communication by or
among the Administrative Agent and/or one or more Lenders, except to the extent
such information or materials have been made available to the Borrower or its
representatives or (C) receive advice of

 

145

--------------------------------------------------------------------------------



 

counsel to the Administrative Agent, the Collateral Agent or any other Lender or
challenge their attorney client privilege.

 

(iv)          Notwithstanding anything in subsection 10.1 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders, all affected Lenders or all Lenders have (A) consented (or not
consented) to any amendment or waiver of any provision of this Agreement or any
other Loan Document or any departure by any Loan Party therefrom, (B) otherwise
acted on any matter related to any Loan Document, or (C) directed or required
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, an Affiliated
Lender that is not an Affiliated Debt Fund shall be deemed to have voted its
interest as a Lender without discretion in the same proportion as the allocation
of voting with respect to such matter by Lenders who are not such Affiliated
Lenders; provided that no amendment, modification, waiver, consent or other
action with respect to any Loan Document shall deprive such Affiliated Lender of
its ratable share of any payments of Loans to which such Affiliated Lender is
entitled under the Loan Documents without such Affiliated Lender providing its
consent; provided, further, that such Affiliated Lender shall have the right to
approve any amendment, modification, waiver or consent that (x)
disproportionately and adversely affects such Affiliated Lender or (y) is of the
type described in subsections 10.1(a)(i) through (vi) (other than subclause
(v)); and in furtherance of the foregoing, (x) the Affiliated Lender agrees to
execute and deliver to the Administrative Agent any instrument reasonably
requested by the Administrative Agent to evidence the voting of its interest as
a Lender in accordance with the provisions of this subsection 10.6(h)(iv);
provided that if the Affiliated Lender fails to promptly execute such instrument
such failure shall in no way prejudice any of the Administrative Agent’s rights
under this subsection 10.6(h)(iv) and (y) the Administrative Agent is hereby
appointed (such appointment being coupled with an interest) by such Affiliated
Lender as such Affiliated Lender’s attorney-in-fact, with full authority in the
place and stead of such Affiliated Lender and in the name of such Affiliated
Lender, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this subsection 10.6(h)(iv).

 

(v)           Each Affiliated Lender that is not an Affiliated Debt Fund, solely
in its capacity as a Lender, hereby agrees, and each Affiliated Lender
Assignment and Assumption agreement shall provide a confirmation that, if any of
Holdings, the Borrower or any Restricted Subsidiary shall be subject to any
voluntary or involuntary bankruptcy, reorganization, insolvency or liquidation
proceeding (each, a “Bankruptcy Proceeding”), (i) such Affiliated Lender shall
not take any step or action in such Bankruptcy Proceeding to object to, impede,
or delay the exercise of any right or the taking of any action by the
Administrative Agent (or the taking of any action by a third party that is
supported by the Administrative Agent) in relation to such Affiliated Lender’s
claim with respect to its Term Loans (“Claim”) (including, without limitation,
objecting to any debtor in possession financing, use of cash collateral, grant
of adequate protection, sale or disposition, compromise, or plan of
reorganization) so long as such Affiliated Lender is treated in connection with
such exercise or action on the same or better terms as the other Lenders and
(ii) with respect to any matter requiring the vote of Lenders during the
pendency of a Bankruptcy Proceeding (including, without limitation, voting on
any plan of reorganization), the Term Loans held by such Affiliated Lender (and
any Claim with respect thereto) shall be deemed to be voted in accordance with
subsection 10.6(h)(iii) above, so long as such Affiliate Lender is treated in
connection with the exercise of such right or taking of such action on the same
or better terms as the other Lenders.  For the avoidance of doubt, the Lenders
and each Affiliated Lender that is not an Affiliated Debt Fund agree and
acknowledge that the provisions set forth in this subsection 10.6(h)(v) and the
related provisions set forth in each Affiliated Lender Assignment and Assumption
constitute a

 

146

--------------------------------------------------------------------------------



 

“subordination agreement” as such term is contemplated by, and utilized in,
Section 510(a) of the United States Bankruptcy Code, and, as such, would be
enforceable for all purposes in any case where Holdings, the Borrower or any
Restricted Subsidiary has filed for protection under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors applicable to
Holdings, the Borrower or such Restricted Subsidiary, as applicable.  Each
Affiliated Lender that is not an Affiliated Debt Fund hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliated Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliated Lender and in the name of such Affiliated
Lender (solely in respect of Term Loans and participations therein and not in
respect of any other claim or status such Affiliated Lender may otherwise have),
from time to time in the Administrative Agent’s discretion to take any action
and to execute any instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this subsection 10.6(h)(v).

 

10.7          Adjustments; Set-off; Calculations; Computations.

 

(a)           If any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Loans owing to it, or interest thereon, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
subsection 8(f), or otherwise (except pursuant to subsection 2.6, 2.7, 3.4,
3.13(d), 10.1(f) or 10.6)), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans owing to it, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders an interest (by participation,
assignment or otherwise) in such portion of each such other Lender’s Loans owing
to it, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under subsection 8(a)
to set-off and appropriate and apply against any amount then due and payable
under subsection 8(a) by the Borrower any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower.  Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

10.8          Judgment.

 

(a)           If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such other currency being hereinafter in this
subsection 10.8 referred to as the “Judgment Currency”) an amount due under any
Loan Document in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding the date of actual payment
of the amount due, in the case of any proceeding in the courts of any other
jurisdiction that will give effect to such conversion being made on such date,
or the date on which the judgment is given, in the case of any proceeding in the
courts of any other jurisdiction (the applicable date

 

147

--------------------------------------------------------------------------------



 

as of which such conversion is made pursuant to this subsection 10.8 being
hereinafter in this subsection 10.8 referred to as the “Judgment Conversion
Date”).

 

(b)           If, in the case of any proceeding in the court of any jurisdiction
referred to in subsection 10.8(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Loan Party shall pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount actually received in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.  Any
amount due from any Loan Party under this subsection 10.8(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

 

(c)           The term “rate of exchange” in this subsection 10.8 means the rate
of exchange at which the Administrative Agent, on the relevant date at or about
12:00 Noon (New York time), would be prepared to sell, in accordance with its
normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

 

10.9          Counterparts; Electronic Execution of Assignments and Certain
Other Documents.

 

(a)           This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts (including by telecopy),
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

(b)           The words “execution,” “execute”, “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

10.10        Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.11        Integration.  This Agreement and the other Loan Documents represent
the entire agreement of each of the Loan Parties party hereto, the Agents and
the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by any of the Loan Parties
party hereto, the Agents or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

148

--------------------------------------------------------------------------------



 

10.12        GOVERNING LAW.  THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO
THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

10.13        Submission to Jurisdiction; Waivers.  Each party hereto hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in subsection 10.2 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this subsection any consequential or punitive damages.

 

10.14        Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           neither the Administrative Agent nor any other Agent, Other
Representative or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Administrative Agent and
Lenders, on the one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of creditor and debtor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby and
thereby among the Lenders or among any of the Borrower and the Lenders.

 

149

--------------------------------------------------------------------------------



 

10.15        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

10.16        Confidentiality.

 

(a)           Each Agent, each Other Representative and each Lender agrees to
keep confidential any information (x) provided to it by or on behalf of Holding
or any of its Subsidiaries pursuant to or in connection with the Loan Documents
or (y) obtained by such Lender based on a review of the books and records of
Holding or any of its Subsidiaries; provided that nothing herein shall prevent
the Agents or any Lender from disclosing any such information (i) to any Agent,
any Other Representative or any other Lender, (ii) to any Transferee, or
prospective Transferee or any creditor or any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations which agrees to comply with the provisions of this
subsection (or with other confidentiality provisions satisfactory to and
consented to in writing by the Borrower) pursuant to a written instrument (or
electronically recorded agreement from any Person listed above in this clause
(ii), which Person has been approved by the Borrower (such approval not be
unreasonably withheld), in respect to any electronic information (whether posted
or otherwise distributed on IntraLinks™ or any other electronic distribution
system)) for the benefit of Holding and the Borrower (it being understood that
each relevant Lender shall be solely responsible for obtaining such instrument
(or such electronically recorded agreement)), (iii) to its affiliates and the
employees, officers, directors, agents, attorneys, accountants and other
professional advisors of it and its affiliates, provided that such Lender shall
inform each such Person of the agreement under this subsection 10.16 and take
reasonable actions to cause compliance by any such Person referred to in this
clause (iii) with this agreement (including, where appropriate, to cause any
such Person to acknowledge its agreement to be bound by the agreement under this
subsection 10.16), (iv) upon the request or demand of any Governmental Authority
having jurisdiction over such Agent or Lender or its affiliates or to the extent
required in response to any order of any court or other Governmental Authority
or as shall otherwise be required pursuant to any Requirement of Law, provided
that such Agent or such Lender shall, unless prohibited by any Requirement of
Law, notify the Borrower of any disclosure pursuant to this clause (iv) as far
in advance as is reasonably practicable under such circumstances, (v) which has
been publicly disclosed other than in breach of this Agreement, (vi) in
connection with the exercise of any remedy hereunder, under any Loan Document or
under any Interest Rate Agreement related to the Loan Documents, (vii) in
connection with periodic regulatory examinations and reviews conducted by the
National Association of Insurance Commissioners or any Governmental Authority
having jurisdiction over such Lender or its affiliates (to the extent
applicable), (viii) in connection with any litigation to which such Lender (or,
with respect to any Interest Rate Agreement related to the Loan Documents, any
affiliate of any Lender party thereto) may be a party, subject to the proviso in
clause (iv), and (ix) if, prior to such information having been so provided or
obtained, such information was already in an Agent’s, Other Representative’s or
a Lender’s possession on a non-confidential basis without a duty of
confidentiality to Holding or the Borrower (or any of their respective
Affiliates) being violated.  Notwithstanding any other provision of this
Agreement, any other Loan Document or any Assignment and Acceptance, the
provisions of this subsection 10.16 shall survive with respect to each Agent and
Lender until the second anniversary of such Agent or Lender ceasing to be an
Agent or Lender, respectively

 

(b)           Each Lender acknowledges that any such information referred to in
subsection 10.16(a), and any information (including requests for waivers and
amendments) furnished by the Borrower or the Administrative Agent pursuant to or
in connection with this Agreement and the other Loan Documents, may include
material non-public information concerning the Borrower, the other Loan Parties
and their respective Affiliates or their respective securities.  Each Lender
represents and confirms that such Lender has developed compliance procedures
regarding the use of material non-public information; that

 

150

--------------------------------------------------------------------------------



 

such Lender will handle such material non-public information in accordance with
those procedures and applicable law, including United States federal and state
securities laws; and that such Lender has identified to the Administrative Agent
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law.

 

10.17        Permitted Additional Indebtedness.  In connection with the
incurrence by any Loan Party or any Subsidiary thereof of Permitted Additional
Indebtedness, each of the Administrative Agent and the Collateral Agent agree to
execute and deliver any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, any Security Document
(including, but not limited to, any Mortgages), and to make or consent to any
filings or take any other actions in connection therewith, as may be reasonably
deemed by the Borrower to be necessary or reasonably desirable for any Lien on
the assets of any Loan Party permitted to secure such Permitted Additional
Indebtedness to become a valid, perfected lien (with such priority as may be
designated by the relevant Loan Party or Subsidiary, to the extent such priority
is permitted by the Loan Documents) pursuant to the Security Document being so
amended, amended and restated, restated, waived, supplemented or otherwise
modified or otherwise.

 

10.18        Incremental Indebtedness; Additional Indebtedness.  In connection
with the incurrence by the  Borrower or any of its Subsidiaries of any
Incremental Indebtedness or Additional Obligations, each of the Administrative
Agent and the Collateral Agent agrees to execute and deliver any intercreditor
agreements, and any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, any Security Document,
and to make or consent to any filings or take any other actions in connection
therewith, as may be reasonably deemed by the Borrower to be necessary or
reasonably desirable for any Lien on the property or assets of any Loan Party
permitted to secure such Additional Obligations or Incremental Indebtedness to
become a valid, perfected lien (with such priority as may be designated by the
Borrower or relevant Subsidiary, to the extent such priority is permitted by the
Loan Documents) pursuant to the Security Document being so amended, amended and
restated, restated, waived, supplemented or otherwise modified or otherwise.

 

10.19        USA Patriot Act Notice.  Each Lender hereby notifies the Borrower
that pursuant to the requirements under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act
(Title III of Pub. Law 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”) and the Beneficial Ownership Regulation, it is required to obtain, verify,
and record information that identifies the Borrower and each Subsidiary
Guarantor, which information includes the name of the Borrower and each
Subsidiary Guarantor and other information that will allow such Lender to
identify the Borrower and each Subsidiary Guarantor in accordance with the
Patriot Act, and the Borrower agrees to provide such information from time to
time to the Administrative Agent or any Lender.

 

10.20        Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any debt relief law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.  The
obligations of

 

151

--------------------------------------------------------------------------------



 

the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.21        OID Legend.  For the purposes of Section 1271 et seq. of the Code,
the Term Loans are being issued with OID. For information about the issue price,
the amount of OID, the issue date and the yield to maturity with respect to the
Term Loans, please contact the Treasurer at (770) 852-9000.

 

10.22        ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

10.23        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature Pages Follow]

 

152

--------------------------------------------------------------------------------



 

[Signature Pages Intentionally Excluded]

 

--------------------------------------------------------------------------------